               TWENTY-SIXTH REPORT
                   Independent Monitor
                         for the
              Maricopa County Sheriff’s Office




            Reporting Period – Third Quarter 2020
               Chief (Ret.) Robert S. Warshaw
                    Independent Monitor
                      February 9, 2021



WAI 50716
            Table of Contents
                 Section 1: Introduction…………………………………………………...…………...3
                 Section 2: Methodology and Compliance Summary…………………………..............4
                 Section 3: Implementation Unit Creation and Documentation Request……………...10
                 Section 4: Policies and Procedures……………………..………………….………...13
                 Section 5: Pre-Planned Operations………………………………..…….…………...40
                 Section 6: Training…………………………………………………………..............45
                 Section 7: Traffic Stop Documentation and Data Collection……………..….............56
                 Section 8: Early Identification System (EIS)………….………………..…..............105
                 Section 9: Supervision and Evaluation of Officer Performance…….……................130
                 Section 10: Misconduct and Complaints…………………………………................153
                 Section 11: Community Engagement………………………………………............157
                 Section 12: Misconduct Investigations, Discipline, and Grievances………..............163
                 Section 13: Community Outreach and Community Advisory Board……………….246
                 Section 14: Supervision and Staffing……………………………………….............247
                 Section 15: Document Preservation and Production………………………………..251
                 Section 16: Additional Training…………………………………………….............255
                 Section 17: Complaints and Misconduct Investigations Relating to
                            Members of the Plaintiff Class………………………………................256
                 Section 18: Concluding Remarks…………………………………………...............274
                 Appendix: Acronyms………………………………………………………............277




                                                   Page 2 of 279




WAI 50717
            Section 1: Introduction
            This is the twenty-sixth report issued in my capacity as the Court-appointed Monitor in the case
            of Manuel de Jesus Ortega Melendres, et al., v. Paul Penzone, et al. (No. CV-07-02513-PHX-
            GMS), and documents activities that occurred during the third quarter of 2020, July 1-September
            30, 2020.
            On May 13, 2016, the Court issued its Findings of Fact in the civil contempt proceedings that
            commenced in April 2015. This led to the issuance of a Second Supplemental Permanent
            Injunction/Judgment Order (Second Order) on July 20, 2016, significantly expanding the duties
            of the Monitor. Our reports cover the additional requirements of the Second Order while
            continuing to document MCSO’s compliance efforts with the First Supplemental Permanent
            Injunction/Judgment Order (First Order) issued in October 2013. We provide summaries of
            compliance with both Orders separately, as well as a summary of MCSO’s overall, or combined,
            compliance.
            The compliance Paragraphs of the Second Order commence where the First Order ends, and they
            are numbered from Paragraph 160 through and including Paragraph 337. Not all are subject to
            our review. For example, the Second Order outlines the duties of the Independent Investigator
            and the Independent Disciplinary Authority. These are autonomous positions, not subject to
            oversight of the Court or its Monitor.
            The Second Order also delineates in great detail requirements in the areas of misconduct
            investigations, training, discipline and discipline review, transparency and reporting, community
            outreach, document preservation, and misconduct investigations involving members of the
            Plaintiffs’ class. The Court granted the Monitor the authority to supervise and direct all of the
            investigations that fall into the latter category.
            As of the last reporting period, MCSO asserted Full and Effective Compliance with 37 Paragraphs
            of the First Order, as that term is defined in the First Order. After review, I agreed with their
            assertions. On October 5, MCSO asserted Full and Effective Compliance with four additional
            Paragraphs: Paragraphs 73, 85, 86, and 105. On November 4, 2020, I agreed with MCSO’s
            assertions, granting MCSO in Full and Effective Compliance with 41 First Order Paragraphs.
            (See Section 2 of this report.) MCSO retains the obligation to document that the Office remains
            in Full and Effective Compliance with these Paragraphs.
            Because of the COVID-19 pandemic, we once again conducted our October site visit remotely,
            in contrast to our regular practice of conducting onsite compliance visits. Our last in-person site
            visit was in January 2020. MCSO’s compliance status with individual Paragraphs normally
            subject to in-person inspections will not be adversely impacted by any missed onsite reviews. We
            hope that circumstances change and we return to onsite visits. In the intervening period, if any
            adjustments need to be made to assess Paragraph compliance, we will consider options that might
            be available to us.




                                                       Page 3 of 279




WAI 50718
            Section 2: Methodology and Compliance Summary
            The Monitor’s primary responsibility is to determine the status of compliance of the Maricopa
            County Sheriff’s Office (MCSO) with the requirements of the requirements in the Order. To
            accomplish this, the Monitoring Team makes quarterly visits to Maricopa County to meet with
            MCSO’s Court Implementation Division (CID) and other Office personnel – at Headquarters, in
            Patrol District offices, or at the office that we occupy when onsite. We also observe Office
            practices; review Office policies and procedures; collect and analyze data using appropriate
            sampling and analytic procedures; and inform the Parties and, on a quarterly basis, the Court,
            about the status of MCSO’s compliance.
            This report documents compliance with applicable Order requirements, or Paragraphs, in two
            phases. For Phase 1, we assess compliance according to whether MCSO has developed and
            approved requisite policies and procedures, and MCSO personnel have received documented
            training on their contents. For Phase 2 compliance, generally considered operational
            implementation, MCSO must demonstrate that it is complying with applicable Order
            requirements more than 94% of the time, or in more than 94% of the instances under review.
            We use four levels of compliance: In compliance; Not in compliance; Deferred; and Not
            applicable. “In compliance” and “Not in compliance” are self-explanatory. We use “Deferred”
            in circumstances in which we are unable to fully determine the compliance status – due to a lack
            of data or information, incomplete data, or other reasons that we explain in the narrative of our
            report. We will also use “Deferred” in situations in which MCSO, in practice, is fulfilling the
            requirements of a Paragraph, but has not yet memorialized the requirements in a formal policy.
            For Phase 1 compliance, we use “Not applicable” for Paragraphs where a policy is not required;
            for Phase 2 compliance, we use “Not applicable” for Paragraphs that do not necessitate a
            compliance assessment.
            The tables below summarize the compliance status of Paragraphs tracked in this report.1 This is
            our seventeenth quarterly status report in which we report on MCSO’s compliance with both the
            First and Second Orders. During this reporting period, MCSO’s Phase 1 compliance rate with
            the First Order increased by two percentage points, from 96% to 98%. MCSO’s Phase 1
            compliance rate with the Second Order remained the same as the last reporting period, at 100%.
            During this reporting period, MCSO’s Phase 2 compliance rate with the First Order decreased
            by three percentage points, from 81% to 78%. This number includes Paragraphs that we consider
            to be in compliance and those that are now in Full and Effective Compliance (FAEC), as described
            above. (See below for the list of Paragraphs that are in Full and Effective Compliance.) During
            this reporting period, MCSO’s Phase 2 compliance rate with the Second Order increased by one
            percentage point from the last reporting period, to 91%.


            1
              The percent in compliance for Phase 1 is calculated by dividing the number of Order Paragraphs determined to be
            in compliance by the total number of Paragraphs requiring a corresponding policy or procedure. Paragraphs with the
            status of Deferred are included in the denominator, while Paragraphs with the status of Not Applicable are not
            included. Therefore, the number of Paragraphs included in the denominator totals 183 for Phase 1. The number of
            Paragraphs included in the denominator totals 207 for Phase 2.


                                                              Page 4 of 279




WAI 50719
                                         Twenty-Sixth Quarterly Status Report
                                                    First Order Summary
                                           Compliance Status               Phase 1                 Phase 2
                                                Not Applicable                 20                         5
                                                        Deferred                0                         0
                                            Not in Compliance                   2                         21
                                                 In Compliance                 78                     742
                                      Percent in Compliance                    98%                   78%



                                         Twenty-Sixth Quarterly Status Report
                                                  Second Order Summary
                                           Compliance Status               Phase 1                 Phase 2
                                                Not Applicable                 20                         10
                                                        Deferred                0                         2
                                            Not in Compliance                   0                         8
                                                 In Compliance                 103                    103
                                      Percent in Compliance                 100%                     91%




            2
                This number includes those Paragraphs that are deemed in Full and Effective Compliance.



                                                               Page 5 of 279




WAI 50720
                MCSO’s Compliance with the Requirements of the First Order (October 2, 2013)




                                                                                                                                    Report 10
                      Report 1


                                  Report 2


                                              Report 3


                                                          Report 4


                                                                        Report 5


                                                                                    Report 6


                                                                                                Report 7


                                                                                                            Report 8


                                                                                                                        Report 9
            Phase 1       4%        10%         44%         40%           51%         57%         61%         60%         67%         60%
            Phase 2       0%          0%        26%         25%           28%         37%         38%         39%         44%         49%
                      Report 11


                                  Report 12


                                              Report 13


                                                          Report 14


                                                                        Report 15


                                                                                    Report 16


                                                                                                Report 17


                                                                                                            Report 18


                                                                                                                        Report 19


                                                                                                                                    Report 20
            Phase 1     63%         79%         88%         85%           85%         85%         85%         97%         97%       97%
            Phase 2     50%         57%         67%         62%           65%         64%         66%         77%         75%       78%
                      Report 21


                                  Report 22


                                              Report 23


                                                          Report 24


                                                                        Report 25


                                                                                    Report 26



            Phase 1     96%         96%         96%         96%           96%         98%
            Phase 2     76%         77%         79%         82%           81%         78%




                                                                  Page 6 of 279




WAI 50721
                MCSO’s Compliance with the Requirements of the Second Order (July 20, 2016)




                                                                                                                                        Report 10
                      Report 1


                                  Report 2


                                              Report 3


                                                          Report 4


                                                                          Report 5


                                                                                       Report 6


                                                                                                   Report 7


                                                                                                               Report 8


                                                                                                                           Report 9
            Phase 1                                                              N/A                                                        1%
            Phase 2                                                              N/A                                                      43%
                      Report 11


                                  Report 12


                                              Report 13


                                                          Report 14


                                                                          Report 15


                                                                                       Report 16


                                                                                                   Report 17


                                                                                                               Report 18


                                                                                                                            Report 19


                                                                                                                                        Report 20
            Phase 1     10%         12%         72%         75%              77%          77%        78%         78%          99%         99%
            Phase 2     46%         60%         63%         66%              72%          75%        80%         81%          90%         89%
                      Report 21


                                  Report 22


                                              Report 23


                                                          Report 24


                                                                          Report 25


                                                                                       Report 26




            Phase 1   100%        100%        100%        100%             100%         100%
            Phase 2      91%        90%         92%         93%              90%          91%




                                                                      Page 7 of 279




WAI 50722
            Paragraph   MCSO Asserted Full          Monitor’s
                          and Effective           Determination
                           Compliance
                9            12/28/18          Concurred on 1/28/19
               10            12/28/18          Concurred on 1/28/19
               11            12/28/18          Concurred on 1/28/19
               12            12/28/18          Concurred on 1/28/19
               13            12/28/18          Concurred on 1/28/19
               21            6/22/20           Concurred on 7/20/20
               23            12/28/18          Concurred on 1/28/19
               26            12/28/18          Concurred on 1/28/19
               27            3/22/19           Concurred on 4/22/19
               28            12/28/18          Concurred on 1/28/19
               29            12/28/18          Concurred on 1/28/19
               30            12/28/18          Concurred on 1/28/19
               31             9/9/19           Concurred on 10/2/19
               34             6/3/19           Concurred on 6/25/19
               35            12/28/18          Concurred on 1/28/19
               36            12/28/18          Concurred on 1/28/19
               37            12/28/18          Concurred on 1/28/19
               38            12/28/18          Concurred on 1/28/19
               40            12/28/18          Concurred on 1/28/19
               45            12/9/19           Concurred on 1/6/20
               46            12/9/19           Concurred on 1/6/20
               48            12/28/18        Did not concur on 1/28/19
               49            12/28/18        Did not concur on 1/28/19
               50            12/28/18        Did not concur on 1/28/19
               51            12/28/18        Did not concur on 1/28/19
               55            12/28/18          Concurred on 1/28/19
               58            6/22/20           Concurred on 7/20/20


                             Page 8 of 279




WAI 50723
            Paragraph   MCSO Asserted Full       Monitor’s
                          and Effective        Determination
                           Compliance
               59            12/28/18        Concurred on 1/28/19
               60            12/28/18        Concurred on 1/28/19
               61            12/9/19         Concurred on 1/6/20
               63            6/22/20         Concurred on 7/20/20
               68            12/28/18        Concurred on 1/28/19
               71            12/28/18        Concurred on 1/28/19
               73            10/5/20         Concurred on 11/4/20
               77            12/28/18        Concurred on 1/28/19
               84             9/9/19         Concurred on 10/2/19
               85            10/5/20         Concurred on 11/4/20
               86            10/5/20         Concurred on 11/4/20
               88            12/28/18        Concurred on 1/28/19
               89            12/9/19         Concurred on 1/6/20
               93            3/17/20         Concurred on 4/9/20
               101           12/28/18        Concurred on 1/28/19
               104           3/17/20         Concurred on 4/9/20
               105           10/5/20         Concurred on 11/4/20
               106            6/3/19         Concurred on 6/25/19




                             Page 9 of 279




WAI 50724
            First Supplemental Permanent Injunction/Judgment Order
            Section 3: Implementation Unit Creation and Documentation Requests
            COURT ORDER III. MCSO IMPLEMENTATION UNIT AND INTERNAL AGENCY-
            WIDE ASSESSMENT [Court Order wording in italics]


            Paragraph 9. Defendants shall hire and retain, or reassign current MCSO employees to form an
            interdisciplinary unit with the skills and abilities necessary to facilitate implementation of this
            Order. This unit shall be called the MCSO Implementation Unit and serve as a liaison between
            the Parties and the Monitor and shall assist with the Defendants’ implementation of and
            compliance with this Order. At a minimum, this unit shall: coordinate the Defendants’
            compliance and implementation activities; facilitate the provision of data, documents, materials,
            and access to the Defendants’ personnel to the Monitor and Plaintiffs representatives; ensure
            that all data, documents and records are maintained as provided in this Order; and assist in
            assigning implementation and compliance-related tasks to MCSO Personnel, as directed by the
            Sheriff or h is designee. The unit will include a single person to serve as a point of contact in
            communications with Plaintiffs, the Monitor and the Court.
            In Full and Effective Compliance
            To verify Phase 2 compliance with this Paragraph, we reviewed the monthly personnel rosters for
            the Court Implementation Division (CID). As of this reporting period, CID has seven personnel:
            one captain; one lieutenant; three sergeants; one management assistant; and one administrative
            assistant. CID continues to be supported by MCAO attorneys, who frequently participate in our
            meetings and telephone calls with Division personnel.
            During this reporting period, CID continued to provide documents through MCSO’s counsel via
            an Internet-based application. The Monitoring Team, the Plaintiffs, and the Plaintiff-Intervenors
            receive all files and documents simultaneously, with only a few exceptions centering on open
            internal investigations. CID effectively facilitates our and Parties’ access to MCSO’s personnel.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                       Page 10 of 279




WAI 50725
            Paragraph 10. MCSO shall collect and maintain all data and records necessary to: (1)
            implement this order, and document implementation of and compliance with this Order, including
            data and records necessary for the Monitor to conduct reliable outcome assessments, compliance
            reviews, and audits; and (2) perform ongoing quality assurance in each of the areas addressed
            by this Order. At a minimum, the foregoing data collection practices shall comport with current
            professional standards, with input on those standards from the Monitor.
            In Full and Effective Compliance
            CID continues to be responsive to our requests. CID also addresses with immediacy any issues
            we encounter in the samples we request – be they technical issues, missing documents, or other
            problems. MCSO’s Bureau of Internal Oversight (BIO) routinely audits the work products of the
            Office, particularly in the areas that directly affect compliance with the requirements of the
            Orders. In many instances, BIO will review the same material we request in our samples, and
            BIO frequently notes – and addresses – the same deficiencies we identify in our reviews.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 11. Beginning with the Monitor’s first quarterly report, the Defendants, working with
            the unit assigned for implementation of the Order, shall file with the Court, with a copy to the
            Monitor and Plaintiffs, a status report no later than 30 days before the Monitor’s quarterly report
            is due. The Defendants’ report shall (i) delineate the steps taken by the Defendants during the
            reporting period to implement this Order; (ii) delineate the Defendants’ plans to correct any
            problems; and (iii) include responses to any concerns raised in the Monitor’s previous quarterly
            report.
            In Full and Effective Compliance
            MCSO submitted its 26th quarterly compliance report on December 16, 2020. The report covers
            the steps MCSO has taken to implement the Court’s Orders during the third quarter of 2020. The
            report also includes any plans to correct difficulties encountered during the quarter and responses
            to concerns raised in our 25th quarterly status report.
            In its report, MCSO asserted Full and Effective Compliance (FEC) with Paragraphs 22, 43, 44,
            47, 57, 76, 102, 244, 245, 247, 248, 249, 264, 266, 273, 276, 278, 279, 287, 288, 292, and 337.
            After review of MCSO’s submission, we concurred with MCSO’s assertions of FEC for all of
            these Paragraphs except 22, 43, 44, 47, and 288. We will finalize these determinations in our
            next report.




                                                       Page 11 of 279




WAI 50726
            Paragraph 12. The Defendants, working with the unit assigned for implementation of the Order,
            shall conduct a comprehensive internal assessment of their Policies and Procedures affecting
            Patrol Operations regarding Discriminatory Policing and unlawful detentions in the field as well
            as overall compliance with the Court’s orders and this Order on an annual basis. The
            comprehensive Patrol Operations assessment shall include, but not be limited to, an analysis of
            collected traffic-stop and high-profile or immigration-related operations data; written Policies
            and Procedures; Training, as set forth in the Order; compliance with Policies and Procedures;
            Supervisor review; intake and investigation of civilian Complaints; conduct of internal
            investigations; Discipline of officers; and community relations. The first assessment shall be
            conducted within 180 days of the Effective Date. Results of each assessment shall be provided to
            the Court, the Monitor, and Plaintiffs’ representatives.
            In Full and Effective Compliance
            See Paragraph 13.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 13. The internal assessments prepared by the Defendants will state for the Monitor
            and Plaintiffs’ representatives the date upon which the Defendants believe they are first in
            compliance with any subpart of this Order and the date on which the Defendants first assert they
            are in Full and Effective Compliance with the Order and the reasons for that assertion. When
            the Defendants first assert compliance with any subpart or Full and Effective Compliance with
            the Order, the Monitor shall within 30 days determine whether the Defendants are in compliance
            with the designated subpart(s) or in Full and Effective Compliance with the Order. If either party
            contests the Monitor’s determination it may file an objection with the Court, from which the Court
            will make the determination. Thereafter, in each assessment, the Defendants will indicate with
            which subpart(s) of this Order it remains or has come into full compliance and the reasons
            therefore. The Monitor shall within 30 days thereafter make a determination as to whether the
            Defendants remain in Full and Effective Compliance with the Order and the reasons therefore.
            The Court may, at its option, order hearings on any such assessments to establish whether the
            Defendants are in Full and Effective Compliance with the Order or in compliance with any
            subpart(s).
            In Full and Effective Compliance
            We and CID established that the schedule for the submission of comprehensive annual
            assessments as required by these Paragraphs will run according to MCSO’s fiscal year cycle, July
            1-June 30. MCSO will submit reports on or before September 15 of each year.
            Consistent with this agreement, on September 16, 2020, MCSO filed with the Court its 2020
            Annual Compliance Report covering the period of July 1, 2019 through June 30, 2020.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.

                                                      Page 12 of 279




WAI 50727
            Section 4: Policies and Procedures
            COURT ORDER V. POLICIES AND PROCEDURES


            Paragraph 18. MCSO shall deliver police services consistent with the Constitution and laws of
            the United States and State of Arizona, MCSO policy, and this Order, and with current
            professional standards. In conducting its activities, MCSO shall ensure that members of the
            public receive equal protection of the law, without discriminating based on actual or perceived
            race or ethnicity, and in a manner that promotes public confidence.


            Paragraph 19. To further the goals in this Order, the MCSO shall conduct a comprehensive
            review of all Patrol Operations Policies and Procedures and make appropriate amendments to
            ensure that they reflect the Court’s permanent injunction and this Order.
            Phase 1: In compliance
               •   GA-1 (Development of Written Orders), most recently amended on February 19, 2020.
            Phase 2: In compliance
            MCSO has taken steps toward a comprehensive review of its Patrol Operations Policies and
            Procedures in four phases. First, on December 31, 2013, prior to my appointment as Monitor,
            MCSO filed with the Court all of its policies and procedures, with amendments, that MCSO
            believed complied with the various Paragraphs of the First Order. Second, in the internal
            assessment referenced above, MCSO discussed its ongoing evaluation of Patrol Operations and
            its development of policies and procedures. Third, in response to our requests, MCSO provided
            all of the policies and procedures it maintains are applicable to the First Order for our review and
            that of the Plaintiffs. We provided our feedback, which also included the Plaintiffs’ comments,
            on these policies on August 12, 2014. Based on that feedback, MCSO made adjustments to many
            of the policies, concentrating first on the policies to be disseminated in Detentions, Arrests, and
            the Enforcement of Immigration-Related Laws Training; and the Bias Free Policing Training
            (often referred to as Fourth and Fourteenth Amendment Training) that commenced in early
            September. We reviewed MCSO’s updated policies and provided our approval for several on
            August 25, 2014.
            Fourth, in discussions during 2016, MCSO requested more specific guidance on what we
            considered to be Patrol-related policies and procedures. In response, we provided MCSO with a
            list of the Patrol-related policies for the purposes of Paragraph 19. We included on this list
            policies that were not recently revised or currently under review. Several policies required
            changes to comport with the First Order, Second Order, or both. In 2018, MCSO published the
            last of the outstanding policies, achieving compliance with this Paragraph.




                                                       Page 13 of 279




WAI 50728
            Paragraph 20. The MCSO shall comply with and operate in accordance with the Policies and
            Procedures discussed in this Order and shall take all reasonable measures to ensure that all
            Patrol Operations personnel comply with all such Policies and Procedures.


            Paragraph 21. The MCSO shall promulgate a new, department-wide policy or policies clearly
            prohibiting Discriminatory Policing and racial profiling. The policy or policies shall, at a
            minimum:
            a.     define racial profiling as the reliance on race or ethnicity to any degree in making law
                   enforcement decisions, except in connection with a reliable and specific suspect
                   description;
            b.     prohibit the selective enforcement or non-enforcement of the law based on race or
                   ethnicity;
            c.     prohibit the selection or rejection of particular policing tactics or strategies or locations
                   based to any degree on race or ethnicity;
            d.     specify that the presence of reasonable suspicion or probable cause to believe an
                   individual has violated a law does not necessarily mean that an officer’s action is race-
                   neutral; and
            e.     include a description of the agency’s Training requirements on the topic of racial profiling
                   in Paragraphs 48–51, data collection requirements (including video and audio recording
                   of stops as set forth elsewhere in this Order) in Paragraphs 54–63 and oversight
                   mechanisms to detect and prevent racial profiling, including disciplinary consequences
                   for officers who engage in racial profiling.
            In Full and Effective Compliance
            MCSO has developed and published the policies required by Paragraph 21. MCSO distributed
            these policies and has trained agency personnel during the required Fourth and Fourteenth
            Amendment training, on an annual basis, since 2014. MCSO’s implementation of these policies
            is covered in other Paragraphs.
            On June 22, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                       Page 14 of 279




WAI 50729
            Paragraph 22. MCSO leadership and supervising Deputies and detention officers shall
            unequivocally and consistently reinforce to subordinates that Discriminatory Policing is
            unacceptable.
            Phase 1: In compliance
               •   CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                   September 4, 2020.
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on May 28, 2020.
            Phase 2: In compliance
            With input from the Parties, the reinforcement of CP-8 (Preventing Racial and Other Bias-Based
            Policing) was modified to a two-step process conducted annually. MCSO describes Part 1 of the
            process as the following: “On an annual basis, within the first six months, supervisors will have
            discussions, either individual or group, and view videos from the Training library with assigned
            employees, reserve deputies, and Posse members. The videos will be available through the HUB
            and attestation of the training will be through the HUB.” Part 2 of the process as described by
            MCSO: “On an annual basis, within the last six months, supervisors shall ensure that all
            employees, reserve deputies, and Posse members complete their annual review and
            acknowledgment of office policy. In addition, employees will be required to view a video from
            the Sheriff or designee, which reinforces the policy. Acknowledgement is done through the
            HUB.”
            As an additional measure, supervisors will have the latitude to review and discuss the policy with
            their employees, and document the discussion in BlueTeam. MCSO will provide proof of
            compliance biannually, at the end of the six-month periods, when each of the elements of the
            process is completed. MCSO will also provide progress reports in the interim.
            MCSO provided proof of compliance with this Paragraph for the first half of 2020, as noted in
            our previous report. We will conduct our next review of proof of compliance after the end of the
            second half of 2020. MCSO remains in compliance with this Paragraph.


            Paragraph 23. Within 30 days of the Effective Date, MCSO shall modify its Code of Conduct to
            prohibit MCSO Employees from utilizing County property, such as County e-mail, in a manner
            that discriminates against, or denigrates, anyone on the basis of race, color, or national origin.
            In Full and Effective Compliance
            BIO uses a randomizing program to select samples for each inspection. BIO reviews CAD
            messages in an effort to identify compliance with CP-2 (Code of Conduct), CP-3 (Workplace
            Professionalism: Discrimination and Harassment), and GM-1 (Electronic Communications, Data
            and Voice Mail). In its submission, MCSO includes the specific nature of any potential concerns
            identified during the audits. We observed the processes BIO uses to conduct CAD and email
            audits, to ensure that we thoroughly understand the mechanics involved in conducting these
            audits. For CAD and email audits, we receive copies of the audits completed by BIO, the details
            of any violations found, and copies of the memoranda of concern or BIO Action Forms that are

                                                      Page 15 of 279




WAI 50730
            completed. Email and CAD/Alpha Paging Inspections are completed on a quarterly basis. For
            Email inspections, MCSO will inspect 50 employees per quarter, and for CAD/Alpha Paging,
            MCSO will inspect 15 days per quarter.
            For this reporting period, the third quarter of 2020, MCSO submitted CAD and Alpha Paging
            Inspection Report BI2020-0115, as proof of compliance with this Paragraph. MCSO selected a
            random sample of 15 days in the quarter for inspection. There were a total of 6,685 CAD and
            Alpha Paging entries for the selected dates. The inspection found that 100% of the inspected
            messages were in compliance.
            For the third quarter of 2020, we reviewed Employees Emails Inspection Report BI2020-0124 for
            compliance with this Paragraph. A total of 50 employees were selected for review, with a total
            of 6,845 emails inspected. The inspection found that 6,838, or 99.90%, of the emails were in
            compliance.
            For the third quarter, MCSO again advised us that due to ongoing concerns with COVID-19,
            MCSO did not conduct any facility inspections. We will report again on facility inspections when
            they resume.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 24. The MCSO shall ensure that its operations are not motivated by or initiated in
            response to requests for law enforcement action based on race or ethnicity. In deciding to take
            any law enforcement action, the MCSO shall not rely on any information received from the public,
            including through any hotline, by mail, email, phone or in person, unless the information contains
            evidence of a crime that is independently corroborated by the MCSO, such independent
            corroboration is documented in writing, and reliance on the information is consistent with all
            MCSO policies.
            Phase 1: In compliance
               •   GI-7 (Processing of Bias-Free Tips), published June 14, 2019.
            Phase 2: In compliance
            MCSO created the Sheriff’s Intelligence Leads and Operations (SILO) Unit in the first quarter of
            2016. The SILO Unit became operational on September 11, 2017. GI-7 requires that any tips
            received by MCSO components be forwarded to the SILO Unit for recording and processing. The
            SILO Unit classifies this information by the type of alleged criminal activity, or service requested,
            and forwards it to the appropriate Unit for action and response. In some cases, residents email or
            call with requests for traffic enforcement, or for MCSO to address quality-of-life issues; these are
            considered calls for service rather than tips on criminal activity. If the information provided
            pertains to criminal activity in another jurisdiction, MCSO forwards the information to the
            appropriate law enforcement agency and documents it in the SILO database. Generally, if there
            is any bias noted in the information received, MCSO closes the tip and takes no action. We review
            all tips that MCSO closes due to bias.


                                                       Page 16 of 279




WAI 50731
            During this reporting period, we reviewed 312 tips submitted for July, 315 tips submitted for
            August, and 239 tips submitted for September. We reviewed a total of 866 tips, which were
            classified and recorded according to the type of alleged violation or service requested. Our
            reviews for this reporting period indicated that warrants, drugs, and suspicious persons or
            activities comprised the largest numbers of tips for the quarter. For each month of the quarter,
            we noted a large number of tips classified as “other.” COVID-19-related tips for the quarter
            peaked in July with 100, and decreased to 27 and 16 for August and September, respectively. We
            reviewed three tips closed due to bias during this reporting period. We concluded that these tips
            were handled according to MCSO policy. MCSO remains in compliance with this Paragraph.


            b. Policies and Procedures to Ensure Bias-Free Traffic Enforcement
            Paragraph 25. The MCSO will revise its policy or policies relating to traffic enforcement to
            ensure that those policies, at a minimum:
            a.     prohibit racial profiling in the enforcement of traffic laws, including the selection of which
                   vehicles to stop based to any degree on race or ethnicity, even where an officer has
                   reasonable suspicion or probable cause to believe a violation is being or has been
                   committed;
            b.     provide Deputies with guidance on effective traffic enforcement, including the
                   prioritization of traffic enforcement resources to promote public safety;
            c.     prohibit the selection of particular communities, locations or geographic areas for
                   targeted traffic enforcement based to any degree on the racial or ethnic composition of
                   the community;
            d.     prohibit the selection of which motor vehicle occupants to question or investigate based
                   to any degree on race or ethnicity;
            e.     prohibit the use of particular tactics or procedures on a traffic stop based on race or
                   ethnicity;
            f.     require deputies at the beginning of each stop, before making contact with the vehicle, to
                   contact dispatch and state the reason for the stop, unless Exigent Circumstances make it
                   unsafe or impracticable for the deputy to contact dispatch;
            g.     prohibit Deputies from extending the duration of any traffic stop longer than the time that
                   is necessary to address the original purpose for the stop and/or to resolve any apparent
                   criminal violation for which the Deputy has or acquires reasonable suspicion or probable
                   cause to believe has been committed or is being committed;
            h.     require the duration of each traffic stop to be recorded;
            i.     provide Deputies with a list and/or description of forms of identification deemed
                   acceptable for drivers and passengers (in circumstances where identification is required
                   of them) who are unable to present a driver’s license or other state-issued identification;
                   and



                                                       Page 17 of 279




WAI 50732
            j.       instruct Deputies that they are not to ask for the Social Security number or card of any
                     motorist who has provided a valid form of identification, unless it is needed to complete a
                     citation or report.
            Phase 1: In compliance
                 •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                     amended on May 28, 2020.
                 •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
                 •   GI-1 (Radio and Enforcement Communications Procedures), most recently amended on
                     February 5, 2020.
                 •   CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                     September 4, 2020.
                 •   EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
            Phase 2: In compliance
            During the finalization of the Fourth and Fourteenth Amendment training curricula required by
            the Order, the Parties agreed to a list and/or description of forms of identification deemed
            acceptable for drivers and passengers, as required by this Paragraph. The data required for
            verification to ensure compliance with these policies is captured by the TraCS system. The
            system documents the requirements of the Order and MCSO policies. MCSO has continued to
            make technical changes to the TraCS system to ensure that the mandatory fields on the forms
            used to collect the data are completed and that deputies are capturing the required information.
            TraCS is a robust system that allows MCSO to make technical changes to improve how required
            information is captured.
            To verify Phase 2 compliance with this Paragraph, we reviewed MCSO’s Vehicle Stop Contact
            Form (VSCF), Vehicle Stop Contact Form Supplemental Sheet, Incidental Contact Receipt,
            Written Warning/Repair Form, Arizona Traffic Ticket and Complaint Form, Internet I/Viewer
            Event Form, Justice Web Interface Form, CAD printout, and any Incident Report generated by
            the traffic stop. MCSO created many of these forms to capture the requirements of Paragraphs
            25 and 54.
            Since our July 2015 site visit, there has been significant improvement in the TraCS system that
            has enhanced the reliability and validity of the data provided by MCSO. This improvement has
            been buttressed by the introduction of data quality control procedures now being implemented
            and memorialized in the EIU Operations Manual. (This is further discussed in Paragraph 56,
            below.) We also compared traffic stop data between Latino and non-Latino drivers in the samples
            provided to us.
            Paragraph 25.a. prohibits racial profiling in the enforcement of traffic laws, including the selection
            of which vehicles to stop based to any degree on race or ethnicity, even where a deputy has
            reasonable suspicion or probable cause to believe a violation is being or has been committed. The
            selection of the sample size and the sampling methodology employed for drawing our sample is
            detailed in Section 7: Traffic Stop Documentation and Data Collection.


                                                        Page 18 of 279




WAI 50733
            We review a sample of 105 traffic stops each reporting period to assess this requirement. Our
            review of the sample of 105 traffic stops that occurred during this reporting period in Districts 1,
            2, 3, 4, 6, and 7, and Lake Patrol indicated that MCSO was following protocol, and that the stops
            did not violate the Order or internal policies. Paragraphs 66 and 67 require an annual
            comprehensive analysis of all traffic stop data, which will more accurately determine if MCSO is
            meeting the requirements of this Paragraph. MCSO remains in compliance with this
            Subparagraph.
            Paragraph 25.b. requires MCSO to provide deputies with guidance on effective traffic
            enforcement, including the prioritization of traffic enforcement resources to promote public
            safety. EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), Sections A-E,
            address these concerns. The policy specifies that driving under the influence and speeding are
            the main causes of accidents, and should be the focus of traffic enforcement. Based on our review
            of the data provided for this reporting period, the most common traffic stop violations are as
            follows: 61 stops for speed above the posted limit (58%); nine stops for failure to obey official
            traffic control devices (9%); 10 stops for failure to possess valid registrations or tags (10%); 10
            stops for equipment violations (10%); five stops for failing to maintain a lane of traffic (5%); and
            10 stops for other moving violations (10%).
            As the policy specifically identifies speeding violations as one of the contributing factors of traffic
            accidents, MCSO deputies have targeted this violation. In our review, we break down the specific
            traffic violation for each stop and use each traffic stop form completed by deputies during the
            stop to make a determination if the stop is justified and fulfills the requirements of this Paragraph.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 25.c. requires MCSO to prohibit the selection of particular communities, locations, or
            geographic areas for targeted traffic enforcement based to any degree on the racial or ethnic
            composition of the community. During our inspection, we document the location of every stop
            and note the GPS coordinates if available. Our review of the sample data covering all MCSO
            Districts during this reporting period did not indicate that MCSO was targeting any specific area
            or ethnicity to conduct traffic stops.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 25.d. requires MCSO to prohibit the selection of which motor vehicle occupants to
            question or investigate based, to any degree, on race or ethnicity. We reviewed the demographic
            data of Maricopa County (according to 2018 U.S. Census data, 31.1% of the population is Latino),
            and found that the ratio of Latino drivers stopped during this reporting period was higher than in
            the past reporting period in comparison to the ethnicity of the population in the County. (See
            Paragraph 54.e.) Thirty-eight (54%) of the 71 stops where passenger contacts occurred involved
            Latino drivers.
            A review of complaints from the public for this reporting period did not reveal that any complaints
            were filed alleging that MCSO deputies selected motor vehicle occupants for questioning or
            investigation, based on the individual’s race or ethnicity.




                                                        Page 19 of 279




WAI 50734
            MCSO has fully implemented body-worn cameras, and we review a sample of the recordings
            each reporting period to verify if deputies are questioning occupants to determine if they are
            legally in the country. We did not identify any such events during this reporting period.
            During this reporting period, we observed that 30 of the 105 stops occurred during nighttime
            hours. Our review of the sample data indicated that generally, traffic stops were not based on
            race or ethnicity and reflected the general makeup of the population of the County. In most
            instances, the deputies document on the VSCF that they were unable to determine the
            race/ethnicity and gender of the vehicle occupants prior to the stop. MCSO is in compliance with
            this Subparagraph.
            Paragraph 25.e. requires MCSO to prohibit the use of particular tactics or procedures on a traffic
            stop based on race or ethnicity. We reviewed a sample of CAD audio recordings and CAD
            printouts where the dispatcher entered the reason for the stop when advised by the deputy in the
            field. We also reviewed body-worn camera recordings of deputies making traffic stops. The
            methodology that we employed to select our cases is described in detail in Section 7. In the cases
            we reviewed, the CAD audio recordings and the body-worn camera recordings revealed that
            deputies were not making traffic stops using tactics based on race or ethnicity. MCSO remains
            in compliance with this Subparagraph.
            Paragraph 25.f. requires deputies at the beginning of each stop, before making contact with the
            vehicle, to verbally contact dispatch and state the reason for the stop unless exigent circumstances
            make it unsafe for the deputy to contact Communications. When the deputy advises
            Communications of the location, tag number, and reason for the stop, this information is digitally
            logged on the CAD printout and it is audio recorded. (See Paragraph 54.e.) We reviewed 30
            CAD audio recordings and the CAD printouts; in each, the deputy advised dispatch of the reason
            for the stop. Through our reviews of BWC recordings and CAD printouts, we verified that the
            reason for the stop was voiced prior to making contact with the drivers in 30 of the 30 cases we
            reviewed. For the 75 other cases that were part of our sample, we reviewed the VSCFs and the
            CAD printouts to ensure that deputies properly advised dispatch of the reason for the stop prior
            to making contact with the violator. In all 75 stops, the deputy properly advised dispatch the
            reason for the stop. MCSO is in compliance with this Subparagraph.
            Paragraph 25.g. prohibits deputies from extending the duration of any traffic stop longer than the
            time that is necessary to address the original purpose for the stop and/or to resolve any apparent
            criminal violation for which the deputy has or acquires reasonable suspicion or probable cause to
            believe has been committed or is being committed. MCSO employs a series of five questions on
            the VSCF to document the circumstances that might require a stop to be prolonged. In our review
            of 105 traffic stops, we determined that MCSO documented a response to at least one of the series
            of five questions in six of the stops. Our review of those stops revealed that, in four instances,
            deputies indicated that they experienced technological difficulties. The duration of those four
            stops ranged from nine minutes to 43 minutes. There was one stop that involved a driving under
            the influence investigation. The duration of that stop was 15 minutes. There was one stop that
            involved the towing of a vehicle and the deputy also experienced technological difficulties. The
            duration of that stop was one hour and 36 minutes.




                                                       Page 20 of 279




WAI 50735
            During our review, we noted four additional stops that were extended for a reasons other than
            those that were identified via the five questions and responses employed on the VSCF. One stop
            involved the arrest of a driver. The duration of that stop was 32 minutes. One stop involved the
            deputy awaiting the arrival of a licensed driver to take custody of the vehicle as the driver did not
            have a valid driver’s license. The duration of that stop was 35 minutes. One stop involved the
            deputy requesting and awaiting the arrival of a supervisor which had been requested by the driver.
            The duration of that stop was 34 minutes. One stop involved a foot chase of the driver and
            passenger, both of whom fled from the vehicle. The duration of that stop was one hour and 45
            minutes.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 25.h. requires the duration of each traffic stop to be recorded. The time of the stop and
            its termination is now auto-populated on the VSCF by the CAD system. To ensure data entry
            accuracy, MCSO implemented a technical change to the TraCS system on November 29, 2016.
            The change automatically creates a red field in the stop contact times if the deputy manually
            changes these times on the VSCF. In our review, we determined that the duration was recorded
            accurately in all 105 traffic stops. MCSO is in compliance with this Subparagraph, with a
            compliance rate of 100%.
            Paragraph 25.i. requires that MCSO provide deputies with a list and/or description of forms of
            identification deemed acceptable for drivers and passengers (in circumstances where
            identification is required of them) who are unable to present a driver’s license or other state-issued
            identification. The Plaintiffs’ attorneys and MCSO agreed on acceptable forms of identification,
            and this information has been included in the Fourth and Fourteenth Amendment training. EA-
            11 (Arrest Procedures), most recently amended on May 13, 2020, provides a list of acceptable
            forms of identification if a valid driver’s license cannot be produced. During this reporting
            period’s review of the sample of 105 traffic stops, there were three cases where the drivers did
            not present a valid driver’s license during the traffic stop. The cases are described in detail below:
               •   A Black male driver was stopped for a speeding violation. The driver presented an
                   Arizona identification card. A records check revealed that the driver’s license was in a
                   suspended status. The driver was issued a citation for speeding and driving with no
                   driver’s license in his possession.
               •   A Latina driver was stopped for an expired registration. The vehicle was occupied by a
                   White male passenger. The driver did not have any identification on her person. A records
                   check revealed that the driver had never obtained a driver’s license. The driver was issued
                   a citation for no current registration and driving with no valid driver’s license.
               •   A Latino driver was stopped for a stop sign violation. The vehicle was occupied by three
                   Latina passengers. The driver did not have any identification on his person. A records
                   check revealed that the driver had never obtained a driver’s license. The driver was issued
                   a citation for the stop sign violation and for driving with no valid driver’s license.




                                                        Page 21 of 279




WAI 50736
            In our review of the sample of cases to assess compliance with Paragraph 54.k., searches of
            persons, there were 30 drivers who did not present a valid driver’s license to deputies; however,
            in four of the stops, the deputies were able to verify that the driver’s licenses were valid after
            conducting a records check. The remaining 26 cases are described in detail below:
               •   A Latino driver was stopped for driving with an invalid temporary license plate. The
                   driver did not have any identification on his person. A records check revealed that the
                   driver had never obtained a driver’s license and that a warrant existed for his arrest. The
                   driver was arrested and issued a citation for no evidence of insurance and driving with no
                   valid driver’s license.
               •   A White female driver was stopped for an expired registration. The driver did not have
                   any identification on her person. A records check revealed that the driver’s license was
                   in a suspended status. The driver was issued a citation for driving with a suspended
                   driver’s license and no current registration.
               •   An American Indian/Alaskan Native male driver was stopped for a speeding violation.
                   The driver produced an Arizona identification card. A records check revealed that the
                   driver’s license was in a suspended status. During the traffic stop, the deputy seized
                   narcotic paraphernalia. The driver was issued a citation for driving with a suspended
                   driver’s license and possession of narcotic paraphernalia. He was also issued a warning
                   for the speeding violation.
               •   A White male driver was stopped for a speeding violation and for driving with no visible
                   license plate. The driver did not have any identification on his person. A records check
                   revealed that the driver had never obtained a driver’s license, and that a warrant existed
                   for his arrest. The driver was arrested and issued a citation for speeding and for driving
                   without a license plate being visible.
               •   A White male driver was observed driving while using a cellular phone. The driver did
                   not have any identification on his person. A records check revealed that the driver’s
                   license was in a suspended status, and that a warrant existed for his arrest. The driver was
                   arrested and issued a citation for driving with a suspended driver’s license.
               •   A Latina driver was stopped for driving with an expired registration. The vehicle was
                   occupied by a Black male passenger. The driver did not have any identification on her
                   person. A records check revealed that the driver’s license was in a suspended status, and
                   that a warrant existed for her arrest. The driver was arrested and she was issued a citation
                   for driving with a suspended driver’s license.
               •   A White male was stopped for a stop sign violation. The driver produced a driver’s
                   license. A records check revealed that the driver’s license was in a suspended status. The
                   deputy seized the driver’s license, and issued the driver a citation for driving with a
                   suspended driver’s license.




                                                      Page 22 of 279




WAI 50737
            •   A Latino driver was stopped for driving with an expired registration. The driver, a 15-
                year-old, did not have any identification on his person and had never obtained a driver’s
                license. The driver was issued a citation for driving with no valid driver’s license, no
                current registration, and no evidence of insurance.
            •   A White male driver was stopped for a driving with an expired registration. The driver
                produced an Arizona identification card. A records check revealed that the driver’s license
                was in a suspended status. The driver was issued a citation for driving with a suspended
                driver’s license and no current registration.
            •   A Latino driver was stopped for driving with an expired registration. The driver did not
                have any identification on his person. A records check revealed that the driver’s license
                was in a suspended status. During the stop, the deputy noted that the license plate had
                been altered. The driver was arrested for driving with a suspended driver’s license and
                failing to provide driver’s license or identification.
            •   A White male driver was stopped for driving with no visible license plate. The driver
                produced a driver’s license. A records check revealed that the driver’s license was in a
                suspended status. The driver was issued a citation for driving with a suspended driver’s
                license, no current registration, no evidence of insurance, and no rear license plate. The
                deputy seized the driver’s license and placed it in evidence.
            •   A Latina driver was stopped for making an improper turn on a red signal violation. The
                driver produced an Arizona identification card. A records check revealed that the driver’s
                license was in a revoked status and that a warrant existed for her arrest. The driver was
                arrested, and she was issued a citation for driving with a revoked driver’s license. The
                deputy also seized suspected narcotics from the driver’s purse and placed it in evidence.
            •   A White male driver was stopped for driving with an unreadable license plate. The driver
                did not have any identification on his person. A records check revealed that the driver’s
                license was in a suspended status, and that a warrant existed for his arrest. The driver was
                arrested, and he was issued a citation for no current registration and for driving with a
                suspended driver’s license.
            •   A Latino driver was stopped for a speeding violation. The driver produced an Arizona
                identification card. A records check revealed that the driver had never obtained a driver’s
                license. The driver was arrested and processed for driving under the influence. The driver
                was issued a citation for speeding and driving under the influence.
            •   A Latino driver was stopped for a speeding violation. The vehicle was occupied by a
                Latina passenger. The driver produced an Arizona identification card. A records check
                revealed that the driver’s license was in a suspended status, and that a warrant existed for
                his arrest. The driver was arrested. The driver was issued a citation for speeding and
                driving with a suspended driver’s license.




                                                   Page 23 of 279




WAI 50738
            •   An Asian/Pacific Islander male driver was stopped for an improper passing violation. The
                driver produced a Hawaii driver’s license. A records check revealed that the driver’s
                Hawaii license was in a canceled status, and that his Arizona license was in a suspended
                status. The driver was arrested and processed for driving under the influence. The driver
                was issued a citation for passing in a no passing zone.
            •   A White male driver was stopped for failure to maintain a lane of traffic. The driver
                produced a California driver’s license. A records check revealed that the driver’s license
                was in a suspended status. The driver was arrested and processed for driving under the
                influence. The driver was issued a citation for failure to maintain a lane of traffic and
                diving under the influence.
            •   A Latino driver was stopped for reckless driving. The vehicle was occupied by a Latina
                passenger. The driver produced an Arizona driver’s license. A records check revealed
                that the driver had never obtained a driver’s license. The driver was arrested and
                processed for driving under the influence. The driver was issued a citation for reckless
                driving and driving under the influence.
            •   A Latino driver was stopped for failure to maintain a lane of traffic. The driver did not
                have any identification on his person. A records check revealed that the driver had never
                obtained a driver’s license. The driver was arrested and processed for driving under the
                influence. The driver was issued a citation for driving with no valid driver’s license,
                possession of open alcohol in a motor vehicle, and driving under the influence.
            •   A Latino driver was stopped for a stop sign violation. The driver produced an Arizona
                identification card. A records check revealed that his driver’s license was in a suspended
                status. The driver was arrested for driving under the influence and possession of narcotics.
                The driver was issued a warning for the stop sign violation, driving with no valid driver’s
                license, no evidence of insurance, and improper position on a right turn.
            •   A White male driver was stopped for a speeding violation. The driver produced a Florida
                identification card. A records check revealed that his driver’s license was in a suspended
                status. The driver was arrested for driving under the influence. The driver was issued a
                citation for driving with a suspended driver’s license, speeding, failure to maintain a lane
                of traffic, and driving under the influence.
            •   A Black male driver was stopped for a stop sign violation. The vehicle was occupied by
                a Black male passenger and two Black female passengers. The driver produced a
                Colorado driver’s license. A records check revealed that his driver’s license was in a
                canceled status. The driver was issued a citation for the stop sign violation, no current
                registration, and possession of a canceled driver’s license.
            •   A Latino driver was stopped for a speeding violation. The driver did not have any
                identification on his person. The driver stated that he has a valid Mexican driver’s license;
                however, he did not have it on his person. The deputy was unable to verify if the driver
                had a valid Mexican driver’s license. The driver was issued a citation for the speeding
                violation.



                                                    Page 24 of 279




WAI 50739
               •   A Latino driver was stopped for having an inoperable license plate light. The driver did
                   not have any identification on his person. A records check revealed that the driver had
                   never obtained a driver’s license. The driver was issued a citation for driving with no
                   valid driver’s license.
               •   A Black male driver was stopped for driving with an expired registration. The driver
                   produced an Arizona identification card. A records check revealed that his driver’s license
                   was in a revoked status. The driver was issued a citation for driving with no current
                   registration and driving with a revoked driver’s license.
               •   A Latino driver was stopped for a red light violation. The vehicle was occupied by a
                   Latina passenger. The driver produced an Arizona identification card. A records check
                   revealed that his driver’s license was in a suspended status. The driver was issued a
                   citation for driving with a suspended driver’s license.
            In our review of the sample of cases to assess compliance with Paragraphs 25.d. and 54.g.,
            passenger contacts, we identified 33 cases where the drivers did not present a valid driver’s license
            to the deputies. In five of the cases, the deputies were able to confirm that the driver’s licenses
            were, in fact, valid. The remaining 28 cases are described in detail below:
               •   A Latino driver was stopped for an improper passing violation. The vehicle was occupied
                   by a White female passenger. The driver did not have any identification on his person. A
                   records check revealed that the driver’s license was in a suspended status. The driver was
                   issued a citation for driving with a suspended driver’s license, passing in a no passing
                   zone, and no current registration.
               •   A Latino passenger was stopped for driving with one headlight. The vehicle was occupied
                   by a Latina passenger. The driver produced a California identification card. A records
                   check revealed that the driver’s license was in a suspended status and that a warrant
                   existed for his arrest. The driver was arrested and issued a citation for driving with a
                   suspended driver’s license, no evidence of insurance, and no current registration. The
                   driver was issued a warning for the headlight violation.
               •   A White male driver was stopped for driving with no headlights and taillights activated.
                   The vehicle was occupied by a White female passenger. The driver did not have any
                   identification on his person. A records check revealed that he had never obtained a
                   driver’s license. The driver was issued a citation for driving with no lights activated and
                   driving with no valid driver’s license.
               •   A Latino driver was stopped for making an unsafe lane change. The driver produced an
                   Arizona identification card. A records check revealed that he had never obtained a
                   driver’s license. The driver was issued a citation for making an unsafe lane change and
                   driving with no valid driver’s license.
               •   A Latino driver was stopped for a speeding violation. The vehicle was occupied by a
                   Latina passenger. The driver did not have any identification on his person. A records
                   check revealed that he had never obtained a driver’s license. The driver was issued a
                   citation for a speeding violation and driving with no valid driver’s license.


                                                       Page 25 of 279




WAI 50740
            •   A Latino driver was stopped for driving with an expired registration. The vehicle was
                occupied by a Latina passenger. The driver produced a passport from Guatemala for
                identification purposes. A records check revealed that his driver’s license was in a
                suspended status. The driver was issued a citation for driving with an expired registration
                and driving with no valid driver’s license.
            •   A White male driver was stopped for a stop sign violation. The vehicle was occupied by
                a White female passenger. The driver did not have any identification on his person. A
                records check revealed that his driver’s license was in a revoked status. The driver was
                issued a citation for driving with a revoked driver’s license, a stop sign violation, and
                failing to have an interlock (breathalyzer) device installed in vehicle.
            •   A White male driver was stopped for a stop sign violation. The vehicle was occupied by
                a White female passenger. The driver produced a driver’s license. A records check
                revealed that the driver’s license was in a suspended status. The driver was issued a
                citation for driving with a suspended driver’s license, a stop sign violation, and conducting
                an illegal turn.
            •   A White male driver was stopped for driving with an inoperable license plate light. The
                vehicle was occupied by a White female passenger. The driver produced a driver’s
                license. A records check revealed that the driver’s license was in a suspended status. The
                driver was issued a citation for driving with a suspended driver’s license. The deputy
                seized the driver’s license and placed it in evidence.
            •   A White male driver was stopped for a stop sign violation. The vehicle was occupied by
                a White female passenger. The driver produced an Arizona identification card. A records
                check revealed that he had never obtained a driver’s license. The driver was issued a
                citation for driving with no valid driver’s license and a stop sign violation. The passenger,
                who was determined to be the registered owner of the vehicle, was issued a citation for
                allowing an unlicensed driver to operate the vehicle.
            •   A White male driver was stopped for a speeding violation. The vehicle was occupied by
                a White male passenger. The driver did not have any identification on his person. The
                driver initially provided false identification information to the deputy. Once the deputy
                obtained the correct information, a records check revealed that the driver’s license was in
                a suspended status. The driver was issued a citation for driving with a suspended driver’s
                license, speeding, and providing false information to a law enforcement officer.
            •   A Latino driver was stopped in relation to a call for service. The vehicle was occupied by
                a Latino passenger. The driver produced an Arizona identification card. A records check
                revealed that the driver’s license was in a suspended status. The driver was issued a
                citation for driving with a suspended driver’s license and failing to have an interlock
                (breathalyzer) device installed in the vehicle.




                                                    Page 26 of 279




WAI 50741
            •   A Latino driver was stopped for a speeding violation. The vehicle was occupied by a
                Latina passenger. The driver did not have any identification on his person. A records
                check revealed that he had never obtained a driver’s license. The driver was arrested and
                processed for driving under the influence. The driver was issued a citation for speeding
                and driving under the influence.
            •   An American Indian/Alaska Native female driver was stopped for a speeding violation.
                The vehicle was occupied by a Black female passenger. The driver did not have any
                identification on her person. A records check revealed that she had never obtained a
                driver’s license. The deputy issued the driver an Incidental Contact Receipt after he
                realized that the driver did not violate the speed limit.
            •   A White female driver was stopped for driving with an expired registration. The vehicle
                was occupied by a Latino passenger. The driver did not have any identification on her
                person. A records check revealed that the driver’s license was in a suspended status. The
                driver was issued a citation for driving with a suspended driver’s license, no evidence of
                insurance, and no current registration.
            •   A Latina driver was stopped for a speeding violation. The vehicle was occupied by a
                Latina passenger. The driver presented a Mexican passport for identification purposes. A
                records check revealed that she had never obtained a driver’s license. The driver was
                issued a citation for driving with no valid driver’s license and no evidence of insurance.
            •   A White male driver was stopped for a speeding violation. The vehicle was occupied by
                a White female passenger. The driver did not have any identification on his person. A
                records check revealed that the driver’s license was in a suspended status and that a
                warrant existed for his arrest. The driver was arrested and he was issued a citation for
                driving with a suspended driver’s license and speeding.
            •   A White male driver was stopped for driving with one headlight. The vehicle was
                occupied by two Asian/Pacific Islander female passengers. The driver produced a United
                States passport for identification purposes. A records check revealed that the driver’s
                license was in a suspended status. The driver was issued a citation for driving with a
                suspended driver’s license.
            •   A Latino driver was stopped for a speeding violation. The vehicle was occupied by a
                Latina passenger. The driver did not have any identification on her person. A records
                check revealed that he had never obtained a driver’s license. The driver was issued a
                citation for speeding and driving with no valid driver’s license.
            •   A Latino driver was stopped for driving with one headlight. The vehicle was occupied by
                a Latino passenger. The driver did not have any identification on his person. A records
                check revealed that he had never obtained a driver’s license. The driver was issued a
                citation for driving with one headlight, no evidence of insurance, no valid driver’s license,
                and open alcohol in a motor vehicle.




                                                    Page 27 of 279




WAI 50742
            •   A Latino driver was stopped for a speeding violation. The vehicle was occupied by two
                Latina passengers. The driver produced a photocopy of a passport. A records check
                revealed that he had never obtained a driver’s license. The driver was issued a citation
                for speeding and driving with no valid driver’s license.
            •   A Latino driver was stopped for a speeding violation. The vehicle was occupied by a
                Latina passenger and three Latino passengers. The driver produced a social security card
                and, after the deputy advised the driver that he detected the odor of marijuana, he produced
                a medical marijuana card. A records check revealed that the driver’s license was in a
                suspended status and a warrant existed for his arrest. The driver was arrested and he was
                issued a citation for speeding and driving with a suspended driver’s license.
            •   A White male was stopped for a speeding violation. The vehicle was occupied by four
                White female passengers. The driver produced a driver’s license. A records check
                revealed that the driver’s license was in a suspended status. The driver was issued a
                warning for the speeding violation.
            •   A Latino driver was stopped for a speeding violation. The vehicle was occupied by a
                Latino passenger. The driver produced an Arizona identification card. A records check
                revealed that he had never obtained a driver’s license. The driver was issued a citation
                for speeding, passing in a no passing zone, and driving with no valid driver’s license.
            •   A Latino driver was stopped in for a speeding violation. The vehicle was occupied by a
                Latino passenger. The driver produced an Arizona identification card. A records check
                revealed that the driver’s license was in a suspended status. The passenger was also
                investigated and it was determined that he was under the age of 21 and had consumed
                alcohol. The driver was issued a citation for speeding, driving with a suspended driver’s
                license, driving with no valid driver’s license, and providing alcohol to a person under the
                age of 21. The passenger was issued a citation for consumption of alcohol by person
                under the age of 21.
            •   A Latino driver was stopped for a speeding violation. The vehicle was occupied by a
                Latina passenger. The driver produced an expired California driver’s license. A records
                check confirmed that the driver’s license was in an expired status. The driver was issued
                a citation for the speeding violation.
            •   A Latino driver was stopped for failure to maintain a lane of traffic. The vehicle was
                occupied by two Latina passengers; one Latino passenger; and one infant passenger,
                unable to determine gender. The driver informed the deputy that his Mexican driver’s
                license had been seized by the United States Immigration and Customs Enforcement, and
                he produced a document from that agency that contained his name and date of birth. The
                deputy was unable to determine if the driver’s license was valid. The driver was issued a
                warning for the failure to maintain a lane of traffic violation.




                                                   Page 28 of 279




WAI 50743
                 •   A Black female driver was stopped for driving with no operable taillights. The vehicle
                     was occupied by a Black male passenger. A records check revealed that the driver’s
                     license was in a suspended status. The driver was issued a citation for driving with a
                     suspended driver’s license.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 25.j. requires MCSO to instruct deputies that they are not to ask for the Social Security
            Number or card of any motorist who has provided a valid form of identification, unless it is needed
            to complete a citation or report. EB-1 (Traffic Enforcement, Violator Contacts, and Citation
            Issuance) prohibits deputies from asking for the Social Security Number of any motorist who has
            provided a valid form of identification. During this reporting period’s review of the sample of
            105 traffic stops, we identified that deputies requested a driver’s Social Security Number in
            incidents that either involved the arrest of the driver for the purpose of completing an Incident
            Report, or incidents where the driver did not produce a valid form of identification, both of which
            are permissible under this Subparagraph.
            During this reporting period’s review of the sample of traffic stops reviewed for Paragraph 54.k.
            and Paragraphs 25.d. and 54.g., we identified that deputies requested a driver’s Social Security
            Number in incidents that either involved the arrest of the driver for the purpose of completing an
            Incident Report, or incidents where the driver did not produce a valid form of identification, both
            of which are permissible under this Subparagraph.
            MCSO remains in compliance with this Subparagraph.


            Paragraph 26. The MCSO shall revise its policy or policies relating to Investigatory Detentions
            and arrests to ensure that those policies, at a minimum:
            a.       require that Deputies have reasonable suspicion that a person is engaged in, has
                     committed, or is about to commit, a crime before initiating an investigatory seizure;
            b.       require that Deputies have probable cause to believe that a person is engaged in, has
                     committed, or is about to commit, a crime before initiating an arrest;
            c.       provide Deputies with guidance on factors to be considered in deciding whether to cite
                     and release an individual for a criminal violation or whether to make an arrest;
            d.       require Deputies to notify Supervisors before effectuating an arrest following any
                     immigration-related investigation or for an Immigration-Related Crime, or for any crime
                     by a vehicle passenger related to lack of an identity document;
            e.       prohibit the use of a person’s race or ethnicity as a factor in establishing reasonable
                     suspicion or probable cause to believe a person has, is, or will commit a crime, except as
                     part of a reliable and specific suspect description; and
            f.       prohibit the use of quotas, whether formal or informal, for stops, citations, detentions, or
                     arrests (though this requirement shall not be construed to prohibit the MCSO from
                     reviewing Deputy activity for the purpose of assessing a Deputy’s overall effectiveness or
                     whether the Deputy may be engaging in unconstitutional policing).


                                                        Page 29 of 279




WAI 50744
            In Full and Effective Compliance
            For the third quarter of 2020, MCSO reported one arrest that falls under the reporting requirements
            of this Paragraph. The arrest involved a Latino male who was stopped for a traffic infraction.
            The individual did not have a driver’s license, registration for the vehicle, or proof of insurance.
            The supervisor was notified and approved the investigation. The driver was cited and released.
            We reviewed the information provided and concluded that this case was handled according to
            policy.
            In addition to the review of reported cases, to determine compliance with this Paragraph, we
            review booking lists and criminal citation lists for each month of the reporting period. From each
            list, we select a 10% random sample of incidents. For this reporting period, we reviewed 59
            incidents resulting in arrest and 60 incidents in which criminal citations were issued. In addition,
            we reviewed 249 Incident Reports. All of the documentation we reviewed during this reporting
            period indicates that MCSO is in compliance with this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            d. Policies and Procedures Governing the Enforcement of Immigration-Related Laws
            Paragraph 27. The MCSO shall remove discussion of its LEAR Policy from all agency written
            Policies and Procedures, except that the agency may mention the LEAR Policy in order to clarify
            that it is discontinued.
            In Full and Effective Compliance
            MCSO asserts that it does not have an agency LEAR policy. We have verified, through our
            document reviews and site compliance visits, that MCSO does not have a LEAR policy.
            On March 22, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 28. The MCSO shall promulgate a new policy or policies, or will revise its existing
            policy or policies, relating to the enforcement of Immigration-Related Laws to ensure that they,
            at a minimum:
            a.     specify that unauthorized presence in the United States is not a crime and does not itself
                   constitute reasonable suspicion or probable cause to believe that a person has committed
                   or is committing any crime;
            b.     prohibit officers from detaining any individual based on actual or suspected “unlawful
                   presence,” without something more;




                                                       Page 30 of 279




WAI 50745
            c.    prohibit officers from initiating a pre-textual vehicle stop where an officer has reasonable
                  suspicion or probable cause to believe a traffic or equipment violation has been or is
                  being committed in order to determine whether the driver or passengers are unlawfully
                  present;
            d.    prohibit the Deputies from relying on race or apparent Latino ancestry to any degree to
                  select whom to stop or to investigate for an Immigration-Related Crime (except in
                  connection with a specific suspect description); prohibit Deputies from relying on a
                  suspect’s speaking Spanish, or speaking English with an accent, or appearance as a day
                  laborer as a factor in developing reasonable suspicion or probable cause to believe a
                  person has committed or is committing any crime, or reasonable suspicion to believe that
                  an individual is in the country without authorization;
            e.    unless the officer has reasonable suspicion that the person is in the country unlawfully
                  and probable cause to believe the individual has committed or is committing a crime, the
                  MCSO shall prohibit officers from (a) questioning any individual as to his/her alienage
                  or immigration status; (b) investigating an individual’s identity or searching the
                  individual in order to develop evidence of unlawful status; or (c) detaining an individual
                  while contacting ICE/CBP with an inquiry about immigration status or awaiting a
                  response from ICE/CBP. In such cases, the officer must still comply with Paragraph 25(g)
                  of this Order. Notwithstanding the foregoing, an officer may (a) briefly question an
                  individual as to his/her alienage or immigration status; (b) contact ICE/CBP and await a
                  response from federal authorities if the officer has reasonable suspicion to believe the
                  person is in the country unlawfully and reasonable suspicion to believe the person is
                  engaged in an Immigration-Related Crime for which unlawful immigration status is an
                  element, so long as doing so does not unreasonably extend the stop in violation of
                  Paragraph 25(g) of this Order;
            f.    prohibit Deputies from transporting or delivering an individual to ICE/CBP custody from
                  a traffic stop unless a request to do so has been voluntarily made by the individual;
            g.    Require that, before any questioning as to alienage or immigration status or any contact
                  with ICE/CBP is initiated, an officer check with a Supervisor to ensure that the
                  circumstances justify such an action under MCSO policy and receive approval to proceed.
                  Officers must also document, in every such case, (a) the reason(s) for making the
                  immigration-status inquiry or contacting ICE/CBP, (b) the time approval was received,
                  (c) when ICE/CBP was contacted, (d) the time it took to receive a response from ICE/CBP,
                  if applicable, and (e) whether the individual was then transferred to ICE/CBP custody.
            In Full and Effective Compliance




                                                     Page 31 of 279




WAI 50746
            For this reporting period, there were no reported instances of deputies having contact with
            Immigration and Customs Enforcement (ICE) or Customs and Border Protection (CBP) for the
            purpose of making an immigration status inquiry, and there were no reported arrests for any
            immigration-related investigations, or for any immigration-related crimes. The reviews of
            documentation submitted for this reporting period indicate that MCSO has complied with the
            reporting requirements related to Paragraph 28. In our reviews of incidents involving contact
            with the public, including traffic stops, arrests, and investigative stops, we monitor deputies’
            actions to verify compliance with this Order.
            In addition to the documentation requested from MCSO, to determine compliance with this
            Paragraph, our reviews of documentation provided for other Paragraphs of the Order have found
            no evidence to indicate a violation of this Paragraph. In total, we reviewed 59 Arrest Reports, 60
            criminal citations, 289 traffic stops, 71 NTCFs, and 249 Incident Reports for this reporting period.
            We found no issues of concern, as it relates to this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            e. Policies and Procedures Generally
            Paragraph 29. MCSO Policies and Procedures shall define terms clearly, comply with applicable
            law and the requirements of this Order, and comport with current professional standards.
            In Full and Effective Compliance
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.
            See Paragraph 30.


            Paragraph 30. Unless otherwise noted, the MCSO shall submit all Policies and Procedures and
            amendments to Policies and Procedures provided for by this Order to the Monitor for review
            within 90 days of the Effective Date pursuant to the process described in Section IV. These
            Policies and Procedures shall be approved by the Monitor or the Court prior to their
            implementation.
            In Full and Effective Compliance




                                                       Page 32 of 279




WAI 50747
            MCSO continues to provide us, the Plaintiffs’ attorneys, and the Plaintiff-Intervenors with drafts
            of its Order-related policies and procedures prior to publication, as required by the Order. We,
            the Plaintiffs’ attorneys, and the Plaintiff-Intervenors review the policies to ensure that they define
            terms clearly, comply with applicable law and the requirements of the Order, and comport with
            current professional standards. Once drafts are finalized, incorporating the feedback of the
            Plaintiffs’ attorneys, the Plaintiff-Intervenors, and the Monitoring Team, MCSO provides them
            to us for final review and approval. As this process has been followed for the Order-related
            policies published thus far, MCSO is in compliance with this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            Paragraph 31. Within 60 days after such approval, MCSO shall ensure that all relevant MCSO
            Patrol Operation Personnel have received, read, and understand their responsibilities pursuant
            to the Policy or Procedure. The MCSO shall ensure that personnel continue to be regularly
            notified of any new Policies and Procedures or changes to Policies and Procedures. The Monitor
            shall assess and report to the Court and the Parties on whether he/she believes relevant personnel
            are provided sufficient notification of and access to, and understand each policy or procedure as
            necessary to fulfill their responsibilities.
            In Full and Effective Compliance
            GA-1 indicates that Office personnel shall be notified of new policies and changes to existing
            policies via Briefing Boards and via the HUB, Maricopa County’s adaptation of the online
            training software program, Cornerstone, that MCSO implemented in July 2017 to replace its E-
            Policy system. Employees are required to complete personal attestations that indicate that they
            have read and understand policies; the HUB routinely updates recent training and policy reviews
            for deputies and is visible by immediate supervisors. Per GA-1, “Prior to some policies being
            revised, time-sensitive changes are often announced in the Briefing Board until the entire policy
            can be revised and finalized.” As noted previously, we recognize the authority of Briefing Boards
            and understand their utility in publishing critical policy changes quickly; but we have advised
            MCSO that we generally do not grant Phase 1 compliance for an Order requirement until the
            requirement is memorialized in a more formal policy.
            During this reporting period, MCSO issued (or issued revisions of) six Order-related policies:
            CP-2 (Code of Conduct); CP-5 (Truthfulness); CP-8 (Preventing Racial and Other Bias-Based
            Profiling); GC-12 (Hiring and Promotional Procedures); GC-13 (Awards); and GD-9 (Litigation
            Initiation, Document Preservation, and Document Production Notices). During this reporting
            period, MCSO also issued several Briefing Boards and Administrative Broadcasts that touched
            on Order-related topics and revised the language of General Orders. In addition, MCSO published
            one Order-related operations manual during this reporting period, for the Administrative Services
            Division.




                                                        Page 33 of 279




WAI 50748
            On September 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 32. The MCSO shall require that all Patrol Operation personnel report violations of
            policy; that Supervisors of all ranks shall be held accountable for identifying and responding to
            policy or procedure violations by personnel under their command; and that personnel be held
            accountable for policy and procedural violations. The MCSO shall apply policies uniformly.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not in compliance
            Since we began reviewing internal investigations conducted by MCSO, we have reviewed
            hundreds of administrative misconduct investigations submitted to our Team for this Paragraph.
            During our reviews, we have continued to note that the investigations conducted by PSB have
            consistently been thorough and well-written, and arrived at the appropriate findings. Compliance
            for investigations conducted at the District level, which had decreased for multiple reporting
            periods, has seen some slight improvement in the investigative quality of those cases we reviewed
            for this and the last reporting period.
            During each site visit, we meet with the Professional Standards Bureau (PSB) and District and
            Division Command personnel to provide them with information regarding the cases that were
            deficient in structure, format, investigation, or reporting requirements. We have also highlighted
            cases we found to be properly investigated and in compliance with Order requirements. In 2016,
            PSB developed and implemented the use of an investigative checklist and specific format for the
            completion of internal investigations. MCSO trained all supervisors who conduct investigations
            in the use of these documents. Since June 1, 2016, the use of these investigative protocol
            documents has been required for all administrative investigations.



                                                      Page 34 of 279




WAI 50749
            PSB personnel have remained responsive to our feedback, and the investigations they submit for
            compliance with this Paragraph continue to be examples of complete and thorough investigations.
            PSB’s reviews of investigations conducted by District personnel continue to be thorough and they
            have identified and addressed many concerns and deficiencies they have found.
            District case compliance has been an ongoing concern, particularly since MCSO has been
            conducting misconduct investigations under the Court’s Second Order since 2016. In 2017,
            MCSO made major revisions to both GH-2 (Internal Investigations) and GC-16 (Employee
            Grievance Procedures). By the end of December 2017, all supervisory personnel responsible for
            conducting misconduct investigations had attended the 40-hour Misconduct Investigative
            Training. In both 2018 and 2019, supervisors attended additional training on the proper
            completion of these investigations.
            During this reporting period, there were 53 investigations conducted by District personnel that
            were submitted for our review. Of the 53 submitted for this Paragraph, we or PSB identified
            investigative and administrative deficiencies with 20 (38%), not including extension concerns.
            Numerous investigations were returned to District personnel by PSB to address improper
            findings, leading questions, insufficient investigations, or multiple administrative errors.
            During our site visits, our Team has made numerous visits to MCSO Districts, where we have
            discussed the completion of administrative misconduct investigations by District personnel. We
            have specifically discussed those areas of the investigations where we continue to find
            deficiencies and have provided input regarding the proper completion of investigations. We have
            also sought information from District supervisors regarding their experience with the
            investigation process and any ongoing concerns they may have.
            During our visits to Districts 1, 2, and 6 in January 2020, District supervisors identified several
            reasons for ongoing deficiencies including lower experience level of supervisors due to the
            number of promotions being made, and the continuing need to balance administrative time with
            time out on the street supervising their personnel. In one District, personnel had added a second
            supervisor to observe interviews and have the questions prepared and reviewed in advance of
            interviews. Personnel had also added an additional level of review in the District, prior to sending
            the investigations to PSB. We were encouraged by these efforts, and hopeful that the investigative
            process would improve as a result.
            Since March 2018, we have requested and reviewed a monthly report from District Command
            personnel that documents any actions they have taken to assist their personnel in the completion
            of administrative misconduct investigations and any actions they have taken to address any
            deficiencies they have identified. During the last reporting period, we noted several instances
            where District Command personnel met with subordinate employees to address deficient
            investigations and several additional instances where Deputy Chiefs met with District Command
            personnel to address deficient investigations.
            During this reporting period, we observed multiple instances where District Command personnel
            identified and addressed deficiencies in investigations by their personnel prior to forwarding the
            investigations to PSB. While in some cases, the deficiencies could not be corrected after the fact,
            we were encouraged by the efforts. We also noted several instances where Deputy Chiefs met
            with District command personnel to address deficiencies in administrative investigations. We


                                                       Page 35 of 279




WAI 50750
            note, however, that again for this reporting period, PSB identified the majority of the deficiencies
            upon its review of the District investigations. We also noted that the tracking document
            maintained by PSB continues to list multiple deficiency memorandums authored by PSB
            personnel for District investigations between March and October 2020 that are still pending
            resolution. Timely corrective actions are critical to ensuring that concerns are addressed and
            resolved before additional deficiencies of the same kind occur. We will continue to closely
            monitor both interventions and deficiency memos, and again encourage Executive Staff and
            Command personnel to address those deficiencies that have been identified.
            During the last reporting period, we reviewed all 31 administrative misconduct investigations
            submitted for compliance with this Paragraph and made our compliance findings based on the
            investigative and administrative requirements for the completion of these investigations. District
            supervisors completed 25 investigations. Four (16%) were found in compliance. PSB conducted
            the remaining six. One (17%) of these six investigations were in compliance.
            During this reporting period, we reviewed all 68 administrative misconduct investigations
            submitted for compliance with this Paragraph. PSB conducted 15 of these investigations, and
            District personnel conducted the remaining 53. Sworn supervisors with the rank of sergeant or
            higher completed all the investigations conducted at the District level. There were 143 potential
            policy violations included in the 68 cases. Fifty-three of the investigations resulted from external
            complainants, and 15 were internally generated. All but two of the 68 investigations were
            initiated after May 17, 2017, when MCSO revised all of its internal investigation policies; and
            after the completion of the 40-hour Misconduct Investigative training that concluded in late 2017.
            Of the 68 administrative investigations we reviewed for this Paragraph, 15 resulted in sustained
            findings against one or more employees. We concur with the sustained findings in all 15 of these
            investigations. In one, the employee resigned prior to the completion of the disciplinary process.
            Discipline in the 14 cases included one coaching, five written reprimands, five suspensions, and
            three dismissals. In all 14, the PSB Commander properly identified the category and offense
            number, as well as the presumptive discipline or range of discipline for the sustained allegations.
            The Appointing Authority did not overturn any of the findings, but in one mitigated the final
            discipline within the range. We agree with his decision to do so.
            District personnel outside PSB conducted 53 of the investigations that MCSO submitted for
            review for this Paragraph. All were completed after July 20, 2016. Fourteen of the investigations
            were noncompliant due to improper findings or leading questions; four of the investigations were
            not thoroughly conducted; and in two, there were numerous administrative deficiencies. We did
            not identify any instances where a District investigation failed to appropriately address a training
            or policy concern during this reporting period. Where appropriate, deficient cases were returned
            to the Districts by PSB for additional investigation or corrections. All but four of these cases
            investigated by District personnel this reporting period were initiated after several years of
            working under the requirements of the Court Orders, after training in how to conduct misconduct
            investigations (the 40-hour Misconduct Investigative Training completed in late 2017), and after
            numerous site visit meetings where our Team has identified the same kinds of deficiencies we
            again found during this reporting period.




                                                       Page 36 of 279




WAI 50751
            During our July 2020 remote site visit, we requested a meeting with the Deputy Chiefs responsible
            for oversight of Districts and Divisions outside of PSB. We were both surprised and disappointed
            with their responses during this meeting. We shared our ongoing concerns and asked for their
            comments and thoughts on how the quality of these investigations could be addressed and
            improved. The Deputy Chiefs did not provide any substantive thoughts or comments on how
            investigations could be improved, or how they would address any ongoing deficiencies. As there
            appeared to be some continuing confusion on how to identify proper investigative findings, a
            supervisor from the Training Division committed to including additional clarification on this topic
            in future training.
            During our October 2020 remote site visit, we again met with Deputy Chiefs responsible for
            oversight of Districts and Divisions outside PSB. The Deputy Chiefs advised us that since our
            July remote site visit, they had started reviewing the administrative misconduct investigations
            conducted by their personnel. They informed us that they too had identified the same types of
            concerns that both we and PSB identified, and were working with their personnel to address the
            kinds of deficiencies that are being found. One of the Division Chiefs has met with all of his
            Commanders to discuss not only the quality of investigations, but how to ensure that thorough
            reviews are being conducted at the District level prior to forwarding the cases to PSB. We note
            here that of the 12 investigations initiated, completed and submitted for our review for this
            Paragraph since January 2020, only two had substantive investigative deficiencies. We are
            encouraged by the actions that some Deputy Chiefs are taking, and hopeful that we will see
            continuing improvement as a result.
            The overall investigative quality for cases investigated by PSB and submitted for compliance with
            this Paragraph has remained high. In one of the 15 investigations conducted by PSB and
            submitted for compliance this reporting period, the investigator failed to include all investigative
            documents required.
            All 68 cases we reviewed for this Paragraph were completed on or after July 20, 2016. Of the 15
            investigations conducted by PSB, three (20%) were completed within the 85-day timeframe or
            had an approved extension related to the specific investigation. Of the 53 investigations
            conducted at the District level, 43 (81%) were initially completed within the 60-day timeframe or
            had an approved extension related to the specific investigation, though many of these cases were
            returned to the Districts for further work after review by PSB.
            Of the 68 total investigations submitted for compliance with this Paragraph, 46 (68%) were either
            submitted within the required 60- or 85-day time line, or included an acceptable justification for
            an extension, an increase from 52% during the last quarter. Of the 68 total investigations reviewed
            for compliance with this Paragraph, 23 (34%) were finalized and closed with 180 days or included
            an acceptable extension approval. This is an increase from the 19% compliance that we found
            during the last reporting period. MCSO’s failure to complete investigations in a timely manner
            is unacceptable. General workload issues are insufficient justification for the failure to complete
            investigations in a reasonably timely manner. To be considered compliant with the requirements
            for the completion of administrative misconduct investigations, extension requests and
            justifications must be submitted in a timely manner and be reasonably related to the specific
            investigation.



                                                       Page 37 of 279




WAI 50752
            Based on the identified deficiencies in District investigations and our assessment of the
            reasonability of the requested extensions, 15 (28%) of the 53 investigations conducted by District
            personnel were found in compliance, an increase from 16% during the last reporting period.
            Three (20%) of the 15 investigations conducted by PSB were in compliance, an increase from
            17% during the last quarter. Overall compliance for the 68 investigations submitted for this
            Paragraph was 26%.
            As is our practice, we will discuss those cases that we found noncompliant with MCSO personnel
            during our next site visit.


            Paragraph 33. MCSO Personnel who engage in Discriminatory Policing in any context will be
            subjected to administrative Discipline and, where appropriate, referred for criminal prosecution.
            MCSO shall provide clear guidelines, in writing, regarding the disciplinary consequences for
            personnel who engage in Discriminatory Policing.
            Phase 1: In compliance
               •   CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                   September 4, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
            Phase 2: Not in compliance
            The investigations that we review for compliance with this Paragraph do not include biased
            policing complaints involving the Plaintiffs’ class. Those investigations have additional
            compliance requirements and are discussed in Paragraphs 275-283.
            During the last reporting period, there were three investigations submitted by PSB that contained
            allegations of discriminatory policing.
            During this reporting period, there were five investigations where the alleged bias does not
            involve members of the Plaintiffs’ class. Four involved allegations of inappropriate and
            potentially biased comments made within the jail setting. One of these was sustained, and PSB
            assessed the discipline. The fifth involved sustained allegations of biased comments made on a
            social media post. Due to the egregious nature of the comments, a dismissal was recommended
            and approved, though the employee resigned prior to the finalization of the process. Three of the
            five cases were appropriately unfounded.
            PSB conducted thorough investigations, and we agree with their findings in all five cases. While
            MCSO is in compliance regarding the investigative quality and findings, only one of the five was
            submitted and approved within the required timeframes. Based on our assessment, these cases
            are not in compliance with the requirements for timely completion of administrative
            investigations; and therefore not in compliance with the requirements for completion of
            investigations covered in this Paragraph.
            MCSO is not in Phase 2 compliance for this Paragraph.


                                                      Page 38 of 279




WAI 50753
            While discriminatory policing allegations that involve members of the Plaintiffs’ class are not
            reported in this Paragraph, we note that MCSO completed seven investigations this reporting
            period that were determined to be Class Remedial Matters. Paragraphs 275-288 contain our
            review and compliance findings for these six investigations.


            Paragraph 34. MCSO shall review each policy and procedure on an annual basis to ensure that
            the policy or procedure provides effective direction to MCSO Personnel and remains consistent
            with this Order, current law and professional standards. The MCSO shall document such annual
            review in writing. MCSO also shall review Policies and Procedures as necessary upon notice of
            a policy deficiency during audits or reviews. MCSO shall revise any deficient policy as soon as
            practicable.
            In Full and Effective Compliance
            MCSO continues to review on an annual basis all critical policies and all policies relevant to the
            Court Orders for consistency with Constitutional policing, current law, and professional
            standards.
            During this reporting period, MCSO conducted its annual review on eight (16%) of the 48
            required policies. These policies included: CP-5 (Truthfulness); CP-8 (Preventing Racial and
            Other Bias-Based Policing); GB-2 (Command Responsibility); GC-4 (Employee Performance
            Management); GC-16 (Employee Grievance Procedures); GD-9 (Litigation Initiation, Document
            Preservation, and Document Production Notices); GI-5 (Voiance Language Services); and GJ-33
            (Significant Operations).
            On June 3, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                      Page 39 of 279




WAI 50754
            Section 5: Pre-Planned Operations

            Paragraph 35. The Monitor shall regularly review the mission statement, policies and operations
            documents of any Specialized Unit within the MCSO that enforces Immigration-Related Laws to
            ensure that such unit(s) is/are operating in accordance with the Constitution, the laws of the
            United States and State of Arizona, and this Order.
            In Full and Effective Compliance
            To verify Phase 2 compliance with this Paragraph, we previously verified that the Criminal
            Employment Unit (CEU) was disbanded and removed from the Special Investigations Division
            organizational chart. The Human Smuggling Unit (HSU) was also disbanded and personnel
            reassigned to the Anti-Trafficking Unit (ATU).
            During our review of the arrests made by the Special Investigations Division ATU between March
            2015-March 2017, we did not note any arrests for immigration or human smuggling violations.
            The cases submitted by MCSO and reviewed for the ATU were primarily related to narcotics
            trafficking offenses.
            MCSO reported in April 2017 that it had disbanded the Anti-Trafficking Unit and formed a new
            unit, Fugitive Apprehension and Tactical Enforcement (FATE). The primary mission of FATE
            is to locate and apprehend violent fugitives. We reviewed FATE’s mission statement and
            objectives, as well as the organizational chart for the Special Investigations Division. MCSO had
            removed the ATU from the organizational chart, and the mission of FATE did not include any
            reference to the enforcement of Immigration-Related Laws.
            The revised organizational chart for SID and documentation MCSO provided regarding the
            implementation of FATE supported that the ATU no longer existed, and that there were no
            specialized Units in MCSO that enforced Immigration-Related Laws.
            We previously received and reviewed the Special Investigations Division Operations Manual and
            organizational chart. Both confirmed that MCSO has no specialized Units that enforce
            Immigration-Related Laws, that the Human Smuggling Unit (HSU) was disbanded, and the Anti-
            Trafficking Unit (ATU) no longer exists.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                      Page 40 of 279




WAI 50755
            Paragraph 36. The MCSO shall ensure that any Significant Operations or Patrols are initiated
            and carried out in a race-neutral fashion. For any Significant Operation or Patrol involving 10
            or more MCSO personnel, excluding posse members, the MCSO shall develop a written protocol
            including a statement of the operational motivations and objectives, parameters for supporting
            documentation that shall be collected, operations plans, and provide instructions to supervisors,
            deputies and posse members. That written protocol shall be provided to the Monitor in advance
            of any Significant Operation or Patrol.
            In Full and Effective Compliance
            Since the requirements for conducting Significant Operations were implemented, MCSO has
            reported conducting only one Significant Operation that invoked the requirements of this
            Paragraph. “Operation Borderline” was conducted from October 20-27, 2014, to interdict the
            flow of illegal narcotics into Maricopa County. MCSO met all the requirements of this Paragraph
            during the operation.
            In February 2016, we became aware of “Operation No Drug Bust Too Small” when it was
            reported in the media, and requested details on this operation from MCSO. After reviewing the
            documentation MCSO provided, we were satisfied that it did not meet the reporting requirements
            of this Paragraph.
            In October 2016, we became aware of “Operation Gila Monster” when it was reported in the
            media. According to media reports, this was a two-week operation conducted by a special
            operations Unit in MCSO and was intended to interdict the flow of illegal drugs into Maricopa
            County. We requested all documentation regarding this operation for review. The documentation
            indicated that this operation was conducted from October 17-23, 2016. The documentation
            MCSO provided was sufficient for us to determine that this operation did not meet the reporting
            criteria for this, or other Paragraphs, related to Significant Operations. The Plaintiffs also
            reviewed the documentation submitted by MCSO on this operation and agreed that the operation
            did not invoke the requirements of this Paragraph. We and the Plaintiffs noted that “Operation
            Gila Monster” involved traffic stops of Latinos, and that those arrested were undocumented
            Latinos.
            We continue to review documentation submitted for this Paragraph by all Districts, the
            Enforcement Support Division, and the Investigations Division on a monthly basis. During this
            reporting period, and since October 2014, MCSO continues to report that it has not conducted
            any additional Significant Operations. In addition, we have not learned of any potential
            Significant Operation through media releases or other sources during this reporting period. We
            will continue to monitor and review any operations we become aware of to ensure continued
            compliance with this and other Paragraphs related to Significant Operations. During this
            reporting period, we did not learn of any Significant Operations conducted by MCSO.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                      Page 41 of 279




WAI 50756
            Paragraph 37. The MCSO shall submit a standard template for operations plans and standard
            instructions for supervisors, deputies and posse members applicable to all Significant Operations
            or Patrols to the Monitor for review pursuant to the process described in Section IV within 90
            days of the Effective Date. In Exigent Circumstances, the MCSO may conduct Significant
            Operations or Patrols during the interim period but such patrols shall be conducted in a manner
            that is in compliance with the requirement of this Order. Any Significant Operations or Patrols
            thereafter must be in accordance with the approved template and instructions.
            In Full and Effective Compliance
            In late 2014, we reviewed all the documentation submitted by MCSO regarding the Significant
            Operation conducted from October 24-27, 2014. This operation was intended to interdict the flow
            of illegal narcotics into Maricopa County and fully complied with the requirements of this
            Paragraph.
            MCSO continues to report that it has not conducted any operations that invoke the requirements
            of this Paragraph since October 2014.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.
            During this reporting period, we did not become aware of any Significant Operations conducted
            by MCSO. MCSO remains in Full and Effective Compliance with this Paragraph.


            (Note: Unchanged language is presented in italicized font. Additions are indicated by
            underlined font. Deletions are indicated by crossed-out font.)
            Paragraph 38. If the MCSO conducts any Significant Operations or Patrols involving 10 or more
            MCSO Personnel excluding posse members, it shall create the following documentation and
            provide it to the Monitor and Plaintiffs within 30 days after the operation:
            a.     documentation of the specific justification/reason for the operation, certified as drafted
                   prior to the operation (this documentation must include analysis of relevant, reliable, and
                   comparative crime data);
            b.     information that triggered the operation and/or selection of the particular site for the
                   operation;
            c.     documentation of the steps taken to corroborate any information or intelligence received
                   from non-law enforcement personnel;
            d.     documentation of command staff review and approval of the operation and operations
                   plans;
            e.     a listing of specific operational objectives for the patrol;
            f.     documentation of specific operational objectives and instructions as communicated to
                   participating MCSO Personnel;



                                                       Page 42 of 279




WAI 50757
            g.       any operations plans, other instructions, guidance or post-operation feedback or
                     debriefing provided to participating MCSO Personnel;
            h.       a post-operation analysis of the patrol, including a detailed report of any significant
                     events that occurred during the patrol;
            i.       arrest lists, officer participation logs and records for the patrol; and
            j.       data about each contact made during the operation, including whether it resulted in a
                     citation or arrest.
            In Full and Effective Compliance
            Since the initial publication of GJ-33, MCSO has reported that it has conducted only one
            Significant Operation, “Operation Borderline,” in October 2014. At the time of this operation,
            we reviewed MCSO’s compliance with policy; attended the operational briefing; and verified the
            inclusion of all the required protocols, planning checklists, supervisor daily checklists, and post-
            operation reports. MCSO was in full compliance with this Paragraph for this operation.
            During this reporting period, MCSO again reported that it did not conduct any Significant
            Operations invoking the requirements of this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.
            During this reporting period, we did not become aware of any Significant Operations conducted
            by MCSO. MCSO remains in Full and Effective Compliance with this Paragraph.


            Paragraph 39. The MCSO shall hold a community outreach meeting no more than 40 days after
            any Significant Operations or Patrols in the affected District(s). MCSO shall work with the
            Community Advisory Board to ensure that the community outreach meeting adequately
            communicates information regarding the objectives and results of the operation or patrol. The
            community outreach meeting shall be advertised and conducted in English and Spanish.
            Phase 1: In compliance
                 •   GJ-33 (Significant Operations), most recently amended on April 2, 2019.
            Phase 2: In compliance
            The Amendments to the Supplemental Permanent Injunction/Judgment Order (Document 2100)
            issued on August 3, 2017 returned the responsibility for compliance with this Paragraph to
            MCSO.
            During this reporting period, MCSO did not report conducting any Significant Operations that
            would invoke the requirements of this Paragraph.




                                                         Page 43 of 279




WAI 50758
            Paragraph 40. The MCSO shall notify the Monitor and Plaintiffs within 24 hours of any
            immigration related traffic enforcement activity or Significant Operation involving the arrest of
            5 or more people unless such disclosure would interfere with an on-going criminal investigation
            in which case the notification shall be provided under seal to the Court, which may determine
            that disclosure to the Monitor and Plaintiffs would not interfere with an on-going criminal
            investigation. In any event, as soon as disclosure would no longer interfere with an on-going
            criminal investigation, MCSO shall provide the notification to the Monitor and Plaintiffs. To the
            extent that it is not already covered above by Paragraph 38, the Monitor and Plaintiffs may
            request any documentation related to such activity as they deem reasonably necessary to ensure
            compliance with the Court’s orders.
            In Full and Effective Compliance
            Since MCSO first developed GJ-33 (Significant Operations) in 2014, MCSO has reported
            conducting only one operation, “Operation Borderline,” that required compliance with this
            Paragraph. We verified that MCSO employed the appropriate protocols and made all required
            notifications. MCSO was in full compliance with this Paragraph during this operation.
            Based on a concern raised by the Plaintiffs, and to provide clarification regarding the portion of
            this Paragraph that addresses the requirement for MCSO to notify the Monitor and Plaintiffs
            within 24 hours of any immigration-related traffic enforcement activity or Significant Operations
            involving “the arrest of 5 or more persons,” we requested during our October 2015 site visit that
            MCSO provide a statement regarding this requirement each month. MCSO began including this
            information in its November 2015 submission and continues to do so.
            MCSO continues to report that it has not conducted any operations that meet the reporting
            requirements for this Paragraph since October 2014. During this reporting period, we did not
            learn of any traffic-related enforcement or Significant Operations conducted by MCSO that would
            invoke the requirements of this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                      Page 44 of 279




WAI 50759
            Section 6: Training
            COURT ORDER VII. TRAINING


            a. General Provisions
            Paragraph 41. To ensure that the Policies and Procedures provided for by this Order are
            effectuated, the MCSO shall implement the following requirements regarding Training.


            Paragraph 42. The persons presenting this Training in each area shall be competent instructors
            with significant experience and expertise in the area. Those presenting Training on legal matters
            shall also hold a law degree from an accredited law school and be admitted to a Bar of any state
            and/or the District of Columbia.
            Phase 1: In compliance
               •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                   2020.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.
               •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance
            MCSO uses three types of instructors to deliver Order-related training: They are either assigned
            to the Training Division as full-time staff; assigned to field assignments outside of the Training
            Division; or are paid vendors. The Training Division manually maintains individual instructor
            folders for Training Division staff, field instructors, and Field Training Officers (FTOs). MCSO
            policy requires that instructor folders include annually updated CVs, General Instructor (GI)
            certificates, and either an annual or 30-day Misconduct and Disciplinary Review, as applicable.
            Additionally, instructors who have received prior sustained discipline or who are currently
            involved with an ongoing Professional Standards Bureau (PSB) investigation may request a
            Waiver of Presumptive Ineligibility for approval to teach from the Training Division Commander.
            A waiver request should provide the Training Division Commander with ample justification to
            overcome presumptive ineligibility. Waiver requests require the Training Division Commander
            to produce written justifications for the approval or denial of each request. We verify compliance
            with this Paragraph by reviewing all instructor folders, waiver requests, and justifications.
            We and the Parties have continuously recommended that MCSO develop a long-term training
            plan that would also include planning for instructor development. During this reporting period,
            MCSO encountered a limited availability of qualified instructors for the Annual Combined
            Training. In August, MCSO requested approval to change the classroom delivery of the 2020
            Annual Combined Training (ACT) to an online delivery in response to the regional impact of the
            COVID-19 pandemic. Specifically, MCSO proposed delivery as a completely prerecorded HUB
            class, as it claimed that the agency had three or four instructors that could teach the Bias-Free


                                                      Page 45 of 279




WAI 50760
            Policing portion of the class. We agree with MCSO that the agency has limited instructor
            resources capable of delivering this specific content, so during our October remote site visit, we
            further discussed MCSO’s perceived instructor shortfall. We inquired what standards MCSO was
            using to determine instructor qualifications for Bias-Free instruction that would limit qualified
            instructors. MCSO identified three qualifications: education; designation as a subject matter
            expert (SME); and attendance at a conference related to Bias-Free Instruction. We reviewed the
            provided curricula vitae (CVs) of six individuals. One was considered an SME, holds a graduate
            degree, and has developed several curricula. Two were considered to be Specialist Instructors
            meeting the requirements of policy and AZPOST. One of these Specialist Instructors holds a
            graduate degree, while the other has no college degree. The remaining three met the qualifications
            of a General Instructor. All six individuals met the qualifications of a General Instructor, but
            three met the qualifications to be a Specialist Instructor.
            MCSO policy directs that instructor classifications and qualification standards shall follow
            AZPOST requirements for General, Proficiency, and Specialist classifications. According to
            MCSO, individual instructors meeting the qualifications to be a Specialist Instructor have
            provided documentation of their qualifications, but MCSO has not submitted the documentation
            to AZPOST for approval as required by policy. We encourage MCSO to submit the necessary
            documentation to AZPOST for instructors to receive recognition of their achievements and to
            employ procedures memorialized in policy that will assist in determining qualifications and
            categories of instructors related to all Order-required training. We revisited our previous
            recommendation to expand the use of the newly created electronic instructor database to include
            instructor expertise, but MCSO continues to resist this recommendation. We believe MCSO
            would experience substantial benefit to all of their training programs with the advent of a long-
            term training planning strategy.
            During this reporting period, the Training Division approved four new individuals as GIs. Our
            review indicated that all individuals met all GI instructor criteria.
            The Training Division appointed six individuals submitted as new FTOs during this reporting
            period. Each FTO file contained all required documentation. We noted that only one of six
            applicants did not have any sustained or open administrative internal investigations. One
            individual who was approved recorded two sustained allegations and three open pending cases.
            We were unable to determine the exact allegations from the waiver application. During our
            October remote site visit, we requested that the Commander include specific allegations on each
            FTO and Instructor Misconduct and Disciplinary Review during future reviews. The Commander
            has previously denied approval of individuals based on these reviews; but as a result of an FTO
            shortage, none of the recent individuals were denied approval.




                                                      Page 46 of 279




WAI 50761
            Previously, MCSO had provided two forms for reviews of instructors: an Instructor Observation
            Form for use by Training Division personnel; and an Instructor Evaluation Form for use by
            students attending training programs. During the last reporting period, the Training Division
            advised us that a new Standardized Instructor Evaluation form was currently receiving a chain of
            command review. During our October remote site visit, we discussed the status of these forms.
            MCSO advised us that the Training Division was currently finalizing a new form that would be
            presented for review. The new form is intended for sole use by the Training Division when
            randomly observing instructors. Students will continue to use the existing form. We anticipate
            reviewing the new form during the next reporting period.


            Paragraph 43. The Training shall include at least 60% live training (i.e., with a live instructor),
            which includes an interactive component, and no more than 40% on-line training. The Training
            shall also include testing and/or writings that indicate that MCSO Personnel taking the Training
            comprehend the material taught whether via live training or via on-line training.
            Phase 1: In compliance
               •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                   2020.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.
               •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance
            We verify compliance with this Paragraph by reviewing all individual test failures; individual
            retests; failure remediation efforts, and test analyses by training class; for both live and HUB
            delivered Order-related training.
            During this reporting period, MCSO delivered the following programs: Bias-Free Policing and
            Fourth and Fourteenth Amendment Training (Fourth and Fourteenth Amendment Training); 2015
            Blue Team (BT); 2019 Body-Worn Camera (BWC); 2019 Body-Worn Camera HUB (BWC
            HUB); 2020 Supervisor Responsibilities: Effective Law Enforcement (SRELE); and the 2019
            Traffic and Criminal Software (TraCS).
            MCSO delivered the Fourth and Fourteenth Amendment classroom training in September to 18
            personnel (two sworn, 16 Posse). No personnel required test remediation.
            MCSO delivered the eight-hour 2015 BT classroom training in August to four personnel (one
            sworn, two Detention, one civilian). No personnel required test remediation.
            MCSO delivered the 2019 BWC training in July to three personnel (one sworn, two civilian). No
            personnel required test remediation.




                                                       Page 47 of 279




WAI 50762
            MCSO delivered the 2019 BWC HUB training continuously throughout this reporting period.
            Recent reporting indicates that 612 of 617 (99%) personnel have completed this course. During
            this reporting period, no personnel required test remediation. MCSO indicated that the agency is
            considering removing this class from the HUB. This class was created in response to the previous
            issuance of the new body-worn cameras. No further personnel require this course.
            MCSO delivered the 2020 SRELE training during August and September to 173 personnel (all
            sworn). No personnel required test remediation.
            MCSO delivered the 2019 TraCS classroom training during August to one person (sworn). The
            individual did not require test remediation.
            During our October remote site visit, we revisited with MCSO the discussion concerning the
            assignment of multiple instructors for proficiency classes such as TraCS, BT, BWC, and EPA.
            MCSO has returned to its previous procedure of assigning multiple instructors to these classes as
            an aid to increasing instructor-to-student ratios.


            Paragraph 44. Within 90 days of the Effective Date, MCSO shall set out a schedule for delivering
            all Training required by this Order. Plaintiffs’ Representative and the Monitor shall be provided
            with the schedule of all Trainings and will be permitted to observe all live trainings and all on-
            line training. Attendees shall sign in at each live session. MCSO shall keep an up-to-date list of
            the live and on-line Training sessions and hours attended or viewed by each officer and
            Supervisor and make that available to the Monitor and Plaintiffs.
            Phase 1: In compliance
               •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                   2020.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.
               •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance
            The Training Division maintains a three-month Training Calendar. MCSO posts the Master
            Training Calendar to the MCSO website to inform the public of tentative training dates, classes,
            and locations. The calendar displays 90-day increments and includes a legend specifically
            identifying Order-related training.
            Master Personnel Rosters determine the number of personnel requiring Order-related training. At
            the end of this reporting period, MCSO reports that 657 sworn members; 16 Reserve members;
            27 retired Reserve members; 198 Posse members; 1,983 Detention members; and 763 civilian
            employees require Order-related instruction. These categories vary by reporting period, because
            of the attrition in the organization.




                                                      Page 48 of 279




WAI 50763
            Paragraph 45. The Training may incorporate adult-learning methods that incorporate
            roleplaying scenarios, interactive exercises, as well as traditional lecture formats.
            In Full and Effective Compliance
            The Training Division routinely incorporates videos and small group discussions in its training
            classes. We encourage MCSO to continue increasing its use of role-plays, simulations, practice
            demonstrations, or physical activities – which we believe lead to a stronger learning environment
            and better retention of lesson content by adult learners. MCSO will benefit by further challenging
            the knowledge gained by deputies during training programs with more than a written test. We
            did not see any changes to the manner in which adult-learning methods are employed by MCSO
            during this reporting period.
            On December 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 46. The curriculum and any materials and information on the proposed instructors
            for the Training provided for by this Order shall be provided to the Monitor within 90 days of the
            Effective Date for review pursuant to the process described in Section IV. The Monitor and
            Plaintiffs may provide resources that the MCSO can consult to develop the content of the
            Training, including names of suggested instructors.
            In Full and Effective Compliance
            During our October remote site visit, we discussed the status of all Order-required training
            curricula. Bias-Free Policing and Fourth and Fourteenth Amendment Training, 2015 Blue Team,
            2017 EIS, Employee Performance Management Training, Fair and Impartial Decision-Making
            HUB Training, and the 2017 Complaint Intake and Reception HUB training curricula remain
            under review by the Training and other Divisions.
            Fourth and Fourteenth Amendment Training revisions were approved during this reporting
            period.
            The 2020 ACT remains under development.
            The History of Discrimination Training video remains under development.
            The Aguila Community Video remains under development.
            The 2020 Blue Team-Civilian and the 2020 Blue Team-Detention, Deputy, Lateral remain under
            development.
            The 2019 BWC Training was previously approved for delivery.
            The 2019 BWC HUB Training was previously approved. MCSO has indicated an intention to
            remove this training from the HUB.
            The 2017 EIS Training requires annual review and update.
            The 2020 Employee Performance Management Training remains under development.


                                                      Page 49 of 279




WAI 50764
            The introduction to Fair and Impartial Decision-Making HUB (FIDM) curriculum remains under
            review.
            The annual refresher training for FTOs, Privilege and Bias Workshop, was approved during the
            previous reporting period.
            The 2020 SRELE was previously approved for delivery.
            2020 PSB8 External remains under development.
            The 2020 PSB8 Internal curriculum was previously approved.
            The 2019 TraCS Training was previously approved.
            The 2019 TraCS for Supervisors Training was previously approved.
            Traffic Stop Monthly Review (TSMR) Training is under development.
            On December 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 47. MCSO shall regularly update the Training to keep up with developments in the
            law and to take into account feedback from the Monitor, the Court, Plaintiffs and MCSO
            Personnel.
            Phase 1: In compliance
               •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                   2020.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.
               •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance
            The Training Division routinely provides all new and revised lesson plans for our and the Parties’
            review. These reviews address the requirements of this Paragraph.
            MCSO submitted the 2020 Blue Team curriculum for first review in February. This curriculum
            remains under development nine months after its original submission for review. A nine-month
            delay in receiving feedback and revision from subject-matter experts is unacceptable. We
            continue to recommend that the Training Division improve upon its long-term planning for
            training needs. GG-1 requires that all lesson plans be updated and revised annually. A long-term
            planning tool to address relevant curriculum would assist in identifying curriculum that has not
            been updated to meet MCSO’s internal requirements.
            The FTO Cultural Competency Workshop was delivered in late October. The program was
            originally scheduled for three workshops, but was reduced by one in response to fiscal concerns.
            The Training Division is attempting to satisfy the needs of the annual FTO refresher, as well as


                                                      Page 50 of 279




WAI 50765
            fulfill a sub-goal related to the Constitutional Policing Plan (CPP) with these workshops. During
            our October remote site visit, we discussed this training further. We anticipate that due to the
            reduced number of workshops, all FTOs will not attend this training. We questioned MCSO if it
            has developed a process to ensure that all FTOs receive this training – particularly because it has
            been identified by MCSO as a mandatory Annual Refresher. MCSO Command staff responded
            that the agency has not developed a process to either ensure that all personnel receive the training
            or attend an alternate training. MCSO has also not determined how a failure to attend the annual
            refresher affects the active status of an FTO. We encourage MCSO to address these concerns
            expeditiously. We will revisit this topic during our next site visit.
            The History of Discrimination Training video remains under development.
            The Aguila Community Video remains under development.
            We will continue to advise MCSO upon first review of a training offering if we do not consider
            it to be enhanced. MCSO can continue to expect that we and the Parties will continue to observe
            training sessions and provide appropriate feedback.


            b. Bias-Free Policing Training
            Paragraph 48. The MCSO shall provide all sworn Deputies, including Supervisors and chiefs,
            as well as all posse members, with 12 hours of comprehensive and interdisciplinary Training on
            bias-free policing within 240 days of the Effective Date, or for new Deputies or posse members,
            within 90 days of the start of their service, and at least 6 hours annually thereafter.
            Phase 1: Not applicable
            Phase 2: In compliance
            MCSO delivers Fourth and Fourteenth Amendment Training (Bias-Free Policing Training) to all
            new deputies during POST Academy training. MCSO delivered the Fourth and Fourteenth
            Amendment classroom training in September to 18 personnel (two sworn, 16 Posse).


            Paragraph 49. The Training shall incorporate the most current developments in federal and
            Arizona law and MCSO policy, and shall address or include, at a minimum:
            a.     definitions of racial profiling and Discriminatory Policing;
            b.     examples of the type of conduct that would constitute Discriminatory Policing as well as
                   examples of the types of indicators Deputies may properly rely upon;
            c.     the protection of civil rights as a central part of the police mission and as essential to
                   effective policing;
            d.     an emphasis on ethics, professionalism and the protection of civil rights as a central part
                   of the police mission and as essential to effective policing;
            e.     constitutional and other legal requirements related to equal protection, unlawful
                   discrimination, and restrictions on the enforcement of Immigration-Related Laws,
                   including the requirements of this Order;

                                                       Page 51 of 279




WAI 50766
            f.    MCSO policies related to Discriminatory Policing, the enforcement of Immigration-
                  Related Laws and traffic enforcement, and to the extent past instructions to personnel on
                  these topics were incorrect, a correction of any misconceptions about the law or MCSO
                  policies;
            g.    MCSO’s protocol and requirements for ensuring that any significant pre-planned
                  operations or patrols are initiated and carried out in a race-neutral fashion;
            h.    police and community perspectives related to Discriminatory Policing;
            i.    the existence of arbitrary classifications, stereotypes, and implicit bias, and the impact
                  that these may have on the decision-making and behavior of a Deputy;
            j.    methods and strategies for identifying stereotypes and implicit bias in Deputy decision-
                  making;
            k.    methods and strategies for ensuring effective policing, including reliance solely on non-
                  discriminatory factors at key decision points;
            l.    methods and strategies to reduce misunderstanding, resolve and/or de-escalate conflict,
                  and avoid Complaints due to perceived police bias or discrimination;
            m.    cultural awareness and how to communicate with individuals in commonly encountered
                  scenarios;
            n.    problem-oriented policing tactics and other methods for improving public safety and
                  crime prevention through community engagement;
            o.    the benefits of actively engaging community organizations, including those serving youth
                  and immigrant communities;
            p.    the MCSO process for investigating Complaints of possible misconduct and the
                  disciplinary consequences for personnel found to have violated MCSO policy;
            q.    background information on the Melendres v. Arpaio litigation, as well as a summary and
                  explanation of the Court’s May 24, 2013 Findings of Fact and Conclusions of Law in
                  Melendres v. Arpaio, the parameters of the Court’s permanent injunction, and the
                  requirements of this Order; and
            r.    Instruction on the data collection protocols and reporting requirements of this Order.
            Phase 1: Not applicable
            Phase 2: In compliance
            The Fourth and Fourteenth Amendment Training curriculum was approved for delivery during
            this reporting period.




                                                    Page 52 of 279




WAI 50767
            c. Training on Detentions, Arrests, and the Enforcement of Immigration-Related Laws
            Paragraph 50. In addition to the Training on bias-free policing, the MCSO shall provide all
            sworn personnel, including Supervisors and chiefs, as well as all posse members, with 6 hours of
            Training on the Fourth Amendment, including on detentions, arrests and the enforcement of
            Immigration-Related Laws within 180 days of the effective date of this Order, or for new Deputies
            or posse members, within 90 days of the start of their service. MCSO shall provide all Deputies
            with 4 hours of Training each year thereafter.
            Phase 1: Not applicable
            Phase 2: In compliance
            MCSO delivers training on Fourth and Fourteenth Amendment (Detentions, Arrests, and the
            Enforcement of Immigration-Related Laws) to all new deputies during POST Academy training.
            MCSO delivered the Fourth and Fourteenth Amendment classroom training in September to 18
            personnel (two sworn, 16 Posse).


            Paragraph 51. The Training shall incorporate the most current developments in federal and
            Arizona law and MCSO policy, and shall address or include, at a minimum:
            a.     an explanation of the difference between various police contacts according to the level of
                   police intrusion and the requisite level of suspicion; the difference between reasonable
                   suspicion and mere speculation; and the difference between voluntary consent and mere
                   acquiescence to police authority;
            b.     guidance on the facts and circumstances that should be considered in initiating,
                   expanding or terminating an Investigatory Stop or detention;
            c.     guidance on the circumstances under which an Investigatory Detention can become an
                   arrest requiring probable cause;
            d.     constitutional and other legal requirements related to stops, detentions and arrests, and
                   the enforcement of Immigration-Related Laws, including the requirements of this Order;
            e.     MCSO policies related to stops, detentions and arrests, and the enforcement of
                   Immigration-Related Laws, and the extent to which past instructions to personnel on these
                   topics were incorrect, a correction of any misconceptions about the law or MCSO
                   policies;
            f.     the circumstances under which a passenger may be questioned or asked for identification;
            g.     the forms of identification that will be deemed acceptable if a driver or passenger (in
                   circumstances where identification is required of them) is unable to present an Arizona
                   driver’s license;
            h.     the circumstances under which an officer may initiate a vehicle stop in order to investigate
                   a load vehicle;
            i.     the circumstances under which a Deputy may question any individual as to his/her
                   alienage or immigration status, investigate an individual’s identity or search the


                                                      Page 53 of 279




WAI 50768
                   individual in order to develop evidence of unlawful status, contact ICE/CBP, await a
                   response from ICE/CBP and/or deliver an individual to ICE/CBP custody;
            j.     a discussion of the factors that may properly be considered in establishing reasonable
                   suspicion or probable cause to believe that a vehicle or an individual is involved in an
                   immigration-related state crime, such as a violation of the Arizona Human Smuggling
                   Statute, as drawn from legal precedent and updated as necessary; the factors shall not
                   include actual or apparent race or ethnicity, speaking Spanish, speaking English with an
                   accent, or appearance as a Hispanic day laborer;
            k.     a discussion of the factors that may properly be considered in establishing reasonable
                   suspicion or probable cause that an individual is in the country unlawfully, as drawn from
                   legal precedent and updated as necessary; the factors shall not include actual or apparent
                   race or ethnicity, speaking Spanish, speaking English with an accent, or appearance as a
                   day laborer;
            l.     an emphasis on the rule that use of race or ethnicity to any degree, except in the case of a
                   reliable, specific suspect description, is prohibited;
            m.     the MCSO process for investigating Complaints of possible misconduct and the
                   disciplinary consequences for personnel found to have violated MCSO policy;
            n.     Provide all trainees a copy of the Court’s May 24, 2013 Findings of Fact and Conclusions
                   of Law in Melendres v. Arpaio and this Order, as well as a summary and explanation of
                   the same that is drafted by counsel for Plaintiffs or Defendants and reviewed by the
                   Monitor or the Court; and
            o.     Instruction on the data collection protocols and reporting requirements of this Order,
                   particularly reporting requirements for any contact with ICE/CBP.
            Phase 1: Not applicable
            Phase 2: In compliance
            The Fourth and Fourteenth Amendment Training curriculum was approved for delivery during
            this reporting period.


            d. Supervisor and Command Level Training
            Paragraph 52. MCSO shall provide Supervisors with comprehensive and interdisciplinary
            Training on supervision strategies and supervisory responsibilities under the Order. MCSO shall
            provide an initial mandatory supervisor training of no less than 6 hours, which shall be completed
            prior to assuming supervisory responsibilities or, for current MCSO Supervisors, within 180 days
            of the Effective Date of this Order. In addition to this initial Supervisor Training, MCSO shall
            require each Supervisor to complete at least 4 hours of Supervisor-specific Training annually
            thereafter. As needed, Supervisors shall also receive Training and updates as required by
            changes in pertinent developments in the law of equal protection, Fourth Amendment, the
            enforcement of Immigration-Related Laws, and other areas, as well as Training in new skills.



                                                      Page 54 of 279




WAI 50769
            Phase 1: Not applicable
            Phase 2: In compliance
            MCSO delivered the 2020 SRELE training in August and September to 173 sworn personnel.


            Paragraph 53. The Supervisor-specific Training shall address or include, at a minimum:
            a.     techniques for effectively guiding and directing Deputies, and promoting effective and
                   constitutional police practices in conformity with the Policies and Procedures in
                   Paragraphs 18–34 and the Fourth and Fourteenth Amendment Training in Paragraphs
                   48–51;
            b.     how to conduct regular reviews of subordinates;
            c.     operation of Supervisory tools such as EIS;
            d.     evaluation of written reports, including how to identify conclusory, “canned,” or
                   perfunctory language that is not supported by specific facts;
            e.     how to analyze collected traffic stop data, audio and visual recordings, and patrol data
                   to look for warning signs or indicia of possible racial profiling or unlawful conduct;
            f.     how to plan significant operations and patrols to ensure that they are race-neutral and
                   how to supervise Deputies engaged in such operations;
            g.     incorporating integrity-related data into COMSTAT reporting;
            h.     how to respond to calls from Deputies requesting permission to proceed with an
                   investigation of an individual’s immigration status, including contacting ICE/CBP;
            i.     how to respond to the scene of a traffic stop when a civilian would like to make a
                   Complaint against a Deputy;
            j.     how to respond to and investigate allegations of Deputy misconduct generally;
            k.     evaluating Deputy performance as part of the regular employee performance evaluation;
                   and
            l.     building community partnerships and guiding Deputies to do the Training for Personnel
                   Conducting Misconduct Investigations.
            Phase 1: Not applicable
            Phase 2: In compliance
            The 2020 SRELE was approved for delivery in June.




                                                     Page 55 of 279




WAI 50770
            Section 7: Traffic Stop Documentation and Data Collection
            COURT ORDER VIII.    TRAFFIC STOP DOCUMENTATION AND DATA
            COLLECTION AND REVIEW


            For Paragraphs 54 and 55, in particular, we request traffic stop data from MCSO. The following
            describes how we made that request and how we handled the data once we received it. These
            data may also be referred to in other areas of Section 7 and the report as a whole.
            In selecting traffic stop cases for our compliance review, we modified our statistical technique in
            that, rather than selecting a representative random sample of 100 cases per quarter, we instead
            pulled a sample of 35 cases per month (or 105 cases per quarter). Our original selection of a
            sample size of 35 cases was based on information from MCSO TraCS data that reported the
            average number of traffic stops per month was fewer than 2,000 during the April 2014-June 2015
            time period when TraCS data were first available. The selection of 35 cases reflects a sample
            based on this average per month. This gave us a 95 percent confidence level (the certainty
            associated with our conclusion).
            We continue to pull our monthly sample of traffic stop cases from the six Districts (Districts 1, 2,
            3, 4, 6, and 7) and Lake Patrol. Once we received files each month containing traffic stop case
            numbers from MCSO, denoting from which area they came, we selected a sample of up to 35
            cases representing the areas and then selected a subsample averaging 10 cases, from the 35
            selected cases, to obtain CAD audiotapes and body-worn camera recordings. Our sampling
            process involved selecting a sample of cases stratified by the areas according to the proportion of
            specific area cases relative to the total area cases. Stratification of the data was necessary to
            ensure that each area was represented proportionally in our review. Randomization of the cases
            and the selection of the final cases for CAD review were achieved using a statistical software
            package (IBM SPSS Version 22), which contains a specific function that randomly selects cases
            and that also allows cases to be weighted by the areas. Our use of SPSS required that we first
            convert the MCSO Excel spreadsheet into a format that would be readable in SPSS. We next
            pulled the stratified sample each month for the areas and then randomly selected a CAD audio
            subsample from the selected cases.
            In February 2016, we began pulling cases for our body-worn camera review from the audio
            subsample. Since that time, we began pulling additional samples for passenger contacts and
            persons’ searches (10 each per month). The unique identifiers for these two samples were relayed
            back to MCSO personnel, who produced documentation for the selected sample (including the
            CAD documentation for the subsample).
            On October 10, 2014, the Court issued an Order Granting Stipulation to Amend
            Supplemental/Permanent Injunction/Judgment Order (Document 748). The stipulation affects
            Paragraphs 57, 61, 62, and 1.r.xv.; and has been incorporated in the body of this report. The
            stipulation referenced amends the First Order, and will be addressed in Section 7.




                                                       Page 56 of 279




WAI 50771
            a. Collection of Traffic Stop Data
            Paragraph 54. Within 180 days of the Effective Date, MCSO shall develop a system to ensure
            that Deputies collect data on all vehicle stops, whether or not they result in the issuance of a
            citation or arrest. This system shall require Deputies to document, at a minimum:
            a.     the name, badge/serial number, and unit of each Deputy and posse member involved;
            b.     the date, time and location of the stop, recorded in a format that can be subject to
                   geocoding;
            c.     the license plate state and number of the subject vehicle;
            d.     the total number of occupants in the vehicle;
            e.     the Deputy’s subjective perceived race, ethnicity and gender of the driver and any
                   passengers, based on the officer’s subjective impression (no inquiry into an occupant’s
                   ethnicity or gender is required or permitted);
            f.     the name of any individual upon whom the Deputy runs a license or warrant check
                   (including subject’s surname);
            g.     an indication of whether the Deputy otherwise contacted any passengers, the nature of
                   the contact, and the reasons for such contact;
            h.     the reason for the stop, recorded prior to contact with the occupants of the stopped
                   vehicle, including a description of the traffic or equipment violation observed, if any, and
                   any indicators of criminal activity developed before or during the stop;
            i.     time the stop began; any available data from the E-Ticketing system regarding the time
                   any citation was issued; time a release was made without citation; the time any arrest was
                   made; and the time the stop/detention was concluded either by citation, release, or
                   transport of a person to jail or elsewhere or Deputy’s departure from the scene;
            j.     whether any inquiry as to immigration status was conducted and whether ICE/CBP was
                   contacted, and if so, the facts supporting the inquiry or contact with ICE/CBP, the time
                   Supervisor approval was sought, the time ICE/CBP was contacted, the time it took to
                   complete the immigration status investigation or receive a response from ICE/CBP, and
                   whether ICE/CBP ultimately took custody of the individual;
            k.     whether any individual was asked to consent to a search (and the response), whether a
                   probable cause search was performed on any individual, or whether a pat-and-frisk
                   search was performed on any individual;
            l.     whether any contraband or evidence was seized from any individual, and nature of the
                   contraband or evidence; and
            m.     The final disposition of the stop, including whether a citation was issued or an arrest was
                   made or a release was made without citation.




                                                      Page 57 of 279




WAI 50772
            Phase 1: In compliance
               •    CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                    September 4, 2020.
               •    EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
                •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                    amended on May 28, 2020.
               •    EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •    GI-1 (Radio and Enforcement Communications Procedures), most recently amended on
                    February 5, 2020.
               •    GJ-3 (Search and Seizure), most recently amended on May 22, 2020.
            Phase 2: Not in compliance
            To verify the information required for this Paragraph, MCSO created, and we reviewed, the
            Vehicle Stop Contact Form (VSCF), the Vehicle Stop Contact Form Supplemental Sheet, the
            Incidental Contact Receipt, and the Written Warning/Repair Order, all in electronic form, for
            those motorists who, during this reporting period, committed a traffic violation or operated a
            vehicle with defective equipment and received a warning. We also reviewed the Arizona Traffic
            Ticket and Complaint Forms issued for violations of Arizona Statutes, Internet I/Viewer Event
            Unit printout, Justice Web Interface printout, and any Incident Report associated with the event.
            We selected a sample of 105 traffic stops conducted by deputies from July 1-September 30, 2020,
            for the purposes of this review; and assessed the collected data from the above-listed documents
            for compliance with Subparagraphs 54.a.-54.m. All of the listed documentation was used for our
            review of the following subsections of this Paragraph.
            The Paragraph requires that MCSO create a system for data collection. The data collected
            pursuant to this Paragraph will be captured in the Early Identification System, which we discuss
            further in this report.
            Paragraph 54.a. requires MCSO to document the name, badge/serial number, and unit of each
            deputy and Posse member involved.
            For this reporting period, all of the primary deputies indicated their own serial numbers for every
            stop they initiated. We review the VSCF, I/Viewer Event document, the Justice Web Interface,
            and the CAD printout to determine which units were on the scene. If back-up units arrive on a
            scene and do not announce their presence to dispatch, CAD does not capture this information.
            MCSO made a TraCS change to the VSCF during 2016 to secure this information. MCSO added
            a drop-down box so the deputy could enter the number of units on the scene and the appropriate
            fields would be added for the additional deputies. While this addition is an improvement, if the
            deputy fails to enter the number of additional units on the form, the drop-down boxes do not
            appear. In addition, MCSO policy requires deputies to prepare the Assisting Deputy and Body-
            Worn Camera Log in instances where deputies respond and assist at a traffic stop. The log
            contains the relevant information required by this Subparagraph for any additional deputies
            involved in a traffic stop other than the primary deputy. During our April 2019 site visit, we


                                                       Page 58 of 279




WAI 50773
            discussed with MCSO, the Plaintiffs, and the Plaintiff-Intervenors the method of evaluating this
            requirement. We determined that in instances where a deputy’s name, serial number and unit
            number may have been omitted on the VSCF, yet the deputy prepared the Assisting Deputy and
            Body-Worn Camera Log, the requirements of this Subparagraph will have been met.
            During our review of the sample of 105 vehicle traffic stops, we identified 22 cases where the
            deputy’s unit had another deputy assigned to the vehicle or one or more other deputy units or
            Posse members were on the scene. In each of the 22 cases in which there were multiple units or
            deputies on a stop, the deputy properly documented the name, badge, and serial number of the
            deputies and Posse members on the VSCF, or the information was captured on the Assisting
            Deputy and Body-Worn Camera Log.
            Of the cases we reviewed for passenger contacts under Subparagraph 54.g., there were 44 cases
            where the deputy’s unit had another deputy assigned to the vehicle or one or more other deputy
            units or Posse members were on the scene. In 43 of the 44 cases, the deputy properly documented
            the required information on the VSCF or the information was captured on the Assisting Deputy
            and Body-Worn Camera Log. In one case, an, the assisting deputy was not listed on the VSCF
            and the Assisting Deputy and Body-Worn Camera Log was not prepared by the deputy.
            Of the cases we reviewed for searches of persons under Subparagraph 54.k., there were 69 cases
            where the deputy’s unit had another deputy assigned to the vehicle, or one or more other deputies
            or Posse members were on the scene. In each of the 69 cases, the deputy properly documented
            the required information on the VSCF or the information was captured on the Assisting Deputy
            and Body-Worn Camera Log.
            We continue to identify cases where the assisting deputies have not prepared the Assisting Deputy
            and Body-Worn Camera Log when required by MCSO policy. We encourage MCSO to provide
            guidance to supervisors to be attentive to this issue during their reviews of traffic stop
            documentation.
            During the third quarter of 2019, MCSO attained a compliance rating of 96%. During the fourth
            quarter of 2019, MCSO attained a compliance rating of 96%. During the first reporting period of
            2020, MCSO attained a compliance rating of 97%. During the last reporting period, MCSO
            attained a compliance rating of 94%. During this reporting period, MCSO attained a compliance
            rating of 99%. MCSO remains in compliance with this requirement.
            Paragraph 54.b. requires MCSO to document the date, time, and location of the stop, recorded in
            a format that can be subject to geocoding. Our reviews of the CAD printout for all 105 traffic
            stops in our sample indicated that the date, time, and location is captured with the time the stop is
            initiated and the time the stop is cleared. In previous reporting periods, we noted instances where
            the GPS coordinates could not be located on the documentation received (CAD
            printout/I/Viewer). We contacted MCSO about this issue, and MCSO now provides us with the
            GPS coordinates via a separate document that lists the coordinates for the traffic stop sample we
            provide. MCSO uses GPS to determine location for the CAD system. GPS collects coordinates
            from three or more satellites to enhance the accuracy of location approximation. The data from
            the satellites can be decoded to determine the longitude and latitude of traffic stop locations
            should that be necessary. The CAD system was upgraded in 2014 to include geocoding of traffic
            stops. CID continues to provide us with a printout of all case numbers in the sample containing


                                                       Page 59 of 279




WAI 50774
            the associated coordinates. For this reporting period, the CAD or I/Viewer system contained the
            coordinates in 69% of the cases. In a separate spreadsheet, MCSO provided GPS coordinates for
            all 105 cases we reviewed, for 100% compliance with this portion of the Subparagraph.
            When we review the sample traffic stops from across all Districts, we note the locations of the
            stops contained on the VSCF, the CAD printout, and the I/Viewer system to ensure that they are
            accurate. We continue to identify a limited number instances where the location of the stop
            contained on the VSCF and the location of the stop contained on the CAD printout are
            inconsistent. Reviewing supervisors are not identifying and addressing this issue. We
            recommend that reviewing supervisors closely review the VSCFs and CAD printouts and address
            such deficiencies. The number of inconsistencies did not affect MCSO’s rate of compliance.
            During our April 2016 site visit, we discussed with MCSO the possibility of using the CAD
            printout instead of the TraCS data to determine stop times. We determined that using the CAD
            system to determine stop end times created additional challenges. However, MCSO decided to
            use the CAD printout to determine traffic stop beginning and ending times for data analysis.
            MCSO issued Administrative Broadcast 16-62 on June 29, 2016, which indicated that, beginning
            with the July 2016 traffic stop data collection, the stop times captured on the CAD system would
            be used for reporting and analytical purposes.
            Occasionally, the CAD time of stop and end of stop time do not exactly match those listed on the
            Vehicle Stop Contact Form, due to extenuating circumstances the deputy may encounter. During
            this reporting period, we did not find any instances where the end time on the VSCF Contact
            differed significantly from the CAD printout. In monthly audits of traffic stop data, the Audits
            and Inspections Unit (AIU) reviews the beginning/ending times of the stops and requires that BIO
            Action Forms are generated by the Districts when there are discrepancies. The CAD system is
            more reliable than the VSCF in determining stop times, as it is less prone to human error. When
            the deputy verbally advises dispatch that s/he is conducting a traffic stop, the information is
            digitally time-stamped into the CAD system without human input; and when the deputy clears
            the stop, s/he again verbally advises dispatch.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 54.c. requires MCSO to document the license plate and state of the subject vehicle.
            During this reporting period, we identified one case in which deputy had improperly documented
            the license plate information on the VSCF and on the citation that was issued to the driver. AIU
            identified the same issue and required that the District prepare a BIO Action Form to document
            the corrective action taken. In the remaining 104 stops reviewed, the deputies properly recorded
            the vehicle license plate information.
            MCSO remains in compliance with this Subparagraph, with a compliance rate of 99%.
            Paragraph 54.d. requires MCSO to document the total number of occupants in the vehicle when
            a stop is conducted. The VSCF, completed by the deputy on every traffic stop, is used to capture
            the total number of occupants and contains a separate box on the form for that purpose. EB-2
            (Traffic Stop Data Collection) requires deputies to collect data on all traffic stops using the VSCF;
            this includes incidental contacts with motorists.



                                                       Page 60 of 279




WAI 50775
            In 40 of the 105 traffic stops we reviewed, the driver had one or more passengers in the vehicle
            (79 total passengers). In all 40 cases, the deputies properly documented the total number of
            occupants in the vehicles.
            With a compliance rate of 100%, MCSO remains in compliance with this Subparagraph.
            Paragraph 54.e. requires MCSO to document the perceived race, ethnicity, and gender of the
            driver and any passengers, based on the deputy’s subjective impression. (No inquiry into the
            occupant’s ethnicity or gender is required or permitted.) In 40 of the 105 stops from the traffic
            stop data sample, there was more than one occupant in the vehicle (96 total passengers).
            Seventy-one, or 68%, of the 105 traffic stops involved White drivers. Twenty-five, or 24%, of
            the 105 stops involved Latino drivers. Four, or 4%, of the 105 traffic stops involved Black drivers.
            Four, or 4%, of the 105 traffic stops involved Asian or Pacific Islander drivers. Two, or 2%, of
            the traffic stops involved American Indian/Alaskan Native drivers. Forty traffic stops, or 38%,
            resulted in citations. The breakdown of those motorists issued citations is as follows: 27 White
            drivers (70% of the drivers who were issued citations); 10 Latino drivers (25% of the drivers who
            were issued citations); and three Black drivers (8% of the drivers who were issued citations).
            Sixty-six, or 63%, of the 105 traffic stops we reviewed resulted in a written warning. The
            breakdown of those motorists issued warnings is as follows: 44 White drivers (66% of the drivers
            who were issued warnings); 15 Latino drivers (23% of the drivers who were issued warnings);
            four Asian or Pacific Islander drivers (6% of the drivers who were issued warnings); two
            American Indian/Alaskan Native drivers (3% of the drivers who were issued warnings); and one
            Black driver (1% of the drivers who were issued warnings).
            In our sample of 30 traffic stops that contained body-worn camera recordings, we identified one
            stop in which the deputy did not accurately document the race/ethnicity of the driver or passenger.
            In that one case, the deputy classified the driver as a White male; however, based on our review
            of the body-worn camera recording and our review of the driver’s name, we determined that the
            driver should have been classified as an Asian or Pacific Islander male. In our review of cases to
            assess compliance with Paragraphs 25.d. and 54.g., passenger contacts, we did not identify any
            stops in which the deputy did not accurately document the race/ethnicity of the driver or
            passenger. In our review of cases to assess compliance with Paragraph 54.k., searches of persons,
            we did not identify any stops in which the deputy did not accurately document the race/ethnicity
            of the driver or passenger.
            This Paragraph requires deputies to document the perceived race, ethnicity, and gender of any
            passengers whether contact is made with them or not. There were some instances where deputies
            indicated that they were unable to determine the gender and ethnicity of a passenger and listed
            the passenger as “unknown-vision obscured.” During our review of the body-worn camera
            recordings, we were also unable to get a clear view of the some of the passengers, often due to
            vehicle being equipped with dark tinted windows combined with the stop occurring during night
            time hours; or due to vehicle being equipped with dark tinted windows combined with the glare
            of the sun during daytime hours.




                                                       Page 61 of 279




WAI 50776
            During the second quarter of 2019, AIU commenced conducting the Post-Stop Perceived
            Ethnicity Inspection. This inspection is conducted on a monthly basis and includes: 1) a review
            of traffic stops where the deputy documented the driver as being White and the driver’s surname
            is Latino; 2) a review of traffic stops where the deputy documented that the driver has a Latino
            surname with a passenger listed as “unknown-vision obscured;” and 3) a review of traffic stops
            where the deputy documented that the driver was Latino and the passengers were listed with a
            designated ethnicity on the VSCF. This inspection was initiated by AIU in response to previous
            issues identified where deputies failed to properly document the ethnicity of the vehicle
            occupants. MCSO provided two BIO Action Forms for an inspection that was conducted in May
            2020 where issues were identified. In one instance, the deputy listed the driver’s perceived
            race/ethnicity as White on the VSCF, while the inspection determined that the driver appeared to
            be Latino, based on a review of the body-worn camera recording. The supervisor of the deputy
            conducted a review of the documents related to the traffic stop and reviewed the body-worn
            camera recording along with the deputy. The sergeant and the deputy concurred with the findings
            of the inspection. The deputy indicated that he may have inadvertently selected the wrong
            race/ethnicity on the VSCF. The sergeant provided re-instruction to the deputy regarding the
            importance of accurately documenting traffic stop data and the need to check for errors. In one
            instance, the deputy indicated on the VSCF that the race/ethnicity and gender of the passenger
            was not ascertained due to a vision obstruction. The inspection determined that the passenger
            was visible on the body-worn camera recording, and that the passenger appeared to be a Latino.
            The supervisor of the deputy conducted a review of the documents related to the traffic stop and
            reviewed the body-worn camera recording along with the deputy. The sergeant and the deputy
            concurred with the findings of the inspection. The deputy indicated that, as a result of the review
            with the sergeant, he understood that he needs to document the perceived race/ethnicity and
            gender of the vehicle occupants to the best of his ability. The sergeant also conducted a briefing
            with his squad on the issue of properly document the perceived race/ethnicity and gender of
            vehicle occupants on the VSCF. We reviewed AIU’s monthly inspections that were conducted
            for the months of July, August, and September 2020. Based on AIU’s inspections of the traffic
            stops that were reviewed in all three inspection reports, it was determined that the deputies
            properly documented the race/ethnicity of the drivers and passengers. There were no BIO Action
            Forms required since there were no deficiencies found.
            MCSO remains in compliance with this requirement.
            Paragraph 54.f. requires that MCSO record the name of any individual upon whom the deputy
            runs a license or warrant check (including the subject’s surname). In addition, MCSO’s policy
            requires that deputies perform a license plate check on each vehicle stopped by its deputies, as
            well as warrant checks on every driver stopped by its deputies. Our reviews have found that
            deputies regularly record the name of each driver and passenger on the VSCF in each instance
            where they have run a driver’s license or warrant check.




                                                       Page 62 of 279




WAI 50777
            MCSO policy requires that during each traffic stop, deputies are to conduct a records check on
            the license plate and a wants/warrant check on each driver. For this reporting period, we found
            that of the 105 traffic stops we reviewed, each of the 105 stops included a check on the license
            plate. There were 103 stops where the deputies ran warrant checks on the drivers in accordance
            with MCSO policy. During its monthly inspections of the traffic stop data, BIO also identifies
            stops in which a warrant check was not run on the drivers. AIU requests that the Districts prepare
            BIO Action Forms in such cases.
            MCSO’s compliance rate with this requirement is 100%. MCSO remains in compliance with this
            Subparagraph.
            Paragraph 54.g. requires the deputy to document whether contact was made with any passengers,
            the nature of the contact, and the reasons for the contact. During the third quarter of 2019, MCSO
            requested that we increase the number of cases reviewed in an effort to identify additional stops
            that fit the criteria of this Paragraph. The sample size of cases to be reviewed was increased from
            10 stops each month to 35 stops each month, commencing with August 2019. During some
            months, the number of traffic stops that involve deputies having contact with passenger is fewer
            than 35 traffic stops.
            During our assessment, we specifically review traffic stops that include any instance where the
            deputy asks any questions of a passenger beyond a greeting, including asking passengers to
            identify themselves for any reason. In such instances, we determine if the passenger was issued
            one of the following: Incidental Contact Receipt, citation, or a warning. If the passenger was not
            issued any one of the following documents, it adversely impacts MCSO’s compliance with this
            requirement. It is also important to note that in such instances where a deputy fails to issue one
            of the required documents after being involved in a passenger contact, it is a violation of MCSO’s
            policy.
            To ensure that deputies are accurately capturing passenger information and to verify if passengers
            are contacted, we compare the number of passengers listed by the deputy with the number of
            passengers entered in the passenger drop-down box on the Vehicle Stop Contact Form. We also
            review any Incidental Contact Receipts, citations, or warnings, issued to passengers by deputies.
            We also review the deputies’ notes on the VSCF, the Arizona Citation, and the CAD printout for
            any information involving the passengers. We review MCSO’s I/Viewer System and the Justice
            Web Interface (JWI) to verify if a record check was requested for the driver or any passengers.
            All passenger contacts in the traffic stops we reviewed for Paragraphs 25.d. and 54.g were noted
            in the VSCFs. For this reporting period, we identified 55 traffic stops where the deputy had
            interaction with one or more passengers; which required the issuance of either an Incidental
            Contact Receipt, a citation, or a warning. Of the 55 stops, there were 20 where we determined
            that a passenger, or passengers, were not provided with either an Incidental Contact Receipt, a
            citation, or a warning, as required by MCSO policy. In some instances, the deputies prepared
            Incidental Contact Receipts after the traffic stop concluded; yet they were not provided to the
            passengers. We informed MCSO of this issue, and the agency conducted a review of some of the
            stops where such instances occurred and they concurred with our assessment. We will be
            providing MCSO a listing of any additional cases that have been identified that we have not yet
            made them aware of, as we continue our continue our reviews of the stops. MCSO has also


                                                       Page 63 of 279




WAI 50778
            informed us that AIU is in the process of developing an inspection to conduct its own reviews of
            the sample of traffic stops in relation to passenger contacts so that they can identify such issues
            and require that BIO Action forms are prepared to address any deficiencies. The cases that did
            not meet compliance with this requirement are described in detail below.
               •   A White male driver was stopped for a stop sign violation. The vehicle was occupied by
                   a White male passenger. The deputy conducted further investigation after detecting the
                   odor of marijuana. The driver and passenger informed the deputy that they did not have
                   a medical marijuana card. The deputy conducted a search of the vehicle, and located and
                   seized narcotic paraphernalia. The passenger’s name was obtained and documented on
                   the VSCF; however, the passenger was not provided with an Incidental Contact Receipt.
                   In this instance, we were provided with an Incidental Contact Receipt for our review even
                   though it had not been provided to the passenger. We informed MCSO of this issue, and
                   MCSO conducted a review of the stop and concurred with our assessment.
               •   A Latino driver was stopped for an improper passing violation. The vehicle was occupied
                   by a White female passenger. The driver did not have any identification on his person. A
                   records check revealed that the driver’s license was in a suspended status. The driver was
                   issued a citation for driving with a suspended driver’s license, passing in a no passing
                   zone, and no current registration. The passenger’s name was obtained, and the deputy
                   conducted a records check to determine if she had a valid driver’s license. The passenger
                   was not provided with an Incidental Contact Receipt.
               •   A White female driver was stopped for making an improper turn. The vehicle was
                   occupied by a Latino passenger. The deputy obtained the name of the passenger and
                   conducted a records check. The deputy also seized suspected narcotics from the
                   passenger. The driver was issued a citation for the improper turn violation. The passenger
                   was not provided with an Incidental Contact Receipt. In this instance, we were provided
                   with an Incidental Contact Receipt for our review even though it had not been provided
                   to the passenger. We informed MCSO of this issue, and the agency conducted a review
                   of the stop and concurred with our assessment.
               •   A White male driver was stopped for making an improper turn. The vehicle was occupied
                   by a Latina passenger. The deputy detected the odor of marijuana. The passenger
                   presented a medical marijuana card via her cellular phone. The deputy ended the traffic
                   stop due to a priority call before issuing the driver or passenger any documents; however,
                   the deputy informed the driver that he would mail him a warning. The deputy noted this
                   information on the VSCF. We were provided with a copy of the warning. In addition, we
                   were provided with an Incidental Contact Receipt that contained the passenger’s name;
                   however, there were no notation that the document was ever provided to the passenger.




                                                       Page 64 of 279




WAI 50779
            •   A White male driver was stopped for driving with no headlights activated. The vehicle
                was occupied by a two White male passengers. The driver did not have any identification
                on his person. A records check revealed that he had never obtained a driver’s license.
                The driver was issued a citation for driving with no lights activated and driving without a
                valid driver’s license. The deputy obtained the identification of one of the passengers and
                determined, via a records check, that he had a valid driver’s license. The passenger was
                not provided with an Incidental Contact Receipt.
            •   A White female driver was stopped for driving with an expired registration. The vehicle
                was occupied by a White female passenger. The passenger, who was the registered owner
                of the vehicle, provided paperwork for the vehicle to the deputy. The deputy listed the
                passenger’s name on the VSCF as being contacted. The passenger was not provided with
                an Incidental Contact Receipt. In this instance, we were provided with an Incidental
                Contact Receipt for our review even though it had not been provided to the passenger.
                We informed MCSO of this issue, and the agency conducted a review of the stop and
                concurred with our assessment.
            •   A Black male driver was stopped for a speeding violation. The vehicle was occupied by
                a Black female passenger. Further investigation was conducted as the deputy detected the
                odor of marijuana. The driver and passenger informed the deputy that they did not have
                a medical marijuana card. The deputy located and seized marijuana from the vehicle. The
                driver was issued a warning for the speeding violation. The deputy obtained the name of
                the passenger and conducted a records check. The passenger was not provided with an
                Incidental Contact Receipt. In this instance, we were provided with an Incidental Contact
                Receipt for our review even though it had not been provided to the passenger. We
                informed MCSO of this issue, and the agency conducted a review of the stop and
                concurred with our assessment.
            •   A White male driver was stopped for driving with no headlights and taillights activated.
                The vehicle was occupied by a White female passenger. The driver did not have any
                identification on his person. A records check revealed that he had never obtained a
                driver’s license. The driver was issued a citation for driving with no lights activated and
                driving with no valid driver’s license. The deputy obtained the passenger’s name, and
                conducted a records check. The passenger was not provided with an Incidental Contact
                Receipt. In this instance, we were provided with an Incidental Contact Receipt for our
                review even though it had not been provided to the passenger. We informed MCSO of
                this issue, and the agency conducted a review of the stop and concurred with our
                assessment.




                                                   Page 65 of 279




WAI 50780
            •   A Latino driver was stopped for making an unsafe lane change. The vehicle was occupied
                by a Latina passenger. The driver produced an Arizona identification card. A records
                check revealed that he had never obtained a driver’s license. The driver was issued a
                citation for making an unsafe lane change and driving with no valid driver’s license. The
                passenger’s name was obtained and a records check was conducted. The passenger was
                not provided with an Incidental Contact Receipt. In this instance, we were provided with
                an Incidental Contact Receipt for our review even though it had not been provided to the
                passenger. We informed MCSO of this issue, and the agency conducted a review of the
                stop and concurred with our assessment.
            •   A White male driver was stopped for failure to maintain a lane of traffic. The vehicle was
                occupied by three Latino passengers and one Latina passenger. The deputy investigated
                two of the passengers who appeared to be under the age of 21 for possible consumption
                of alcohol. The Latina passenger was determined to be under the age of 21 and she was
                issued a citation for alcohol consumption by a person under the age of 21. A Latino
                passenger was also investigated based on the possibility that he was under the age of 21.
                A records check was conducted and it was determined that the Latino passenger was 21
                years old. The passenger was not provided with an Incidental Contact Receipt. We
                informed MCSO of this issue, and the agency conducted a review of the stop and
                concurred with our assessment.
            •   A Black female driver was stopped for a speeding violation. The vehicle was occupied
                by a Black female passenger. Further investigation was conducted as the deputy detected
                the odor of marijuana. The passenger admitted she had consumed marijuana earlier and
                that she did not have a medical marijuana card. A search of the vehicle was conducted
                and marijuana was seized. The passenger took responsibility for the marijuana. The
                driver was issued a citation for the speeding violation. The deputy obtained the
                passenger’s name and conducted a records check. The passenger was not provided with
                an Incidental Contact Receipt. In this instance, we were provided with an Incidental
                Contact Receipt for our review even though it had not been provided to the passenger.
                We informed MCSO of this issue, and the agency conducted a review of the stop and
                concurred with our assessment.
            •   A White male driver was stopped for a stop sign violation. The vehicle was occupied by
                a White female passenger. The driver produced an Arizona identification card. A records
                check revealed that his driver’s license was in a revoked status. The driver was issued a
                citation for driving with a revoked driver’s license, failure to have an interlock device
                installed, and a stop sign violation. The deputy obtained the passenger’s name and
                conducted a records check. The passenger was not provided with an Incidental Contact
                Receipt. In this instance, we were provided with an Incidental Contact Receipt for our
                review even though it had not been provided to the passenger. We informed MCSO of
                this issue, and the agency conducted a review of the stop and concurred with our
                assessment.




                                                  Page 66 of 279




WAI 50781
            •   A White male driver was stopped for a stop sign violation. The vehicle was occupied by
                a White female passenger. The driver produced a driver’s license. A records check
                revealed that the driver’s license was in a suspended status. The driver was issued a
                citation for driving with a suspended driver’s license, a stop sign violation, and conducting
                an illegal turn. The passenger’s name was obtained and a records check was conducted.
                The passenger was not provided with an Incidental Contact Receipt. In this instance, we
                were provided with an Incidental Contact Receipt for our review even though it had not
                been provided to the passenger. We informed MCSO of this issue, and the agency
                conducted a review of the stop and concurred with our assessment.
            •   A White male driver was stopped for a speeding violation. The vehicle was occupied by
                a White male passenger. The driver did not have any identification on his person. A
                records check revealed that his driver’s license was in a suspended status. The driver was
                issued a citation for a speeding violation and for providing false information to a law
                enforcement officer. The passenger’s name was obtained and a records check was
                conducted. The passenger was not provided with an Incidental Contact Receipt.
            •   A Latino driver was stopped in relation to a call for service. The vehicle was occupied by
                a Latino passenger. The driver produced an Arizona identification card. A records check
                revealed that the driver’s license was in a suspended status. The driver was issued a
                citation for driving with a suspended driver’s license and failure to have an interlock
                (breathalyzer) device installed in the vehicle. The passenger’s name was obtained and a
                records check was conducted. The passenger was not provided with an Incidental Contact
                Receipt. In this instance, we were provided with an Incidental Contact Receipt for our
                review even though it had not been provided to the passenger. We informed MCSO of
                this issue, and the agency conducted a review of the stop and concurred with our
                assessment.
            •   A White female driver was stopped for driving with an expired registration. The vehicle
                was occupied by a Latino passenger. The driver did not have any identification on her
                person. A records check revealed that the driver’s license was in a suspended status. The
                driver was issued a citation for driving with a suspended driver’s license, no evidence of
                insurance, and no current registration. The passenger’s name was obtained and a records
                check was conducted. The passenger was not provided with an Incidental Contact
                Receipt. In this instance, we were provided with an Incidental Contact Receipt for our
                review even though it had not been provided to the passenger. We informed MCSO of
                this issue, and the agency conducted a review of the stop and concurred with our
                assessment.




                                                    Page 67 of 279




WAI 50782
               •   A Latina driver was stopped for a speeding violation. The vehicle was occupied by a
                   Latina passenger and a Black male passenger. Further investigation was conducted as the
                   deputy detected the odor of marijuana. The driver and passengers informed the deputy
                   that they did not have a medical marijuana card. Marijuana and suspected cocaine was
                   located and seized from the vehicle. The driver was arrested and processed for driving
                   under the influence and was issued a citation for the speeding violation and for driving
                   with no valid driver’s license. The names of the passengers were obtained and records
                   checks were conducted. The passengers were not provided with Incidental Contact
                   Receipts.
               •   A Latino driver was stopped for driving with one headlight. The vehicle was occupied by
                   a Latino passenger. The driver did not have any identification on his person. A records
                   check revealed that he had never obtained a driver’s license. The driver was issued a
                   citation for driving with one headlight, no evidence of insurance, no valid driver’s license,
                   and open alcohol in a motor vehicle. The passenger’s name was obtained and a records
                   check was conducted. The passenger was not provided with an Incidental Contact
                   Receipt.
               •   A White female driver was stopped for a stop sign violation. The vehicle was occupied
                   by a White female passenger. The name of the passenger, the mother of the driver, was
                   obtained and a records check was conducted. An Incidental Contact Receipt was prepared
                   and provided for our review of this traffic stop. However, based on our review of the
                   body-worn camera recordings, the passenger was not provided with an Incidental Contact
                   Receipt.
               •   A Latino driver was stopped for a speeding violation. The vehicle was occupied by a
                   Latina passenger. The driver did not have any identification on his person. A records
                   check revealed that he had never obtained a driver’s license. The driver was arrested and
                   processed for driving under the influence. The driver was issued a citation for speeding
                   and driving under the influence. An Incidental Contact Receipt was prepared and
                   provided for our review of this traffic stop. However, based on our review of the body-
                   worn camera recordings, the passenger was not provided with an Incidental Contact
                   Receipt.
            There were 13 cases identified in the stops that we reviewed for Paragraph 54.k. in which the
            passengers were contacted which required the issuance of either an Incidental Contact Receipt, a
            citation, or a warning. Of the 13 stops, there were three where we determined that a passenger
            should have been issued either an Incidental Contact Receipt, a citation, or a warning. The cases
            that did not meet compliance with this requirement are described in detail below.
               •   A Latino driver was stopped for a stop sign violation. The vehicle was occupied by a
                   Latino passenger and a Latina passenger. The deputy investigated further upon detecting
                   the odor of marijuana. The driver and passengers informed the deputy that they did not
                   possess a medical marijuana card. The deputy obtained the identification of the
                   passengers and a records check was conducted. During a search of the vehicle, narcotics
                   and narcotic paraphernalia were located and seized. Under questioning, the Latino
                   passenger informed the deputy that the narcotics and narcotic paraphernalia belonged to


                                                       Page 68 of 279




WAI 50783
                   him. The Latino passenger was provided with a Property Receipt for the seized items.
                   The driver was arrested for driving under the influence and he was issued a citation for
                   driving under the influence, a stop sign violation, and improper position on a right turn.
                   The Latina passenger was provided with an Incidental Contact Receipt; however, the
                   Latino passenger was not provided with an Incidental Contact Receipt.
               •   A Latino driver was stopped for reckless driving. The vehicle was occupied by a Latina
                   passenger. The driver was arrested for driving under the influence. The passenger was
                   contacted in an effort to identify a sober driver, and it was requested that she submit to a
                   preliminary breath test. She agreed to the test and it was determined that she had been
                   drinking. The passenger was not provided with an Incidental Contact Receipt.
               •   A Latino driver was stopped for a red light violation. The vehicle was occupied by a
                   Latina passenger. The driver was arrested for a warrant. The VSCF indicates that there
                   was no contact with the passenger. Based on our review of the body-worn camera and the
                   documents provided, the deputy obtained the driver’s name and conducted a records check
                   and the vehicle was released to her. The passenger was not provided with an Incidental
                   Contact Receipt, as required by MCSO policy.
            There were two cases in the stops that we reviewed for Paragraphs 25 and 54 in which the
            passenger was contacted, which required that the passenger be issued either an Incidental Contact
            Receipt, a citation, or a warning. In one case, the passenger was properly issued an Incidental
            Contact Receipt. The one case that did not meet compliance with this requirement is described
            in detail below.
               •   A Latino driver was stopped for a stop sign violation. The vehicle was occupied by three
                   Latina passengers. One of the Latina passengers was contacted after it was determined
                   that the driver did not have a valid driver’s license and that she was the registered owner
                   of the vehicle. The deputy obtained the passenger’s driver’s license and conducted a
                   records check. The passenger was not provided with an Incidental Contact Receipt.
            As noted in some of the cases above, deputies have not been consistent in preparing and providing
            passengers with Incidental Contact Receipts during traffic stops in which the passenger is
            contacted and asked by the deputy to provide identification. It was noted during this reporting
            period that in two incidents, a Non-Traffic Contact Form was prepared when an Incidental
            Contact Receipt should have been prepared and provided to the passengers. Supervisors should
            identify such errors and omissions during their reviews of the VSCFs and take corrective action.
            During previous site visits, we discussed with MCSO that we have noted an increase in the
            number of passengers being contacted and not being provided with an Incidental Contact Receipt.
            MCSO has informed us that the TraCS system has been modified so that when a deputy prepares
            the Vehicle Stop Contact Form and uses the passenger contact field, a prompt will appear to
            instruct the deputy to prepare the Incidental Contact Receipt.
            During the third quarter of 2019, MCSO provided the Incidental Contact Receipt, a citation, or a
            warning, when required in 81% of the cases. During the fourth quarter of 2019, MCSO provided
            the Incidental Contact Receipt, a citation, or a warning, when required in 75% of the cases.
            During this first reporting period of 2020, MCSO provided the Incidental Contact Receipt, a
            citation, or a warning, when required in 73% of the cases. During the second reporting period of

                                                      Page 69 of 279




WAI 50784
            2020, MCSO provided the Incidental Contact Receipt, a citation, or a warning, when required in
            67% of the cases. During this reporting period, MCSO provided the Incidental Contact Receipt,
            a citation, or a warning, when required in 66% of the cases. MCSO is not in compliance with this
            Subparagraph.
            Paragraph 54.h. requires deputies to record, prior to the stop, the reason for the vehicle stop,
            including a description of the traffic or equipment violation observed, and any indicators of
            criminal activity developed before or during the stop. For this reporting period, we identified a
            random sample of 10 cases from the 35 cases we initially requested each month, and requested
            CAD audio and body-worn camera (BWC) footage for those cases. We listened to CAD dispatch
            audio recordings, reviewed the CAD printouts, and reviewed body-worn camera recordings for
            30 traffic stops from the sample of 105 traffic stops used for this review; and found that the
            deputies advised Communications of the reason for the stop, location of the stop, license plate,
            and state of registration for all 30 stops.
            For the remaining 75 traffic stops where body-worn camera recordings and CAD audiotapes were
            not requested, we review the CAD printout and the VSCF to ensure that the reason for the stop
            has been captured. These forms are included in our monthly sample requests. The dispatcher
            enters the reason for the stop in the system as soon as the deputy verbally advises Communications
            of the stop, location, and tag number. The VSCF and the CAD printout documents the time the
            stop begins and when it is concluded – either by arrest, citation, or warning. Deputies need to be
            precise when advising dispatch of the reason for the traffic stop, and likewise entering that
            information on the appropriate forms.
            MCSO’s compliance rating for this Subparagraph is 100%.
            Paragraph 54.i. requires deputies to document the time the stop began; any available data from
            the E-Ticketing system regarding the time any citation was issued; the time a release was made
            without a citation; the time any arrest was made; and the time the stop/detention was concluded
            either by citation, release, or transport of a person to jail or elsewhere, or the deputy’s departure
            from the scene. In our review of the documentation provided by MCSO, the CAD printouts, the
            Vehicle Stop Contact Forms, along with the E-Ticketing system and the Arizona Ticket and
            Complaint Form, the information required is effectively captured. As we noted in Subparagraph
            54.b., the stop times on the CAD printout and the Vehicle Stop Contact Form vary slightly on
            occasion. We understand that this may occur due to extenuating circumstances, and we will report
            on those instances where there is a difference of five minutes or more from either the initial stop
            time or the end time.
            We review the circumstances of each stop and the activities of the deputies during each stop to
            assess whether the length of the stop was justified. During this reporting period, we did not
            identify any stops that were extended for an unreasonable amount of time.
            Supervisors conducted timely reviews in each of the 105 VSCFs reviewed. Supervisors are
            required to conduct reviews of the VSCFs within 72 hours of the stop. Deputies accurately
            entered beginning and ending times of traffic stops in all 105 cases reviewed. MCSO accurately
            entered the time citations and warnings were issued in all 105 cases.
            MCSO remains in compliance with this Subparagraph.


                                                       Page 70 of 279




WAI 50785
            Paragraph 54.j. requires MCSO to document whether any inquiry as to immigration status was
            conducted and whether ICE/CBP was contacted, and if so, the facts supporting the inquiry or
            contact with ICE/CBP, the time supervisor approval was sought, the time ICE/CBP was
            contacted, the time it took to complete the immigration status investigation or receive a response
            from ICE/CBP, and whether ICE/CBP ultimately took custody of the individual.
            On November 7, 2014, a United States District Court Judge issued an Order permanently
            enjoining enforcement of Arizona Revised Statute (A.R.S.) 13-2319, commonly referred to as the
            Arizona Human Smuggling Act. On November 17, 2014, MCSO issued Administrative
            Broadcast 14-75, prohibiting deputies from enforcing the above state statute, including arresting,
            detaining, or questioning persons for suspected (or even known) violations of the act and from
            extending the duration of traffic stops or other deputy-civilian encounters to do so.
            We reviewed 105 traffic stops submitted for this Paragraph, and found that none of the stops
            involved any contacts with ICE/CBP. None of the stops we reviewed involved any inquires as to
            immigration status. In addition, our reviews of Incident Reports and Arrest Reports conducted as
            part of the audits for Paragraphs 89 and 101 revealed no immigration status investigations. MCSO
            remains in compliance with this Subparagraph. In addition, we monitor any complaints involve
            any traffic stops that contain an allegation that the race/ethnicity of the driver was a factor in how
            a driver was treated. During this reporting period, one such complaint investigation was closed
            by the Professional Standards Bureau (PSB). In that case, the driver alleged that the deputy made
            the traffic stop based on the fact that the driver was of Mexican heritage. The investigation found
            that the allegation was false, and that the deputy had a proper reason for conducting the traffic
            stop. This case was summarized on PSB’s summary of closed cases for the month of July 2020,
            which is posted on MCSO’s website for public review.
            Paragraph 54.k. requires MCSO to document whether any individual was asked to consent to a
            search (and the response), whether a probable-cause search was performed on any individual, or
            whether a pat-and-frisk search was performed on any individual. During our January 2018 site
            visit, we discussed with MCSO whether any other method may be feasible to identify a larger
            population of searches of individuals specific to the requirements of this Paragraph. MCSO’s
            response was that the current method is appropriate, and that there may be more cases identified
            once deputies properly document the searches of persons consistent with this Paragraph.
            MCSO provided training to deputies specific to consent searches during the 2019 Annual
            Combined Training on the Fourth and Fifth Amendment, which included a video that contained
            a scenario with a verbal exchange between a driver and a deputy who requested a consent search.
            In addition, on March 10, 2020, MCSO issued Administrative Broadcast Number 20-20, which
            re-emphasized the training segment in relation to consent searches.
            The method MCSO currently employs to identify our sample of cases to review is to identify the
            population of all traffic stops in which searches of individuals were documented on the VSCF.
            Once that population was identified, a random sample of 35 traffic stops from each month is
            identified for review. During some months, the number traffic stops that involve searches of
            persons is less than 35 traffic stops. In addition, we also review any cases in which the deputies
            performed searches of individuals in the sample of 105 traffic stops reviewed to assess compliance
            with Paragraphs 25 and 54 and the sample of traffic stops reviewed to assess compliance with


                                                        Page 71 of 279




WAI 50786
            Subparagraphs 25.d. and 54.g. When we identify issues that impact compliance or where MCSO
            policy was not followed, we provide the list of cases to MCSO for review. In the sample of traffic
            stops that we reviewed to assess compliance with Subparagraph 54.k, there were 12 stops
            identified that met the criteria of this Subparagraph:
               •   A Black male driver was stopped for a stop sign violation. The deputy requested consent
                   to conduct a pat-down search of the driver. The driver granted consent and the deputy
                   conducted the search. No contraband was found. The deputy did not inform the driver of
                   the right to refuse the search or revoke the consent at any time, as required by MCSO
                   policy. The deputy properly documented the search on the VSCF.
               •   A Black male driver was stopped for a speeding violation. The deputy detected the odor
                   of marijuana. The driver admitted to having consumed marijuana earlier and that he did
                   not have a medical marijuana card. The deputy had the driver exit the vehicle and
                   conducted a pat-down search of the driver. No contraband was found. The deputy
                   properly documented the search on the VSCF.
               •   An American Indian/Alaskan Native male driver was stopped for a speeding violation.
                   The deputy observed narcotic paraphernalia in the vehicle. The deputy requested the
                   driver’s consent to conduct a search of his person and the vehicle. The driver gave his
                   consent. The deputy seized the narcotic paraphernalia from the vehicle. No contraband
                   was located on the driver’s person. The deputy did not inform the driver of the right to
                   refuse the search or revoke the consent at any time, as required by MCSO policy. The
                   deputy properly documented the search on the VSCF.
               •   A Latino driver was stopped for driving with no visible license plate. The deputy
                   requested consent to conduct a search of the driver. The driver granted consent and the
                   deputy conducted the search. No contraband was found. The deputy then asked the driver
                   for consent to search the vehicle. The driver gave the deputy consent; however, the deputy
                   did not conduct a search of the vehicle. The deputy properly documented the search on
                   the VSCF.
               •   A White male driver was stopped for a stop sign violation. The driver admitted he had a
                   medical marijuana card and that he had marijuana in his pocket. The deputy requested
                   consent to conduct a search of the driver. The driver granted consent, and the deputy
                   conducted the search and seized the marijuana. The deputy did not inform the driver of
                   the right to refuse the search or revoke the consent at any time, as required by MCSO
                   policy. The deputy properly documented the search on the VSCF.
               •   A White male driver was stopped for driving with an expired registration. The deputy
                   asked for and obtained the driver’s consent to search his person. The driver informed the
                   deputy that he had a utility knife on his person. The deputy conducted a search of the
                   driver. No contraband was found. The deputy did not inform the driver of the right to
                   refuse the search or revoke the consent at any time, as required by MCSO policy. The
                   deputy properly documented the search on the VSCF.




                                                      Page 72 of 279




WAI 50787
               •   A Latino driver was stopped for a speeding violation. The deputy asked for and obtained
                   the driver’s consent to search his person. The deputy noted that there was an empty holster
                   in the driver’s door. The deputy conducted a search of the driver. No contraband was
                   found. The deputy did not inform the driver of the right to refuse the search or revoke the
                   consent at any time, as required by MCSO policy. The deputy properly documented the
                   search on the VSCF.
               •   A Latino driver was stopped for a speeding violation. The deputy asked for and obtained
                   the driver’s consent to search his person. The deputy conducted a search of the driver.
                   No contraband was found. The deputy did not inform the driver of the right to refuse the
                   search or revoke the consent at any time, as required by MCSO policy. The driver was
                   later arrested and searched incident to arrest. The deputy properly documented the search
                   incident to arrest on the VSCF; however, the consent search was not listed on the VSCF.
               •   A Latina driver was stopped for a speeding violation. The vehicle was occupied by a
                   Latina passenger and a Black female passenger. The driver was arrested and searched
                   incident to arrest for driving under the influence. The passengers were juveniles and the
                   VSCF indicated that the search conducted in relation to them was a protective sweep. The
                   passengers were requested to submit to a preliminary breath test. No alcohol was detected.
                   The deputy properly documented the search on the VSCF.
               •   A Latina driver was stopped for driving with no operable taillights. The vehicle was
                   occupied by a White female passenger and a Latino passenger. The driver was arrested
                   and searched incident to arrest for driving under the influence. The VSCF indicates that
                   the driver was searched incident to arrest as well as searched after consent was requested
                   and obtained; however, based on our review of the body-worn camera recording of the
                   stop, the driver was not searched based on a request and granting of the driver’s consent.
                   The search incident to arrest was properly documented.
               •   A Latino driver was stopped for reckless driving. The vehicle was occupied by a Latina
                   passenger. The deputy asked for and obtained the driver’s consent to search his person.
                   The deputy conducted a search of the driver. No contraband was found. The deputy did
                   not inform the driver of the right to refuse the search or revoke the consent at any time, as
                   required by MCSO policy. The driver was later arrested and searched incident to arrest.
                   The deputy properly documented the search on the VSCF.
               •   A White female driver was stopped for a speeding violation and for failure to maintain a
                   lane of traffic. The VSCF indicates that the driver was searched incident to arrest as well
                   as searched after consent was requested and obtained; however, based on our review of
                   the body-worn camera recording of the stop, the driver was not searched based on a
                   request and granting of the driver’s consent. The deputy did not properly document the
                   search on the VSCF.
            In relation to the sample of traffic stops reviewed to assess compliance with Subparagraphs 25.d.
            and 54.g., the following three stops involved searches of persons.




                                                       Page 73 of 279




WAI 50788
               •   A White male driver was stopped for a failure to signal violation. The vehicle was
                   occupied by two White female passengers and one White male passenger. The deputy
                   asked for and obtained the driver’s consent to search his person. The deputy conducted a
                   search of the driver. No contraband was found. The deputy did not inform the driver of
                   the right to refuse the search or revoke the consent at any time, as required by MCSO
                   policy. The deputy properly documented the search on the VSCF.
               •   A Black female driver was stopped for a speeding violation. The vehicle was occupied
                   by a Black female passenger. The deputy detected the odor of marijuana. During the
                   stop, the deputy conducted a pat-down of the driver and passenger. The deputy properly
                   documented the search of the driver on the VSCF; however, the deputy did not properly
                   document the search of the passenger on the VSCF.
               •   A Latina driver was stopped for a speeding violation. The vehicle was occupied by a
                   Latina passenger and a Black male passenger. The deputy detected the odor of marijuana.
                   During the stop, the deputy conducted a pat-down of the driver. The deputy properly
                   documented the search on the VSCF.
            There were no searches of persons identified in the sample of traffic stops reviewed to assess
            compliance with Paragraphs 25 and 54.
            During this reporting period, as described above, there was one traffic stop identified in which
            deputies presented the Consent to Search Forms to document when consent was requested and
            obtained to search four vehicle occupants. The body-worn camera recordings also captured the
            obtaining of the consent for the searches. MCSO has indicated that it does not require its deputies
            to use Consent to Search Forms as the primary means for documenting consent searches. MCSO
            requires that deputies document requests to conduct consent searches by way of video-recording
            the event via the BWCs. In the event the BWC is not operational, MCSO policy requires deputies
            to document requests to conduct consent searches on the Consent to Search Form. We continue
            to recommend that MCSO revisit the requirements of this section of the policy and require
            deputies to read the Consent to Search Form to the subject and require a signature from the
            individual for every request for consent to search. Due to the small population of cases that we
            and MCSO identified, it is important that deputies accurately document each search and/or request
            to a consent search, as required by this Subparagraph, to attain and maintain compliance with the
            requirement.
            During the third quarter of 2019, we determined that MCSO attained a compliance rate of 78%.
            During the fourth quarter of 2019, we determined that MCSO attained a compliance rating of
            90%. During the first reporting period of 2020, we determined that MCSO attained a compliance
            rating of 77%. During the second reporting period of 2020, we determined that MCSO attained
            a compliance rating of 75%. During this reporting period, we determined that MCSO attained a
            compliance rating of 87%. MCSO is not in compliance with this requirement.




                                                       Page 74 of 279




WAI 50789
            Paragraph 54.l. requires MCSO to document whether any contraband or evidence was seized from
            any individual, and the nature of the contraband or evidence. Generally, deputies seize the
            following types of contraband and/or evidence, which is documented on the VSCF, a Property
            Receipt, and an Incident Report: license plates; driver’s licenses; alcoholic beverages; narcotics;
            narcotic paraphernalia; weapons; and ammunition. We conduct a review of the relevant
            documents and review the VSCF to ensure that deputies properly document the seizure of the
            evidence and/or contraband.
            During our review of the collected traffic stop data (our sample of 105) during this reporting
            period, we did not any cases where evidence and/or contraband was seized.
            In the cases we reviewed for searches of individuals under Subparagraph 54.k., there were 52
            items seized by deputies and placed into evidence. Of those 52 items, there were four items that
            were seized and placed into evidence and the items were not properly listed on the VSCFs, as
            required by MCSO policy.
            In the cases we reviewed for passenger contacts under Subparagraph 54.g., there were 36 items
            seized by deputies and placed into evidence. There was one case where the seizure of a driver’s
            license was not properly documented on the VSCF, as required by MCSO policy.
            In previous reporting periods, we noted an increase in the number of errors and omissions by
            deputies documenting the seizure of contraband or evidence on VSCFs. These issues continue
            through this reporting period. During the fourth quarter of 2019, MCSO attained a compliance
            rate of 90%. During the first reporting period of 2020, MCSO attained a compliance rate of
            greater than 94%. During the second reporting period of 2020, MCSO attained a compliance rate
            of 78%; and we reported that MCSO would remain in compliance with this requirement during
            that reporting period. However, MCSO will be required to attain a compliance rate of greater the
            94% during this current reporting period to maintain compliance with this requirement. During
            this reporting period, MCSO attained a compliance rating of greater than 94%. MCSO remains
            in compliance with this requirement.
            Paragraph 54.m. requires the documentation of the final disposition of the stop, including whether
            a citation was issued or an arrest was made or a release was made without a citation. In all 105
            cases we reviewed, we found documentation indicating the final disposition of the stop; and
            whether the deputy made an arrest, issued a citation, issued a warning, or made a release without
            a citation. MCSO remains in compliance with this Subparagraph.
            In the last reporting period, we noted that although MCSO has attained compliance with certain
            Subparagraphs, as described above, the agency has failed to achieve compliance with all of the
            Subparagraphs of Paragraph 54. We have, in the past, deferred our Phase 2 compliance
            assessment for Paragraph 54 as a whole. The requirements of this Paragraph are clear, and the
            guiding policies have been in place for several years now. We also stated that if MCSO did not
            achieve compliance with the remaining Subparagraphs of Paragraph 54 during this reporting
            period, we would change our compliance finding to not in compliance. Based on our review this
            quarter, we have determined that MCSO has not attained compliance with the remaining
            Subparagraphs of Paragraph 54. MCSO is not in compliance with Paragraph 54.




                                                       Page 75 of 279




WAI 50790
            Paragraph 55. MCSO shall assign a unique ID for each incident/stop so that any other
            documentation (e.g., citations, incident reports, tow forms) can be linked back to the stop.
            In Full and Effective Compliance
            To verify compliance for this Paragraph, we reviewed a sample of the Vehicle Stop Contact
            Forms, CAD printouts, I/Viewer documentation, citations, warning forms, and any Incident
            Report that may have been generated as a result of the traffic stop.
            The unique identifier “went live” in September 2013 when the CAD system was implemented.
            This number provides the mechanism to link all data related to a specific traffic stop. The number
            is automatically generated by the CAD software and is sent to the deputy’s MDT at the time the
            deputy advises Communications of the traffic stop. The unique identifier is visible and displayed
            at the top of the CAD printout and also visible on the Vehicle Stop Contact Form, the Arizona
            Traffic Citation, and the Warning/Repair Form.
            Once the deputy scans the motorist’s driver’s license, the system automatically populates most of
            the information into one or more forms required by the Order. If the data cannot be entered into
            TraCS from the vehicle (due to malfunctioning equipment), policy requires the deputy to enter
            the written traffic stop data electronically prior to the end of the shift. The start and end times of
            the traffic stop are now auto-populated into the Vehicle Stop Contact Form from the CAD system.
            Since our first visit for monitoring purposes in June 2014, TraCS has been implemented in all
            Districts; and the unique identifier (CFS number) is automatically entered from the deputy’s
            MDT. No user intervention is required.
            To determine compliance with this requirement, we reviewed 105 traffic stop cases and reviewed
            the CAD printouts and the Vehicle Stop Contact Forms for all stops. We reviewed the
            Warning/Repair Forms, when applicable, for those stops where a warning was issued or the
            vehicle had defective equipment. The unique identification number assigned to each event was
            listed on correctly on all CAD printouts for every stop. A review was conducted of the Tow
            Sheets prepared by deputies in instances where a driver’s vehicle is towed. In each instance, the
            unique identification number assigned to each event was listed correctly on the Tow Sheet. A
            review of the Incident Reports prepared by deputies in instances where policy requires the
            preparation of the report was conducted. In each instance, the unique identification number
            assigned to each event was listed correctly on the Incident Report. MCSO remains in compliance
            with this requirement.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                        Page 76 of 279




WAI 50791
            Paragraph 56. The traffic stop data collection system shall be subject to regular audits and
            quality control checks. MCSO shall develop a protocol for maintaining the integrity and accuracy
            of the traffic stop data, to be reviewed by the Monitor pursuant to the process described in Section
            IV.
            Phase 1: Not in compliance
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   EIU Operations Manual, currently under revision.
            Phase 2: Not in compliance
            To verify compliance for this Paragraph, we reviewed the monthly audits of the traffic stop data
            conducted by BIO on the monthly samples we select. While audits require in-depth analysis, our
            quality control checks serve as an inspection or spot-check of traffic stop data. We reviewed the
            BIO traffic stop audits for the July 1-September 30, 2020 time period and found that the audits
            were thorough and captured most deficiencies. During our review of the sample dataset, we
            brought some deficiencies to the attention of CID during our October 2020 remote site visit; we
            identify them in other areas of this report.
            The draft EIU Operations Manual, which includes procedures for traffic stop data quality
            assurance, has 27 of the 30 sections approved. The remaining sections under development cannot
            be finalized until the Traffic Stop Monthly Report (TSMR) methodology related to the analyses
            of traffic stop data is finalized and determined to be reliable and valid in accordance with the
            requirements of Paragraphs 66 and 67. The TSMR methodology is being piloted by MCSO. (See
            below.) The remaining sections of the EIU Operations Manual also require procedures for the
            Traffic Stop Annual Report (TSAR) methodology, which is approved. The remaining task for
            MCSO regarding TSAR is to include the procedures for implementing the approved methodology
            into the EIU Operations Manual. Phase 1 compliance with this Paragraph requires that all sections
            of the EIU Operations Manual have been reviewed and approved.
            On September 8, 2015, MCSO issued Administrative Broadcast 15-96, which addressed the
            security of paper traffic stop forms. The procedure requires that paper forms (related to traffic
            stop data that may be handwritten by deputies in the field if the TraCS system is nonoperational
            due to maintenance or lack of connectivity) be stored in a locked cabinet and overseen by the
            Division Commander. Because of the COVID-19 pandemic, we were unable to travel to
            Maricopa County and visit the Districts to confirm that all records were locked and secure, that
            logs were properly maintained, and that only authorized personnel had access to these files. This
            activity will be delayed until we are able to resume our in-person site visits. However, we note
            that MCSO has a consistent track record of complying with this Order requirement.
            MCSO began auditing traffic stop data in January 2014; since April 2014, MCSO has conducted
            audits of the data monthly and provided those results to us. MCSO conducts audits of the 105
            traffic stop sample that we request each reporting period. MCSO also conducts a more expansive
            review of 30 of the 105 sample pulls we request each reporting period to include passenger
            contacts and persons’ searches. EB-2 also requires regularly scheduled audits of traffic stop data
            on a monthly basis. We reviewed BIO’s monthly audits of the traffic samples from July 1-
            September 30, 2020, and found them to be satisfactory.


                                                       Page 77 of 279




WAI 50792
            To achieve Phase 1 compliance with this Paragraph, MCSO must finalize the EIU Operations
            Manual to cover all matters applicable to this Paragraph. To achieve Phase 2 compliance with
            this Paragraph, MCSO must demonstrate ongoing use of the procedures to ensure traffic stop data
            quality assurance.


            Paragraph 57. MCSO shall explore the possibility of relying on the CAD and/or MDT systems
            to check if all stops are being recorded and relying on on-person recording equipment to check
            whether Deputies are accurately reporting stop length. In addition, MCSO shall implement a
            system for Deputies to provide motorists with a copy of non-sensitive data recorded for each stop
            (such as a receipt) with instructions for how to report any inaccuracies the motorist believes are
            in the data, which can then be analyzed as part of any audit. The receipt will be provided to
            motorists even if the stop does not result in a citation or arrest.
            Phase 1: In compliance
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on May 28, 2020.
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   GJ-35 (Body-Worn Cameras), most recently amended on December 31, 2019.
            Phase 2: In compliance
            To verify compliance for this Paragraph, we reviewed all TraCS forms for each traffic stop that
            were included in the sample. In addition, we reviewed a subset of CAD audio recordings and
            body-worn camera footage of the stops.
            The system for providing “receipts” is outlined in EB-1 (Traffic Enforcement, Violator Contacts,
            and Citation Issuance) and EB-2 (Traffic Stop Data Collection). GJ-35 addresses the requirement
            that supervisors review recordings to check whether deputies are accurately reporting stop length.
            In addition to GJ-35, BIO developed a Body-Worn Camera Matrix for its inspectors to review
            camera recordings.
            The deputy should provide every person contacted on a traffic stop with an Arizona Traffic Ticket
            or Complaint (Citation), a Written Warning/Repair Order (Warning), or an MCSO Incidental
            Contact Receipt. For this reporting period, deputies issued citations or written warnings in all
            105 cases we reviewed.
            We did not identify any issues with the citations, warnings, and Incidental Contact Receipts issued
            to drivers for the cases reviewed under Subparagraphs 25.d. and 54.g., contact with passengers,
            and Subparagraph 54.k., searches of persons.
            MCSO’s compliance rate with this requirement is 100%. MCSO remains in compliance with this
            portion of the Subparagraph.
            The approved policies dictate that the CAD system will be used for verification of the recording
            of the initiation and conclusion of the traffic stop and that MCSO will explore the possibility of
            relying on the BWC recordings to verify that the stop times reported by deputies are accurate.
            The deputy verbally announces the stops initiation and termination on the radio, and then CAD

                                                       Page 78 of 279




WAI 50793
            permanently records this information. In May 2016, MCSO advised us that all deputies and
            sergeants who make traffic stops had been issued body-worn cameras and that they were fully
            operational. We verified this assertion during our July 2016 site visit; and since that time, we
            have been reviewing the BWC recordings to determine if stop times indicated by CAD were
            accurate. MCSO’s Audit and Inspections Unit (AIU) conducts monthly inspections of traffic stop
            data, which includes an assessment as to whether the BWC video captured the traffic stop in its
            entirety; to verify the time the stop began; and to verify if all information on forms prepared for
            each traffic stop match the BWC video. AIU conducts reviews of 30 body-worn camera
            recordings each reporting period.
            During this reporting period, we requested from MCSO 30 body-worn camera recordings for our
            review. We are able to use the BWC recordings that were provided for each stop to assess whether
            deputies are accurately reporting the stop length. The compliance rate for the sample of 30 cases
            selected from the 105 stops reviewed for using the BWC to determine if deputies are accurately
            reporting stop length is 100%. MCSO remains in compliance with this requirement.


            Paragraph 58. The MCSO shall ensure that all databases containing individual-specific data
            comply with federal and state privacy standards governing personally identifiable information.
            MCSO shall develop a process to restrict database access to authorized, identified users who are
            accessing the information for a legitimate and identified purpose as defined by the Parties. If the
            Parties cannot agree, the Court shall make the determination.
            In Full and Effective Compliance
            To verify compliance for this Paragraph, we reviewed the applicable policies and met with
            Technology Management Bureau personnel to determine if any unauthorized access and/or
            illegitimate access to any of MCSO’s database systems had occurred during this reporting period.
            The policies state that the dissemination of Criminal History Record Information (CHRI) is based
            on federal guidelines, Arizona statutes, the Department of Public Safety (ASDPS), and the
            Arizona Criminal Justice Information System (ACJIS); and that any violation is subject to fine.
            No secondary dissemination is allowed. The policies require that the Professional Standards
            Bureau (PSB) provide written notification to the System Security Officer whenever it has been
            determined that an employee has violated the policy by improperly accessing any Office computer
            database system. Every new recruit class receives three hours of training on this topic during
            initial Academy training.
            During this reporting period, we inquired whether there had been any instances of unauthorized
            access to and/or any improper uses of the database systems. MCSO informed us that during this
            reporting period, PSB did not identify any closed cases in which there was a finding that there
            was unauthorized access to and/or any improper uses of MCSO’s database systems. MCSO
            remains in compliance with this requirement.
            On June 22, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.



                                                       Page 79 of 279




WAI 50794
            Paragraph 59. Notwithstanding the foregoing, the MCSO shall provide full access to the
            collected data to the Monitor and Plaintiffs’ representatives, who shall keep any personal
            identifying information confidential. Every 180 days, MCSO shall provide the traffic stop data
            collected up to that date to the Monitor and Plaintiffs’ representatives in electronic form. If
            proprietary software is necessary to view and analyze the data, MCSO shall provide a copy of
            the same. If the Monitor or the Parties wish to submit data with personal identifying information
            to the Court, they shall provide the personally identifying information under seal.
            In Full and Effective Compliance
            Electronic traffic stop data capture began on April 1, 2014. The forms created by MCSO capture
            the traffic stop details required by MCSO policy and Paragraphs 25 and 54. BIO provides the
            traffic stop data on a monthly basis, which includes a spreadsheet of all traffic stops for the
            reporting period, listing Event Numbers as described at the beginning of Section 7. All marked
            patrol vehicles used for traffic stops are now equipped with the automated TraCS system, and all
            Patrol deputies have been trained in TraCS data entry. MCSO has provided full access to all
            available electronic and written collected data since April 1, 2014. MCSO did not collect
            electronic data before this time. During this reporting period, MCSO has continued to provide
            full access to the traffic stop data.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            b. Electronic Data Entry
            Paragraph 60. Within one year of the Effective Date, the MCSO shall develop a system by which
            Deputies can input traffic stop data electronically. Such electronic data system shall have the
            capability to generate summary reports and analyses, and to conduct searches and queries.
            MCSO will explore whether such data collection capability is possible through the agency’s
            existing CAD and MDT systems, or a combination of the CAD and MDT systems with a new data
            collection system. Data need not all be collected in a single database; however, it should be
            collected in a format that can be efficiently analyzed together. Before developing an electronic
            system, the MCSO may collect data manually but must ensure that such data can be entered into
            the electronic system in a timely and accurate fashion as soon as practicable.
            In Full and Effective Compliance
            To verify compliance with this Paragraph, we reviewed the documents generated electronically
            that capture the required traffic stop data. The electronic data entry of traffic stop data by deputies
            in the field went online on April 1, 2015. If TraCS experiences a malfunction in the field, there
            is a protocol that requires the deputy to electronically enter the traffic stop data prior to the end
            of the shift.




                                                        Page 80 of 279




WAI 50795
            MCSO continues to conduct monthly traffic stop inspections and forwards them for our review.
            Initially, the traffic stop data was captured on handwritten forms created by MCSO, completed
            by the deputy in the field, and manually entered in the database by administrative personnel
            located at each District. Now all traffic stop data is entered electronically, whether in the field or
            at MCSO District offices. Occasionally, connectivity is lost in the field due to poor signal quality,
            and citations are handwritten. Per policy, deputies must enter electronically any written traffic
            stop data they have created by the end of the shift in which the event occurred. As noted in our
            Paragraph 90 review, VSCFs are routinely entered into the system by the end of the shift.
            Deputies have demonstrated their ability to access and use TraCS, as evidenced by the fact that
            their total time on a traffic stop averages 16 minutes or less.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.


            c. Audio-Video Recording of Traffic Stops
            Paragraph 61. The MCSO will issue functional video and audio recording equipment to all patrol
            deputies and sergeants who make traffic stops, and shall commence regular operation and
            maintenance of such video and audio recording equipment. Such issuance must be complete
            within 120 days of the approval of the policies and procedures for the operation, maintenance,
            and data storage for such on-person body cameras and approval of the purchase of such
            equipment and related contracts by the Maricopa County Board of Supervisors. Subject to
            Maricopa County code and the State of Arizona’s procurement law, The Court shall choose the
            vendor for the video and audio recording equipment if the Parties and the Monitor cannot agree
            on one.
            In Full and Effective Compliance
            During our September 2014 site visit, we met with two MCSO Deputy Chiefs and other personnel
            to discuss MCSO’s progress of acquiring in-car video and audio equipment for all patrol vehicles
            used to conduct traffic stops. MCSO had initially set out to purchase fixed in-car cameras as
            required by the Order, but expressed an interest in acquiring body-worn video and audio recording
            devices for deputies. The Court issued an Order providing an amendment/stipulation on October
            10, 2014, requiring on-body cameras. This was a prudent decision, in that it allows for capturing
            additional data, where a fixed mounted camera has limitations. We have documented MCSO’s
            transition from in-car to body-worn cameras (BWC) in our previous quarterly status reports.
            Records indicate that MCSO began distribution of body-worn cameras on September 14, 2015,
            and full implementation occurred on May 16, 2016. The body-worn camera recordings are stored
            in a cloud-based system (on evidence.com) that can be easily accessed by supervisors and
            command personnel. The retention requirement for the recordings is three years. In July 2019,
            MCSO began distribution of the newer version of body-worn cameras to deputies. During our
            October 2019 site visit, MCSO reported that deputies assigned to the Districts have all been
            equipped with the new body-worn cameras; and that deputies in specialized assignments were
            being equipped with the new devices. The new version of body-worn cameras purchased by


                                                        Page 81 of 279




WAI 50796
            MCSO is mounted on the chest area via a magnetic mount. In addition, the devices are self-
            contained, meaning that the device does not have any cords or wires that may become
            disconnected, which had been a recurring problem with the previous devices. As we reported in
            the last two reporting periods, during our review of traffic stops we noted that in every instance,
            deputies used the new body-worn camera.
            To verify that all Patrol deputies have been issued body-worn cameras, and properly use the
            devices, we review random samples of the traffic stops as described in Paragraphs 25 and 54. In
            addition, during our District visits in January 2020, we observed that deputies were equipped with
            body-worn cameras.
            On December 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 62. Deputies shall turn on any video and audio recording equipment as soon the
            decision to initiate the stop is made and continue recording through the end of the stop. MCSO
            shall repair or replace all non-functioning video or audio recording equipment, as necessary for
            reliable functioning. Deputies who fail to activate and to use their recording equipment
            according to MCSO policy or notify MCSO that their equipment is nonfunctioning within a
            reasonable time shall be subject to Discipline.
            Phase 1: In compliance
               •   GJ-35 (Body-Worn Cameras), most recently amended on December 31, 2019.
               •   Body-Worn Camera Operations Manual, published on December 22, 2016.
            Phase 2: In compliance
            MCSO evaluated on-person body cameras from other jurisdictions and selected a vendor (TASER
            International, now known as Axon). Body-worn cameras have been implemented in all Districts
            since May 2016 and are fully operational. As mentioned under Paragraph 61, MCSO has
            obtained, and has equipped the deputies in the Districts with new body-worn cameras, also
            provided by Axon.
            To verify compliance for this Paragraph, we reviewed the body-worn camera recordings included
            in our monthly samples. This includes the stops reviewed each month for Paragraphs 25 and 54;
            the stops reviewed each month for Subparagraph 54.k.; and the stops reviewed each month for
            Subparagraph 54.g. For purposes of calculating compliance, we exclude any stops where the
            deputies documented on the VSCF that the BWCs malfunctioned during the stop.
            For our selection of a sample to review BWC recordings, we used the same sample of 30 cases
            we selected for the CAD audio request. In each of the 30 cases in which we requested BWC
            recordings, the deputies properly activated the body-worn cameras during the traffic stop events.




                                                       Page 82 of 279




WAI 50797
            In our sample of body-worn camera recordings reviewed for Subparagraph 54.k., we identified
            one traffic stop where the deputy activated the body-worn camera after he had initiated contact
            with the driver. The deputy did not make any notation that provided an explanation for the late
            activation. There was no documentation of any malfunction of the body-worn camera or any
            exigent circumstances that prevented the timely activation of the body-worn camera.
            In our sample of body-worn camera recordings for Subparagraph 54.g., we identified one case
            where there was no body-worn camera recording for the traffic stop. There was no documentation
            of any malfunction of the body-worn camera or any exigent circumstances that prevented the
            activation of the body-worn camera. In one case, there was no body-worn camera recording for
            an assisting deputy during a traffic stop.
            The remainder of the cases were in compliance, with the deputy activating the video- and audio-
            recording equipment as soon as the deputy decided to initiate the stop, and continuing to record
            through the end of the stop. We continue to provide MCSO with the information on the cases
            where issues are identified for its review.
            MCSO’s compliance rate for this requirement is 99%.
            There are still a number of instances in which deputies respond to assist at traffic stops and do not
            complete the Assisting Deputy and Body-Worn Camera Log. With the issuance of GJ-35 (Body-
            Worn Cameras), effective on December 31, 2019, the policy is now consistent with EB-2 (Traffic
            Stop Data Collection), which requires that each deputy assisting on a traffic stop prepare the
            Assisting Deputy and Body-Worn Camera Log. We had anticipated that the policy clarification,
            coupled with effective supervisory reviews, would assist deputies to understand when they are
            required to complete the log. However, we continue to identify instances where the log was not
            prepared when required.
            Our reviews of the body-worn camera recordings often reveal instances of deputies exhibiting
            positive, model behavior; and, at times, instances of deputies making errors, or exhibiting less
            than model behavior – all of which would be useful for training purposes. We also reviewed the
            Professional Standards Bureau’s monthly summary of closed cases for July, August, and
            September 2020. The following cases were identified that involve the review of body-worn
            camera recordings to assist in the determination of whether the allegations were valid or not:
               •   In one case, it was alleged that a deputy was unprofessional during the traffic stop, and
                   that the deputy did not have reasonable suspicion for conducting the stop and alleged that
                   the stop length was improper. A review of the body-worn camera recording revealed that
                   the deputy’s actions were proper and that the allegations were false and not supported by
                   the video recording.
               •   In one case, it was alleged that a deputy used inappropriate force when detaining the
                   complainant and placing him in a patrol vehicle. It was also alleged that the deputy did
                   not accommodate a request in a timely manner to allow the complainant access to a
                   restroom. A review of the body-worn camera recording revealed that the deputy moved
                   the handcuffs from the rear position to the front position to make the complainant more
                   comfortable. It was determined that the deputy used appropriate force during the arrest,
                   and that the deputy acted in accordance with MCSO policy.


                                                       Page 83 of 279




WAI 50798
            •   In one case, it was alleged that a deputy was rude and dismissive and failed to properly
                perform his duties when he did not make an arrest. A review of the body-worn camera
                recording revealed that the deputy’s actions were proper, and that there was a lack of
                probable cause to make an arrest in the incident. It was determined that insufficient
                evidence existed to prove or disprove whether the deputy was rude as he attempted to
                focus the complainant and de-escalate the situation.
            •   In one case, it was alleged that a deputy stopped the complainant because he was of
                Mexican heritage. A review of the body-worn camera recording revealed that the deputy’s
                actions were proper and that the allegations were false and not supported by the video
                recording.
            •   In one case, it was alleged that a deputy made comments to the complainant’s neighbor
                alleging that the complainant is a drug dealer and that he lures young women to his
                residence. A review of the body-worn camera recording revealed that the deputy did not
                make any such statements to the neighbor.
            •   In one case, it was alleged that a deputy was condescending and invaded the complainant’s
                personal space. A review of the body-worn camera recording revealed that the deputy
                was professional and that the deputy did not invade the personal space of the complainant.
            •   In one case, it was alleged that a deputy was unprofessional during the traffic stop, that
                the deputy did not have reasonable suspicion for conducting the stop, and that the length
                of the stop was improper. A review of the body-worn camera recording revealed that the
                deputy’s actions were proper and that the allegations were false.
            •   In one case, during a call for service, the complainant alleged that the deputy made
                condescending comments regarding her husband. A review of the body-worn camera
                recording revealed that the deputy acted in a professional manner. In addition, during the
                investigation the complainant admitted that she took the comment out of context as she
                was frustrated at the time.
            •   In one case, the complainant alleged that the deputy failed to take a report and was rude.
                A review of the body-worn camera recording revealed that the deputy was willing to take
                a report; however, the complainant refused to cooperate and left the area after being
                advised that she would also receive a citation. The deputy was found to have acted in a
                professional manner and in accordance with MCSO’s policies.
            •   In one case, the complainant alleged that the deputy was rude, called her grandson a liar,
                and used profanity during a call for service. A review of the body-worn camera recording
                revealed that the deputy did not curse or call the complainant’s grandson a liar. The deputy
                was found to have acted in a professional manner and in accordance with MCSO’s
                policies.




                                                   Page 84 of 279




WAI 50799
            •   In one case, the complainant alleged that the deputy was abrasive and demeaning toward
                him and failed to provide him with assistance when he reported an incident with an
                aggressive driver. A review of the body-worn camera recording revealed that the deputy
                acted in a professional manner and made multiple attempts to help the complainant resolve
                his concerns. The actions of the deputy were determined to be in accordance with
                MCSO’s policies.
            •   In one case, the complainant alleged that the deputy was rude and aggressively kept asking
                about her vehicle registration during a traffic stop. A review of the body-worn camera
                recording revealed that the deputy was speaking in a loud voice due to the traffic noise
                that was passing during the stop. It was determined that the deputy acted in a professional
                manner and in accordance with MCSO’s policies.
            •   In one case, the complainant alleged that the deputy was unprofessional as he taunted her
                regarding the traffic violations he stopped her for and that the stop was conducted for too
                long of a time period. A review of the body-worn camera recording revealed that the
                deputy was professional and that the complainant refused to answer basic questions during
                the stop and did not taunt the driver regarding any traffic violations. In addition, it was
                determined that the length of the traffic stop was in accordance with MCSO’s policies and
                Fourth Amendment guidelines.
            •   In one case, the complainant alleged that the deputy failed to identify himself during a
                traffic stop and that he smirked at her during the traffic stop. The complainant also alleged
                that when the deputy drove away, the deputy’s patrol vehicle kicked up a rock that struck
                her vehicle. A review of the body-worn camera recording revealed that the deputy
                introduced himself, as required by MCSO policy, upon making contact with the driver.
                There was insufficient evidence to prove or disprove whether the deputy smirked during
                the traffic stop or whether the deputy’s patrol vehicle was responsible for the rock striking
                the complainant’s vehicle.
            •   In one case, the complainant alleged that a sergeant laughed at her when she raised a
                concern regarding deputies not wearing gloves or a face mask during a traffic stop. A
                review of the body-worn camera recording revealed that the sergeant did not laugh during
                the contact with the complainant.
            •   In one case, the complainant alleged that the deputy actions during a traffic stop made her
                fearful and feel threatened. The complainant alleged that the deputy was demanding, that
                he raised his voice, and that he failed to identify himself. A review of the body-worn
                camera recording revealed that the deputy introduced himself as required by MCSO policy
                upon making contact with the driver, and that he was professional during the entire
                interaction.
            •   In one case, the complainant alleged that the deputy, while investigating a traffic crash,
                was extremely dismissive and cut her off as she attempted to explain the situation. A
                review of the body-worn camera recording revealed that the deputy was professional and
                courteous during the traffic crash investigation and that he allegations were false.



                                                    Page 85 of 279




WAI 50800
               •   In one case, the complainants alleged that a deputy was rude and aggressive during their
                   encounter with the deputy. A review of the body-worn camera recording revealed that the
                   deputy was professional and spoke in an authoritative manner. The allegation that the
                   deputy spoke in a rude or aggressive manner was determined to be false.
            As demonstrated with the aforementioned examples, body-worn cameras recordings have proven
            to be invaluable in resolving complaints alleging misconduct by deputies.


            Paragraph 63. MCSO shall retain traffic stop written data for a minimum of 5 years after it is
            created, and shall retain in-car camera recordings for a minimum of 3 years unless a case
            involving the traffic stop remains under investigation by the MCSO or the Monitor, or is the
            subject of a Notice of Claim, civil litigation or criminal investigation, for a longer period, in
            which case the MCSO shall maintain such data or recordings for at least one year after the final
            disposition of the matter, including appeals. MCSO shall develop a formal policy, to be reviewed
            by the Monitor and the Parties pursuant to the process described in Section IV and subject to the
            District Court, to govern proper use of the on-person cameras; accountability measures to ensure
            compliance with the Court’s orders, including mandatory activation of video cameras for traffic
            stops; review of the camera recordings; responses to public records requests in accordance with
            the Order and governing law; and privacy protections. The MCSO shall submit such proposed
            policy for review by the Monitor and Plaintiff’s counsel within 60 days of the Court’s issuance of
            an order approving the use of on-body cameras as set forth in this stipulation. The MCSO shall
            submit a request for funding to the Maricopa County Board of Supervisors within 45 days of the
            approval by the Court or the Monitor of such policy and the equipment and vendor(s) for such
            on-body cameras.
            In Full and Effective Compliance
            MCSO developed and issued a protocol and policy that requires the original hardcopy form of
            any handwritten documentation of data collected during a traffic stop to be stored at the District
            level and filed separately for each deputy. When a deputy is transferred, his/her written traffic
            stop information follows the deputy to his/her new assignment. During our January 2020 site
            visit, we inspected the traffic stop written data files at Districts 2 and 6 to ensure that hardcopies
            of traffic stop cases are stored for a minimum of five years. We found that the records were in
            order and properly secured. MCSO remains in compliance with this requirement.
            On June 22, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                        Page 86 of 279




WAI 50801
            d. Review of Traffic Stop Data
            Paragraph 64. Within 180 days of the Effective Date, MCSO shall develop a protocol for periodic
            analysis of the traffic stop data described above in Paragraphs 54 to 59 (“collected traffic stop
            data”) and data gathered for any Significant Operation as described in this Order (“collected
            patrol data”) to look for warning signs or indicia or possible racial profiling or other improper
            conduct under this Order.
            Phase 1: Not in compliance
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on May 28, 2020.
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   GJ-33 (Significant Operations), most recently amended on May 10, 2018.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
               •   EIU Operations Manual, currently under revision.
            Phase 2: Not in compliance
            MCSO will achieve Phase 1 compliance with this Paragraph when it incorporates its protocols for
            periodic analyses of the traffic stop data into the EIU Operations Manual. To achieve Phase 2
            compliance with this Paragraph, MCSO must demonstrate ongoing use of the methodologies
            delineated in the protocol established for Phase 1 compliance for the periodic analyses used to
            identify racial profiling or other bias-based problems.


            Paragraph 65. MCSO shall designate a group with the MCSO Implementation Unit, or other
            MCSO Personnel working under the supervision of a Lieutenant or higher-ranked officer, to
            analyze the collected data on a monthly, quarterly and annual basis, and report their findings to
            the Monitor and the Parties. This review group shall analyze the data to look for possible
            individual-level, unit-level or systemic problems. Review group members shall not review or
            analyze collected traffic stop data or collected patrol data relating to their own activities.
            Phase 1: In compliance
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance




                                                      Page 87 of 279




WAI 50802
            The Traffic Stop Analysis Unit (TSAU) is directly responsible for analyses of traffic stop data on
            a monthly, quarterly, and annual basis to identify warning signs or indicia or possible racial
            profiling or other improper conduct as required by Paragraph 64. MCSO must report TSAU’s
            findings from its analyses to the Monitor and the Parties.
            Paragraph 65 requires quarterly analyses of traffic stop data. MCSO submitted its first quarterly
            report, Maricopa County Sheriff’s Office Traffic Stop Quarterly Review (TSQR1), on October
            16, 2020. MCSO planned on publishing this report during this reporting period (July-September,
            2020). We discussed this report with MCSO and the Parties, and we were convinced that TSQR1
            was ready for publication during the reporting period; in fact, the Traffic Stop Analysis Unit
            personnel believed that it was published. However, due to an internal miscommunication, the
            completed report was not shared with us and the Parties until October. Based on our discussions,
            we agreed to treat TSQR1 as being completed during the third quarter of calendar year 2020.
            This, therefore, makes TSQR1 the first quarterly report in the now ongoing series of quarterly
            reports. MCSO understands that once it starts conducting quarterly analyses, it must do so
            continuously every quarter to maintain compliance.
            TSQR1 reported two global findings. The first is that supervisors are inconsistent in their
            approach to reviewing, documenting, and discussing monthly traffic stop reviews. The second is
            that supervisors are unclear on MCSO’s expectations about the review process. The report breaks
            these two global findings down into 19 specific findings, which we characterize as falling into
            four general subject areas: 1) Guidance, meaning that supervisors desire specific guidance or
            support about specific issues; 2) Policy, meaning that there is a need to address matters in formal
            policy documents (e.g., GB-2); 3) Process, meaning that supervisors raise specific concerns about
            their involvement in their reviews of traffic stops; and 4) Technical, meaning that there were
            problems associated with information systems used to support traffic stop reviews. In our view,
            TSQR1 makes a strong case for improved training, clarification from MCSO about expectations
            for supervisors responsible for conducting monthly traffic stop reviews, and increased guidance
            for supervisors about how to standardize traffic stop review practices.
            Paragraph 65 also requires MCSO to conduct monthly analyses of traffic stop data. MCSO’s
            original monthly process to analyze traffic stop data began in 2015, but was suspended in May
            2016 because of our determination that the original process lacked statistical validity and required
            significant refinement to improve the identification of potential alerts in EIS. MCSO resumed
            monthly analyses of traffic stop data in May 2017 using a new methodology that was statistically
            based, but generated a substantial number of alerts, many of which did not demonstrate a pattern
            of potential bias sufficient to warrant the setting of an alert in EIS. Because of this problem, we
            suspended the process during our July 2017 site visit to allow EIU time to consider possible
            refinements to the existing methodology.
            MCSO’s vendor, CNA, proposed a new methodology for the monthly analysis of traffic stop data
            (TSMR) that involves using a comparative analysis involving propensity score weighting for
            those deputies making more than 20 stops over a rolling 12-month period. For those deputies
            making fewer than 20 stops over the same period, the methodology involves using descriptive
            statistics to compare a deputy to their peers – meaning in this particular instance, those who are
            also in the pool of deputies making fewer than 20 stops. The TSMR methodology was approved
            in January 2020, and is being tested as a pilot program. The pilot will involve developing

                                                       Page 88 of 279




WAI 50803
            thresholds for benchmarks required by Paragraph 67, below. These thresholds are the means to
            generate deputy-level alerts representing warning signs or indicia or possible racial profiling or
            other improper conduct as required by Paragraph 64. We and the Parties have worked with MCSO
            on an ongoing basis with periodic telephonic meetings to maintain momentum of the
            implementation of TSMR and to track the progress of the pilot.
            MCSO has made progress during the reporting period in developing protocols for implementing
            the TSMR methodology, but finalization of the methodology remains pending. As part of its
            work in developing the methodology, we want to credit TSAU for identifying deputies for
            potential alerts from past datasets – most notably the Fifth Traffic Stop Annual Report (TSAR)
            dataset – and also taking the initiative to report this list of deputies to us and the Parties. These
            deputies represent those who made traffic stops during calendar year 2019 and in a rolling 12-
            month sample for the June 2020-August 2019 period. TSAU’s findings prompted discussions
            about how best to conduct an intervention process for these deputies during the pilot phase of
            TSMR. We will comment on this further in our next quarterly status report.
            MCSO will achieve Phase 2 compliance with this Paragraph when its periodic analyses involve
            the consistent use of a statistical methodology designed to identify patterns of deputy behavior at
            odds with their peers.


            Paragraph 66. MCSO shall conduct one agency-wide comprehensive analysis of the data per
            year, which shall incorporate analytical benchmarks previously reviewed by the Monitor
            pursuant to the process described in Section IV. The benchmarks may be derived from the EIS
            or IA-PRO system, subject to Monitor approval. The MCSO may hire or contract with an outside
            entity to conduct this analysis. The yearly comprehensive analysis shall be made available to the
            public and at no cost to the Monitor and Plaintiffs.
            Phase 1: In compliance
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: In compliance
            MCSO has completed five comprehensive annual Traffic Stop Annual Reports (TSARs)
            analyzing traffic stop data to look for evidence of racial profiling or other bias-based policing.
            The first three TSARs were conducted by MCSO’s first contract vendor, Arizona State
            University. The latest two TSARs were conducted by MCSO’s current vendor, CNA.
            MCSO released the first TSAR in May 2016 titled, “Preliminary Yearly Report for the Maricopa
            County’s Sheriff’s Office, Years 2014-2015.” It found that there are deputies engaged in racially-
            biased policing when compared to the average behavior of their peers.




                                                       Page 89 of 279




WAI 50804
            MCSO released the second TSAR in March 2017. This evaluation confirmed the first report’s
            main finding that racially-biased policing within MCSO appears to be both a deputy- and
            organizational-level problem.
            MCSO released its third TSAR in May 2018, which reported the same results of its two
            predecessor reports: racially-biased policing persists within MCSO at the organizational level.
            MCSO released its fourth TSAR in September 2019, employing a new methodology that we
            approved in April 2019. It reported disparate outcomes by race of driver, but the report never
            explained what these findings meant with regard to systemic bias. More specifically, unlike the
            previous three TSARs that reported the presence of systemic bias within the Patrol Division of
            MCSO, the Fourth TSAR failed to make a determination on whether the findings of disparate
            outcomes were a systemic problem. We, MCSO, and the Parties all agreed that such
            conclusionary statement was required. In October 2019, the Sheriff issued a statement that read,
            “The 4th Traffic Stop Annual Report continues to show disparate outcomes in our traffic stops of
            minorities. These disparate outcomes are warning signs of potential racial bias in our patrol
            function, which has been and continues to be a major concern for the Office. These may be
            indicative of a systemic problem. We will continue to work with the Monitor and the Parties on
            how best to determine the cause of these disparate outcomes and how best to address racial bias
            in our patrol function, where it exists. We will remain diligent, continue to develop our internal
            oversight, accountability and consequences to properly address and root out any behaviors in
            conflict with our commitment to ethical, constitutional policing practices.”
            In May 2020, MCSO released its fifth report, which reported findings that are consistent with past
            TSARs. The Fifth TSAR found that there were statistically significant disparities comparing
            Latino to Whites for all post-stop outcomes, except seizures. It also reported that the disparities
            were potential indicia of bias as described in the First Order. In a statement subsequent to the
            release of TSAR5, the Sheriff issued a statement that read: “[TSAR5] [s]hows disparate outcomes
            in our traffic stops of minorities similar to the outcomes……[and that]…these disparate outcomes
            are warning signs of potential racial bias in our patrol function….” The Sheriff committed to
            determining the cause of the disparate outcomes and working to address them.


            Paragraph 67. In this context, warning signs or indicia of possible racial profiling or other
            misconduct include, but are not limited to:
            a.     racial and ethnic disparities in deputies’, units’ or the agency’s traffic stop patterns,
                   including disparities or increases in stops for minor traffic violations, arrests following a
                   traffic stop, and immigration status inquiries, that cannot be explained by statistical
                   modeling of race neutral factors or characteristics of deputies’ duties, or racial or ethnic
                   disparities in traffic stop patterns when compared with data of deputies’ peers;
            b.     evidence of extended traffic stops or increased inquiries/investigations where
                   investigations involve a Latino driver or passengers;
            c.     a citation rate for traffic stops that is an outlier when compared to data of a Deputy’s
                   peers, or a low rate of seizure of contraband or arrests following searches and
                   investigations;


                                                       Page 90 of 279




WAI 50805
            d.       indications that deputies, units or the agency is not complying with the data collection
                     requirements of this Order; and
            e.       other indications of racial or ethnic bias in the exercise of official duties.
            Phase 1: In compliance
                 •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                     amended on May 28, 2020.
                 •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
                 •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            The EIU provided monthly analyses and documents describing the benchmarks used to set alerts
            for possible cases of racial profiling or other deputy misconduct involving traffic stops. As
            reported in Paragraph 65, this process was suspended in July 2017. Concerns about the
            shortcomings of prior TSMR methodologies are documented in our previous quarterly status
            reports.
            We have discussed in our previous quarterly status reports that MCSO has achieved Phase 1
            compliance with this Paragraph as a result of its intent to implement the individual benchmarks
            required by this Paragraph. These benchmarks are highlighted below and are generally referred
            to as post-stop outcomes in the TSMR methodology. These benchmarks are incorporated into the
            approved TSMR methodology (discussed in Paragraph 65), which is being implemented by
            MCSO with the support of its contractor, CNA.
            Paragraph 67.a. identifies three benchmarks pertaining to racial and ethnic disparities. The first
            benchmark references disparities or increases in stops for minor traffic violations (Benchmark 1).
            The second benchmark addresses disparities or increases in arrests following traffic stops
            (Benchmark 2). The third benchmark addresses disparities or increases in immigration status
            inquiries (Benchmark 3). Since these three benchmarks are incorporated into the EIU Operations
            Manual and are incorporated as post-stop outcomes in the TSMR methodology being piloted,
            MCSO is in compliance with Paragraph 67.a.
            Paragraph 67.b. identifies a benchmark pertaining to evidence of an extended traffic stop
            involving Latino drivers or passengers (Benchmark 4). Since this benchmark is now incorporated
            into the EIU Operations Manual and is incorporated in the TSMR methodology being piloted,
            MCSO is in compliance with Paragraph 67.b.
            Paragraph 67.c. identifies three benchmarks. The first benchmark pertains to the rate of citations
            (Benchmark 5): MCSO is required to identify citation rates for traffic stops that are outliers when
            compared to a deputy’s peers. The second benchmark (Benchmark 6) pertains to seizures of
            contraband: MCSO is required to identify low rates of seizures of contraband following a search
            or investigation. The third benchmark in Paragraph 67.c. (Benchmark 7) is similar to Benchmark
            6, but it pertains to arrests following a search or investigation. This is also the case for Benchmark
            7. Since the three benchmarks are now incorporated into the EIU Operations Manual and are
            incorporated as post-stop outcomes in the TSMR methodology being piloted, MCSO is in
            compliance with Paragraph 67.c.

                                                         Page 91 of 279




WAI 50806
            Paragraph 67.d. establishes a benchmark pertaining to agency, unit, or deputy noncompliance
            with the data collection requirements under the First Order (Benchmark 8). This benchmark
            requires that any cases involving noncompliance with data collection requirements results in an
            alert in EIS. EIU published an Administrative Broadcast on November 28, 2016 to instruct
            supervisors how to validate data in TraCS for those cases involving duplicate traffic stop records
            to deliver timely data validation for our review. MCSO’s draft EIS Project Plan 4.0 reported that
            MCSO began the data validation process for this benchmark on November 28, 2016. Therefore,
            MCSO is in compliance with Paragraph 67.d.
            Paragraph 67.e. allows for other benchmarks to be used beyond those prescribed by Paragraph
            67.a.-d. MCSO has three benchmarks under Paragraph 67.e. Benchmark 9 is defined as racial or
            ethnic disparities in search rates. Benchmark 10 is defined as a racial or ethnic disparity in
            passenger contact rates. Benchmark 11 is defined for non-minor traffic stops. Benchmarks 9-11
            are incorporated into the EIU Operations Manual, as well as the TSMR methodology now being
            piloted. Therefore, MCSO is in compliance with Paragraph 67.e.
            While MCSO has completed operationalizing the benchmarks required by this Paragraph, we
            have discussed the problems with MCSO’s previous methodologies. Simply put, these earlier
            methodologies produced too many alerts that MCSO could reasonably manage on an ongoing
            basis. As noted earlier, MCSO’s proposed new TSMR methodology, which incorporates these
            benchmarks, has been approved; and MCSO is implementing a pilot program to operationalize
            the use of these benchmarks in the new TSMR methodology.
            The new TSMR methodology is being piloted in four Phases. Phase I involves developing the
            TSMR analytical plan that includes, among other things, creating the STATA syntax for the
            methodology and a Dashboard that will present detailed results that will reflect potential deputy-
            level alerts generated. MCSO completed Phase I in June 2020. Phase II began in June 2020.
            This will include establishing thresholds for flags, allegations, and alerts that will eventually drive
            the selection of deputies potentially engaging in biased policing. Phase III will lead to the
            implementation of the intervention process whereby deputies who receive alerts will be subject
            to supervisory interventions. Finally, Phase IV will focus mostly on developing training protocols
            to apprise MCSO staff of the process and expected outcomes from TSMR. Each Phase requires
            review and approval of specific items by us and the Parties to ensure it is compliant with the intent
            of the First Order.
            During our January 2020 site visit, we agreed to hold regular telephonic meetings during the pilot
            to identify potential problems and solutions to expedite the resumption of the analysis of traffic
            stop data to look for potential cases of biased policing at the individual deputy level. These
            telephonic meetings continued during this reporting period.
            We noted in Paragraph 65 that TSAU, in conducting its pilot test of the TSMR methodology, used
            traffic stop data covering a 12-month sample of traffic stops for the January 2019 through
            December 2019 period. It also conducted a test of its methodology using a rolling 12-month
            period for June 2020 and the prior 11 months. TSAU identified deputies potentially engaging in
            biased policing and brought this information to our attention. While approval of a revised
            intervention process corresponding with the new TSMR methodology remains pending, the
            existence of these potential cases of biased policing began a discussion about when and how


                                                        Page 92 of 279




WAI 50807
            MCSO might take action with regard to the identified deputies. A final decision on this matter
            occurred after this reporting period, and we will discuss it in our next quarterly status report.
            While we recognize and support the goal of the TSMR process, and appreciate TSAU’s effort in
            identifying potential deputies potentially engaging in biased policing, the fact remains that the
            efficacy of the approved TSMR methodology remains unknown. This information will not
            become known until the pilot is completed. Until the efficacy of the methodology is known,
            MCSO is not in Phase 2 compliance with this Paragraph.


            Paragraph 68. When reviewing collected patrol data, MCSO shall examine at least the following:
            a.     the justification for the Significant Operation, the process for site selection, and the
                   procedures followed during the planning and implementation of the Significant
                   Operation;
            b.     the effectiveness of the Significant Operation as measured against the specific operational
                   objectives for the Significant Operation, including a review of crime data before and after
                   the operation;
            c.     the tactics employed during the Significant Operation and whether they yielded the
                   desired results;
            d.     the number and rate of stops, Investigatory Detentions and arrests, and the documented
                   reasons supporting those stops, detentions and arrests, overall and broken down by
                   Deputy, geographic area, and the actual or perceived race and/or ethnicity and the
                   surname information captured or provided by the persons stopped, detained or arrested;
            e.     the resource needs and allocation during the Significant Operation; and
            f.     any Complaints lodged against MCSO Personnel following a Significant Operation.
            In Full and Effective Compliance
            MCSO has not conducted a Significant Operation that met the requirements of the Order since
            Operation Borderline in December 2014. Subsequent activities (i.e., Operation Gila Monster in
            October 2016) have not met the criteria for review under this or other Paragraphs.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination. As a result, MCSO District command staff – as
            well as Investigations and Enforcement Support – will no longer be required to submit monthly
            statements that they have not participated in Significant Operations as defined by this and other
            Paragraphs; however, they will be required to notify us should staff become involved in a
            Significant Operation.




                                                      Page 93 of 279




WAI 50808
            We will continue to assess Phase 2 compliance through interviews with command and District
            staff during our regular site visits. During our October 2019 and January 2020 visits to the
            Districts, District personnel advised us that no Significant Operations had occurred within their
            jurisdictional boundaries, nor had any of their staff participated in such operations with other
            departments. These statements were also confirmed in discussions with the Deputy Chiefs of
            Patrol Bureaus East and West. During our remote site visits since April 2020, MCSO
            administrative personnel have continued to advise us that there were no new Significant
            Operations conducted by MCSO or any of its personnel.


            Paragraph 69. In addition to the agency-wide analysis of collected traffic stop and patrol data,
            MCSO Supervisors shall also conduct a review of the collected data for the Deputies under his
            or her command on a monthly basis to determine whether there are warning signs or indicia of
            possible racial profiling, unlawful detentions and arrests, or improper enforcement of
            Immigration-Related Laws by a Deputy. Each Supervisor will also report his or her conclusions
            based on such review on a monthly basis to a designated commander in the MCSO
            Implementation Unit.
            Phase 1: In compliance
               •   EA-3 (Non-Traffic Contact), most recently amended on June 28, 2019.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            MCSO has placed into production database interfaces with EIS, inclusive of Incident Reports
            (IRs), Non-Traffic Contact Forms (NTCFs), Arizona Office of Courts (AOC) records, and the
            Cornerstone software program (referred to as “the HUB”), that includes training and policy
            records for MCSO. Supervisors have demonstrated the ability to access these during our site
            visits. Most audits and inspections of supervisory oversight activities indicate compliance but
            several continue to show fluctuating trends over time, and MCSO has yet to fully develop some
            inspections that would allow a determination of compliance under this Paragraph. MCSO
            continues to develop the Traffic Stop Monthly Report (TSMR) that will provide supervisors the
            ability to review and respond to data pertinent to the performance of deputies under their
            command with respect to the requirements of Paragraph 67. MCSO has published the first two
            Traffic Stop Quarterly Reports (TSQR) for the third and fourth quarters of 2020. In addition,
            MCSO has made progress in revising the proposed quarterly reports for the first two quarters of
            2021.
            MCSO has automated the dissemination and responses to alert investigations initiated for
            repetitive deficiencies discovered during audit and inspection processes; however, many of these
            processes have been placed on hold as MCSO reevaluates the thresholds for the triggering of
            alerts. In April 2020, we requested that MCSO provide an update on their progress toward the
            development of new/revised alert threshold triggers that are not tied to the Traffic Stop Monthly
            Analysis. The EIU lieutenant responded that MCSO was continuing to collect information from
            similar agencies regarding the thresholds they employ, and MCSO is also developing a survey to
            be sent to MCSO field personnel to assess the current practices of the organization. When the


                                                      Page 94 of 279




WAI 50809
            survey is presented to us, we will provide feedback as necessary. Nonetheless, AIU developed
            an inspection that tracks EIS alert investigations from the time that they are assigned from EIU
            to District personnel and make their way back through the chain of command for final approval
            of a disposition. The protocol for this inspection is included in the EIU Operations Manual,
            Section 302 (EIS Alert Processes), and was approved on March 27, 2019. In July, the percentage
            of investigations completed within policy timeframes was 85%. The percentage dipped to 67%
            in August and rose to 90% in September. AIU sent out BIO Action Forms (BAFs) to the Units
            with deficiencies. We will continue to track these trends. A review of the closed alerts themselves
            shows that the majority were completed with a meeting between the supervisor and their
            subordinate. We have also noted an increasing number of investigations involve repetitive BAFs.
            The outcome of these investigations is typically meeting with a supervisor, but they have also led
            to coaching and additional oversight on the part of the immediate supervisor.
            Since there have been no closures that have not been adequately documented during this quarter,
            we did not schedule a telephonic site visit conference with MCSO on alert closures. We have
            requested that MCSO provide an update on the progress the agency has made in implementing an
            inspection evaluating the effectiveness of alert investigation outcomes, as well as an audit of
            repetitive BIO Action Forms for specific Districts and personnel. MCSO has already conducted
            a pilot tracking analysis of BIO Action Forms that were sent out between January and May 2019.
            MCSO continues to use the insights gained from this initial analysis to refine and develop a
            repeatable process that is less labor-intensive than the first effort. In response to a request
            submitted following our October remote site visit, MCSO noted that they should be producing a
            new BIO Action Form tracking proposal by the end of 2020. The study, if approved, will cover
            the period of January to December 2020. Additionally, MCSO has not yet developed a means of
            measuring the effectiveness of alert intervention outcomes but is in the process of developing a
            method that will eventually be included in the monthly EIS Alert Inspection. We will continue
            to work with MCSO on these processes and evaluate the proposals as they are provided. In this
            way, BIO will be able to discover if Districts, or individual supervisors, are experiencing
            repetitive problems that need to be addressed to ensure compliance with this Paragraph, as well
            as those covered in Paragraphs 81, 94, and 95.
            The Fourth and Fifth Traffic Stop Annual Reports (TSAR) were published and available to the
            public on MCSO’s website. These reports focus on organizational trends in traffic stop activity
            and do not allow an examination of potential individual bias in traffic stop outcomes. The
            methodology employed for the Fourth and Fifth TSARs was also meant to create a foundation for
            the Traffic Stop Monthly Report (TSMR). We continue to work with MCSO on the development
            of a monthly traffic stop analysis that would provide information about potential bias of individual
            deputies when compared with their peers. We, along with the Plaintiff and Plaintiff-Intervenors,
            have held frequent conference calls addressing a variety of outstanding issues related to the
            TSMR. MCSO plans to test the methods collectively developed in a pilot program, as well as
            creating training programs and intervention strategies for supervisors, which will subsequently be
            rolled out to the Office as a whole. The previous monthly traffic stop analysis was suspended
            because the benchmarks and thresholds were not grounded in either acceptable theory or analytic
            rigor that would make them consistently useful.




                                                       Page 95 of 279




WAI 50810
            As noted above, MCSO has produced Traffic Stop Quarterly Reports for both the third and fourth
            quarters of 2020. In TSQR1, MCSO investigated how supervisors conduct traffic stop reviews
            and discussions with their subordinates through interviews with 12 supervisors and observations
            of six other supervisors. In general, MCSO reported that the manner in which supervisors
            conducted reviews and discussions varied across the agency and those supervisors interviewed
            indicated a lack of understanding regarding the expectations of the organization. While the study
            reported the diligence of supervisors in evaluating traffic stops and Body Worn Camera (BWC)
            footage there was also a collective finding that supervisors want more training in this aspect of
            their roles, more explicit direction from the organization regarding expectations of them and more
            clearly defined concepts and training regarding bias-based policing, bias-based/racial profiling,
            and discriminatory policing as used throughout the organizations policies. TSQR2 was also
            dropped at the beginning of the fourth quarter and will be addressed in our next quarterly status
            report. While these were final reports published by MCSO, we and the Parties will provide
            comments on each of the studies. MCSO has noted that the agency anticipates using the results
            of each of these studies in the modification of policies and the development of training. In
            addition, MCSO will use these studies to inform the ongoing development of methods and
            protocol for the TSMR, which will take the place of the annual reports in identifying deputies
            who exhibit potentially biased behavior in the way that they conduct traffic stops. We will
            continue to assist MCSO in each of those objectives.
            MCSO continues to provide us access each month to all Non-Traffic Contact Forms (NTCFs)
            involving investigative stops – but has only begun planning to conduct more thorough statistical
            analyses of these for this and other Paragraphs. At times over the past year our review of the
            NTCFs provided each month indicated that a higher proportion of Latinos are being contacted in
            particular areas of the County for relatively minor infractions. Our review of NTCFs for this
            quarter did not raise particular concern about disparate treatment. MCSO has proposed an initial
            study of how this form (NTCFs), and the related policy, are being used across the agency. While
            this proposed analysis falls short of the requirements of this Paragraph, as it does not investigate
            potential indications of bias in how these stops are conducted by deputies or evaluated by
            supervisors, it will give some insight into the modifications of both the form and policy going
            forward.
            We continue to evaluate the effectiveness of supervisory investigations into non-traffic stop alerts
            each month by selecting a random sample of 15 cases. Over the past year, we have found that
            most supervisors are completing these investigations in a timely fashion and addressing the
            deficiencies raised. In several cases, there are ongoing PSB investigations that limit the ability
            of supervisors to review materials beyond the brief descriptions provided to supervisors, as
            outlined in Paragraph 75.a. and 75.b., below. In these instances, the supervisor closes the alert
            investigation to maintain the integrity of the ongoing PSB inquiry.
            MCSO has created an EIS Alert Review Group (ARG) that evaluates the investigations of
            supervisors prior to closing an alert. The ARG ensures that the reports of the supervisors address
            all aspects of the assigned investigation, and returns those that are deficient to the District for
            continued revision. Over the past several months, we have noted that the proportion of completed
            alert investigations being sent back to the Districts by the ARG has fallen below one-third of all
            cases we evaluate. This may be due to the importance MCSO has placed on supervisory


                                                       Page 96 of 279




WAI 50811
            investigations in the past years’ training, as well as the creation of liaisons between BIO and the
            Districts to ensure that supervisors receive the necessary support and information to complete
            these investigations. In addition, EIU has developed online supervisory resource material for
            alert investigations that was placed on the HUB in January 2020.
            The Audit and Inspections Unit (AIU) conducts monthly audits of supervisory oversight via the
            Supervisory Notes made for each deputy. Minimally, each month, supervisors should be making
            a performance appraisal note, reviewing two body-worn camera recordings, and reviewing the
            EIS profile of their subordinate. In July, AIU reported a compliance rate of 93%, largely due to
            issues arising from District 1 where a supervisor had failed to document the reviews for all
            deputies. In the ensuing two months, the compliance rates were above 99%, with no issues found
            in District 1. AIU sent BIO Action Forms (BAFs) to the Districts with deficiencies.
            AIU also conducts three inspections of traffic stop information: two of these pertain to the timely
            review and discussion of traffic stops by supervisors for each subordinate; and the third is an
            inspection regarding the correct completion of traffic forms and the coordination of these forms
            with databases like CAD. For the review audits, there was a compliance finding that remained
            above 99% for the entire quarter. The inspections for discussion of traffic stops were equally
            high for June and July (98.4% and 99.5% respectively), but dropped to 89% in August. The
            discussion inspections are lagged 30-days to allow for a discussion to occur between the
            supervisor and deputy. AIU sent BIO Action Forms to Districts where it found deficiencies. For
            the traffic stop data inspection, MCSO uses a matrix involving traffic forms, CAD and BWC
            recordings. The compliance rates for July and August were 91.4% while the rate for September
            dropped to 77%. Across all three months, the auditor noted a deficiency in accounting for all
            units at the scene of an event. In September, there were also deficiencies for failing to accurately
            note an inventory search, incorrect tow forms and the like across several Districts. AIU sent out
            BIO Action Forms to the Districts with deficiencies.
            MCSO has developed a new Incident Report Inspection that has been approved following several
            revisions. The inspection should include instances where prosecuting authorities turned cases
            down due to a lack of probable cause, among other matrix items developed by MCSO. MCSO
            reports compliance rates for July through September exceeding 98% with no instances of cases
            being turned down due to a lack of probable cause. Our review of the inspection materials yielded
            slightly lower compliance rates, ranging from 92.5% in September and June, and 90% in August.
            In each month, the inspector noted an instance where Miranda was not properly given or the
            invocation of rights was not documented. A second deficiency that was found each month were
            reports lacking articulation of particular elements of a crime that were not followed by Incident
            Memorialization Forms (IMFs) filled out by supervisors. For those deficiencies discovered
            during the inspection process, AIU sent BIO Action Forms to the appropriate Districts for
            additional review and action. The inspections of supervisory oversight continue to show
            fluctuations that MCSO is investigating and addressing with BAFs, training, and policy
            evaluation. Additionally, MCSO is also developing an inspection of repetitive BAFs so that they
            might intervene for supervisors who evidence recurring problems. We have found that measures
            like the creation of the Alert Review Group have greatly enhanced the accountability of Districts
            and individual supervisors in the completion of their roles.



                                                       Page 97 of 279




WAI 50812
            Paragraph 70. If any one of the foregoing reviews and analyses of the traffic stop data indicates
            that a particular Deputy or unit may be engaging in racial profiling, unlawful searches or
            seizures, or unlawful immigration enforcement, or that there may be systemic problems regarding
            any of the foregoing, MCSO shall take reasonable steps to investigate and closely monitor the
            situation. Interventions may include but are not limited to counseling, Training, Supervisor ride-
            alongs, ordering changes in practice or procedure, changing duty assignments, Discipline, or of
            other supervised, monitored, and documented action plans and strategies designed to modify
            activity. If the MCSO or the Monitor concludes that systemic problems of racial profiling,
            unlawful searches or seizures, or unlawful immigration enforcement exist, the MCSO shall take
            appropriate steps at the agency level, in addition to initiating corrective and/or disciplinary
            measures against the appropriate Supervisor(s) or Command Staff. All interventions shall be
            documented in writing.
            Phase 1: In compliance
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on May 28, 2020.
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            MCSO continues to develop the methodology and related plans for the Traffic Stop Monthly
            Reports (TSMRs). The TSMR is meant to be a more timely response to potential indications of
            bias at the deputy level through the examination of traffic stop data. We, the Parties, and MCSO
            have conducted frequent conference calls to ensure that the methodologies adopted will be
            effective in replacing the intervention processes emanating from prior Traffic Stop Annual
            Reports (TSARs). MCSO is planning a pilot program process to evaluate and assist in the
            refinement of each aspect related to the TSMR.
            MCSO continues to develop the EIU Operations Manual. The sections of the manual that remain
            under development are those related to statistical methodologies for the TSMR and the thresholds
            that may trigger alert inquiries for all alert investigations. MCSO has received approval to move
            forward on several TSQR projects and published two of these reports for the third and fourth
            quarters of 2020.
            MCSO has published the Fifth Traffic Stop Annual Report and continues to find in the
            examination of traffic stop outcomes disparities “that may indicate a systemic bias within the
            patrol function” that needs to be ameliorated. The analytic methods used in the Annual Reports
            are not able to identify individual deputy activity, but form the basis for organizational strategies
            to address systemic biases through training and policy.




                                                       Page 98 of 279




WAI 50813
            In refining the TSMR methodology, which will be used to identify potential bias for individual
            deputies, MCSO has employed data from 2019 and 2020. During this process, MCSO notified
            us that several deputies have been found to be outliers in comparison to their peers. As a result,
            we held several conference calls, including with the Plaintiffs and Plaintiff-Intervenors, to discuss
            these findings and how MCSO should address this issue given that the TSMR process has not yet
            been approved. MCSO has proposed a plan utilizing existing systems combined with some
            elements from previous TSAR processes. We will report on the outcomes of MCSO’s efforts as
            they are made available to us.
            A portion of the monthly alert report produced by EIU depends upon the TSMR, which remains
            under development. However, the EIS also produces alerts for numerous activities, ranging from
            repetitive data entry errors to internal and external complaints. Many of these ongoing alerts are
            dependent upon the revision of alert thresholds which continue to undergo evaluation by MCSO.
            While we acknowledge that the revision of these thresholds entails time consuming research and
            surveys of line personnel, we believe the delay of nearly two years has hampered the effective
            use of the EIS to track repetitive behavior that may be deleterious to the organization and the
            community it serves. BIO personnel continue to evaluate and update the thresholds used to trigger
            these alerts to ensure that they are sufficient to detect behaviors that might indicate bias on the
            part of deputies, taking into consideration the current assignment of the deputies as noted in
            Paragraph 81.f. In the meantime, the non-TSMR alerts triggered under the current system are
            first evaluated by EIU personnel and then transmitted, via BlueTeam, to the appropriate
            supervisor and District command. The supervisors conduct an investigation, including a potential
            discussion with the designated deputy, and memorialize their actions in BlueTeam. District
            command staff and an Alert Review Group (ARG), comprised of multiple BIO personnel, review
            these investigations to ensure that proper investigations are carried out and possible interventions
            are clearly outlined.
            AIU began producing an inspection of EIS Alert Processes in April 2019 that evaluates the
            timeliness of alert investigation completion and whether discussions, training, or Action Plans
            might result from the supervisory investigation. The inspection is lagged by one month to allow
            supervisors 30 days to complete the investigation. The compliance rate for timely completion of
            investigations was 85% in July, 67% in August, and 90% in September. The low compliance rate
            in August was due to the fact that only three alerts were closed during this period, and one was
            not completed within the policy timeframe of 30 days. MCSO has not yet developed a protocol
            to evaluate how effective the discussions, activities or Action Plans resulting from these
            investigations have been; however, the Training Division, working in concert with EIU, included
            in the 2019 SRELE training a refresher course on supervisory responsibilities in conducting alert
            investigations. This training was delivered during the fall of 2019. Following our January site
            visit, MCSO also placed on the HUB resource materials for supervisors who may not have
            conducted alert investigations recently. This material provides supervisors with examples of how
            to fill out the alert investigation paperwork or contact EIU staff should the need arise.
            MCSO is not in Phase 2 compliance with this Paragraph, as the TSMR continues to undergo
            development and has not yet been placed in production. We will monitor the planned piloting of
            the TSMR methodology and continue to participate with the Plaintiffs and Plaintiff-Intervenors
            in regular conference calls about MCSO’s progress.


                                                       Page 99 of 279




WAI 50814
            In addition, we are concerned that the Incident Report Inspections (IRs) found several instances
            during this reporting period where Miranda warnings were not properly administered and/or
            documented, and the issues were not discovered by supervisors using Incident Memorialization
            Forms (IMFs). The inspectors issued BIO Action Forms (BAFs) to the Districts for further
            investigation.
            MCSO’s Plan to Promote Constitutional Policing (also referred to as the Constitutional Policing
            Plan, or CPP) was drafted to address systemic issues identified in the Traffic Stop Annual Reports
            (TSARs). As part of our compliance assessment of this Paragraph, we review documentation
            submitted by MCSO on the Plan, and obtain updates on the CPP during our site visits. The Plan
            to Promote Constitutional Policing included nine Goals and a timeline for the completion of the
            Goals. Our comments in this report pertain to compliance with the Plan during the second quarter
            of 2020.
            In early January 2020, MCSO provided an online link to a newly created spreadsheet titled “2020
            Constitutional Policing Plan.” The spreadsheet was based on the plan originally agreed to by the
            Parties and approved by the Court. The spreadsheet provided additional details of MCSO’s
            reported progress on each of the nine CPP Goals: the start date; the projected finish date; and the
            status of sub-Goals and projects.
            We determine compliance with the CPP through several means. First, we have monthly and
            quarterly document requests pertaining to specific Goals of the CPP, which we review. For
            example, we have monthly document requests pertaining to projects under Goals 1, 3, 4, and 5.
            We review meeting agendas and discussion items to verify compliance with the projects noted
            under those Goals. For the training components of these Goals, MCSO submits training materials
            that must be reviewed and approved for before delivery. Our standing requests for other
            Paragraphs of the First and Second Orders also provide information related to some of the CPP
            Goals. For example, for Goal 1, we review MCSO monthly submissions related to supervisory
            corrective actions. For Goal 2, in addition to reviewing and approving the components of the new
            employee performance evaluation process, we also review current Employee Performance
            Appraisals being completed and advise MCSO of any issues of concern that may be addressed in
            the new process. For Goal 6, we conduct periodic meetings with MCSO, the Plaintiffs, and
            Plaintiff-Intervenors related to the evaluation of traffic stop data and associated monthly,
            quarterly, and annual reports. Second, we review the progress reported in the online spreadsheet
            and record our findings. Third, we corroborate MCSO’s reported progress during our site visits,
            where we confirm the reported outcomes and ask clarifying questions on projects completed. Our
            comments below reflect what we learned from all three areas.
            Due to ongoing pandemic concerns, we again postponed our in-person site visit for October, but
            held conference calls with MCSO and the Parties on compliance issues related to the
            Constitutional Policing Plan. Our comments below reflect what we learned from our review of
            the online spreadsheet and information provided by MCSO during our October remote site visit.
            Goal 1: Implementing an effective Early Intervention System (EIS) with supervisor discussions.
            MCSO reported an overall 61% completion rate on implementing an effective Early Intervention
            System (EIS) with supervisory discussions. The supervisory discussion process noted a starting
            date of April 3, 2018, with a projected completion date of December 31, 2020. The completion


                                                      Page 100 of 279




WAI 50815
            rate noted was 64%. The Traffic Stop Monthly Report (TSMR) was reported to be in progress,
            with a 37% completion rate. The expected completion date is December 31, 2020. Information
            sharing within the Office was noted at 64% on the tracking spreadsheet.
            Goal 2: Evaluating supervisors’ performances through an effective Employee Performance
            Appraisal process. Goal 2 noted a completion rate of 40%, a 12% increase from our previous
            report. The EPA policy revisions and related items were noted at 87%. The training and
            implementation of the EPA process was listed as 12%, a decrease of 2% from the previously
            reported progress. MCSO listed a new completion date of June 1, 2021. The system
            configuration for the revised EPA form is expected to be completed by May 8, 2021. As of our
            October remote site visit, the system configuration had not started. During our October remote
            site visit, we discussed with MCSO some of the deficiencies and inconsistencies noted in our
            reviews of Employee Performance Appraisals. We believe that many of the issues can be
            improved through training. The expected timeline for the use of the actual EPA template
            continues to be the end of the first year of an employee’s cycle of evaluation under the new policy;
            it is expected to start in mid-2021. The new Performance Management system evaluation period
            is expected to begin on July 1, 2021, and the implementation of the new Performance
            Management form is scheduled to begin on June 31, 2022.
            Goal 3: Delivering enhanced implicit bias training. Goal 3 was noted as 67% completed on the
            tracking spreadsheet; this is a 14% increase from previously reported completion rate. The
            completion date is still March 31, 2021. During our October remote site visit, we inquired why
            the Annual Combined Training (ACT) was removed from the spreadsheet. MCSO advised that
            it was the agency’s decision that this training did not belong in the Constitutional Policing Plan
            due to the non-applicability of the enhanced training. MCSO advised us that roll-call briefings
            on Implicit Bias had been completed; however, the HUB report documenting compliance had not
            been completed. In our reviews, we found that MCSO had issued an Administrative Broadcast,
            requiring roll-call briefings and BlueTeam documentation to be completed by August 3, 2020.
            BIO conducted an inspection in July (BI2020-0125) to determine how many sworn and reserve
            employees had received the briefing. A random sample of 75 sworn employees and 15 reserve
            employees were selected. The inspection found that the compliance rate for sworn was 81.67%,
            and 66.57% for reserve members, for an overall compliance rate of 78.67%. Clearly, there is still
            work to be done. MCSO advised us that a procedural justice memorandum issued by the
            Department of Justice (DOJ) was discussed at the September Captains’ meeting. Captains’
            meetings were noted at 82% completed. Discussions of CPP-related issues at Captains’ meetings
            are scheduled to end on November 24, 2020. We inquired if MCSO plans to continue discussions
            of CPP goals at Captains’ meetings. MCSO advised us that it will evaluate the productivity of
            these discussions at the end of the year to determine if they will continue. The stand-alone implicit
            bias training for the pilot program, for the town of Aguila, noted a 74% completion rate on lesson
            plan development. The completion date changed from November 25, 2020, to December 20,
            2020. MCSO advised that the Aguila program has been delayed due to COVID-19. The History
            of Discrimination Training video project was expected to be completed by March 31, 2020.
            MCSO advised us that this project may be delayed, but MCSO anticipates a June 2021 completion
            date.




                                                       Page 101 of 279




WAI 50816
            Goal 4: Enhanced fair and impartial decision-making training. Goal 4 was noted as 67%
            completed. This Goal was previously at 54%. The CPP spreadsheet still notes that for 2020
            MCSO will develop a stand-alone video/HUB training class with a five-question test on Fair and
            Impartial Decision Making. This project was listed at 60%. We agree that this course as offered
            is an introduction to Fair and Impartial Decision-Making. We believe this course will satisfy a
            sub-component of Goal 4, which contained language identifying this training as a stand-alone
            video/HUB training class. MCSO further intends to include FIDM content in the 2021
            ACT. There are additional training components that will require completion before compliance
            with Goal 4 is recognized. The curriculum for Fair and Impartial Decision Making has been
            approved by us and the Plaintiffs. The projected finish date continues to be December 31, 2020.
            MCSO advised that they are still planning to add four videos to the Training library, per year.
            MCSO had previously stated that there were 10 videos in the library. MCSO advised us that two
            of those videos were incorrectly identified as having been used in previous training programs;
            these were removed. MCSO will resubmit these two videos for approval once the issues are
            corrected.
            Goal 5: Delivering enhanced training on cultural competency and community perspectives on
            policing. The completion rate for Goal 5 was noted at 59%. The previous completion rate was
            50%. Enhanced training for this Goal was previously listed as part of the 2020 Annual Combined
            Training (ACT). MCSO will now conduct this training separately with roll-call briefings and
            online training with videos paired and delivered with talking points. The projected start date is
            September 1, 2020, with the completion date still at December 31, 2020. The annual refresher
            for FTOs will be a stand-alone training on Cultural Competency. This was previously scheduled
            for completion by November 25, 2020, but is now scheduled for completion by December 20,
            2020. This project was noted at 65% complete, an increase of 43% from our previous report.
            According to MCSO, the completion of the community survey is scheduled by December 31,
            2020. MCSO developed a 17-question survey, to be administered to selected individuals who
            have been involved in traffic stops. The completion rate for this project was still at 33% during
            our October remote site visit. We inquired as to the progress of incorporating cultural competency
            into the FTO program. MCSO advised us that there were two classes scheduled for October,
            which all FTOs would attend. As of our October remote site visit, the tracking spreadsheet still
            noted a completion rate of 57%. The expected date of completion was listed as December 30,
            2020.
            Goal 6: Improving traffic stop data collection and analysis. Goal 6 was noted as 93% completed
            on the tracking spreadsheet. The previous completion rate was 90%. MCSO did not have a
            Traffic Stop Monthly Report (TSMR) methodology in place during the third quarter of 2020. The
            projected completion date was changed from July 31 to December 6, 2020. As of our October
            review, the online spreadsheet showed TSMR Phase 1 and Phase 2 at 99%, Phase 3 at 88%, and
            Phase 4 at 50%. With regard to the quarterly report, MCSO noted a completion rate of 100% on
            the first quarterly report, and a 98% completion rate on the second quarterly report. The projected
            completion date of the second quarterly report was changed to December 15, 2020. The third and
            fourth quarterly reports noted completion rates of 93% and 78%, respectively. We inquired about
            the projected timeline for completing a quarterly “deep dive” analysis to look at how deputies
            apply their discretion during traffics stops, and any gaps in data collection that would preclude


                                                      Page 102 of 279




WAI 50817
            MCSO from conducting the analysis. MCSO reported that this is not on the approved list of
            projects, and it is still at least 18 months away. MCSO stated that it needs to complete the
            methodology to gather the information required, and then incorporate the methodology into the
            traffic stop collection process. We and the Parties continue to meet weekly with MCSO to work
            out unresolved issues.
            Goal 7: Encouraging and commending employees’ performance and service to the community.
            This goal has been completed. This goal was not part of the requirements set by the First Order.
            Goal 8: Studying the Peer Intervention Program. This goal has been completed. This goal was
            not part of the requirements set by the First Order.
            Goal 9: Building a workforce that provides constitutional and community-oriented policing and
            reflects the community we serve. As of our October review, Goal 9 was noted as having a 48%
            completion rate, a decrease from July when the completion rate was listed as 54%. According to
            MCSO, its goal is a hiring process that will build a workforce that provides Constitutional policing
            and reflects the community it serves. The expected completion date on this goal was changed
            from December 31, 2020 to June 30, 2021. During our October remote site visit, MCSO advised
            us that due to COVID-19, the agency has not been able to conduct medical exams in the usual
            manner. MCSO has found it difficult to process applicants, but continues to work toward meeting
            the agency’s hiring goals. MCSO noted that it has been more challenging to attract applicants for
            Detention positions due to concerns of working in a confined environment such as jails. MCSO
            advised us that there are two sworn Academy classes graduating in November, with a total of 15
            deputy trainees. There is a Detention Academy class of six officer trainees that is scheduled to
            graduate in mid-December, in addition to a lateral officer that was in training. At the time of our
            October review, MCSO reported that the agency is processing approximately 100 applicants.
            With regard to the RFP for the new promotional assessment for sworn personnel, a proposal is
            ready to be put out for bid. MCSO anticipates this will occur by the end of 2020, with the new
            promotional process in place by March 31, 2021. We noted that several projects under Goal 9
            that previously had completion dates of December 31, 2020, were moved back to March 31, 2021.
            With regard to personnel, at the time of our July remote site visit, there were a total of 443
            vacancies, of which 94 were sworn, 172 were Detention, and 177 were civilian. During our
            October remote site visit, there were a total of 522 vacancies, of which 105 were sworn, 215 were
            Detention, and 203 were civilian. The reported attrition rates in July were 1.9% for sworn and
            3% for Detention. The attrition rates reported in October were 13.25% for sworn, and 9.75% for
            Detention. As of July 2020, MCSO had 113 voluntary separations, which increased to 197 in
            October. In our October call, MCSO reported 235 total hires in 2020. These were comprised of
            31 sworn positions, 122 Detention positions, and 82 civilian positions. Of the 197 voluntary
            separations in 2020, 52% were White, 25% were Latino, 12% were African American, 4% were
            Asian, 2% were Alaskan or Pacific Islander, and 5% were not specified. MCSO reported that the
            agency has placed a hold on some of their vacant positions. However, MCSO had not been
            required to eliminate vacant positions, and there has not been any downsizing of personnel.
            In summary, during the third quarter MCSO reported progress on Goals 2, 3, 4, 5 and 6, and a
            regression in Goal 9. With limited time left in the year, MCSO may not meet the expected
            completion date for Goal 1, Implementing an Effective EIS, with supervisor discussions. The


                                                      Page 103 of 279




WAI 50818
            completion of Goal 2 is pending completion of the training and implementation of the new EPA
            process. Delivery of enhanced training on Goal 3 was not completed by the internal deadline
            imposed, and it is a likely possibility that enhanced training for Goals 4 and 5 may not be
            completed by expected completion date of the end of the year. There are still issues to be worked
            out in the collection and analysis of traffic stop data collection, for Goal 6. With regard to Goal
            9, personnel statistics reported by MCSO during our April, July, and October remote site visits
            indicate a negative trend in personnel resources. MCSO reported 410 vacancies in April, 443
            vacancies in July, and 552 vacancies in October. With COVID-19 still a concern for the coming
            months, MCSO could be facing serious personnel issues for an extended period. Even if at some
            point hiring is able to keep up with attrition, there will be considerable time involved in training
            new sworn and Detention trainees to the point where they can work independently.
            The comparisons below are related to the completion percentages we recorded from the tracking
            spreadsheet in July, compared to those recorded in October. As of our last review of the CPP
            spreadsheet in early October, Goal 1 was at 61%, or the same as in July. Goal 2 was at 40%
            compared to the previous report, which was 28%. Goal 3 was listed as 67%, compared to the
            previous reported completion rate of 53%. Goal 4 was listed as at 67%, compared to the previous
            reported completion rate of 54%. Goal 5 was reported at 59%, compared to the previous
            completion rate of 50%. Goal 6 was reported at 93%, compared to the previous completion rate
            of 90%. Goal 9 was reported at 48%, or a decrease from 54% reported in July.


            Paragraph 71. In addition to the underlying collected data, the Monitor and Plaintiffs’
            representatives shall have access to the results of all Supervisor and agency level reviews of the
            traffic stop and patrol data.
            In Full and Effective Compliance
            MCSO has provided us with access to existing data from monthly and annual reports.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.
            While we continue to work with both MCSO and the Parties on specific issues of methodology
            for Non-Traffic Contact Forms and the Annual, Monthly, and Quarterly Reports for traffic stop
            data, we have nonetheless been afforded complete access to all requests involving data.




                                                      Page 104 of 279




WAI 50819
            Section 8: Early Identification System (EIS)
            COURT ORDER IX. EARLY IDENTIFICATION SYSTEM (“EIS”)


            Paragraph 72. MCSO shall work with the Monitor, with input from the Parties, to develop,
            implement and maintain a computerized EIS to support the effective supervision and management
            of MCSO Deputies and employees, including the identification of and response to potentially
            problematic behaviors, including racial profiling, unlawful detentions and arrests, and improper
            enforcement of Immigration-Related Laws within one year of the Effective Date. MCSO will
            regularly use EIS data to promote lawful, ethical and professional police practices; and to
            evaluate the performance of MCSO Patrol Operations Employees across all ranks, units and
            shifts.
            Phase 1: In compliance
               •   EA-3 (Non-Traffic Contact), most recently amended on June 28, 2019.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            As a result of interfaces for remote databases introduced in 2017, the Early Intervention System
            (EIS) now includes Incident Reports (IRs), Non-Traffic Contact Forms (NTCFs), records from
            the Administrative Office of the Courts (AOC), and training completion and policy
            acknowledgement records from the Cornerstone software (the HUB). MCSO continues to work
            on the EIU Operations Manual to memorialize the collection, analysis, and dissemination of
            relevant data; as well as the responsibilities and roles of departmental and EIU personnel. During
            this reporting period, MCSO has offered several proposed sections to the manual which are under
            review by us and the Parties. MCSO has completed approximately 90% of the manual to date.
            Those sections that are under development pertain to the Traffic Stop Monthly Report (TSMR)
            and thresholds for triggering potential alert investigations arising from monthly analysis of traffic
            and patrol functions.
            To capture the activities of deputies in non-traffic stops of individuals, MCSO created Non-
            Traffic Contact Forms (NTCFs), which were interfaced with EIS in mid-2017. MCSO has
            provided us with access to investigative stops that make up a portion of NTCFs since their
            inception. Over the past two years, we have suggested that MCSO create a methodology to
            statistically examine these civilian contacts to ensure that there is no evidence of bias in the
            manner in which they are conducted. MCSO has produced a preliminary draft of an NTCF
            inspection methodology that we have returned with comments. In addition, we had requested and
            received several months of data for all contacts captured using NTCFs in 2019; and we found that
            the distinction between Field Information and Investigative Stop is not clear to deputies using the
            forms. MCSO has now proposed to conduct a study of NTCF use by deputies, using the
            preliminary methodology mentioned previously, to evaluate whether the form, policy, and
            training associated with stops documented on NTCFs needs to be modified. In a recent request
            for information, the BIO Captain stated that once the methodology for this one-time study is
            approved it will take BIO personnel approximately 60-75 days to complete the assessment.


                                                       Page 105 of 279




WAI 50820
            We will continue to work with MCSO to finalize each of these data analytic methods. MCSO
            continues to regularly publish a number of reports on deputy activity and supervisory oversight
            that are not tied to the methodologies of the TSMR, TSQR, or TSAR.
            The Audits and Inspections Unit (AIU) produces a monthly report evaluating Supervisory Notes
            that indicate whether supervisors are reviewing the EIS data of deputies under their command.
            The inspection looks for indications that supervisors made entries for each person they supervise
            with regard to two randomly selected BWC videos, provide one EPA note, make two supervisor
            entries, and indicate that the supervisor has reviewed their deputies’ EIS status. The compliance
            rates reported by MCSO are based on a matrix developed for this inspection. For this quarter, the
            reported compliance rates range from a high of 100% in September, to 93.12% in July. We
            calculate our compliance rates based upon what we consider significant deficiencies related to
            Order requirements and any case reviewed with a significant deficiency impacts the compliance
            rate. Our computed compliance rate for August and July were 98% and 87.5%, respectively.
            While these differences in compliance rates are often not large, they may be consequential as
            indicators of training needs, policy deficiencies, or overall compliance with the Court Order. AIU
            continues to send BIO Action Forms to the Districts with deficiencies, and we have always had
            the opportunity to review these forms when requested.
            In the Traffic Stop Review and Discussion Inspections for this quarter, we note stable compliance
            rates above 98% with a slight decline in August to 89% for Discussions. The third traffic-related
            audit is the Traffic Stop Data Inspection, in which AIU uses a matrix comparing traffic stop
            information found on Vehicle Stop Contact Forms (VSCFs) with Computer Aided Dispatch
            (CAD) and body-worn camera (BWC) footage. The compliance rate ranged from 91.4% in July,
            to 77% in September. The deficiencies noted by the inspector ranged across the organization;
            however, two instances of particular note included an improper search and a second search that
            was not properly documented. AIU sent a total of eight BIO Action Forms to the appropriate
            Districts resulting from the September inspection.
            While we can look for trends in deficiencies over each quarter, we have suggested to MCSO that
            AIU conduct an evaluation of all BIO Action Forms sent to Districts to ensure that there are not
            long-term trends by Districts or supervisors that cannot be distinguished while looking at shorter
            timeframes. MCSO conducted a preliminary analysis of BIO Action Forms from January to May
            2019 and reported these findings during our July 2019 site visit. MCSO found that there was
            indeed a small number of deputies who had received several BIO Action Forms. MCSO produced
            a methodology in June 2020, which we and the Parties returned with comments. MCSO indicates,
            in response to several questions submitted during our July and October 2020 remote site visits,
            that the agency continues to refine the methodology for re-submission. We will evaluate this
            when it is produced in a form for review by us and the Parties.




                                                      Page 106 of 279




WAI 50821
            EIU also produces a monthly report on alerts triggered within EIS. From March to May, we noted
            a dramatic increase in Notice of Claim alerts, but none of these were sent to supervisors for
            investigation. We submitted a series of questions on these issues prior to our July remote site
            visit. BIO command staff responded by noting that they had recently discovered that there was a
            backlog of emails from the Legal Liaison Section regarding Notice of Claims. In response to a
            request for information during our October remote site visit, the lieutenant in charge of EIU
            advised that the backlog had been eliminated; and that new internal practices had been put into
            place to ensure that such an oversight would not re-occur.
            For all other alerts, EIU personnel review the alerts and disseminate them to supervisors and
            District command if alerts indicate the potential for biased activity or thresholds are exceeded for
            particular actions such as external complaints, unexcused absences, data validations, and others.
            Once the supervisors receive the alert investigation, they employ a template (Attachment B of
            GH-5 [Early Identification System]) to conduct the investigation and report their findings and
            results to the chain of command through BlueTeam. MCSO has also created an EIS Alert Review
            Group (ARG) to evaluate the closure of alert investigations. Our review of alert closures for this
            quarter resulted in no immediate concerns, but it is clear that given the subset of alerts generated
            for BAFs, MCSO needs to complete its proposal for an inspection of repetitive BIO Action Forms
            being received by individuals. MCSO continues to work with us and the Parties on how to
            evaluate the effectiveness of interventions undertaken to complete the EIS Alerts Inspection.


            Paragraph 73. Within 180 days of the Effective Date, MCSO shall either create a unit, which
            shall include at least one full-time-equivalent qualified information technology specialist, or
            otherwise expand the already existing role of the MCSO information technology specialist to
            facilitate the development, implementation, and maintenance of the EIS. MCSO shall ensure that
            there is sufficient additional staff to facilitate EIS data input and provide Training and assistance
            to EIS users. This unit may be housed within Internal Affairs (“IA”).
            In Full and Effective Compliance
            The Bureau of Internal Oversight (BIO) is overseen by a captain and is comprised of three Units
            designed to achieve different compliance functions. Each is a fully operational Unit headed by a
            lieutenant with both sworn and civilian staff responsible for diverse but interrelated oversight
            functions.
            The Early Intervention Unit (EIU) coordinates the daily operation of the EIS. This unit evaluates
            alerts generated by the EIS, reviews them and sends out investigations to District personnel as
            prescribed by policy.
            The Audits and Inspections Unit (AIU) has developed and carries out ongoing inspections to
            ensure that deputies and supervisors are using the EIS properly and to the fullest extent possible.
            When AIU discovers deficiencies, it sends out BIO Action Forms to the affected Districts and
            individuals; and ensures the return of the appropriate forms.




                                                       Page 107 of 279




WAI 50822
            The Traffic Stop Analysis Unit (TSAU) was most recently created due to the complexities of
            generating all of the statistical reports related to traffic and patrol functions of MCSO. The leaders
            of these units respond to specific requests made by us and the Parties and appear collectively
            during our site visit meetings to answer any questions related to the operation of BIO.
            Over the last 18 months the EIS database has been expanded to include Incident Reports (IRs),
            Non-Traffic Contact Forms (NTCFs), records from the Arizona Office of Courts (AOC), and
            training and policy receipt records from the Cornerstone software program (the HUB).
            Supervisors now have much more information available to them about the deputies under their
            command than they ever had in the past.
            On October 5, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 74. MCSO shall develop and implement a protocol setting out the fields for historical
            data, deadlines for inputting data related to current and new information, and the individuals
            responsible for capturing and inputting data.
            Phase 1: In compliance
               •    GH-5 (Early Identification System), most recently amended on May 6, 2020.
                •   EIU Operations Manual, currently under revision.
            Phase 2: In compliance
            MCSO has met the requirements of this Paragraph by identifying the data to be collected and the
            responsibility of persons across the organization to review, verify, and inspect the data making
            up the early intervention system. These roles and responsibilities are originally developed in GH-
            5 (Early Identification System) and more comprehensively elaborated in Section 200 (Duties and
            Responsibilities), approved in August 2019, of the EIU Operations Manual.
            MCSO has not yet completed the revision of the EIU Operations Manual. Currently, MCSO has
            approximately 90% of the manual finalized. The remaining 10% of the manual is comprised of
            the ongoing development of the methodologies for the Traffic Stop Monthly Reports, as well as
            the revision of the thresholds dependent on the results from the TSMR and non-traffic threshold
            analyses being conducted by EIU personnel. The manual sections pertaining to this Paragraph
            have already been finalized and published; therefore, MCSO has attained Phase 1 compliance.
            MCSO has shown progress in the development of a data-handling protocol. These processes have
            been memorialized in the EIU Operations Manual (Section 306), which was approved in July.
            Aside from Section 200, noted above, Section 305 (Software Change Control Processes),
            approved in October 2018, is meant to ensure that all modifications to software or data collection
            are coordinated in a prospective fashion before any implementation occurs. These software
            changes are provided to us on a monthly basis through regular document requests and are
            discussed during the quarterly site visit meetings. Each of these sections of the EIU Operations
            Manual expands upon policy that has already been approved.


                                                       Page 108 of 279




WAI 50823
            MCSO has also created a committee of personnel from each unit that handles, or adds to, traffic
            data before it is analyzed. The reports from the regular monthly meetings of this group are made
            available to us and show the attention to detail and memorialization of changes put in place to
            improve data processes.
            Finally, EIU produces a monthly report for benchmarks not related to the traffic stop
            methodologies. We routinely use these monthly tables to evaluate compliance with various
            Paragraphs within the Court Order. For traffic-related Benchmarks 3 and 8 (Paragraph 67),
            MCSO documents both traffic stops involving immigration inquiries and data validation errors
            committed by deputies. During this reporting period, there were no immigration inquiries;
            however, 13 data validation alerts were triggered within EIS from July to September 2020. As
            noted in the AIU Traffic Data Inspection reports from this time period, these occur when vehicle
            information is incomplete/incorrect or where information on the VSCF is inconsistent with what
            is found in Computer Aided Dispatch (CAD). Several of these have resulted in alert
            investigations which we review in response to other Paragraph requirements.


            Paragraph 75. The EIS shall include a computerized relational database, which shall be used to
            collect, maintain, integrate, and retrieve:
            a.     all misconduct Complaints or allegations (and their dispositions), excluding those made
                   by inmates relating to conditions of confinement or conduct of detention officers (i.e., any
                   complaint or allegation relating to a traffic stop shall be collected and subject to this
                   Paragraph even if made by an inmate);
            b.     all internal investigations of alleged or suspected misconduct;
            c.     data compiled under the traffic stop data collection and the patrol data collection
                   mechanisms;
            d.     all criminal proceedings initiated, as well as all civil or administrative claims filed with,
                   and all civil lawsuits served upon, the County and/or its Deputies or agents, resulting
                   from MCSO Patrol Operations or the actions of MCSO Patrol Operation Personnel;
            e.     all arrests;
            f.     all arrests in which the arresting Deputy fails to articulate probable cause in the arrest
                   report, or where an MCSO Supervisor, court or prosecutor later determines the arrest
                   was not supported by probable cause to believe a crime had been committed, as required
                   by law;
            g.     all arrests in which the individual was released from custody without formal charges
                   being sought;
            h.     all Investigatory Stops, detentions, and/or searches, including those found by the Monitor,
                   an MCSO supervisor, court or prosecutor to be unsupported by reasonable suspicion of
                   or probable cause to believe a crime had been committed, as required by law;




                                                      Page 109 of 279




WAI 50824
            i.       all instances in which MCSO is informed by a prosecuting authority or a court that a
                     decision to decline prosecution or to dismiss charges, and if available, the reason for such
                     decision;
            j.       all disciplinary action taken against employees;
            k.       all non-disciplinary corrective action required of employees;
            l.       all awards and commendations received by employees;
            m.       Training history for each employee; and
            n.       bi-monthly Supervisory observations of each employee.
            Phase 1: In compliance
                 •   EA-3 (Non-Traffic Contact), most recently amended on June 28, 2019.
                 •   GC-13 (Awards), most recently amended on July 22, 2020.
                 •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
                 •   EIU Operations Manual, currently under revision.
                 •   Professional Services Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            Since 2017, MCSO has placed into production data interfaces for Incident Reports (IRs), Non-
            Traffic Contact Forms (NTCFs), Justice Court turndowns (AOC) and the Cornerstone software
            program (the HUB) that provides reports for training and policy acknowledgment. MCSO
            continues to develop some inspections or analytic reports that ensure that personnel are accurately
            using the EIS data available; however, the data do exist in the EIS and are accessible by personnel
            we have interviewed during each site visit. We will continue to evaluate and monitor the use of
            EIS in furtherance of the Orders. During our January site visit, we also reviewed with MCSO
            representatives how the data for the following Subparagraphs appear on-screen and are accessible
            to first-line supervisors. We found no issues of concern during this review.
            Paragraph 75.a. requires that the database include “all misconduct Complaints or allegations (and
            their dispositions),” with some exclusions.
            EIPro, a web-based software application that allows employees and supervisors to view
            information in the IAPro case management system, includes the number of misconduct
            complaints and allegations against deputies.
            Since February 2017, both open and closed cases have been viewable by supervisors. PSB
            controls the ability to view open cases based upon the parties who may be involved. PSB
            personnel developed a protocol to write the summaries for both open and closed cases that appear
            in the EIS. This protocol has been approved, and was incorporated into the PSB Operations
            Manual that was published on December 13, 2018. Each month, we receive a spreadsheet of open
            and closed external complaints as they appear in EI Pro for supervisors to review. Our
            examination of these descriptions for July through September found that these summaries meet
            our expectations. Additionally, during all site visits between 2017 and January 2020, we observed


                                                        Page 110 of 279




WAI 50825
            that field supervisors could easily access these summaries and understand the types of issues
            involved in the complaints. Supervisors conducting alert investigations have also routinely
            referred to a review of complaint summaries as a portion of their investigative process.
            Supervisors are also advised that they can always contact EIU and PSB for clarification if it is
            necessary.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.b. requires that the database include “all internal investigations of alleged or
            suspected misconduct.”
            Corresponding to the discussion above involving external complaints, internal investigation
            summaries also appear in the IAPro system. All complaint summaries, open and closed, have
            been viewable since February 2017. PSB uses a standard protocol to develop the case summaries
            and access limits. This protocol has been approved by us and has been included in the PSB
            Operations Manual published in December 2018. Each month, we receive a spreadsheet of
            internal allegations as they appear to supervisors in EIS. Our review of the summaries for July
            through September found that these summaries are transparent and easily understandable. During
            our past site visits, we have found that line supervisors are also able to easily access the summaries
            of open and closed internal investigations pertaining to their subordinates. Supervisors also have
            referred to these summary fields while conducting alert investigations. Field supervisors always
            have the option of requesting additional information from EIU and PSB should they deem the
            summaries insufficient.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.c. requires that the database include “data compiled under the traffic stop data
            collection and the patrol data collection mechanisms.”
            MCSO has created electronic forms to collect data from traffic stops, incidental contacts and
            warnings.
            MCSO has also created interfaces with EIS for remote databases including Incident Reports (IRs)
            and Non-Traffic Contact Forms (NTCFs). These reports are readily available to supervisors to
            review within EIS. Field supervisors have shown that they have the ability to view IRs and
            NTCFs during our past site visits. AIU already conducts an inspection of IRs and has recently
            revised the methodology to improve and streamline the inspection process. We have suggested
            during our last several site visits that MCSO create a similar inspection for NTCFs, as well as
            propose an analytical strategy to examine whether any racial or ethnic inconsistencies may exist
            in the incidents documented on the NTCF. MCSO recently produced a brief proposal of the
            methods they would use to analyze NTCFs based upon these ongoing discussions. We, Plaintiffs,
            and Plaintiff-Intervenors provided comments on these proposals in early April 2020. Following
            several conference calls on both the forms and policy, EA-3 (Non-Traffic Contact), MCSO
            proposed an initial study that would only evaluate how the NTCF form and policy are being used
            across the agency. MCSO also proposes that following this review of the use of NTCFs, the
            agency would suggest an appropriate method to determine if disparities exist in the stops
            documented on these forms. MCSO has made available all investigative stop NTCFs each month.
            In prior reporting periods, we have noted indications of trends for stops in particular geographic


                                                       Page 111 of 279




WAI 50826
            areas and for specific types of interactions with community members. Our review of NTCFs for
            the current quarter did not find any issues of concern; however, a statistical methodology would
            allow a more comprehensive examination.
            This Paragraph requires that the data for such activities exists within EIS; however, Paragraphs
            72, 81a., and 81b.vi. require an analysis of these stops. Therefore, while MCSO complies with
            this Subparagraph, MCSO will not attain compliance for the other Paragraphs until a method of
            analysis is approved.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.d. requires that the database include “all criminal proceedings initiated, as well as
            all civil or administrative claims filed with, and all civil lawsuits served upon, the County and/or
            its Deputies or agents, resulting from MCSO Patrol Operations or the actions of MCSO Patrol
            Operation Personnel.”
            MCSO’s Legal Liaison Section receives and forwards this information to EIU for entry into the
            EIS database. Deputies self-report contacts they have with other agencies, and any two contacts
            within a rolling six-month period results in an alert requiring a supervisor to investigate.
            Supervisors have demonstrated the ability to access this information during our site visits. In
            addition, in one of the monthly production requests involving this Paragraph, we noted that during
            the prior quarter, January to March, there were 14 “notice of claim” incident type alerts; but none
            were sent to supervisors for further investigation. During April to June, we noted 67 “notice of
            claim” incident type alerts with three being sent to supervisors for investigation. During our July
            remote site visit, we requested clarification on these particular alerts through a document request.
            BIO command staff responded by noting that they had recently discovered that there was a
            backlog of emails from the Legal Liaison Section regarding Notice of Claims. The memo also
            noted that EIU staff were currently working through this backlog. In response to a request by us
            for an update on this matter in October 2020, the EIU lieutenant noted that the backlog of Notice
            of Claims had been rectified and that new internal processes were adopted to ensure that such a
            backlog would not go undetected in the future. As this appears to have been a unique issue that
            MCSO responded to quickly, we have not removed MCSO from compliance with this
            Subparagraph.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.e. requires that the database include “all arrests.”
            Arrests may not always occur as a result of a traffic stop. MCSO, therefore, has placed into
            production an interface between EIS and the Jail Management System (JMS). This interface
            allows supervisors to easily access information regarding arrest that cannot be viewed through
            traffic data. During our site visits, supervisors have demonstrated the ability to access the IRs
            and related arrest information. The timeliness and sufficiency of that review is evaluated under
            Paragraph 93.
            MCSO is in compliance with this Subparagraph.




                                                       Page 112 of 279




WAI 50827
            Paragraph 75.f. requires that the database include “all arrests in which the arresting Deputy fails
            to articulate probable cause in the arrest report, or where an MCSO Supervisor, court or
            prosecutor later determines the arrest was not supported by probable cause to believe a crime had
            been committed, as required by law.”
            Incident Reports (IRs) are housed in the TraCS (Traffic and Criminal Software) system.
            Supervisors must review and sign off on IRs for each deputy involving an arrest or detention of a
            suspect within 72 hours of the incident. Supervisors are also required to ensure that probable
            cause exists for each charge or arrest outlined within an IR. AIU additionally conducts an
            inspection of IRs to ensure that all policy requirements are met.
            If a court or prosecutor decides not to prosecute a case, both the deputy and their immediate
            supervisor are notified. In 2019, MCSO created a new inspection that combined IR and County
            Attorney Turndown inspections. MCSO’s intent is to catch instances of reasonable suspicion and
            probable cause issues earlier in the process. Other deficiencies result in BIO sending Action
            Forms to the appropriate District personnel. In the inspections from July through September,
            there were no cases returned by a County Attorney or local prosecutor due to a lack of articulation
            of reasonable suspicion/probable cause; however, in July, AIU personnel relayed one instance to
            us that they had found during an inspection of IRs. We reviewed this case and concurred with
            the findings and actions of the inspectors. During this reporting period, MCSO reported a
            compliance rate in excess of 98% using the entire matrix of issues the agency employs to
            investigate IRs. Our computation of compliance rates is based on significant deficiencies and/or
            issues with Order-related requirements. Therefore, when inspectors note issues like inadequate
            articulation, missing elements of a crime, issues regarding Miranda warnings or boilerplate
            language, we consider those cases deficient. Consequently, we found compliance rates of 92.5%
            for September and July and 90% for August. BIO sent Action Forms to the Districts for both the
            deficiencies in the original report and the supervisors who failed to find these deficiencies before
            signing off on the reports. As MCSO continues to review and revise its inspections and audits,
            we have taken the position that the Order requires all instances where a deputy’s reports involve
            an insufficient articulation of probable cause must be captured in the data system, regardless of
            actions taken afterward. MCSO has provided individual case reports when they deem them to be
            a major policy violation; however, in our review of documents we have differed with the
            determination of MCSO on issues of articulating probable cause, missing elements of a crime in
            deputies reports and Miranda warning issues. For compliance purposes, we consider these
            serious deficiencies. We continue to work with MCSO on all of the issues.
            The inspections show that the data exist within EIS, even though the manner of computing
            compliance differs between us and MCSO.
            MCSO remains in compliance with this Subparagraph.
            Paragraph 75.g. requires that the database include “all arrests in which the individual was released
            from custody without formal charges being sought.”
            The ability to capture this information depends upon what actually occurred within the context of
            the interaction. If the suspect was taken into physical custody but released prior to booking, there
            would be a JMS record, as indicated in Subparagraph 75.e. above. Therefore, MCSO could use
            the interface described above to pull the relevant data elements into EIS. However, if the incident


                                                      Page 113 of 279




WAI 50828
            does not rise to the point of physical custody and detention, then it would likely yield an Incident
            Report, covered under Subparagraph 75.f. above or an Investigatory Stop under Subparagraph
            75.h. to follow. The interfaces for IR and NTCF data became operational prior to July 1, 2017.
            The new inspection process referred to above will also capture elements useful for the evaluation
            of this Subparagraph.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.h. requires that the database include “all Investigatory Stops, detentions, and/or
            searches, including those found by the Monitor, an MCSO supervisor, court or prosecutor to be
            unsupported by reasonable suspicion of/or probable cause to believe a crime had been committed,
            as required by law.”
            MCSO has created interfaces for both IRs and NTCFs. As noted in 75.f., our inspection of IRs
            for July through September revealed a compliance rate between 90 and 92.5%. AIU sends BIO
            Action Forms (BAFs) to Districts with deficiencies. In addition, BIO is working on a separate
            inspection to track repetitive BAFs received by individuals and Districts.
            In July 2017, the interface between EIS and the database for NTCFs was placed into production.
            MCSO also reissued EA-3 (Non-Traffic Contact) and amended the policy on June 14, 2018 (and
            further amended it on June 28, 2019). This policy specifies the responsibility of MCSO personnel
            regarding different types of search occurrences. If the search is related to a traffic stop, it should
            be captured on the VSCF. Searches occurring within activities resulting in an Incident Report
            will be captured under Subparagraph 75.e., and NTCF searches fall under this Subparagraph.
            Initially, the number of NTCF reports was insignificant; however, since May 2018, we generally
            receive between 15-25 NTCFs for investigative stops each month. These are all captured within
            EIS as required by this Subparagraph (as well as 75.c.). Our review of these cases for July through
            September found no issues of significance for this Subparagraph. During the last quarter of 2019,
            we also requested a random sample of Field Information stops that were documented using the
            NTCF. Our review of these indicated that approximately 80% of civilian stops labeled as Field
            Information could easily have been labeled as Investigative stops. We have apprised MCSO of
            our findings and have subsequently provided MCSO with our summary evaluation. We have also
            suggested that MCSO develop a methodology to statistically analyze the collection of NTCFs to
            look for possible issues of racial or ethnic bias in the way these interactions are conducted. The
            development of a statistical examination of NTCF stops should be a priority for MCSO once the
            Traffic Stop Methodologies for the Monthly Analyses are complete. Such an examination is
            required by Paragraphs 72 and 81.b.vi. MCSO has drafted an initial proposal for the evaluation
            of how NTCF forms and policy are being used across the agency. We and the Parties have
            provided extensive comments and will continue to work with MCSO on these issues. Subsequent
            to this review, MCSO plans to modify, where appropriate, both the policy and forms related to
            NTCFs; and will undertake a process to ensure that any potential indications of bias are
            discovered. Since NTCFs and IRs are included in EIS, MCSO is in compliance with this
            Subparagraph.
            Paragraph 75.i. requires that the database include “all instances in which MCSO is informed by a
            prosecuting authority or a court that a decision to decline prosecution or to dismiss charges, and
            if available, the reason for such decision.”


                                                       Page 114 of 279




WAI 50829
            The EIS database has included both County Attorney Actions and an interface with the Justice
            Courts (AOC) since July 2017. MCSO began using a new method that merged the County
            Attorney Turndown Inspection with the IR inspection. The first inspection was produced in
            August 2019 using July data. For July through September our computed compliance rates for the
            IRs was between 90 and 92.5%. MCSO reported a slightly higher compliance rate for each month
            based upon a matrix of issues they use to evaluate IRs. For this period, the IR inspection did not
            include any County Attorney Turndowns, as none were received indicating a problem with
            probable cause. AIU sent several BIO Action Forms to the Districts for review due to the
            deficiencies found by the inspectors. For this Subparagraph, we also receive a random selection
            of IRs turned down for prosecution from MCSO. Our review of these indicate that most had been
            turned down using the generic phrases “no reasonable likelihood of conviction” or “dismissed to
            aide in prosecution.” We found no other significant problems with the reports reviewed. We will
            continue to evaluate the inspection and IRs in future quarterly status reports.
            MCSO is in compliance with this Subparagraph, but risks falling out of compliance if compliance
            rates remain below 94%.
            Paragraph 75.j. requires that the database include “all disciplinary action taken against
            employees.”
            MCSO currently tracks disciplinary actions in the IAPro system, which allows supervisors to
            search the history of their employees in EIS.
            AIU produces a monthly alert inspection report relevant to Paragraphs 70, 71, 75, and 81. The
            possible outcomes from these alert investigations range from no further action to referral to PSB.
            In the alert inspections report from July through September, there were 10 instances where cases
            were referred to PSB rather than to supervisors for investigation. Additionally, the Administrative
            Services Division replies to a monthly request that incorporates this Subparagraph; and the
            Division’s report indicates that no discipline was imposed for bias related incidents between July
            and September 2020.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.k. requires that the database include “all non-disciplinary corrective action required
            of employees.”
            MCSO produces a Supervisory Note inspections (in particular, bimonthly reviews of a deputy’s
            performance) and the monthly alert report described in the previous Subparagraph to fulfill the
            requirements for this Subparagraph. In addition, we also review 15 randomly chosen closed alert
            inspections conducted by supervisors each month. As noted previously, the majority of cases are
            closed through a meeting with a supervisor; however, in the EIS Alert Inspection for July, there
            was one case in which the supervisor recommended an evaluation period of 30, 60, or 90 days as
            needed. There were also several instances throughout the quarter where supervisors noted a
            review of the material; but due to an ongoing PSB investigation, they did not pursue the issues
            any further than discussing the alert issues with the deputies identified when that was not
            precluded by the PSB investigations.




                                                      Page 115 of 279




WAI 50830
            Supervisors also are required to make two comments regarding their subordinates each month in
            their BlueTeam Notes. In the Supervisory Notes inspections for July through September, there
            were seven instances where supervisors were found deficient. All of these particular deficiencies
            occurred in July across three Districts. AIU sent BIO Action Forms to those Districts identified
            as having any issues in this inspection.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.l. requires that the database include “all awards and commendations received by
            employees.”
            MCSO published GC-13 (Awards) on November 30, 2017 and most recently updated this policy
            on July 22, 2020. With this publication, MCSO created categories for awards or commendations
            that could be tracked within the EIS database. With the introduction of the newest version of
            EIPro, these fields are also searchable by supervisors. During our past site visits, supervisors
            demonstrated how they could search these fields and locate awards of their subordinates’ in the
            EIS data. According to the monthly alert inspection reports for July through September, there
            were no commendations recommended by supervisors.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.m. requires that the database include the “[t]raining history for each employee.”
            MCSO has transitioned from the Skills Manager System to the Cornerstone (the HUB) software
            program. The HUB has replaced the E-Policy and E-Learning programs. The HUB routinely
            updates recent training and policy reviews for deputies and is visible by immediate supervisors.
            MCSO also created an interface between the HUB and EIS.
            During our past site visits, all field supervisors who we contacted stated that they were familiar
            with the HUB and were able to access the information contained therein. Several supervisors
            noted how they assigned training to particular deputies following alert investigations they
            completed. In addition, during our regular conference calls regarding TSMR methodology, we
            have placed particular importance on the development of comprehensive supervisor training that
            would ensure that they will be able to comprehend and interpret the statistical data produced each
            month in a way that would promote a transparent intervention process. We will continue to
            evaluate supervisors’ ability to easily search and use EIS during future site visits.
            MCSO is in compliance with this Subparagraph.
            Paragraph 75.n. requires that the database include “bi-monthly Supervisory observations of each
            employee.”
            The Audits and Inspections Unit (AIU) conducts a monthly inspection of Supervisory Notes. One
            of the indicators AIU evaluates is whether supervisors are making two notes per deputy each
            month. For July through September, AIU reported two instances where supervisors did not make
            two reviews for each of their subordinates. BIO Action Forms were sent to the Districts where
            deficiencies were found.
            MCSO is in compliance with this Subparagraph.




                                                      Page 116 of 279




WAI 50831
            With the operationalization of interfaces for Incident Reports, Non-Traffic Contact Forms, the
            Arizona Office of the Courts, and the HUB, EIS now contains the information required by the
            Order. MCSO has worked diligently to use some of the data above to investigate compliance
            rates with the Orders. MCSO continues to develop other inspections or data analytic methods in
            response to our suggestions.


            Paragraph 76. The EIS shall include appropriate identifying information for each involved
            Deputy (i.e., name, badge number, shift and Supervisor) and civilian (e.g., race and/or ethnicity).
            Phase 1: In compliance
               •   EB-2 (Traffic Stop Data Collection), most recently amended on January 7, 2020.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: In compliance
            MCSO has instituted a quality check process for Vehicle Stop Contact Forms (VSCFs) that
            requires supervisors to review all traffic stop documents within three days of the stop. AIU also
            conducts an inspection of the timeliness of these reviews as well as a second inspection on Traffic
            Stop Data. The Traffic Stop Data inspection employs a matrix that ensures that the name, serial
            number, and unit of the deputy is included on the VSCF. For July, August, and September, the
            Traffic Stop Data inspections yielded compliance rates of 91.4%, 91.4%, and 77%, respectively.
            While the overall rate of compliance for the Traffic Stop Data inspections fell below the standard
            of 94% the matrix information showed that none of the deficiencies had to do with identification
            of deputies or drivers.
            MCSO has incorporated patrol data into the EIS through the creation of interfaces for Incident
            Report (IR) and Non-Traffic Contact Form (NTCF) documents. Each of these documents lists
            the required name of the deputy and civilian, as well as the ethnicity of the civilian, in accordance
            with this Paragraph. AIU conducts an inspection of IRs, including a check for racial/ethnic bias
            in the reporting documents and the identification of all parties contacted as a result of the incident.
            The compliance rates reported by MCSO from July through September were above 98%, based
            upon MCSO’s use of its own matrix for the IR inspection. While our calculation of compliance
            rates is slightly lower than MCSO’s, none of the deficiencies were related to the identification of
            persons contacted or deputies involved. Most deficiencies resulted from the failure to file/sign
            documents within policy timeframes or the use of conclusory language or failure to adequately
            articulate elements of the crime.
            Non-Traffic Contact Forms contain the same basic information about the identity of the deputy
            making the contact and the persons being contacted. MCSO does not yet have an inspection of
            NTCFs, but they do provide us with copies of all the documents for investigative stops and field
            information. Up to this point, we have not found a repetitive problem with NTCF documentation
            that includes the criteria required by this Paragraph.




                                                        Page 117 of 279




WAI 50832
            Paragraph 77. MCSO shall maintain computer hardware, including servers, terminals and other
            necessary equipment, in sufficient amount and in good working order to permit personnel,
            including Supervisors and commanders, ready and secure access to the EIS system to permit
            timely input and review of EIS data as necessary to comply with the requirements of this Order.
            In Full and Effective Compliance
            Since our earliest site visits in 2014, we have addressed the issue of “necessary equipment, in
            sufficient amount and in good working order” with MCSO. As part of our monthly document
            requests, we receive an accounting, by District, of how many vehicles have functioning TraCS
            systems.
            Since the end of 2015, we have found that all marked patrol vehicles were properly equipped with
            TraCS equipment. MCSO developed EB-2 (Traffic Stop Data Collection), which states that in
            the event that a TraCS vehicle is not operational, or available, each District possesses the
            necessary equipment at the substation for deputies to input his/her traffic stop information before
            the end of the shift. Due to the mountainous regions throughout Maricopa County, there have
            always been connectivity issues. However, these areas are well-known to Patrol deputies; and
            they have demonstrated how they adapt to connectivity problems. The VSCF also allows deputies
            to note issues with technology on a traffic stop.
            During our past visits to the Districts, we regularly spot-checked the facilities and patrol cars; and
            found that they had functioning TraCS equipment, and that each District office had available
            computers for any occurrence of system failures with vehicle equipment. We were unable to
            conduct these inspections in April, July and October as a result of holding our site visits remotely.
            At present, the technology and equipment available at MCSO meet the requirements of the Order.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination. We will continue to conduct our spot inspections
            at the Districts, and MCSO will apprise us of any event that falls within the scope of this
            Paragraph.


            Paragraph 78. MCSO shall maintain all personally identifiable information about a Deputy
            included in the EIS for at least five years following the Deputy’s separation from the agency.
            Information necessary for aggregate statistical analysis will be maintained indefinitely in the EIS.
            On an ongoing basis, MCSO shall enter information into the EIS in a timely, accurate, and
            complete manner, and shall maintain the data in a secure and confidential manner. No individual
            within MCSO shall have access to individually identifiable information that is maintained only
            within EIS and is about a deputy not within that individual’s direct command, except as necessary
            for investigative, technological, or auditing purposes.
            Phase 1: In compliance
                •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: In compliance


                                                       Page 118 of 279




WAI 50833
            GH-5 (Early Identification System) clearly states that employees only have access to EIS in
            furtherance of the performance of their duties, and that any other unauthorized access will be
            addressed under MCSO’s discipline policy. The policy also notes that access to individual deputy
            information will be limited to appropriate supervisory/administrative personnel of that deputy. In
            addition, the policy states that personal information will be maintained in the database for at least
            five years following an employee’s separation from the agency; however, all other information
            will be retained in EIS indefinitely
            The most recent occurrences of a substantiated misuse of MCSO’s computer system occurred in
            2011 and 2015. As a result, MCSO published a System Log Audit operating procedure in
            November 2017 that required PSB to notify the Technology Management Bureau of any
            investigations involving a system breach. We fully vetted this operating procedure (BAS SOP
            17-4) during our January 2018 site visit. MCSO reported no system breaches occurring since our
            January site visit. In addition, we receive summaries of all internal investigations each month.
            In March 2019, one case indicated that a deputy was under investigation for potentially misusing
            the Arizona Criminal Justice Information System (ACJIS); and in another, it was alleged that
            booking information might have been used for social media. In April 2020, there was an external
            complaint that a deputy may have run a criminal history check on someone for a relative. These
            cases have not triggered the operating procedure noted above, according to MCSO during our site
            visit meetings, because PSB has not yet completed its investigations, or they have found nothing
            to substantiate the original claims.
            MCSO’s concern for the integrity of information in EIS is further exemplified by the protocols
            that PSB has created to meet the requirements of Subparagraphs 75.a. and 75.b. regarding purview
            of open complaints and internal investigations. PSB not only controls who can view summaries
            of open investigations, but has created a protocol for creating the summary of open investigations
            to protect the integrity of the case while it is being processed.
            MCSO has also created a work group to ensure the integrity of traffic stop data used for analysis.
            The protocols used by this work group are incorporated into Section 306 of the EIU Operations
            Manual. This section has been approved by us and incorporated into the Manual as finalized.


            Paragraph 79. The EIS computer program and computer hardware will be operational, fully
            implemented, and be used in accordance with policies and protocols that incorporate the
            requirements of this Order within one year of the Effective Date. Prior to full implementation of
            the new EIS, MCSO will continue to use existing databases and resources to the fullest extent
            possible, to identify patterns of conduct by employees or groups of Deputies.
            Phase 1: In compliance
                •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            The employment of the EIS database remains limited as MCSO has not yet completed and
            published the results of new methodologies for the Traffic Stop Monthly Report (TSMR). In
            addition, during our last several site visits, we have also suggested to MCSO that the agency needs


                                                       Page 119 of 279




WAI 50834
            to create an analytical plan for the Non-Traffic Contact Forms that have accumulated over the
            past two years. Until these are complete and operational, MCSO will not achieve Phase 2
            compliance with this Paragraph. We and the Parties continue to work with MCSO to complete
            each of these analytic reports.
            MCSO published the Fourth and Fifth Traffic Stop Annual Reports (TSARs),which are discussed
            in other Paragraphs. Although each report concludes that systemic bias in patrol functions
            through traffic stop outcomes does appear to exist, they have not yet shown a trend of
            improvement/decline in the level potential bias. MCSO is developing a plan to ensure that
            subsequent TSARs are able to track trends in the level of potential bias/disparity found in traffic
            stop outcomes. MCSO’s plan for the analysis of monthly traffic data also stems from the
            foundation created by the Fourth and Fifth TSARs. MCSO is currently planning pilot analyses
            to ensure that the new methodologies meet the requirements of the Order. MCSO has also
            proposed an initial method to analyze NTCFs but these plans remain in a preliminary stage.
            In the meantime, EIU and AIU pull together data to produce reports and inspections of both
            deputy and supervisor activity. The EIS automatically triggers alerts for repetitive actions, such
            as receiving multiple BIO Action Forms or external complaints. However, for the past two years
            BIO has been reevaluating the threshold levels that trigger several of these alerts and, in some
            instances, suspended them during this period. The EIU uses this information to create monthly
            reports and to determine whether an investigation by a supervisor is required. AIU has most
            recently published a new inspection on EIS Alert Processes to ensure that alert investigations are
            conducted within policy timeframes and to summarize the manner in which investigations were
            closed. The compliance rate for the EIS Alert Inspection for this reporting period ranges from
            66% to 90%; however, the 66% is based on three closed alerts with one out of compliance. We
            anticipate that as this inspection becomes more widely known throughout the organization, and
            as supervisors are trained to the new processes, District personnel will adjust accordingly and
            submit their investigations in a timelier fashion. MCSO is developing an extension of this
            inspection to include the evaluation of the effectiveness of interventions that supervisors
            recommend. This final component to the inspection is crucial for compliance with other
            Paragraphs.
            AIU also uses the EIS database to generate numerous inspections of traffic stop data, Supervisory
            Notes, and Incident Report inspections, among many others. When deficiencies are found, AIU
            sends out BIO Action Forms to the District command to rectify the situation and memorialize
            what was done. These inspections are crucial to evaluate compliance with several Paragraphs in
            the Order. AIU has already automated an alert threshold for repeated Action Forms for the same
            types of events. An initial investigation of repetitive Action Forms, in 2019, showed that a small
            number of deputies receive three or more Action Forms, while the vast majority receive only one
            Action Form. However, since that time BIO has been working to implement a less cumbersome
            process that could be produced twice each year. The BIO Captain has kept us regularly informed
            on the progress for this audit, and he anticipates submitting a proposal for review shortly. The
            goal of this inspection is to track deficiencies by Districts, shifts, and squads to focus corrective
            measures in the most beneficial way. We will review MCSO’s proposal as it is made available.




                                                       Page 120 of 279




WAI 50835
            b. Training on the EIS
            Paragraph 80. MCSO will provide education and training to all employees, including Deputies,
            Supervisors and commanders regarding EIS prior to its implementation as appropriate to
            facilitate proper understanding and use of the system. MCSO Supervisors shall be trained in and
            required to use EIS to ensure that each Supervisor has a complete and current understanding of
            the employees under the Supervisor’s command. Commanders and Supervisors shall be educated
            and trained in evaluating and making appropriate comparisons in order to identify any significant
            individual or group patterns. Following the initial implementation of the EIS, and as experience
            and the availability of new technology may warrant, MCSO may propose to add, subtract, or
            modify data tables and fields, modify the list of documents scanned or electronically attached,
            and add, subtract, or modify standardized reports and queries. MCSO shall submit all such
            proposals for review by the Monitor pursuant to the process described in Section IV.
            Phase 1: In compliance
                 •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: In compliance
            MCSO’s curriculum for Supervisor Responsibilities: Effective Law Enforcement (SRELE)
            regularly includes a refresher and updates for supervisors regarding how to most effectively use
            EIS tools and complete Alert Investigations for their subordinates within policy guidelines.
            MCSO is also modifying the Traffic Stop Monthly Report (TSMR) analysis and participating in
            regular conference calls with us and the Parties. A significant portion of these discussions revolve
            around how to effectively train supervisors to use the TSMR process in the furtherance of their
            supervisory duties and in accordance with the Court Order. Additionally, MCSO recently
            published the first and second Traffic Stop Quarterly Reports (TSQR). The conclusions and
            recommendations of each of these reports could prove useful for the continued refinement of
            supervisory training conducted by MCSO. We will continue to assist MCSO as it formulates
            training curriculum to enhance the supervisory functions of the Office.


            c. Protocol for Agency and Supervisory Use of the EIS
            Paragraph 81. MCSO shall develop and implement a protocol for using the EIS and information
            obtained from it. The protocol for using the EIS shall address data storage, data retrieval,
            reporting, data analysis, pattern identification, identifying Deputies for intervention, Supervisory
            use, Supervisory/agency intervention, documentation and audit. Additional required protocol
            elements include:
            a.       comparative data analysis, including peer group analysis, to identify patterns of activity
                     by individual Deputies and groups of Deputies;
            b.       identification of warning signs or other indicia of possible misconduct, including, but not
                     necessarily limited, to:
                            i.      failure to follow any of the documentation requirements mandated
                                    pursuant to this Order;


                                                       Page 121 of 279




WAI 50836
                        ii.     racial and ethnic disparities in the Deputy’s traffic stop patterns, including
                                disparities or increases in stops for minor traffic violations, arrests
                                following a traffic stop, and immigration status inquiries, that cannot be
                                explained by statistical modeling of race neutral factors or characteristics
                                of Deputies’ specific duties, or racial or ethnic disparities in traffic stop
                                patterns when compared with data of a Deputy’s peers;
                        iii.    evidence of extended traffic stops or increased inquiries/investigations
                                where investigations involve a Latino driver or passengers;
                        iv.     a citation rate for traffic stops that is an outlier when compared to data of
                                a Deputy’s peers, or a low rate of seizure of contraband or arrests
                                following searches and investigations;
                        v.      complaints by members of the public or other officers; and
                        vi.     other indications of racial or ethnic bias in the exercise of official duties;
            c.   MCSO commander and Supervisor review, on a regular basis, but not less than bimonthly,
                 of EIS reports regarding each officer under the commander or Supervisor’s direct
                 command and, at least quarterly, broader, pattern-based reports;
            d.   a requirement that MCSO commanders and Supervisors initiate, implement, and assess
                 the effectiveness of interventions for individual Deputies, Supervisors, and units, based on
                 assessment of the information contained in the EIS;
            e.   identification of a range of intervention options to facilitate an effective response to
                 suspected or identified problems. In any cases where a Supervisor believes a Deputy may
                 be engaging in racial profiling, unlawful detentions or arrests, or improper enforcement
                 of Immigration-Related Laws or the early warning protocol is triggered, the MCSO shall
                 notify the Monitor and Plaintiffs and take reasonable steps to investigate and closely
                 monitor the situation, and take corrective action to remedy the issue. Interventions may
                 include but are not limited to counseling, Training, Supervisor ride-alongs, ordering
                 changes in practice or procedure, changing duty assignments, Discipline, or other
                 supervised, monitored, and documented action plans and strategies designed to modify
                 activity. All interventions will be documented in writing and entered into the automated
                 system;
            f.   a statement that the decision to order an intervention for an employee or group using EIS
                 data shall include peer group analysis, including consideration of the nature of the
                 employee’s assignment, and not solely on the number or percentages of incidents in any
                 category of information recorded in the EIS;
            g.   a process for prompt review by MCSO commanders and Supervisors of the EIS records
                 of all Deputies upon transfer to their supervision or command;
            h.   an evaluation of whether MCSO commanders and Supervisors are appropriately using
                 the EIS to enhance effective and ethical policing and reduce risk; and
            i.   mechanisms to ensure monitored and secure access to the EIS to ensure the integrity,
                 proper use, and appropriate confidentiality of the data.

                                                    Page 122 of 279




WAI 50837
            Phase 1: In compliance
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            MCSO produces a number of reports and inspections that are relevant for this Paragraph. Due to
            issues with EIS data, methods of analysis and a change in vendors, MCSO has not been able to
            reliably produce the Traffic Stop Monthly Report (TSMR) based upon the criteria outlined in
            Paragraph 67.
            MCSO has published the Fourth and Fifth Traffic Stop Annual Reports (TSAR); however, the
            analysis from these reports addresses issues of potential systemic bias across the entire traffic
            patrol function and cannot be employed to address potential individual-level biased activity. The
            TSMR, which is currently undergoing a revision and a planned pilot process, will assist MCSO
            and its supervisors in evaluating the activity of individual deputies with regard to traffic stops and
            examine any behaviors that might suggest biased activity.
            MCSO has also published two TSQRs: the first, evaluated how supervisors review and document
            traffic stop activity of their subordinates; and the second, surveyed supervisors involved in the
            Third TSAR interventions about their experience in that process. Each has yielded information
            that MCSO can use for the development of training, modification of policy, and dissemination of
            resources to improve supervisory capabilities.
            Paragraph 81.a. requires that MCSO’s EIS protocols include “comparative data analysis,
            including peer group analysis, to identify patterns of activity by individual Deputies and groups
            of Deputies.”
            The EIU has conducted monthly and annual analyses looking for outliers that may indicate that
            an individual is behaving in a biased or unprofessional manner, in accordance with Paragraphs
            65, 66, and 67. The TSMR has been suspended and under revision since April 2016. MCSO has
            proposed methodologies in consultation with its new vendor. We and the Parties have had the
            opportunity during our site visits; and, most recently through regular conference calls, to ask
            questions and receive additional information. Most importantly, MCSO has created a method to
            match deputies, in the Annual Reports, using personal and professional characteristics that are
            intended to go beyond previous strategies that were based upon the geographic location of traffic
            stops alone. These methods have been met with support from deputies across the organization
            during meetings between MCSO personnel and the data analysis vendor (CNA). MCSO
            continues to work toward the finalization of a complimentary method for TSMRs. Once
            complete, these methods will allow MCSO to identify those deputies whose traffic stop outcomes
            are significantly different from their peers.
            MCSO has published two TSQRs. As noted above, the outcomes and recommendations could
            promote change in several ways throughout MCSO; however, they were not conducted in a way
            to compare peer supervisors.
            MCSO has also created an interface for Non-Traffic Contact Forms (NTCFs) to be available in
            the EIS database; however, MCSO has not yet begun to develop a methodology to investigate
            whether patterns of problematic behavior, action, or bias might be occurring in the stops these


                                                       Page 123 of 279




WAI 50838
            forms document. We have discussed these issues with MCSO during our site visit meetings since
            October 2018. We and the Parties have commented on preliminary materials provided by MCSO,
            and we will continue to work with MCSO to use these civilian contacts to their fullest potential.
            MCSO has proposed an initial review of how the forms and policy, EA-3 (Non-Traffic Contact),
            are currently being employed across the organization to create an appropriate statistical
            methodology that is responsive to the needs of the Order.
            MCSO is not in compliance with this Subparagraph.
            Paragraph 81.b. requires that MCSO’s EIS protocols include “identification of warning signs or
            other indicia of possible misconduct.”
            GH-5 (Early Identification System) provides significant direction for employees and supervisors
            alike to understand what type of behaviors will be viewed as problematic. As noted above, the
            intent of the TSMR is to identify deputies who might be engaged in biased activity regarding who
            they stop, cite, warn, or search. MCSO has been developing new methods for the TSMR, and we
            have collectively engaged in numerous discussions about refinements to future TSARs.
            MCSO is also revising the EIU Operations Manual, which will include sections on data protocols
            and the several analyses based upon the traffic stop and patrol data. The manual also includes
            thresholds for behavior ranging from failure to arrive on time for work to external complaints.
            BIO is examining these thresholds to determine why they were set at the present levels. This
            investigation may result in the modification of thresholds that have proven unproductive over the
            last several years. Additionally, MCSO is currently investigating threshold levels for the
            benchmarks for the TSMR outlined in Paragraph 67. As a result, the triggering of alerts for
            repetitive behavior exceeding several thresholds have been put on hold.
            Finally, as noted in Subparagraph 81.a. and 81.b.vi, MCSO should utilize all patrol data to
            evaluate the behavior of deputies in comparison to their peers. While the volume of Non-Traffic
            Contact Forms (NTCFs) pales in comparison to traffic stops, there are enough accumulated forms
            for analyses to commence. As we noted in Paragraph 75, we receive all NTCFs for investigative
            stops each month. The volume ranges from 15-25 per month. In our review of these interactions,
            we have noted that they typically involve suspicious behavior, and violations of traffic laws while
            on bicycles or waterways. These violations are often concentrated in particular locations
            throughout the County that may make it more likely that minority members are contacted. We
            have suggested to MCSO that the agency create an analytic method to determine whether there
            may be trends in activity over time that may require closer examination to eliminate any
            possibility of bias. Since our July site visit in 2019, we also undertook an evaluation of a random
            sample of Field Information contacts captured on NTCFs. Our review found a large overlap
            between civilian contacts labeled as Field Information and those labeled as Investigative Stops.
            We have engaged MCSO in further discussions clarifying this distinction. Until such time as this
            is resolved, we will select a combined sample of NTCFs from both categories of civilian
            interaction. MCSO is currently proposing to investigate how the NTCF forms and policy are
            being used across the agency. This would be an important first step that could lead to a more
            thorough analysis looking for potential indications of bias across these stops. We and the Parties
            continue to engage in discussions with MCSO about these significant issues.
            MCSO is not in compliance with this Subparagraph.


                                                      Page 124 of 279




WAI 50839
            Paragraph 81.c. requires that MCSO’s EIS protocols include “MCSO Commander and Supervisor
            review, on a regular basis, but not less than bimonthly, of EIS reports regarding each officer under
            the Commander or Supervisor’s direct command and, at least quarterly, broader, pattern-based
            reports.”
            Supervisory Note inspections include four measures to assess how well supervisors are using EIS
            information to oversee the activity and behavior of their subordinates: making supervisory
            comments on deputies; reviewing their body-worn camera footage; making Employee
            Performance Appraisal (EPA) notations; and reviewing subordinates’ EIS profiles. The overall
            reported compliance average across these criteria by MCSO has remained steady in the mid- to
            upper 90th percentile for the past year. Our computation of compliance rates is generally slightly
            lower than those reported by MCSO, as the agency uses a matrix of indicators for inspection,
            while we evaluate any significant departure from policy as a deficiency for an entire case.
            Regardless, AIU regularly sends out BIO Action Forms to those Districts with deficiencies noted,
            no matter the level of compliance. We have also repeatedly requested additional information
            from MCSO when we encounter an issue of concern and MCSO has always willingly provided
            the needed information or additional data. Rarely have we noted deficiencies involving the same
            supervisors in consecutive months. MCSO has already included repetitive BIO Action Form
            (BAF) deficiencies as an alert allegation. AIU has developed and presented a proposal to better
            track BAFs by type, individual, and District to ensure that any corrective actions are targeted at
            the most appropriate level and to be able to determine if there are particular supervisors that
            appear repeatedly within specified timeframes. It is important to note that in our review of 15
            randomly selected alert investigations each month, we have noticed an increase in investigations
            due to repetitive BAFs. In a response to our request for information following our October 2020
            remote site visit, the Captain of BIO indicated via memo that a proposal was being finalized and
            the tracking study of BAFs was likely to occur when resources allowed. We will evaluate this
            proposal as it is made available.
            MCSO is in compliance with this Subparagraph.
            Paragraph 81.d. requires that MCSO’s EIS protocols include “a requirement that MCSO
            Commanders and Supervisors initiate, implement and assess the effectiveness of interventions for
            individual Deputies, Supervisors, and units, based on assessment of the information contained in
            the EIS.”
            The EIS database generates alerts for issues ranging from data entry errors to internal and external
            complaints; however, many of the potential ongoing alerts are dependent upon the revision of
            alert thresholds which continue to undergo evaluation by MCSO. From these alerts, EIU
            personnel send out for investigation those alerts that are not redundant or mischaracterized in
            some fashion. Supervisors have a set amount of time to return these investigations with a
            description of their investigation and the outcome. MCSO has created an EIS Alert Review Group
            (ARG) that evaluates the investigations of supervisors prior to closing an alert. The group ensures
            that the reports of the supervisors address all aspects of the assigned investigation, and returns
            those that are deficient to the District for continued revision. Following the creation of the ARG,
            we have found the supervisors’ investigations and summaries to be much more complete and
            thorough. Over time, the review group’s request for additional information has dropped below
            one third of the investigations evaluated. MCSO has provided us with the original alert

                                                      Page 125 of 279




WAI 50840
            investigation documents (Attachment B of GH-5 [Early Identification System]), as well as
            modified ones arising from the ARG’s requests. AIU has also created a new inspection for EIS
            Alert Review Processes. This inspection initially determines whether the investigation was
            completed within policy timeframes of 30 days. The compliance rate for this quarter ranges from
            66% to 90%, although the lower percentage is based on three cases. BIO sent Action Forms to
            the Districts where supervisors did not complete their investigations within policy guidelines.
            MCSO is working to also ascertain whether the interventions undertaken are effective. We will
            continue to engage MCSO in this evaluation process in accordance with this and other Paragraphs.
            At present, since there is no mechanism in place to adequately judge the effectiveness of
            interventions, MCSO is not in compliance with this Subparagraph.
            Paragraph 81.e. requires MCSO’s EIS protocols to include “identification of a range of
            intervention options to facilitate an effective response to suspected or identified problems. In any
            case where a Supervisor believes a Deputy may be engaging in racial profiling, unlawful
            detentions or arrests, or improper enforcement of Immigration-Related Laws or the early warning
            protocol is triggered, MCSO shall notify the Monitor and Plaintiffs and take reasonable steps to
            investigate and closely monitor the situation, and take corrective action to remedy the issue.
            Interventions may include but are not limited to counseling, Training, Supervisor ride-alongs,
            ordering changes in practice or procedure, changing duty assignments, Discipline, or other
            supervised, monitored, and documented action plans and strategies designed to modify activity.
            All interventions will be documented in writing and entered into the automated system.”
            GC-17 (Employee Disciplinary Procedures) and GH-5 (Early Identification System) provide a
            wide range of options for supervisor interventions, as well as practical guidelines about how to
            employ those options. As noted above, GH-5 includes Attachment B, “Early Identification Alert
            Response Form.” This form specifies the responsibility of supervisors and serves as a checklist
            of processes the supervisor should use. EIU also attaches any documents, citations, or BWC
            recordings the supervisor might need to conduct an inquiry. We began observing the use of these
            forms in April 2017. Over the past six months, we have found that alert investigations conducted
            by supervisors has improved. Our inquiries for additional information typically revolve around
            alert investigations that have been closed as a result of simultaneous PSB inquiries, which take
            precedent, and/or updates on Action Plans or training recommended by District and EIU
            personnel.
            MCSO has also created an EIS Alert Review Group (ARG) to ensure that the closure of alerts is
            supported by documentation from supervisors and responsive to the needs of the organization.
            The number of completed investigations has dropped over the past several months as the ARG
            has taken a proactive role to communicate with the Districts and individual supervisors about how
            to effectively complete these investigations. This has meant that when the ARG intervenes, the
            total time to complete an investigation has increased; however, once complete, these
            investigations contain sufficient information to support the actions taken by District personnel.
            We have also worked with MCSO to propose an extension of alert investigation timeframes when
            documentation issues delay the process. We will evaluate this proposal when it is produced.
            MCSO is in compliance with this Subparagraph.



                                                      Page 126 of 279




WAI 50841
            Paragraph 81.f. requires that MCSO’s EIS protocols include “a statement that the decision to
            order an intervention for an employee or group using EIS data shall include peer group analysis,
            including consideration of the nature of the employee’s assignment, and not solely on the number
            or percentages of incidents in any category of information recorded in the EIS.”
            In the development of GH-5 (Early Identification System), MCSO has taken into consideration
            the nature of the employee’s assignment. In prior versions of GH-5, MCSO created an appendix
            for thresholds that indicated, for example, that the “use of force” threshold was different for
            Detention and Patrol personnel. Detention personnel are much more likely to need to employ
            force than their Patrol counterparts. In the current version of GH-5, MCSO refers to thresholds
            that will be included in the EIU Operations Manual; however, MCSO is evaluating the threshold
            limits to ensure that they are achieving the goals for which they were originally set. As part of
            the reevaluation process, MCSO is communicating with other local law enforcement agencies to
            collect information about current best practices regarding thresholds they employ. As a result,
            EIU personnel are more closely overseeing repetitive behaviors and have not initiated alert
            investigations for some threshold levels. When MCSO produces a new threshold appendix, we
            will evaluate it with regard to this and other portions of the Court Order.
            MCSO has also engaged a new outside contractor for analysis of traffic stop data. MCSO
            proposed and employed an expansion of “peer” comparisons beyond just the location of the traffic
            stop in the Fourth TSAR. MCSO matched deputies based upon personal and professional
            characteristics. During the analysis conducted for the Fourth TSAR, a statistical problem arose
            as the result of these matching characteristics. MCSO overcame this problem, and there were no
            additional indications of problems in the Fifth TSAR. MCSO is in the midst of planning pilot-
            testing for the TSMR using these new peer comparison strategies. MCSO will remain out of
            compliance with this Subparagraph until the TSMR is produced, evaluated, and implemented
            throughout the organization.
            Paragraph 81.g. requires that MCSO’s EIS protocols include “a process for prompt review by
            MCSO Commanders and Supervisors of the EIS records of all Deputies upon transfer to their
            supervision or command.”
            MCSO has noted the need for a prompt review in both the “Supervisor Responsibilities” and
            “Command Staff Responsibilities” sections of GH-5 (Early Identification System). EIU
            specifically addressed this issue during the EIS and SRELE training completed in November
            2017. EIU advised supervisors to document when they conducted their review in Supervisory
            Notes, as well as how long the deputy had been working in their chain of command when the
            review was conducted. This was also reiterated in the SRELE training that was approved on
            September 30, 2019. During our visits to several Districts in 2019 and 2020, MCSO personnel
            informed us that most command staff attempt to review these materials within the first few days
            that a deputy, or supervisor, moves to their District. In no cases have we found information where
            the 14-day limit outlined in policy has been problematic.
            MCSO is in compliance with this Subparagraph.
            Paragraph 81.h. requires that MCSO’s EIS protocols include “an evaluation of whether MCSO
            Commanders and Supervisors are appropriately using the EIS to enhance effective and ethical
            policing and reduce risk.” EIU has improved the processing and tracking of alert investigations.


                                                      Page 127 of 279




WAI 50842
            The development of Attachment B to GH-5 (Early Identification System) and training completed
            in EIS and SRELE has dramatically improved the information provided by supervisors when
            closing alerts. AIU has also created a new EIS Alert Review Process inspection that specifically
            looks for indications that supervisors have conducted a thorough examination within appropriate
            policy timeframes and selected appropriate responses to the allegations included in the alert
            investigation. At present, this inspection is limited to reviewing whether supervisors are
            completing alert investigations within the 30-day policy requirements. MCSO’s compliance rate
            for this inspection was below 90% during this quarter. MCSO continues to work on a secondary,
            but vital, feature of this inspection, which will include criteria to judge the effectiveness of
            interventions by identifying deputies and supervisors who trigger additional alerts. This
            inspection will become a valuable component to ensure that supervisors and command staff are
            using EIS to promote efficiency and ethical policing during the alert investigation process. We
            found no issues with the conclusions used for closing alert investigations during this quarter. For
            the cases that were not closed within policy guidelines, BIO sent out Action Forms to the Districts.
            As this process becomes more routine, we expect that District personnel will adjust to the policy
            requirements. MCSO has created a Post-Stop Perceived Ethnicity Inspection, which looks
            specifically at traffic stops where the driver has a traditionally Latino surname but the VSCF
            indicates a White driver. The inspectors review BWC recordings and evaluate whether the deputy
            correctly marked the form. Throughout this quarter, the inspection found no deficiencies in the
            reviews conducted.
            MCSO is not in compliance with this Subparagraph.
            Paragraph 81.i. requires that MCSO’s EIS protocols include “mechanisms to ensure monitored
            and secure access to the EIS to ensure the integrity, proper use, and appropriate confidentiality of
            the data.”
            MCSO has addressed the security and integrity of data in GH-5 (Early Identification System), as
            well as instituted facility inspections throughout the Districts – including the security of terminals,
            access to information, and mobile displays. We spot-check technology and security of old forms
            during each site visit and have found no problems to date. Additionally, on November 6, 2017,
            MCSO published the operating procedure for System Log Audit Requests; this became effective
            on November 30, 2017. The procedure outlines how PSB personnel will notify the Technology
            Management Bureau of any misuse of MCSO information systems allegations and request an
            audit of the suspected breach. We discussed this operating procedure, BAS SOP 17-4, during our
            January 2018 site visit meetings; it meets all of the concerns voiced since the February 2017
            discovery of two cases where data was compromised, but no one notified the Technology
            Management Bureau. We believe this procedure has proven effective to this point. In addition,
            we are provided all internal investigation summaries initiated each month; and found only three
            instances in which an employee was accused of misusing ACJIS and booking information. Two
            of these complaints are still under investigation by PSB, and one resulted in a not sustained
            finding. We will continue to evaluate the effectiveness of MCSO’s attention to data integrity.
            MCSO is in compliance with this Subparagraph.




                                                        Page 128 of 279




WAI 50843
            MCSO meets some of the requirements of Paragraph 81, but there remain a variety of activities
            that are currently ongoing that need to be completed before MCSO will be compliant. These
            range from the finalization of methods for the TSMR to the completion of revisions to the EIU
            Operations Manual. AIU has improved the tracking of alert investigations with the creation of
            the EIS Alert Review Process Inspection; and initiated a preliminary analysis of BIO Action Form
            tracking. However, each of these is limited because the EIS inspection does not evaluate the
            effectiveness of interventions; and without an inspection of BAFs over time, MCSO may not be
            adequately responding to repeated behavior that is difficult to detect with current methods. We
            have also requested that MCSO devise an audit for the NTCFs that have accumulated over the
            past two years. We and the Parties remain concerned that we have not noted many instances
            where supervisors proactively intervene with their subordinates; rather, the supervisors wait until
            prompted by EIS alerts or the ARG review of completed alert investigations. Command staff
            have taken a more active role in evaluating the work of supervisors as evidenced by the number
            of alert investigations returned to supervisors for revision or additional inquiry. MCSO has
            proposed initiating an evaluation of accumulated NTCFs to examine how the forms and policy
            are currently being used across the agency. We have provided feedback to this proposal and will
            evaluate the progression of this methodology as it becomes available. To comply with this and
            other Paragraphs, however, the methods would also have to be able to statistically indicate
            whether potential bias might be occurring with regard to how different ethnicities and races are
            being selected and treated during these encounters. We will continue to evaluate MCSO’s
            progress toward the goals outlined in this Paragraph.




                                                      Page 129 of 279




WAI 50844
            Section 9: Supervision and Evaluation of Officer Performance
            COURT ORDER             X.    SUPERVISION          AND      EVALUATIONS          OF     OFFICER
            PERFORMANCE


            Paragraph 82. MCSO and the County shall ensure that an adequate number of qualified first-
            line Supervisors are available to provide the effective supervision necessary to ensure that
            Deputies are following the Constitution and laws of the United States and State of Arizona, MCSO
            policy, and this Order. First-line Supervisors shall ensure that Deputies are policing actively
            and effectively, are provided with the instruction necessary to correct mistakes, and are held
            accountable for misconduct. To achieve these outcomes, MCSO shall undertake the following
            duties and measures:


            Paragraph 83. MCSO Supervisors shall provide the effective supervision necessary to direct and
            guide Deputies. Effective supervision requires that Supervisors: respond to the scene of certain
            arrests; review each field interview card and incident report; confirm the accuracy and
            completeness of Deputies’ daily activity reports; respond to each Complaint of misconduct;
            ensure Deputies are working actively to engage the community and increase public trust and
            safety; provide counseling, redirection, support to Deputies as needed, and are held accountable
            for performing each of these duties.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
            Phase 2: In compliance
            Due to COVID-19 concerns, we postponed our October 2020 site visit, and therefore we did not
            conduct any District visits in the third quarter of 2020. Our compliance findings for this reporting
            period are based on the review of documents submitted as proof of compliance.
            We reviewed a sample of 81 Incident Reports for July, for the randomly selected date of July 15.
            Seventy-nine of 81 Incident Reports were reviewed and memorialized by a supervisor within the
            required timelines. All of the 11 Arrest Reports received were reviewed and approved by
            supervisors within the required 72 hours. There were 12 Vehicle Crash Reports submitted in the
            sample for July, of which 11 included timely documentation of supervisory review. In total, 79
            of 81 reports were in compliance, for a compliance rate of 97.53%. We conducted a routine
            quality review on a 10% random sample of the reports we reviewed and found no significant
            errors. For July, MCSO reported 63 hours of community policing. This is a considerable decrease
            from the number of hours MCSO has reported in previous months. We believe this may be a
            result of revised Patrol protocols due to COVID-19. In our sample reviews of Patrol Activity
            Logs for the month, we noted one instance where a deputy noted some type of community
            policing activity. There was no CAD report included, so we could not determine the type of
            activity that occurred.




                                                      Page 130 of 279




WAI 50845
            We reviewed all 13 community policing worksheets and noted a total of 5 hours completed, and
            23 persons contacted for July. We identified no community policing activities in Aguila or
            Guadalupe. These are the two areas selected for the first and second phases of stand-alone training
            with regard to Goals 3 and 5 of the Constitutional Policing Plan (CPP).
            We reviewed a representative sample of 98 Incident Reports for August, for the randomly selected
            date of August 22. Of the 98 Incident Reports, 93 had proper documentation of timely supervisory
            review. Of the 98 Incident Reports, 15 were vehicle collisions. Of the 15 Vehicle Crash Reports,
            13 had documentation that a supervisor had reviewed and approved the reports. The compliance
            rate for timely supervisory review of Incident Reports in August was 95.88%. No major errors
            were noted during our quality control review of a sample Incident Reports. Of the 21 Arrest
            Reports, supervisors reviewed 20 within 72 hours as required. For August, MCSO reported 253
            hours of community policing. In our sample reviews of Patrol Activity Logs for August, we noted
            no community policing events. We reviewed all of the 14 community policing worksheets for
            August. Deputies reported a total of six hours of community policing, with 509 persons in
            attendance at community events. A deputy noted one event in the town of Aguila, a drive-by for
            a child’s birthday party.
            We reviewed a representative sample of 70 Incident Reports for September, for the randomly
            selected date of September 12. All of the 70 Incident Reports included documentation that they
            had been reviewed and approved by supervisors as required by this Paragraph, for a compliance
            rate of 100%. All of the 20 Arrest Reports had been reviewed and signed by supervisors within
            the required timeline. There were seven Vehicle Crash Reports submitted in the sample; we
            confirmed timely supervisory review on all reports. We conducted a quality review of a random
            sample from the 70 reports reviewed for September and found no significant deficiencies. For
            September, MCSO reported 385 hours of community policing. In our reviews of Patrol Activity
            Log samples for September, we did not find any community policing activities reported. For
            September, we reviewed all 13 community policing worksheets generated for the month.
            Deputies reported 14.78 hours of community policing, with 991 attendees. Of these 991
            attendees, 950 were participants in 911 first responder tributes. We did not note any community
            policing events in Aguila or Guadalupe.
            For each month of the quarter, we selected a supervisor and a squad of deputies from each District.
            We requested several documents, including Patrol Activity Logs (PALs), for each deputy. We
            reviewed PALs for each month of the quarter to assess if deputies turned them in by the end of
            each shift, and if supervisors reviewed each PAL.
            For July, we reviewed PALs for 29 deputies and seven supervisors. All 29 deputies’ Patrol
            Activity Logs contained documentation of supervisory review. All seven supervisors’ Patrol
            Activity Logs contained documentation of command-level review. For August, we reviewed
            Patrol Activity Logs for 28 deputies and seven supervisors. All 28 deputies’ PALs contained
            documentation of supervisory review. All seven supervisors’ PALs contained documentation of
            command-level review. For September, we reviewed Patrol Activity Logs for 33 deputies and
            seven supervisors. All 33 deputies’ PALs contained documentation of supervisory review; all
            seven sergeants’ PALs contained documentation of command-level review. Based on the review
            of PAL samples selected for July, on a daily basis, deputies completed an average of 0.38 Incident
            Reports, handled an average of 3.97 calls for service, completed an average of 1.86 self-initiated

                                                      Page 131 of 279




WAI 50846
            calls, and traveled an average of 92.93 miles. Based on the review of PAL samples selected for
            August, on a daily basis, deputies completed an average of 0.75 Incident Reports, handled an
            average of 4.64 calls for service, completed an average of 2.46 self-initiated calls, and traveled
            an average of 70.71 miles. Based on the review of PAL samples selected for September, on a
            daily basis, deputies completed an average of 0.97 Incident Reports, handled an average of 5.15
            calls for service, completed an average of 2.94 self-initiated calls, and traveled an average of
            88.39 miles.
            We also reviewed deputies’ and supervisors’ PALs to determine if supervisors provided on-scene
            supervision, and if those supervisor-deputy contacts were documented. For the sample dates
            selected in July, there were 21 supervisor-deputy field contacts reported by deputies and
            supervisors. For the sample dates selected in August, there were 54 supervisor-deputy field
            contacts reported by deputies and supervisors. For the sample dates selected in September, there
            were 26 supervisor-deputy field contacts reported by deputies and supervisors.
            For July, August, and September, we reviewed selected samples of non-traffic incidents involving
            stops and detentions, which were recorded on Non-Traffic Contact Forms (NTCFs). For July, we
            selected 24 NTCFs for review. All 24 NTCFs had been submitted prior to the end of the shift.
            All 24 NTCFs were reviewed and approved by supervisors within 72 hours, as required. The
            compliance rate for timely submission and timely supervisory review of NTCFs in July was
            100%. For August, we selected 24 NTCFs to review. All 24 NTCFs were submitted prior to the
            end of the shift. Twenty-one of the 24 NTCFs were reviewed and approved by supervisors within
            the required timeframe. The compliance rate for timely submission and timely supervisory review
            of NTCFs in August was 87.5%. For September, we selected all 23 NTCFs generated, for review.
            All 23 NTCFs were submitted prior to the end of the shift. Twenty-one of the 23 NTCFs were
            reviewed and approved by supervisors within the required timeframe. The compliance rate for
            timely submission and timely supervisory review of NTCFs in September was 91.3%. For this
            reporting period, compliance with timely submission and timely supervisory review of NTCFs
            was 92.96%. We assess compliance with this Paragraph, as it relates to NTCFs in conjunction
            with timely reviews of VSCFs, under Paragraph 90.
            Our reviews for this reporting period revealed that in July, of the 24 NTCFs, 21 stops involved
            White individuals, with a total of 27 White individuals documented in these stops. Three stops
            involved Latino individuals, with each incident having one individual contacted. Three stops
            involved Asians or Pacific Islanders. One stop involved an African American individual.
            For August, we reviewed 24 NTCFs, of which 17 stops involved White individuals, with a total
            of 27 White individuals documented in these stops. In one stop, there were eight White
            individuals contacted in a park. Six stops involved Latinos, with each incident having one
            individual contacted. One stop involved an African American individual.




                                                      Page 132 of 279




WAI 50847
            For September, we reviewed 23 NTFCs, of which 15 stops involved White individuals, with a
            total of 18 White individuals documented in these stops. Three stops involved Latino individuals.
            Three stops involved African American individuals, with each incident having one individual
            contacted. White drivers were involved in 53 of the 71 stops, or 74.65%. Latinos were involved
            in 12 of the 71 stops, or 16.90%. African Americans were involved in five of the 71 stops, or 7%.
            Asian or Pacific Islanders were involved in three of the 71 stops, or 4%.


            Paragraph 84. Within 120 days of the Effective Date, all patrol Deputies shall be assigned to a
            single, consistent, clearly identified Supervisor. First-line field Supervisors shall be assigned to
            supervise no more than twelve Deputies.
            In Full and Effective Compliance
            To verify Phase 2 compliance with this Paragraph, we reviewed monthly rosters and shift rosters
            for the third quarter of 2020. For July, we reviewed a sample of shift rosters from Districts 1, 2,
            and 3; for August, we reviewed a sample of shift rosters from Districts 4, 6, and 7, and Lake
            Patrol; and for September, we reviewed a sample of shift rosters from Districts 1, 2, and 3. Our
            reviews of monthly and daily rosters indicated that deputies were assigned to a single consistent
            supervisor, and deputies worked the same shifts as their supervisors. For July, there were eight
            shifts where supervisors exceeded the 1:8 ratio. For each of these shifts where the span of control
            was exceeded, supervisors wrote memorandums documenting the event. District 1 had two shifts
            where the span of control was exceeded, and District 2 had six shifts where the span of control
            was exceeded. For August, there were 12 shifts were supervisors exceeded the 1:8 ratio.
            Supervisors wrote memorandums documenting each of these events. District 1 had four shifts
            where the span of control was exceeded, District 2 had seven shifts where the span of control was
            exceeded, and District 4 had one shift where the span of control was exceeded. For September,
            there were five shifts were supervisors exceeded the 1:8 ratio. Supervisors wrote memorandums
            documenting each of these events. All of the shifts where the span of control was exceeded
            occurred in District 1.
            On September 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 85. First-line field Supervisors shall be required to discuss individually the stops
            made by each Deputy they supervise with the respective Deputies no less than one time per month
            in order to ensure compliance with this Order. This discussion should include, at a minimum,
            whether the Deputy detained any individuals stopped during the preceding month, the reason for
            any such detention, and a discussion of any stops that at any point involved any immigration
            issues.
            In Full and Effective Compliance




                                                      Page 133 of 279




WAI 50848
            To assess MCSO’s compliance with this Paragraph, we requested that MCSO provide copies of
            reports documenting that supervisors are meeting with and discussing individually the stops made
            by each deputy, at least once per month. We then requested documentation for one randomly
            selected supervisor from each District, for each month of the reporting period, and the squad of
            deputies who reports to that supervisor. Supervisors record the discussion of traffic stops by
            applying the “Discussed with Deputy” option. MCSO documents supervisor-deputy discussions
            in a spreadsheet, which it submits for inspection. The spreadsheet also documents timely
            supervisory review of VSCFs. In addition to the spreadsheet, MCSO submits all VSCFs for the
            month in review. We select a 10% random sample of VSCFs from each District to review for
            content. We also inspect the sample of VSCFs submitted for review of traffic stops under
            Paragraphs 25 and 54, as part of compliance with Paragraph 91, to verify if supervisors are
            addressing deficiencies in the documentation related to the stops.
            Paragraph 85 requires that supervisors discuss traffic stops at least once per month with their
            deputies. To efficiently manage this requirement along with other administrative and operational
            duties, supervisors generally conduct several traffic stop-related discussions with each deputy
            during the month. Supervisor-deputy discussions of traffic stops that occurred toward the latter
            part of the month may not get reviewed until the following month. Our selections for these
            discussions change every month, so to obtain complete records for each deputy, MCSO holds the
            submission until all of the information requested for the month is complete. Accordingly, the
            documentation of supervisory-deputy discussions of traffic stops is submitted 30 days
            retroactively.
            For July, MCSO submitted the June traffic stops for each deputy, by District. The total number
            of traffic stops for each District was: District 1, 17; District 2, four; District 3, 46; District 4, 29;
            Lake Patrol, 43; District 6, 27; and District 7, 24. There were a total of 190 traffic-related events
            for all Districts, and sergeants discussed 187 of these events with the deputies who conducted
            them, for a compliance rate of 98.42%.
            For August, MCSO submitted the July traffic stops for each deputy, by District. The total number
            of traffic stops for each District were: District 1, 18; District 2, 29; District 3, four; District 4, 27;
            Lake Patrol, 12; District 6, 126; and District 7, 19. There were a total of 235 traffic-related events
            for all Districts, and sergeants discussed 234 of these with the deputies that conducted them, for
            a compliance rate of 99.57%.
            For September MCSO submitted the August traffic stops for each deputy, by District. The total
            number of traffic stops for each District were: District 1, 44; District 2, six; District 3, 57; District
            4, 67; Lake Patrol, 49; District 6, 29; and District 7, 35. There were a total of 287 traffic-related
            events for all Districts, and sergeants discussed all 256 of these events with the deputies who
            conducted them, for a compliance rate of 89.20%. For this reporting period, there were a total of
            712 traffic stops reported. We received documentation that supervisors discussed 677 of these
            stops with the deputies that conducted them. This is a compliance rate of 95.08%.
            On October 5, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.



                                                         Page 134 of 279




WAI 50849
            Paragraph 86. On-duty field Supervisors shall be available throughout their shift to provide
            adequate on-scene field supervision to Deputies under their direct command and, as needed, to
            provide Supervisory assistance to other units. Supervisors shall be assigned to and shall actually
            work the same days and hours as the Deputies they are assigned to supervise, absent exceptional
            circumstances.
            In Full and Effective Compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed a sample of daily shift rosters for
            the three months of the reporting period. To verify Phase 2 compliance with this Paragraph, we
            reviewed monthly rosters and shift rosters for the quarter in review. For July, we reviewed a
            sample of shift rosters from Districts 1, 2, and 3. Our reviews of monthly and daily rosters
            indicated that deputies were assigned to and worked the same schedules as their supervisors, and
            supervisors were available to provide on-scene supervision.
            MCSO deputies’ and sergeants’ activities are captured in Patrol Activity Logs (PALs). We
            selected a random sample of one day per month, and one squad per District, for review. For July
            we reviewed PALs for seven sergeants and 29 deputies. We noted a total of 21 field supervisor-
            deputy contacts between the combined deputies’ and sergeants’ PALs for the selected dates. For
            August, we requested PALs for 28 deputies and seven sergeants. We received and reviewed all
            requested PALs, and noted a total of 54 field supervisor-deputy contacts between the combined
            deputies’ and sergeants’ PALs for the selected dates. For September, we reviewed PALs for 33
            deputies and seven sergeants. We noted a total of 26 field supervisor-deputy contacts between
            the combined deputies’ and sergeants’ PALs for the selected dates. We reviewed the monthly
            shift rosters for each month of the reporting period. Our reviews indicate that supervisors are
            assigned to work the same hours as the deputies under their supervision. Our reviews of Patrol
            Activity Logs indicate that supervisors have been available to provide on-scene supervision.
            On October 5, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 87. MCSO shall hold Commanders and Supervisors directly accountable for the
            quality and effectiveness of their supervision, including whether commanders and Supervisors
            identify and effectively respond to misconduct, as part of their performance evaluations and
            through non-disciplinary corrective action, or through the initiation of formal investigation and
            the disciplinary process, as appropriate.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
            Phase 2: Not in compliance




                                                      Page 135 of 279




WAI 50850
            To assess MCSO’s compliance with this Paragraph, we request the names of all deputies and
            supervisors whose performance appraisals were completed during the reporting period. From the
            lists of employees submitted, we request a representative sample. The selection of deputies and
            supervisors whose EPAs are requested is based on the number of requirements set forth in the
            First and Second Orders. There are a greater number of requirements that supervisory EPAs must
            address, therefore, a greater number of supervisors’ EPAs are reviewed for compliance.
            We requested and reviewed performance evaluations submitted for six deputies and nine
            supervisors whose performance evaluations were completed in July. All six deputy EPAs
            appropriately addressed the employee’s performance; all were in compliance. With regard to our
            findings on supervisor EPAs, all nine were rated on the quality and effectiveness of supervision.
            Eight of the nine supervisor EPAs included comments on the supervisor’s ability to identify and
            respond to misconduct. Six of the nine supervisor EPAs appropriately assessed the employees
            on the quality of their reviews. The EPAs for one captain, one lieutenant, and one sergeant did
            not properly document the required entries with regard to the quality of reviews of their
            subordinates’ EIS profiles. All supervisor EPAs addressed the quality of reviews of misconduct
            investigations. All nine supervisor EPAs addressed the requirements of Paragraph 99 with
            sufficient specificity, including the complaint history and their dispositions, discipline,
            commendations, awards, civil or administrative claims, lawsuits, training history, assignment and
            rank history, supervisory actions, and EIS histories. In total, six of the nine supervisor EPAs met
            all requirements. For July, including both deputy and supervisor EPAs, 12 of 15 EPAs, or 80%,
            were in compliance.
            We requested and reviewed performance evaluations submitted for five deputies and nine
            supervisors whose EPAs were completed in August. All five deputy EPAs appropriately
            addressed the employee’s performance for the period in review; all were in compliance. All nine
            supervisor EPAs rated the supervisors on the quality and effectiveness of their supervision. Seven
            of the nine supervisor EPAs included comments related to the supervisors’ ability to identify and
            respond to misconduct. Six of the nine supervisor EPAs addressed the quality of supervisory
            reviews. The EPAs for one captain, one lieutenant, and one sergeant did not properly document
            the required entries with regard to the quality of reviews of their subordinates’ EIS profiles. Seven
            of the nine supervisor EPAs assessed the supervisors’ quality of internal investigations and/or the
            quality of their reviews of internal investigations. One sergeant was not assessed on the quality
            of his internal investigations, and one captain was not assessed on the quality of his reviews of
            internal investigations. All 14 EPAs addressed the requirements of Paragraph 99 with sufficient
            specificity, including complaint histories and the employees’ dispositions, discipline,
            commendations, awards, civil or administrative claims, lawsuits, training history, assignment and
            rank history, supervisory actions, and EIS histories. In total, six of the nine supervisor EPAs met
            all requirements. For August, including both deputy and supervisor EPAs, 11 of the 14 EPAs, or
            78.57% were in compliance.
            We requested and reviewed Employee Performance Appraisals submitted for six deputies and 10
            supervisors whose EPAs were completed in September. Five of six deputy EPAs sufficiently
            addressed all required areas of assessment. We found one deputy EPA where the employee had
            an open internal misconduct investigation which was not documented in the EPA, and was
            therefore not in compliance with Paragraph 99. Eight of the 10 supervisor EPAs rated the


                                                       Page 136 of 279




WAI 50851
            employees on the quality and effectiveness of their supervision, with two supervisors having no
            direct reports. All 10 supervisor EPAs included comments related to the supervisors’ ability to
            identify and respond to misconduct. All 10 supervisor EPAs addressed the quality of supervisory
            reviews. All 10 supervisor EPAs addressed the requirements of Paragraph 99 with sufficient
            specificity, including complaint histories and the employees’ dispositions, discipline,
            commendations, awards, civil or administrative claims, lawsuits, training history, assignment and
            rank history, supervisory actions, and EIS histories. All eight supervisors who had subordinates
            were assessed on the quality of their internal affairs investigations and/or the quality of their
            reviews of internal investigations, as required by Paragraph 176. In total, all of the 10 supervisors’
            EPAs were in compliance. For September, including both deputy and supervisor EPAs, 15 of 16
            EPAs, or 93.75% were in compliance. Of the 45 EPAs reviewed for the third quarter of 2020, 37
            were in compliance. The compliance rate for this reporting period was 82.22%.


            Paragraph 88. To ensure compliance with the terms of this Order, first-line Supervisors in any
            Specialized Units enforcing Immigration-Related Laws shall directly supervise the law
            enforcement activities of new members of the unit for one week by accompanying them in the
            field, and directly supervise the in-the-field-activities of all members of the unit for at least two
            weeks every year.
            In Full and Effective Compliance
            MCSO does not have any specialized units that enforce immigration-related laws. We continue
            to monitor arrests and detentions as part of our review process to ensure that MCSO is in
            compliance with its own directives on this issue.
            For this reporting period we received lists containing all incidents involving MCSO arrests and
            criminal citations. For each month, we requested a random sample of arrests and criminal
            citations. In total, we reviewed 59 incidents involving arrests and 60 incidents involving criminal
            citations. We also reviewed a random sample of 249 Incident Reports for this reporting period.
            During our reviews of the documentation provided for this reporting period, we have found no
            evidence to indicate any violations of this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with our determination.




                                                       Page 137 of 279




WAI 50852
            Paragraph 89. A Deputy shall notify a Supervisor before initiating any immigration status
            investigation, as discussed in Paragraph 28. Deputies shall also notify Supervisors before
            effectuating an arrest following any immigration-related investigation or for an Immigration
            Related Crime, or for any crime related to identity fraud or lack of an identity document. The
            responding Supervisor shall approve or disapprove the Deputy’s investigation or arrest
            recommendation based on the available information and conformance with MCSO policy. The
            Supervisor shall take appropriate action to address any deficiencies in Deputies’ investigation or
            arrest recommendations, including releasing the subject, recommending non-disciplinary
            corrective action for the involved Deputy, and/or referring the incident for administrative
            investigation.
            In Full and Effective Compliance
            To assess MCSO’s compliance with this Paragraph, we requested all reports related to
            immigration status investigations, any immigration-related crimes, or any incidents or arrests
            involving lack of identity documents. The Incident Reports requested were for the period in
            review. Any incident wherein a deputy requests a supervisor’s permission to contact Immigration
            and Customs Enforcement (ICE) or Customs and Border Patrol (CBP) – to ascertain the legal
            status of an individual involved in a stop, detention, or any incident under investigation by MCSO
            – falls under the reporting requirements of this request. For this reporting period, there were no
            reported events that would fall under the requirements of this Paragraph.
            For the third quarter of 2020, MCSO submitted one criminal citation that occurred in September.
            The driver, a Latino, was stopped for a traffic infraction. He did not have a driver’s license,
            registration, or proof of insurance. The driver was cited and released. We noted no issues with
            this case.
            For this reporting period, we received lists noting all incidents involving MCSO arrests and
            criminal citations. For each month, we requested a random sample of arrests and criminal
            citations. From each list, we selected a 10% random sample of incidents. In total, we reviewed
            59 incidents resulting in arrest and 60 incidents involving criminal citations. In addition, we
            reviewed 249 Incident Reports for the quarter.
            On December 9, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 90. MCSO Deputies shall submit documentation of all stops and Investigatory
            Detentions conducted to their Supervisors by the end of the shift in which the action occurred.
            Absent exceptional circumstances, within 72 hours of receiving such documentation, a Supervisor
            shall independently review the information. Supervisors shall review reports and forms for
            Boilerplate or conclusory language, inconsistent information, lack of articulation of the legal
            basis for the action, or other indicia that the information in the reports or forms is not authentic
            or correct. Appropriate disciplinary action should be taken where Deputies routinely employ
            Boilerplate or conclusory language.



                                                      Page 138 of 279




WAI 50853
            Phase 1: In compliance
               •   EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
            Phase 2: In compliance
            We reviewed 36 incidents involving traffic stops for July 2020. There were 21 stops related to
            speeding, of which eight resulted in citations and 13 resulted in warnings. There were two stops
            related to equipment violations. Nine stops were for moving violations other than speeding. Four
            stops related to registration or license plate violations. Twelve of the stops resulted in citations,
            and 24 resulted in warnings. All 36 Vehicle Stop Contact Forms we reviewed noted the serial
            number of the reviewing supervisor, date, and time of supervisory review. All 36 VSCFs were
            reviewed within the required 72 hours. For July, MCSO submitted a spreadsheet documenting
            each VSCF by District, for a total of 271 VSCFs. Supervisors reviewed 270 of 271 VSCFs within
            72 hours, for a compliance rate of 99.63%.
            We reviewed 35 incidents involving traffic stops for August 2020. Twenty-four of the 35 traffic
            stops related to speeding. Of the 24 stops related to speeding, 12 drivers received citations, and
            12 received warnings. One stop related to an equipment violation. Six of the stops involved
            moving traffic infractions other than speeding. There were four stops related to registration or
            license plate violations. Of the 35 stops, 14 resulted in citations, and 21 resulted in warnings.
            Supervisors reviewed all 35 VSCFs within 72 hours. For August, MCSO submitted a spreadsheet
            documenting each VSCF by District, for a total of 512 VSCFs. Supervisors reviewed 510 of 512
            VSCFs within 72 hours, for a compliance rate of 99.60%.
            We reviewed 35 incidents involving traffic stops for September 2020. Seventeen of the 35 traffic
            stops involved speeding violations. Of the 17 stops related to speeding, nine drivers received
            citations and eight drivers received warnings. Seven stops involved equipment violations. Seven
            stops involved traffic violations other than speeding. There were four stops related to registration
            or license plate violations. Of the 35 stops, 13 resulted in citations and 22 resulted in warnings.
            All 35 Vehicle Stop Contact Forms had timely supervisory reviews. For September, MCSO
            submitted a spreadsheet documenting each VSCF by District, for a total of 294 VSCFs. We
            reviewed the data and supervisors reviewed 292 of 294 VSCFs within 72 hours, for a 99.31%
            compliance rate.
            For July August, and September, we reviewed selected samples of non-traffic incidents involving
            stops and detentions, which were recorded on Non-Traffic Contact Forms (NTCFs). Our
            assessment of compliance also included reviews of BWC recordings on selected cases, some of
            which included searches of the individuals detained. For July, we selected 24 NTCFs for review.
            All 24 NTCFs had been submitted prior to the end of the shift. All of the 24 NTCFs were reviewed
            and approved by supervisors within 72 hours, as required. The compliance rate for timely
            submission and timely supervisory review of NTCFs in July was 100%. We reviewed BWC
            recordings associated with seven incidents and noted no concerns with the stops. For August, we
            selected 24 NTCFs to review. All 24 NTCFs were submitted prior to the end of the shift. Twenty-
            one of 24 NTCFs were reviewed and approved by supervisors within the required timeframe. We
            reviewed BWC recordings associated with six cases and noted no concerns with the stops. For
            September, we selected 23 NTCFs to review. All NTCFs were turned in before the end of the
            shift. Twenty-one of 23 NTCFs had supervisory reviews documented within 72 hours. We


                                                       Page 139 of 279




WAI 50854
            reviewed BWC recordings associated with two incidents and noted no concerns with the stops.
            For the quarter, 66 of 71 NTCFs reviewed were in compliance with timely supervisory review.
            The compliance rate was 92.96%.
            We take into account all stops and detentions, both traffic and non-traffic, when we determine the
            compliance rate for this Paragraph. The compliance rate for timely reviews of all combined stops
            and detentions, from the samples chosen, for this reporting period was 99.13%. For this reporting
            period, our inspection of the documentation provided has not revealed any evidence of boilerplate
            or conclusory language, inconsistent or inaccurate information, or lack of articulation, as to the
            legal basis for stops and detentions.


            Paragraph 91. As part of the Supervisory review, the Supervisor shall document any
            Investigatory Stops and detentions that appear unsupported by reasonable suspicion or are
            otherwise in violation of MCSO policy, or stops or detentions that indicate a need for corrective
            action or review of agency policy, strategy, tactics, or Training. The Supervisor shall take
            appropriate action to address all violations or deficiencies in Investigatory Stops or detentions,
            including recommending non-disciplinary corrective action for the involved Deputy, and/or
            referring the incident for administrative or criminal investigation.
            Phase 1: In compliance
               •   EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
               •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                   amended on May 28, 2020.
               •   GF-5 (Incident Report Guidelines), most recently amended on April 30, 2020.
            Phase 2: In compliance
            We reviewed traffic stop data reported by MCSO for its July inspection (BI2020-0089). To
            determine compliance with this Paragraph, for July, we randomly selected 35 traffic-related
            events, which BIO then audited for compliance. Of the 35 traffic-related events, MCSO reported
            that 32 or 91.43%, had no deficiencies. As a result of the inspection, three BIO Action Forms
            were generated. The first deficiency was attributed to a District 2 deputy. In this stop, the deputy
            cleared the incident on CAD using the wrong code. The second and third deficiencies were
            attributed to a deputy in District 6, and a sergeant in District 6. The deputy marked the VSCF as
            having made no arrest, when the violator was cited criminally and released. The sergeant failed
            to complete an assisting BWC log. We do not consider any these deficiencies to be of a serious
            nature, as it relates to the requirements of this Paragraph.
            We reviewed a spreadsheet documenting each VSCF by District, for July, to determine if
            supervisors were reviewing VSCFs within the required 72 hours. We reviewed data for 271 traffic
            stops, and determined that supervisors had completed timely reviews in 99.63% of the cases. For
            July, we requested 24 NTCFs from the list that MCSO submitted. We reviewed the NTCFs to
            determine if supervisors were reviewing them within the required 72 hours. We determined that
            supervisors had completed timely reviews in 100% of the cases.



                                                      Page 140 of 279




WAI 50855
            For July, none of the BlueTeam supervisors’ corrective actions submitted for our review pertained
            to the 35 stops selected for the July inspection. For July, we requested a sample of 10 corrective
            actions generated during the month. Corrective actions are documented on BlueTeam
            Supervisory Notes. Three corrective actions were associated with inaccurate or missing
            information on VSCFs, citations, or written warnings. Five corrective actions were taken as a
            result of procedural or policy violations during traffic stops. One corrective action was associated
            with a technical failure, and in one corrective action we could not identify a deficiency.
            We reviewed traffic stop data reported by MCSO for its August inspection (BI2020-0102). We
            randomly selected 35 traffic-related events, which BIO then audited for compliance. The
            inspection report noted that 32 stops, or 91.43%, had no compliance deficiencies. The inspection
            found compliance deficiencies associated with three stops. All three deficiencies were attributed
            to District 2 deputies. In the first case, the deputy did not complete an assisting deputy BWC log.
            In the second case, the deputy cleared the stop using the wrong CAD code. In the third case, the
            deputy documented the wrong license plate on the VSCF, as well as on the citation. A supervisory
            review of the documentation associated with this stop should have identified and corrected the
            error. We consider this a serious deficiency. In the last deficiency identified by the inspection
            report, the deputy failed to introduce himself when he first approached the violator during the
            stop.
            We reviewed a spreadsheet documenting each VSCF by District, for August, to determine if
            supervisors were reviewing VSCFs within the required 72 hours. We reviewed 512 VSCFs and
            determined that supervisors had completed timely reviews in 510 of 512 stops, or in 99.60% of
            the cases. From the list submitted by MCSO, we requested all 24 NTCFs that were generated in
            August. We inspected the NTCFs to determine if supervisors were reviewing them within the
            required 72 hours. We determined that supervisors had completed timely reviews in 91.30% of
            the cases.
            For August, we requested a list of corrective actions. From the list submitted, we selected 10
            corrective actions to review. Two corrective actions were associated with inaccurate or missing
            information on the VSCF, citation, or written warning. Five corrective actions were associated
            with procedural or policy violations during traffic stops. One corrective action pertained to a
            policy or procedure violation not associated with a traffic stop. Two corrective actions were
            associated with technical failures. There were no BlueTeam notes for corrective actions
            submitted pertaining to the 35 stops selected for August.
            We reviewed traffic stop data reported by MCSO for its September inspection (BI2020-0114).
            We randomly selected 35 traffic-related events, which BIO then audited for compliance. The
            inspection report noted that 27 stops, or 77.14%, had no compliance deficiencies. The first three
            deficiencies occurred in District 1. In the first stop, the deputy documented no additional deputies
            on the scene on the VSCF, when there was one other deputy involved in the stop. In the second
            stop, the deputy failed to tow the violator’s vehicle as required by policy. In the third deficiency,
            the deputy conducted an improper search of the violator’s vehicle. We believe this deficiency
            was serious and should have been addressed by the deputy’s supervisor. The fourth deficiency
            was attributed to a District 4 deputy who misidentified an Asian male driver as White in the
            written warning and VSCF. The fifth deficiency was also attributed to a District 4 deputy who
            failed to complete an assisting BWC log for the traffic stop. The sixth deficiency was attributed

                                                       Page 141 of 279




WAI 50856
            to a deputy from District 6 who conducted an inventory search of the vehicle, prior to towing, and
            did not note this in the documentation submitted. The deputy also cleared the incident with the
            wrong CAD code. These errors were serious and should have been addressed by the supervisor
            reviewing the documentation. The seventh deficiency was attributed to another District 6 deputy
            who failed to document an additional deputy on the scene of the traffic stop. The eighth
            deficiency occurred in Lake Patrol where the same deputy failed to complete an assisting BWC
            log, and failed to provide incidental contact forms to two individuals involved in the stop. We
            consider the failure to provide incidental contact forms a serious deficiency which should have
            been identified and addressed by the supervisor. In total, three of the eight stops had deficiencies
            that should have been identified and addressed by supervisors, and therefore did not meet the
            requirements of this Paragraph.
            For September, we requested a list of corrective actions. From the list submitted, we selected a
            sample of 10 corrective actions to review for the month. Of the 10 corrective actions, two were
            associated with body-worn camera and recording issues: failure to activate the BWC; late
            activation of the BWC; turning off the camera before the event was concluded; or poor positioning
            of the BWC. Two corrective actions were associated with inaccurate or missing information on
            VSCFs, citations, or written warnings. Four corrective actions were associated with procedural
            or policy violations involving traffic stops. One corrective action was associated with a technical
            failure, and one corrective action was related to deputy safety. There were no BlueTeam notes
            for corrective actions pertaining to the 35 stops selected for September.
            We reviewed a spreadsheet documenting each VSCF by District, for September to determine if
            supervisors were reviewing VSCFs within the required 72 hours. We reviewed 287 VSCFs and
            determined that supervisors had completed timely reviews in 256 VSCFs, or in 89.20% of the
            cases. For September, we requested all 23 NTCFs generated by Patrol deputies. We reviewed
            all 23 NTCFs to determine if supervisors were reviewing NTCFs within the required 72 hours.
            We determined that supervisors had completed timely reviews in 21 of 23 cases, which is 91.30%.
            Paragraph 90 requires timely supervisory reviews of documentation pertaining to stops and
            detentions. Paragraph 91 requires supervisors to identify policy violations, deficiencies, and
            training issues noted in stops and detentions. Of the sample of 105 stops inspected for this
            reporting period, there were serious deficiencies and policy violations that occurred in four stops,
            that supervisors failed to identify and address in their reviews. The compliance rate for Paragraph
            91 for this reporting period was 96.19%.


            Paragraph 92. Supervisors shall use EIS to track each subordinate’s violations or deficiencies
            in Investigatory Stops or detentions and the corrective actions taken, in order to identify Deputies
            needing repeated corrective action. Supervisors shall notify IA. The Supervisor shall ensure that
            each violation or deficiency is documented in the Deputy’s performance evaluations. The quality
            and completeness of these Supervisory reviews shall be taken into account in the Supervisor’s
            own performance evaluations. MCSO shall take appropriate corrective or disciplinary action
            against Supervisors who fail to conduct complete, thorough, and accurate reviews of Deputies’
            stops and Investigatory Detentions.



                                                      Page 142 of 279




WAI 50857
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: Not in compliance
            To determine compliance, we will review the EIS and IAPro histories for each of the employees
            whose EPAs were selected for review under Paragraph 87. We will then review the information
            to determine if all violations, deficiencies, PSB investigations, and corrective actions taken
            pertaining to stops and detentions, which were listed in the employee’s EIS and IAPro resumes,
            were accurately documented in the employee’s EPA. Failure to identify and memorialize any
            issues and actions taken as noted in the employee’s EIS and IAPro resumes, reflects on the quality
            of the supervisor’s reviews. By reviewing EIS and IAPro resumes, we will also be able to identify
            if a deputy has repeated entries of any specific violations, and if subsequent actions taken to
            correct the issue have been documented in the employee’s EPA. For applicable supervisors’
            EPAs, in addition to the above metric, we will review comments made in reference to the quality
            of supervisory reviews to ensure that the rater has specific comments addressing this Paragraph’s
            requirements. Both of these requirements must be met for compliance. Deficiencies in quality
            of EIS reviews, by supervisors, will also reflect in our assessment of compliance for Paragraph
            100. In order to ensure fairness to the agency, when we assess compliance with this Paragraph,
            we also try look at the performance appraisal as a whole to determine if the intent and spirit of
            the Paragraph under review was captured.
            For July, we reviewed six deputy EPAs and nine supervisor EPAs. All six deputy EPAs reviewed
            were in compliance. We found three supervisor EPAs where the quality of EIS reviews pertaining
            to stops and detentions was not sufficiently and specifically documented to meet the requirements
            of this Paragraph. For August, we reviewed five deputy EPAs and nine supervisor EPAs. All
            five deputy EPAs were in compliance. During our reviews, we found three supervisor EPAs
            where the quality of EIS reviews pertaining to stops and detentions was not sufficiently and
            specifically documented to meet the requirements of this Paragraph. For September, we reviewed
            six deputy EPAs and 10 supervisor EPAs. All deputy EPAs were in compliance. All supervisor
            EPAs were in compliance. For this quarter, all of the 17 deputy EPAs were in compliance with
            this Paragraph. Of the 28 supervisor EPAs reviewed for compliance with the requirements of this
            Paragraph, 22 were in compliance. A total of 39 of 45 EPAs met the requirements of this
            Paragraph. The compliance rate was 86.67%.


            Paragraph 93. Absent extraordinary circumstances, MCSO Deputies shall complete all incident
            reports before the end of shift. MCSO field Supervisors shall review incident reports and shall
            memorialize their review of incident reports within 72 hours of an arrest, absent exceptional
            circumstances.
            In Full and Effective Compliance
            We reviewed a representative sample of 81 Incident Reports for July, for the randomly selected
            date of July 15. Of the 81 Incident Reports, we verified documentation of timely supervisory
            review on 79. Of the 81 Incident Reports, 12 were vehicle collisions. Of the 12 Vehicle Crash
            Reports, 11 had documentation that a supervisor had reviewed and approved the reports. The


                                                      Page 143 of 279




WAI 50858
            compliance rate for timely supervisory review of Incident Reports in July was 97.53%. During
            our quality control review of Incident Reports, we found no significant issues. Of the 11 Arrest
            Reports, supervisors reviewed all of them within 72 hours as required.
            We reviewed a sample of 98 Incident Reports for August, for the randomly selected date of
            August 22. Ninety-four of the 98 reports were in compliance. Twenty of the 21 Arrest Reports
            were reviewed and approved within the required 72 hours. There were 15 Vehicle Crash Reports
            submitted in the sample for August, of which 13 included documentation of supervisory review.
            The compliance rate for timely submission and review of Incident Reports in August was 95.88%.
            We conducted a quality review on a 10% random sample of the reports we reviewed, and noted
            no issues of concern.
            We reviewed a representative sample of 70 Incident Reports for September, for the randomly
            selected date of September 12. All Incident Reports were submitted before the end of the shift.
            All of the 70 Incident Reports included documentation that they had been reviewed and approved
            by supervisors as required by this Paragraph, for a compliance rate of 100%. There were 20
            Arrest Reports, and all were reviewed and approved by supervisors within the required 72 hours.
            There were seven Vehicle Crash Reports submitted in the September sample; we confirmed
            timely supervisory review on all crash reports. We conducted a quality review on a 10% random
            sample of the reports submitted and found no significant deficiencies.
            On March 17, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 94. As part of the Supervisory review, the Supervisor shall document any arrests that
            are unsupported by probable cause or are otherwise in violation of MCSO policy, or that indicate
            a need for corrective action or review of agency policy, strategy, tactics, or Training. The
            Supervisor shall take appropriate action to address violations or deficiencies in making arrests,
            including notification of prosecuting authorities, recommending non-disciplinary corrective
            action for the involved Deputy, and/or referring the incident for administrative or criminal
            investigation.
            Phase 1: In compliance
               •   EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
               •   GF-5 (Incident Report Guidelines), most recently amended on April 30, 2020.
            Phase 2: Not in compliance
            To assess compliance with this Paragraph, we will request a list of bookings and criminal citations
            for the period in review. We will randomly select a sample of 20 bookings and 20 criminal
            citations, which BIO will then inspect for compliance. In addition, MCSO will review all cases
            involving immigration arrests, and arrests related to lack of identity documents. MCSO will also
            review all MCAO turndowns for lack of probable cause, and submit those for our review. The
            total of cases selected per month will not to exceed 60. We will review Incident Report Inspection
            reports as part of the documentation to determine compliance with Paragraphs 94 and 96. The


                                                      Page 144 of 279




WAI 50859
            BIO inspection will review the selected cases, which are retroactive two months. We review the
            Incident Report Inspection Report and its corresponding Inspection Matrix for each month of the
            reporting period. Some inspection points in the matrix are given stronger consideration in our
            reviews than others, as these are fundamental requirements of Paragraph 94; if deficiencies are
            noted, they may also impact the successful conclusion of the case. In all the cases described
            below, we relied on the BIO inspector’s notations and observations to determine our findings.
            For July, we reviewed Incident Report Inspection, BI2020-0069. We selected 20 bookings and
            20 criminal citations, which BIO then inspected for compliance. There were no immigration-
            related arrests, and no cases involving identity theft investigations reported by MCSO. There
            were no County Attorney turndowns for lack of probable cause. The inspection resulted in a
            98.86% compliance rating. We reviewed the inspection report, which noted six deficient cases;
            and reviewed the matrix used by BIO for the inspection. We determined that there were two cases
            where the inspector noted deficiencies that fall within the purview of this Paragraph. There were
            other cases where deficiencies or violations of policy occurred. However, we did not consider
            these to have any debilitating effect on the cases. We consider two cases noted in our July review
            as not being in compliance with the requirement that supervisors conduct thorough reviews and
            identify arrests that are unsupported by probable cause, or are otherwise in violation of MCSO
            policy, or that indicate a need for corrective action or review of agency policy, strategy, tactics,
            or training. The first case was a domestic violence arrest for assault with a deadly weapon. A
            mallet was used in the assault, and it was seized as evidence and placed into property. The
            inspector could not find the mallet listed on any property receipt. This error could affect chain of
            custody for the evidence in this case. The second case involved a stop where the deputy failed to
            articulate probable cause or reasonable suspicion for detaining and running a check on the subject,
            who was eventually arrested. The Incident Report and Form 4 charging document lacked
            articulation with regard to a witness who observed and reported the criminal activity that was
            used as justification to detain the individual. The BIO matrix noted that there was not a proper
            investigation, and the report did not articulate reasonable suspicion or probable cause for the
            initial detention. We determined that the supervisor should have identified and corrected the
            listed deficiencies. There were no Incident Memorialization Forms generated by the chain of
            command for the period in review. MCSO submitted seven BIO Action Forms for deficiencies
            identified in this inspection.
            For August, we reviewed Incident Report Inspection, BI2020-0085. We selected 20 bookings
            and 20 criminal citations, which BIO then inspected for compliance. There were no immigration-
            related arrests, no cases involving identity theft investigations, and no County Attorney
            turndowns for lack of probable cause. The BIO inspection listed five incidents where deficiencies
            were noted.
            We reviewed the matrix used by BIO for their inspection and noted that five of the 40 cases had
            deficiencies that fall within the purview of this Paragraph. We consider these five cases as
            noncompliant. The first case was related to a traffic stop of an individual suspected of possession
            of narcotics. The inspector noted that the initial report and supplement had inconsistent
            information on the location and movement of the vehicle. The second case involved a disorderly
            conduct/fighting arrest. The inspector noted that the suspect was questioned about the incident
            after being detained in handcuffs, without Miranda warnings. The third case was an assault with


                                                      Page 145 of 279




WAI 50860
            a deadly weapon; the report lacked documentation for the time when the suspect invoked his right
            to remain silent and his right to an attorney. The report also lacked articulation of the probable
            cause for the charges. The fourth case involved an assault committed by a juvenile offender; the
            deputy submitted the charging document to the wrong court. The fifth case was a trespassing
            arrest where the report did not articulate the elements of the crime, as required by state statute.
            For September, we reviewed Incident Report Inspection, BI2020-0098. We selected 19 bookings
            and 20 criminal citations, which BIO then inspected for compliance. MCSO did not submit any
            information regarding immigration-related arrests, cases involving identity theft investigations,
            and County Attorney turndowns for lack of probable cause. The BIO Inspection Report noted
            deficiencies in four cases. We reviewed the matrix used by BIO for their inspection and noted
            that three of the 39 cases had deficiencies that fall within the purview of this Paragraph. We
            consider these cases noncompliant. The first case involved an assault. The inspector noted that
            the report did not articulate that there were injuries to the victim. In addition, the assault charges
            were not supported in the report. The inspector also noted the report lacked details about the
            assault. The second case was an arrest where the suspect was not handcuffed because he was on
            crutches; the suspect was searched and questioned without Miranda warnings. The legality of
            the search then became an issue. The third case was an assault where the charging document
            submitted to County Attorney did not articulate any injuries to the victim, a statutory requirement
            for the charge.
            In our last quarterly status report, we noted that MCSO reported that there were 11 Incident
            Memorialization Forms (IMFs) in processing. There were no Incident Memorialization Forms
            submitted for July, August, or September. There were 119 cases selected for inspection during
            this quarter; we determined that 10 were not in compliance. Of the 119 cases selected for
            inspection, 109, or 91.60%, were determined to be in compliance.


            Paragraph 95. Supervisors shall use EIS to track each subordinate’s violations or deficiencies
            in the arrests and the corrective actions taken, in order to identify Deputies needing repeated
            corrective action. The Supervisor shall ensure that each violation or deficiency is noted in the
            Deputy’s performance evaluations. The quality of these supervisory reviews shall be taken into
            account in the Supervisor’s own performance evaluations, promotions, or internal transfers.
            MCSO shall take appropriate corrective or disciplinary action against Supervisors who fail to
            conduct reviews of adequate and consistent quality.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: Not in compliance




                                                       Page 146 of 279




WAI 50861
            There are two primary areas of assessment for this Paragraph. The first is to determine if
            supervisors are tracking subordinates’ deficiencies and violations in arrests, and accurately
            documenting these issues along with corrective actions in employees’ EPAs. In addition, repeated
            corrective actions should be addressed in EPAs. The second is to determine if the quality of
            supervisory reviews of EIS are being addressed in supervisors’ EPAs. The quality and
            effectiveness of interventions, as a result of deficiencies pertaining to stops and detentions, is a
            requirement which we assess under Paragraph 97.
            To determine compliance, we will review the EIS and IAPro histories for each of the employees
            whose EPAs were selected for review under Paragraph 87. We will then review the information
            to determine if all violations, deficiencies, IA investigations, and corrective actions taken
            pertaining to arrests, which were listed in the employee’s EIS and IAPro resumes, were accurately
            documented in the employee’s EPA. Failure to identify and memorialize any issues and actions
            taken as noted in the employee’s EIS and IAPro resumes, reflects on the quality of the supervisor’s
            quality of reviews. By reviewing EIS and IAPro resumes, we will also be able to identify if a
            deputy has repeated entries of any specific violations, and if subsequent actions taken to correct
            the issue have been documented in the employee’s EPA. For applicable supervisors’ EPAs, in
            addition to the above metric, we will review comments made in reference to the quality of
            supervisory reviews to ensure that the rater has specific comments addressing this Paragraph’s
            requirements. Both of these requirements must be met for compliance. Deficiencies in quality
            of EIS reviews by supervisors will also reflect in our assessment of compliance for Paragraph
            100. In order to ensure fairness to the agency, when we assess compliance with this Paragraph,
            we also try look at the performance appraisal as a whole to determine if the intent and spirit of
            the Paragraph under review was captured.
            For July, we reviewed six deputy EPAs and nine supervisor EPAs. All six deputy EPAs reviewed
            were in compliance. We found three supervisor EPAs where the quality of EIS reviews pertaining
            to arrests was not sufficiently and specifically documented to meet the requirements of this
            Paragraph. For August, we reviewed five deputy EPAs and nine supervisor EPAs. All five
            deputy EPAs were in compliance. During our reviews, we found three supervisor EPAs where
            the quality of EIS reviews pertaining to arrests was not sufficiently and specifically documented
            to meet the requirements of this Paragraph. For September, we reviewed six deputy EPAs and
            10 supervisor EPAs. All deputy EPAs were in compliance. All supervisor EPAs were in
            compliance. For the period in review, all of the 17 deputy EPAs reviewed were in compliance
            with this Paragraph. Of the 28 supervisor EPAs reviewed, 22 were in compliance. A total of 39
            of 45 EPAs met the requirements of this Paragraph. The compliance rate was 86.67%. In our
            last quarterly status report, we issued a compliance warning and noted that commanders must
            ensure that the quality of EIS reviews pertaining to violations and deficiencies in arrests, and
            corrective actions taken, must be sufficiently and specifically addressed. For this reporting
            period, MCSO was not in compliance with the requirements of this Paragraph.




                                                      Page 147 of 279




WAI 50862
            Paragraph 96. A command-level official shall review, in writing, all Supervisory reviews related
            to arrests that are unsupported by probable cause or are otherwise in violation of MCSO policy,
            or that indicate a need for corrective action or review of agency policy, strategy, tactics, or
            Training. The commander’s review shall be completed within 14 days of receiving the document
            reporting the event. The commander shall evaluate the corrective action and recommendations
            in the Supervisor’s written report and ensure that all appropriate corrective action is taken.
            Phase 1: In compliance
               •   EA-11 (Arrest Procedures), most recently amended on May 13, 2020.
            Phase 2: Not in compliance
            This Paragraph requires that a command-level official review a supervisor’s investigation of the
            circumstances pertaining to any arrest that lacks probable cause, is in violation of policy, or where
            there is a need for corrective action or review of the agency’s policy, strategy, tactics, or training.
            Our reviews to determine compliance with this Paragraph are associated with the documentation
            provided for Paragraph 94. If BIO identifies deficient cases in the Incident Report inspection,
            and the deficiencies fall within any of the four areas noted in Paragraphs 94 and 96, we will review
            the documentation to determine compliance. Since this Paragraph pertains to command reviews
            of supervisory investigations of deficient arrests, we will also review Incident Memorialization
            Forms to determine compliance. Our reviews for compliance with this Paragraph are determined
            by the command staff’s timely reviews of IMFs, once submitted by supervisors, and commanders’
            evaluation of the corrective actions taken.
            There were no Incident Memorialization Forms (IMFs) submitted for this quarter. In several of
            our previous quarterly status reports, we have documented our concerns with the low number of
            IMFs completed by Patrol supervisors and commanders. The absence of IMFs, in our estimation,
            is not conclusive evidence that violations and deficiencies are not occurring in arrests. In fact,
            BIO findings indicate the opposite. As evidenced in BIO inspection findings for the quarter, there
            were a number of issues identified in arrests during this reporting period. All of these deficiencies
            were identified by BIO, not by Patrol supervisors reviewing Arrest Reports. In April, MCSO
            reported that there were 11 IMFs in processing. None of these have been completed and submitted
            for our review. In past submissions for this Paragraph, MCSO has advised us of any IMFs that
            are still in processing. MCSO did not indicate if there were any additional IMFs in processing
            for this quarter. Our concern with the timely completion of IMFs is not only about prompt
            identification and correction of issues to ensure a successful prosecution, but also the timeliness
            of the corrective actions taken so that deputies do not repeat the same mistakes. Commanders
            have 14 days to complete reviews of their supervisors’ reviews of arrests that have deficiencies
            outlined in this Paragraph’s requirements. It is unlikely that commanders are unaware of the
            deficiencies in arrests that were identified in April. Yet, we have not been able to confirm that
            these reviews have been completed in a timely manner several months after the violations and
            deficiencies were first identified. In our last quarterly status report, we noted that MCSO
            submitted four IMFs, of which three, or 75%, were in compliance. We issued a warning that if
            MCSO did not meet this Paragraph’s requirements for this quarter, compliance would be
            withdrawn.



                                                        Page 148 of 279




WAI 50863
            In consideration of our concerns with IMFs, and in addition to deficiencies identified in arrests in
            BIO inspections during this quarter, MCSO is not in compliance with this Paragraph for this
            reporting period.


            Paragraph 97. MCSO Commanders and Supervisors shall periodically review the EIS reports
            and information, and initiate, implement, or assess the effectiveness of interventions for individual
            Deputies, Supervisors, and units based on that review. The obligations of MCSO Commanders
            and Supervisors in that regard are described above in Paragraphs 81(c)–(h).
            Phase 1: In compliance
                •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            Phase 2: Not in compliance
            As per GH-5 (Early Identification System) and GB-2 (Command Responsibility), supervisors are
            required to conduct EIS reviews twice per month for sworn members. Command review of EIS
            profiles of supervisory and command personnel began in February 2017. To assess MCSO’s
            compliance with this Paragraph, for every month of the reporting period, we selected a supervisor
            and a squad of deputies from each District. We then reviewed the documentation provided as
            verification of compliance with this Paragraph. We also requested that EIS reviews of the
            commanders responsible for the selected personnel be included. The purpose of conducting EIS
            reviews is for supervisors to oversee the performance of subordinates and implement and assess
            necessary interventions. In previous discussions, we have advised MCSO that EIS reviews should
            be thorough, and completed within a timeframe that allows supervisors to effectively monitor
            subordinates. MCSO informed us that supervisors would be advised that EIS reviews should be
            conducted to coincide with pay periods, or approximately every 14 days. While we understand
            that this exact timeframe may not be feasible for all reviews, we are concerned that EIS reviews
            conducted within relatively close proximity do not address the intent of this Paragraph, and are
            being completed perfunctorily to meet policy requirements.
            For July, we reviewed the documentation provided for 56 employees – which included the ranks
            of deputy, sergeant, lieutenant, and captain. Of the 56 employees, 50 had the required two EIS
            reviews in the month, for an 89.29% compliance rate. For August, we reviewed Supervisory
            Notes requested as verification of compliance for 50 employees. Of the 50 selected employees,
            all had appropriate documentation of timely EIS reviews, for a compliance rate of 100%. For
            September, we received Supervisory Notes as verification of compliance of EIS reviews for the
            selected 58 employees. Of the 58 employees, 50 had appropriate documentation of compliance
            with this Paragraph, for a compliance rate of 86.20%. Our reviews for September noted one
            deputy with no entries, one deputy with two EIS reviews within three days, two deputies with EIS
            reviews within two days, and four deputies with two EIS reviews on the same day. The EIS
            reviews conducted for seven of the eight deputies were all completed at the end of the month; and
            at most, three days after the first review. The timing of these reviews indicates that EIS profiles
            were not looked at for the first 27 days of the month. Each of these secondary reviews appear to
            have been solely for satisfying the requirement of two reviews per month. These reviews were
            of little or no value and failed to meet the requirements of this Paragraph.


                                                       Page 149 of 279




WAI 50864
            The total compliance rate for the quarter, for periodic supervisory and command EIS reviews,
            was 91.56%. The reviews of broader pattern-based reports, as required by Paragraph 81.c., and
            assessments of interventions as required by this Paragraph, have not been sufficiently documented
            to meet compliance with this Paragraph.


            d. Regular Employee Performance Review and Evaluations
            Paragraph 98. MCSO, in consultation with the Monitor, shall create a system for regular
            employee performance evaluations that, among other things, track each officer’s past
            performance to determine whether the officer has demonstrated a pattern of behavior prohibited
            by MCSO policy or this Order.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: Not in compliance
            To assess compliance with this Paragraph, we review a sample of deputy and supervisor EPAs
            selected on a monthly basis under Paragraph 87. There are several Paragraphs in the First and
            Second Orders that have requirements pertaining to the assessment and documentation of
            performance in Employee Performance Appraisals. Supervisors are also required to identify and
            track the performance of deputies who have patterns of behavior prohibited by the Order and
            MCSO policy. Paragraphs 92 and 95 also require assessment of the quality of EIS supervisory
            reviews. The revised methodologies for Paragraphs 92 and 95 are explained in detail in our
            reviews of these two Paragraphs.
            In our reviews of EPAs for this quarter, we again found performance dimensions related to
            supervisory EPAs that are not being addressed with enough consistency to establish compliance
            in those areas. The areas of weakness continue to be the assessment of supervisor effectiveness
            in identifying and responding to misconduct; the assessment of supervisors’ quality of misconduct
            investigations and command reviews of misconduct investigations; and assessment of the quality
            of EIS reviews and documentation of deficiencies found in stops, detentions, and arrests. For this
            reporting period, of the 45 EPAs reviewed, 37 were in compliance. The compliance rate for this
            reporting period was 82.22%. During our October remote site visit, we addressed these
            deficiencies with MCSO. In addition. we reiterated the importance of addressing these issues in
            the next EPA training.


            Paragraph 99. The review shall take into consideration all past Complaint investigations; the
            results of all investigations; Discipline, if any, resulting from the investigation; citizen
            Complaints and commendation; awards; civil or administrative claims and lawsuits related to
            MCSO operations; Training history; assignment and rank history; and past Supervisory actions
            taken pursuant to the early warning protocol.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.


                                                      Page 150 of 279




WAI 50865
            Phase 2: In compliance
            To determine compliance with this Paragraph, we review the statement, signed by the supervisor
            at the conclusion of the EPA, as acknowledgement that the supervisor has done due diligence in
            researching and documenting the employee’s history for the review period, as it pertains to the
            requirements of Paragraph 99. The areas of review include: complaint investigations and
            dispositions; discipline; citizen complaints; commendations; awards; civil or administrative
            claims; and past supervisory actions taken pursuant to EIS alerts. We also verify documentation
            to ensure that the information provided under Paragraph 99 is accurate. Supervisors completing
            EPAs are required to document their findings relevant to these areas if their reviews reveal any
            applicable events or actions. The acknowledgement indicates that if something was discovered,
            it is included in the appropriate areas of the appraisal. As confirmation, we review EIS and IAPro
            resumes for each employee whose EPA we received during the quarter, under Paragraphs 87, 92,
            and 95. We review these resumes and compare them to the notations listed by the supervisor
            authoring the EPA, under Paragraph 99. We verify that any past actions noted in the resumes are
            captured in the EPA. We have previously emphasized to MCSO the importance of accurate
            documentation and thorough reviews of EIS.
            In the EPAs reviewed for this quarter, supervisors have documented their findings as it pertains
            to complaints, discipline, commendations, awards, claims, and supervisory actions with enough
            consistency to meet the requirements of this Paragraph. For this reporting period, we reviewed
            Employee Performance Appraisals for 17 deputies and 28 supervisors. We found one deputy
            EPA where the employee had an open internal misconduct investigation which was not
            documented in the EPA, and was therefore not in compliance with Paragraph 99. Forty-four of
            45 EPAs (97.78%) reviewed sufficiently documented the requirements of this Paragraph.


            Paragraph 100. The quality of Supervisory reviews shall be taken into account in the
            Supervisor’s own performance evaluations.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: Not in compliance
            We reviewed Employee Performance Appraisals for 28 supervisors and commanders who
            received EPAs during this reporting period. We previously noted that the requirements of
            Paragraphs 92 and 95, the quality of supervisory reviews of EIS, is taken into account in the
            assessment of compliance with this Paragraph. Twenty-four of the 28 supervisor EPAs
            sufficiently documented the quality of EIS reviews to meet compliance. The quality of reviews
            of supervisors’ misconduct investigations, as per Paragraph 176, is also figured into the
            assessment of compliance for this Paragraph. For this reporting period, 26 of 28 supervisor EPAs
            met compliance standards for Paragraph 176. When the compliance results of all related
            Paragraphs were factored in, 24 of 28 EPAs addressed the requirements of this Paragraph, as it
            pertains to the quality of supervisory reviews. Since MCSO had previously been in compliance
            with this Paragraph, in our last quarterly status report we issued a warning for noncompliance.
            For this reporting period, MCSO is not in compliance with the requirements of this Paragraph.


                                                      Page 151 of 279




WAI 50866
            Paragraph 101. Within 180 days of the Effective Date, MCSO shall develop and implement
            eligibility criteria for assignment to Specialized Units enforcing Immigration-Related Laws. Such
            criteria and procedures shall emphasize the individual’s integrity, good judgment, and
            demonstrated capacity to carry out the mission of each Specialized Unit in a constitutional,
            lawful, and bias-free manner. Deputies assigned to a Specialized Unit who are unable to
            maintain eligibility shall be immediately re-assigned.
            In Full and Effective Compliance
            MCSO does not have any specialized units that enforce immigration-related laws. Therefore, by
            default, MCSO is in Phase 2 compliance with this Paragraph. We continue to monitor arrests and
            detentions as part of our review process to ensure that MCSO is in compliance with its own
            directives on this issue.
            For July, August, and September, we received lists containing all incidents involving MCSO
            arrests and criminal citations. For each month, we requested a random sample of arrests and
            criminal citations. In total, we reviewed 59 incidents involving arrests and 60 incidents involving
            criminal citations. We also reviewed a random sample of 249 Incident Reports for this reporting
            period. During our reviews of the documentation provided for this reporting period, we found no
            evidence to indicate any violations of this Paragraph.
            On December 28, 2018, MCSO asserted Full and Effective Compliance with this Paragraph.
            After review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-
            Intervenors disagreed with the Monitor’s determination.




                                                      Page 152 of 279




WAI 50867
            Section 10: Misconduct and Complaints
            COURT ORDER XI. MISCONDUCT AND COMPLAINTS


            a. Internally-Discovered Violations
            Paragraph 102. MCSO shall require all personnel to report without delay alleged or apparent
            misconduct by other MCSO Personnel to a Supervisor or directly to IA that reasonably appears
            to constitute: (i) a violation of MCSO policy or this Order; (ii) an intentional failure to complete
            data collection or other paperwork requirements required by MCSO policy or this Order; (iii) an
            act of retaliation for complying with any MCSO policy; (iv) or an intentional provision of false
            information in an administrative investigation or any official report, log or electronic transmittal
            of information. Failure to voluntarily report or document apparent misconduct described in this
            Paragraph shall be an offense subject to Discipline.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
            Phase 2: In compliance
            During our assessments of compliance with this Paragraph, we have reviewed hundreds of
            misconduct investigations involving MCSO personnel. Many of them have been internally
            generated.
            During this reporting period, we reviewed 146 administrative misconduct investigations. Sixty-
            seven were generated internally. Twenty-three involved identified sworn personnel, 20 involved
            identified Detention personnel, and three involved identified civilian personnel. The remaining
            21 internally generated investigations were deaths that occurred within MCSO jails where no
            principal was identified.
            MCSO has continued to identify and address misconduct that is raised by other employees or
            identified by supervisory personnel. While some of these investigations did not meet all
            requirements for the proper reporting or completion of misconduct investigations, we address
            these failures in other Paragraphs in this report.




                                                       Page 153 of 279




WAI 50868
            b. Audit Checks
            Paragraph 103. Within one year of the Effective Date, MCSO shall develop a plan for conducting
            regular, targeted, and random integrity audit checks to identify and investigate Deputies possibly
            engaging in improper behavior, including: Discriminatory Policing; unlawful detentions and
            arrests; improper enforcement of Immigration-Related Laws; and failure to report misconduct.
            Phase 1: In compliance
               •   Audits and Inspections Unit Operations Manual, Section 303, published on August 27,
                   2020.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
            Phase 2: Not in compliance
            MCSO’s Audits and Inspections Unit (AIU), a unit of the Bureau of Internal Oversight (BIO), is
            responsible for these requirements. During this reporting period, on August 27, 2020, AIU
            published a section (Section 303) of the AIU Operations Manual that outlines AIU’s fulfilment
            of the “targeted” Paragraph 103 requirements.
            For this reporting period, BIO again submitted several completed inspections in support of the
            “regular” and “random” elements of this Paragraph. The inspections examined, for example,
            complaint intake tests, Supervisory Notes, Patrol Activity Logs, traffic stop data, post-stop
            ethnicity, County Attorney turndown dispositions, and Patrol Shift Rosters. We reviewed these
            reports and believe that they comport with the Paragraph 103 requirement for “regular” and
            “random” integrity audit checks.
            Now that the relevant section of the AIU Operations Manual has been published, AIU has reported
            that it plans to begin “targeted” integrity testing during the last quarter of this year.


            c. Complaint Tracking and Investigations
            Paragraph 104. Subject to applicable laws, MCSO shall require Deputies to cooperate with
            administrative investigations, including appearing for an interview when requested by an
            investigator and providing all requested documents and evidence. Supervisors shall be notified
            when a Deputy under their supervision is summoned as part of an administrative investigation
            and shall facilitate the Deputy’s appearance, absent extraordinary and documented
            circumstances.
            In Full and Effective Compliance




                                                      Page 154 of 279




WAI 50869
            In the fall of 2015, MCSO developed a draft checklist and investigative format for administrative
            investigations. All the requirements in this Paragraph are included in these protocols. The
            checklist and formats were approved for use in early 2016, and all personnel through the rank of
            captain were required to attend a training session regarding the use of these forms. Effective June
            1, 2016, all administrative investigations were required to use these forms. MCSO has
            consistently met this requirement, and MCSO has included the checklists in administrative
            investigations forwarded for our review.
            Since that time, the Professional Standards Bureau (PSB) drafted revisions to the investigation
            checklist and format to provide additional clarification on procedural requirements. We and the
            Parties reviewed the revisions and provided our feedback. The revised format and investigation
            checklist were approved for use. The Misconduct Investigative Training for personnel outside of
            PSB also now includes a discussion of the revisions to these forms.
            During the last reporting period, we reviewed 65 administrative misconduct investigations.
            Thirty-five involved sworn personnel. All 65 were in compliance with the requirements of this
            Paragraph.
            During this reporting period, we reviewed 146 administrative misconduct investigations. Eighty-
            two involved sworn personnel. All but two were both initiated and completed after July 20, 2016
            and included the use of the approved investigative format and checklist. We continue to note that
            deputies consistently appear for scheduled interviews, provide all required information to
            investigators, and cooperate with investigations. There were no instances identified where a
            supervisor failed to facilitate a deputy’s attendance at an interview. There were three instances
            (4%) where there was no indication in the report that the investigator had notified the employee’s
            supervisor of an intended administrative interview. As is our practice, we will discuss these three
            investigations with PSB during our next site visit.
            On March 17, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 105. Investigators shall have access to, and take into account as appropriate, the
            collected traffic stop and patrol data, Training records, Discipline history, and any past
            Complaints and performance evaluations of involved officers.
            In Full and Effective Compliance
            Our reviews of investigations conducted by MCSO have verified that the information required
            for compliance with this Paragraph is consistently provided in the checklist and investigative
            reports.
            As a result of the Second Order and effective July 20, 2016, the PSB Commander makes all
            preliminary disciplinary decisions. The PSB and Administrative Services Division Commanders
            created a worksheet that provides information regarding how MCSO makes disciplinary
            decisions, and how MCSO considers employees’ work history. PSB includes this form in the
            sustained investigation documentation that we receive and review for compliance.


                                                      Page 155 of 279




WAI 50870
            During this reporting period, we reviewed 38 sustained administrative misconduct investigations.
            Nineteen of these 38 cases involved misconduct by sworn personnel. Seventeen involved
            misconduct by Detention personnel, and two involved misconduct by civilian employees.
            Twenty-nine of the 38 investigations involved personnel still employed by MCSO at the time
            final findings or discipline decisions were made. In all 29, the PSB Commander determined the
            findings and presumptive discipline range for the sustained violations. In all but one case we
            found these preliminary decisions to be consistent with the Discipline Matrices in effect at the
            time the decisions were made. We also found that generally, where appropriate, discipline
            history, past complaints, performance evaluations, traffic stop and patrol data, and training
            records were included in the documents considered for final discipline findings.
            On October 5, 2020, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.


            Paragraph 106. Records of Complaints and investigations shall be maintained and made
            available, un-redacted, to the Monitor and Plaintiffs’ representatives upon request. The Monitor
            and Plaintiffs’ representatives shall maintain the confidentiality of any information therein that
            is not public record. Disclosure of records of pending investigations shall be consistent with state
            law.
            In Full and Effective Compliance
            MCSO has two obligations under this Paragraph: to maintain and make records available. The
            Paragraph also covers the requirement that MCSO make unredacted records of such investigations
            available to the Plaintiffs’ attorneys and Plaintiff-Intervenors as well.
            MCSO has been responsive to our requests, and neither the Plaintiffs nor Plaintiff-Intervenors
            have raised any concerns related to the requirements of this Paragraph for this or the past several
            reporting periods. MCSO, via its counsel, distributes responses to our document and site visit
            requests via a document-sharing website. The Plaintiffs’ attorneys and Plaintiff-Intervenors have
            access to this information, including documents applicable to this Paragraph, at the same time as
            we do.
            On June 3, 2019, MCSO asserted Full and Effective Compliance with this Paragraph. After
            review, we concurred with this assertion, and neither the Plaintiffs nor the Plaintiff-Intervenors
            disagreed with our determination.




                                                      Page 156 of 279




WAI 50871
            Section 11: Community Engagement
            COURT ORDER XII. COMMUNITY ENGAGEMENT


            a. Community Outreach Program
            Paragraph 107. To rebuild public confidence and trust in the MCSO and in the reform process,
            the MCSO shall work to improve community relationships and engage constructively with the
            community during the time that this order is in place. To this end, the MCSO shall conduct the
            following district community outreach program.


            Paragraph 109. The Monitor shall hold at least one public meeting per quarter to coincide with
            the quarterly site visits by the Monitor in a location convenient to the Plaintiffs class. The
            meetings shall be for the purpose of reporting the MCSO’ progress in implementing this Order.
            These meetings shall be used to inform community members of the policy changes or other
            significant actions that the MCSO has taken to implement the provisions of this Order.
            Summaries of audits and reports completed by the MCSO pursuant to this Order shall be made
            available. The meetings shall be under the direction of the Monitor and/or his designee. The
            Sheriff and/or the MCSO will participate in the meetings to provide substantive comments related
            to the Melendres case and the implementation of the orders resulting from it, as well as answer
            questions related to its implementation, if requested to do so by the Monitor or the community. If
            the Sheriff is unable to attend a meeting due to other obligations, he shall notify the Monitor at
            least 30 days prior to that meeting. The Monitor shall consult with Plaintiffs’ representatives and
            the Community Advisory Board on the location and content of the meetings. The Monitor shall
            clarify for the public at these meetings that MCSO does not enforce immigration laws except to
            the extent that it is enforcing Arizona and federal criminal laws.
            Phase 1: Not applicable
            Phase 2: In compliance
            This Paragraph, per the June 3, 2019 Order (Document 2431), returned the community meetings
            to the Monitor’s supervision and directed the Monitor to hold at least one public meeting per
            quarter to coincide with the quarterly site visits by the Monitor in a location convenient to the
            Plaintiffs’ class.
            We did not travel to Maricopa County in October for our in-person quarterly site visit due to the
            COVID-19 pandemic. We will consult with Plaintiffs’ representatives or the Community
            Advisory Board regarding the location and content of our community meetings when we resume
            our in-person site visits.




                                                      Page 157 of 279




WAI 50872
            Paragraph 110. The meetings present an opportunity for the Monitor and MCSO representatives
            to listen to community members’ experiences and concerns about MCSO practices. The Monitor
            may investigate and respond to those concerns. The Monitor shall inform the public that the
            purpose of the meeting is to discuss the Melendres case and the orders implementing the relief of
            that case. To the extent that the Monitor receives concerns at such meetings that are neither
            within the scope of this order nor useful in determining the Defendant’s compliance with this
            order, it may inform the complainant how to file an appropriate complaint with the MCSO or
            appropriate law enforcement agency. The Sheriff may respond to non-Melendres questions
            raised at meetings to the extent, in his sole discretion, if the Sheriff wishes to do so.
            Phase 1: Not applicable
            Phase 2: Not applicable
            As noted above, we did not travel to Maricopa County in October for an in-person quarterly site
            visit, and therefore did not hold a community meeting.


            Paragraph 111. English and Spanish-speaking Monitor Personnel shall attend these meetings
            and be available to answer questions from the public about its publicly available reports
            concerning MCSO’s implementation of this Order and other publicly available information. The
            Plaintiffs’ and Plaintiff-Intervenor’s representatives shall be invited to attend and the Monitor
            shall announce their presence and state their availability to answer questions.
            Phase 1: Not applicable
            Phase 2: Not applicable
            As noted above, we did not travel to Maricopa County in October for an in-person quarterly site
            visit, and therefore did not hold a community meeting.


            Paragraph 112. At least ten days before such meetings, the Monitor shall widely publicize the
            meetings in English and Spanish after consulting with Plaintiffs’ representatives and the
            Community Advisory Board regarding advertising methods. Options for advertising include, but
            are not limited to, television, radio, print media, internet and social media, and any other means
            available. Defendants shall either provide a place for such meetings that is acceptable to the
            Monitor or pay the Monitor the necessary expenses incurred in arranging for such meeting
            places. The Defendants shall also pay the reasonable expenses of publicizing the meetings as
            required above, and the additional reasonable personnel and expenses that the Monitor will incur
            as a result of performing his obligations with respect to the Community Outreach Program. If
            any party determines there is little interest or participation in such meetings among community
            members, or that they have otherwise fulfilled their purpose, it can file a request with the Court
            that this requirement be revised or eliminated.
            Phase 1: Not applicable
            Phase 2: Not applicable



                                                      Page 158 of 279




WAI 50873
            As we did not travel to Maricopa County in October, we did not hold a community meeting. We
            will consult with Plaintiffs’ representatives and the Community Advisory Board regarding
            community meeting advertising when we resume our in-person site visits.


            b. MCSO Community Liaison
            Paragraph 113. MCSO shall select or hire a Community Liaison who is fluent in English and
            Spanish. The hours and contact information of the MCSO Community Outreach Division
            (“COD”) shall be made available to the public including on the MCSO website. The COD shall
            be directly available to the public for communications and questions regarding the MCSO.
            Phase 1: In compliance
                 •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                     14, 2019.
            Phase 2: In compliance
            This Paragraph requires that MCSO select or hire a Community Liaison who is fluent in English
            and Spanish; and that MCSO post on its public website the hours and contact information of the
            Community Outreach Division (COrD), which is responsible for public communications and
            questions regarding MCSO.
            MCSO has a Community Liaison who is fluent in English and Spanish and lists on the MCSO
            website the hours and contact information for the Community Liaison Officer and other members
            of the COrD. The MCSO website includes information about the COrD – such as its mission and
            frequently asked questions regarding MCSO.


            Paragraph 114. The COD shall have the following duties in relation to community engagement:
            a.       to coordinate the district community meetings described above in Paragraphs 109 to 112;
            b.       to provide administrative support for, coordinate and attend meetings of the Community
                     Advisory Board described in Paragraphs 117 to 118; and
            c.       to compile any complaints, concerns and suggestions submitted to the COD by members
                     of the public about the implementation of this Order and the Court’s order of December
                     23, 2011, and its findings of fact and conclusions of law dated May 24, 2013, even if they
                     don’t rise to the level of requiring formal action by IA or other component of the MCSO,
                     and to respond to Complainants’ concerns; and
            d.       to communicate concerns received from the community at regular meetings with the
                     Monitor and MCSO leadership.
            Phase 1: In compliance
                 •   Court Implementation Division Operations Manual, most recently revised on November
                     13, 2019.



                                                       Page 159 of 279




WAI 50874
               •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                   14, 2019.
            Phase 2: In compliance
            Pursuant to the June 3, 2019 Order (Document 2431), Subparagraphs a. and b. of this Paragraph
            are no longer applicable.
            During this reporting period, the Deputy Chief designated as the CAB’s point of contact continued
            to work with and provide support to the CAB. He distributed policies and other materials for
            CAB members to review and provide feedback, and tracked and responded to CAB members’
            inquiries and requests for information about MCSO’s implementation of the Orders.
            During this reporting period, the CAB did not hold any public meetings. Some CAB members
            participated in a few of the Monitoring Team’s compliance meetings during our October remote
            site visit, as in the past – including meetings on community engagement, complaint intake testing
            and integrity testing, and MCSO’s Constitutional Policing Plan.
            COrD uses a form it created for capturing information on complaints, concerns, and suggestions
            submitted by members of the public to the COrD. MCSO has provided documentation that all
            current COrD personnel completed an online Complaint Intake and Processing course, to assist
            them in receiving and appropriately directing any complaints or concerns from community
            members they receive, including complaints of potential employee misconduct.
            COrD personnel report that they occasionally receive concerns from community members, and
            that they forward those that are complaints to PSB, and that they sometimes receive inquiries for
            which COrD staff believe it is appropriate to direct community members to written materials or
            the MCSO website. During this reporting period, COrD did not submit any MCSO Complaint
            and Comment Forms for our review. COrD personnel wrote, “[T]he Community Outreach
            Division received no complaints, concerns or suggestions by members of the public regarding
            implementation of the Court’s Orders. Therefore, the Community Outreach Division prepared
            no response.”
            During our upcoming site visit, we will discuss with COrD personnel any complaints, concerns,
            and suggestions it has received from the public; as well as the requirement that COrD
            communicate concerns received from the community at regular meetings with the Monitor and
            MCSO leadership.




                                                     Page 160 of 279




WAI 50875
            c. Community Advisory Board
            Paragraph 115.        MCSO and Plaintiffs’ representatives shall work with community
            representatives to create a Community Advisory Board (“CAB”) to facilitate regular dialogue
            between the MCSO and the community, and to provide specific recommendations to MCSO and
            the Monitor about policies and practices that will increase community trust and ensure that the
            provisions of this Order and other orders entered by the Court in this matter are met. The MCSO
            shall cooperate with the Monitor to assure that members of the CAB are given appropriate access
            to relevant material, documents, and training so the CAB can make informed recommendations
            and commentaries to the Monitor.
            Phase 1: In compliance
               •   Court Implementation Division Operations Manual, most recently revised on November
                   13, 2019.
            Phase 2: In compliance
            During this reporting period, CAB members and representatives of MCSO – specifically, the
            Deputy Chief who is the CAB’s designated point of contact – exchanged numerous email
            messages, which we also received. In these messages, among other topics, CAB members
            provided specific recommendations to MCSO about policies and practices that will increase
            community trust and ensure that the provisions of this Order and other Orders entered by the
            Court in this matter are met. During this reporting period, the CAB provided feedback on the
            draft version of the History of Discrimination Training video, as well as the 17-question survey
            that MCSO plans to administer to selected individuals who have been involved in traffic stops.
            During the last few reporting periods, we have noted some delays in MCSO’s responsiveness to
            CAB members’ requests for information; and also some instances where CAB members provided
            feedback to MCSO and MCSO did not acknowledge receipt. We raised this concern with MCSO
            during our last two remote site visits, and it appears that this has improved recently. We will
            continue to monitor MCSO’s responsiveness to the CAB. MCSO should ensure that it responds
            to CAB members in a timely fashion to maintain compliance with this Paragraph.


            Paragraph 116. The CAB shall have five members, two to be selected by MCSO and two to be
            selected by Plaintiffs’ representatives. One member shall be jointly selected by MCSO and
            Plaintiffs’ representatives. Members of the CAB shall not be MCSO Employees or any of the
            named class representatives nor any of the attorneys involved in this case. The CAB shall
            continue for at least the length of this Order.
            Phase 1: In compliance
               •   Court Implementation Division Operations Manual, most recently revised on November
                   13, 2019.
            Phase 2: In compliance
            The CAB is a five-member body – with two members selected by MCSO, two members selected
            by Plaintiffs’ attorneys, and one member jointly selected by MCSO and Plaintiffs’ attorneys.


                                                     Page 161 of 279




WAI 50876
            The CAB currently has five members; none are MCSO employees, named class representatives,
            or attorneys involved in this case.


            Paragraph 117. The CAB shall hold meetings at regular intervals. The meetings may be either
            public or private as the purpose of the meeting dictates, at the election of the CAB. The
            Defendants shall provide a suitable place for such meetings. The Monitor shall coordinate the
            meetings and communicate with CAB members, and provide administrative support for the CAB.
            Phase 1: Not applicable
            Phase 2: Not applicable
            During this reporting period, the CAB did not hold any public meetings, but the CAB increased
            some of its other activities. CAB members met regularly as a group, often with members of the
            Monitoring Team, and also met with the Sheriff to discuss their concerns with the findings of the
            most recent Traffic Stop Annual Report (TSAR). In addition, during our October remote site
            visit, some CAB members participated in a few of our compliance meetings. In our regular
            meetings with CAB members via conference calls and virtual meetings, we have provided
            information and discussed ways to improve the relationship between the Plaintiffs’ class and
            MCSO.


            Paragraph 118. During the meetings of the CAB, members will relay or gather concerns from
            the community about MCSO practices that may violate the provisions of this Order and the
            Court’s previous injunctive orders entered in this matter and transmit them to the Monitor and
            the MCSO for investigation and/or action. The Parties will also be given the CAB’s reports and
            recommendations to the Monitor.
            Phase 1: Not applicable
            Phase 2: Not applicable
            As noted above, during this reporting period, the CAB did not hold any public meetings. As in
            the past, some CAB members participated in a few of our compliance meetings during our
            October remote site visit.
            During this reporting period, we requested from MCSO documentation of concerns received from
            the CAB during their meetings about MCSO practices that may be in violation of the Court’s
            Orders that were transmitted to the MCSO for investigation and/or action. According to MCSO,
            during this reporting period, “[T]he Community Outreach Division received no documentations
            of concerns from the CAB concerning MCSO practices that may be in violation of the Court’s
            Orders, which were transmitted for investigation and/or action.”




                                                     Page 162 of 279




WAI 50877
            Second Supplemental Permanent Injunction/Judgment Order
            Section 12: Misconduct Investigations, Discipline, and Grievances
            COURT ORDER XV.                MISCONDUCT INVESTIGATIONS, DISCIPLINE, AND
            GRIEVANCES


            Paragraph 163. The Sheriff will ensure that all allegations of employee misconduct, whether
            internally discovered or based on a civilian complaint, are fully, fairly, and efficiently
            investigated; that all investigative findings are supported by the appropriate standard of proof
            and documented in writing; and that all officers who commit misconduct are held accountable
            pursuant to a disciplinary system that is fair, consistent, unbiased and provides due process. To
            achieve these outcomes, the Sheriff shall implement the requirements set out below.


            A. Policies Regarding Misconduct Investigations, Discipline, and Grievances
            Paragraph 165. Within one month of the entry of this Order, the Sheriff shall conduct a
            comprehensive review of all policies, procedures, manuals, and other written directives related
            to misconduct investigations, employee discipline, and grievances, and shall provide to the
            Monitor and Plaintiffs new policies and procedures or revise existing policies and procedures.
            The new or revised policies and procedures that shall be provided shall incorporate all of the
            requirements of this Order. If there are any provisions as to which the parties do not agree, they
            will expeditiously confer and attempt to resolve their disagreements. To the extent that the parties
            cannot agree on any proposed revisions, those matters shall be submitted to the Court for
            resolution within three months of the date of the entry of this Order. Any party who delays the
            approval by insisting on provisions that are contrary to this Order is subject to sanction.
            Phase 1: Not applicable
            Phase 2: Deferred
            MCSO provided us with the following:
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   CP-8 (Preventing Racial and Other Bias-Based Profiling), most recently amended on
                   September 4, 2020.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   EA-2 (Patrol Vehicles), most recently revised on June 30, 2020.
               •   GA-1 (Development of Written Orders), most recently amended on February 19, 2020.



                                                      Page 163 of 279




WAI 50878
            •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            •   GC-7 (Transfer of Personnel), most recently amended on December 4, 2019.
            •   GC-11 (Employee Probationary Periods), most recently amended on April 22, 2020.
            •   GC-12 (Hiring and Promotional Procedures), most recently amended on July 23, 2020.
            •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
            •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                most recently amended on October 1, 2020.
            •   GE-4 (Use, Assignment, and Operation of Vehicles), most recently amended on June 25,
                2020.
            •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                2020.
            •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                26, 2020.
            •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                April 30, 2020.
            •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
            •   GI-5 (Voiance Language Services), most recently amended on January 4, 2019.
            •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                14, 2019.
            •   GJ-26 (Sheriff’s Reserve Deputy Program), most recently amended on June 5, 2020.
            •   GJ-27 (Sheriff’s Posse Program), most recently amended on June 19, 2020.
            •   GJ-35 (Body-Worn Cameras), most recently amended on December 31, 2019.
            •   Administrative Services Division Operations Manual, most recently amended on
                September 2, 2020.
            •   Audits and Inspections Unit Operations Manual, currently under revision.
            •   Body-Worn Camera Operations Manual, published on December 22, 2016.
            •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            •   Training Division Operations Manual, most recently amended on March 9, 2020.




                                                 Page 164 of 279




WAI 50879
            We received a majority of the documents listed above within one month of the entry of the Order.
            We and the Parties conducted initial reviews and returned the revised documents, with additional
            recommendations, to MCSO for additional work. MCSO continues to revise the remaining
            policies and operations manuals related to misconduct investigations, the Sheriff’s Posse
            Program, Audits and Inspections, and Training. Those remaining policies and operations manuals
            identified by MCSO were in some phase of review by us and the Parties at the end of this reporting
            period.
            This Paragraph implies that the review process and final adoption of the updated policies would
            take two months to complete, assuming that the new or revised policies were provided within one
            month of the issuance of the Second Order. The sheer volume of policies, as well as the extensive
            modifications they contain, rendered that target date unachievable. This is due, in large measure,
            to researched and well-considered recommendations by the Parties; and robust discussion about
            policy language, application, and outcomes during our site visit meetings.


            Paragraph 166. Such policies shall apply to all misconduct investigations of MCSO personnel.


            Paragraph 167. The policies shall include the following provisions:
            a.     Conflicts of interest in internal affairs investigations or in those assigned by the MCSO to
                   hold hearings and make disciplinary decisions shall be prohibited. This provision
                   requires the following:
                   i.      No employee who was involved in an incident shall be involved in or review a
                           misconduct investigation arising out of the incident.
                   ii.     No employee who has an external business relationship or close personal
                           relationship with a principal or witness in a misconduct investigation may
                           investigate the misconduct. No such person may make any disciplinary decisions
                           with respect to the misconduct including the determination of any grievance or
                           appeal arising from any discipline.
                   iii.    No employee shall be involved in an investigation, whether criminal or
                           administrative, or make any disciplinary decisions with respect to any persons
                           who are superior in rank and in their chain of command. Thus, investigations of
                           the Chief Deputy’s conduct, whether civil or criminal, must be referred to an
                           outside authority. Any outside authority retained by the MCSO must possess the
                           requisite background and level of experience of internal affairs investigators and
                           must be free of any actual or perceived conflicts of interest.
            b.     If an internal affairs investigator or a commander who is responsible for making
                   disciplinary findings or determining discipline has knowledge of a conflict of interest
                   affecting his or her involvement, he or she should immediately inform the Commander of
                   the Professional Standards Bureau or, if the holder of that office also suffers from a
                   conflict, the highest-ranking, non-conflicted chief-level officer at MCSO or, if there is no
                   non-conflicted chief-level officer at MCSO, an outside authority. Any outside authority


                                                      Page 165 of 279




WAI 50880
                     retained by the MCSO must possess the requisite background and level of experience of
                     internal affairs investigators and must be free of any actual or perceived conflicts of
                     interest.
            c.       Investigations into an employee’s alleged untruthfulness can be initiated by the
                     Commander of the Professional Standards Bureau or the Chief Deputy. All decisions not
                     to investigate alleged untruthfulness must be documented in writing.
            d.       Any MCSO employee who observes or becomes aware of any act of misconduct by another
                     employee shall, as soon as practicable, report the incident to a Supervisor or directly to
                     the Professional Standards Bureau. During any period in which a Monitor is appointed
                     to oversee any operations of the MCSO, any employee may, without retaliation, report
                     acts of alleged misconduct directly to the Monitor.
            e.       Where an act of misconduct is reported to a Supervisor, the Supervisor shall immediately
                     document and report the information to the Professional Standards Bureau.
            f.       Failure to report an act of misconduct shall be considered misconduct and may result in
                     disciplinary or corrective action, up to and including termination. The presumptive
                     discipline for a failure to report such allegations may be commensurate with the
                     presumptive discipline for the underlying misconduct.
            g.       No MCSO employee with a rank lower than Sergeant will conduct an investigation at the
                     District level.
            Phase 1: In compliance
                 •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
                 •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                     amended on January 24, 2019.
                 •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
                 •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   Administrative Services Division Operations Manual, most recently amended on
                     September 2, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we review administrative misconduct
            investigations.




                                                       Page 166 of 279




WAI 50881
            During this reporting period, we reviewed 146 closed administrative misconduct investigations.
            Sworn or Detention personnel assigned to the Professional Standards Bureau (PSB) conducted 88
            of the investigations. Sworn supervisors in Districts or Divisions outside of PSB conducted the
            remaining 58.
            Paragraph 167.a.i-iii. prohibits any employee with any conflicts of interest from participating in,
            holding hearings on, or making any disciplinary decisions in a misconduct investigation. During
            this reporting period, there was one instance where a conflict of interest existed with a District
            supervisor who conducted the investigation. This was identified and addressed by PSB during its
            review of the investigation.
            Paragraph 167.b. requires that if the internal affairs investigator or a commander responsible for
            making disciplinary decisions identifies a conflict of interest, appropriate notifications must be
            made immediately. As noted in the above Subparagraph, there was one instance where a
            supervisor failed to identify a conflict of interest and inappropriately conducted an investigation.
            This was identified and addressed by PSB during its review of the investigation.
            Paragraph 167.c. requires that investigations into truthfulness be initiated by the Chief Deputy or
            the PSB Commander. MCSO identified five instances during this reporting period where they
            believed a truthfulness allegation was appropriate and initiated the proper investigation. We did
            not identify any instances during this reporting period where we believe a truthfulness
            investigation should have been initiated and was not.
            Paragraph 167.d. requires that any MCSO employee who observes or becomes aware of
            misconduct by another employee shall immediately report such conduct to a supervisor or directly
            to PSB. Per the requirement, during the period in which the Monitor has authority to oversee any
            operations of MCSO, any employee may also report alleged misconduct to the Monitor. Of the
            146 administrative cases we reviewed for this reporting period, there were 39 investigations where
            an employee reported potential misconduct by another employee, or a supervisor identified
            potential employee misconduct. There were no instances identified where an employee failed to
            immediately report potential misconduct about which he had been notified.
            Paragraph 167.e. requires that when supervisors learn of an act of misconduct, the supervisor shall
            immediately document and report the information to PSB. There were no instances where a
            supervisor failed to immediately report and document alleged misconduct by another employee.
            Paragraph 167.f. provides for the potential for a disciplinary sanction or other corrective action if
            an employee fails to bring forth an act of misconduct. During this reporting period, there were
            no instances where an employee failed to immediately complete the proper documentation to
            notify PSB of potential misconduct.
            Paragraph 167.g. requires that a sergeant or higher-ranking employee conduct all misconduct
            investigations conducted at the District level. All District-level cases that we reviewed for this
            reporting period complied with this requirement.




                                                       Page 167 of 279




WAI 50882
            Paragraph 168. All forms of reprisal, discouragement, intimidation, coercion, or adverse action
            against any person, civilian, or employee because that person reports misconduct, attempts to
            make or makes a misconduct complaint in good faith, or cooperates with an investigation of
            misconduct constitute retaliation and are strictly prohibited. This also includes reports of
            misconduct made directly to the Monitor, during any period in which a Monitor is appointed to
            oversee any operations of the MCSO.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 146 administrative misconduct
            investigations that were completed during this reporting period.
            During this reporting period, there was one investigation where an employee alleged that another
            employee had filed a complaint against him because of his cooperation in a separate
            administrative misconduct investigation. PSB conducted an administrative investigation, and we
            concur with PSB’s findings of unfounded.


            Paragraph 169. Retaliating against any person who reports or investigates alleged misconduct
            shall be considered a serious offense and shall result in discipline, up to and including
            termination.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.


                                                     Page 168 of 279




WAI 50883
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 146 administrative misconduct
            investigations that were completed during this reporting period.
            As noted in Paragraph 168, an employee filed a complaint alleging retaliation due to his having
            cooperated with a separate misconduct. investigation. The allegation was appropriately
            unfounded.


            Paragraph 170. The Sheriff shall investigate all complaints and allegations of misconduct,
            including third-party and anonymous complaints and allegations. Employees as well as civilians
            shall be permitted to make misconduct allegations anonymously.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 146 completed administrative
            misconduct investigations submitted during this reporting period. Seventy-nine were initiated as
            a result of external complaints, and 67 were internally generated. We also reviewed 28 criminal
            investigations, all of which were generated internally.
            Of the 146 administrative misconduct investigations we reviewed for this reporting period, two
            involved externally generated anonymous complaints. Two others were third-party complaints.
            None of the criminal misconduct investigations we reviewed during this reporting period were
            generated due to an anonymous or third-party complaint. We have not become aware of any
            evidence that indicates that MCSO refused to accept and complete any investigations initiated by
            third-party or anonymous complainants. None of the 146 administrative misconduct
            investigations we reviewed during this reporting period included any allegations indicating that
            any third-party or anonymous complaint was not appropriately accepted and investigated.




                                                     Page 169 of 279




WAI 50884
            Paragraph 171. The MCSO will not terminate an administrative investigation solely on the basis
            that the complainant seeks to withdraw the complaint, or is unavailable, unwilling, or unable to
            cooperate with an investigation, or because the principal resigns or retires to avoid discipline.
            The MCSO will continue the investigation and reach a finding, where possible, based on the
            evidence and investigatory procedures and techniques available.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 146 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            We determined that 12 of the 146 completed administrative investigations involved complainants
            who sought to withdraw their complaints; or were unavailable, unwilling, or unable to cooperate.
            MCSO completed all 12 investigations and reached a finding as required. We also found that in
            12 of the 146 investigations, the principal left MCSO employment prior to the finalization of the
            investigation or discipline process. MCSO completed all these investigations and reached a
            finding. None of the 146 investigations we evaluated for compliance were prematurely
            terminated.


            Paragraph 172. Employees are required to provide all relevant evidence and information in their
            custody and control to internal affairs investigators. Intentionally withholding evidence or
            information from an internal affairs investigator shall result in discipline.
            Phase 1: In compliance
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph during this reporting period, we reviewed 146
            completed administrative misconduct investigations conducted by MCSO personnel. There were
            no investigations identified by MCSO or our Team where an employee failed to accurately
            provide all information or evidence required during the investigation.




                                                     Page 170 of 279




WAI 50885
            Paragraph 173. Any employee who is named as a principal in an ongoing investigation of serious
            misconduct shall be presumptively ineligible for hire or promotion during the pendency of the
            investigation. The Sheriff and/or the MCSO shall provide a written justification for hiring or
            promoting an employee or applicant who is a principal in an ongoing investigation of serious
            misconduct. This written justification shall be included in the employee’s employment file and,
            during the period that the MCSO is subject to Monitor oversight, provided to the Monitor.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
               •   GC-11 (Employee Probationary Periods), most recently amended on April 22, 2020.
               •   GC-12 (Hiring and Promotional Procedures), most recently amended on July 23, 2020.
            Phase 2: In compliance
            MCSO has established a protocol to address the requirements of this Paragraph. When a
            promotion list is established for sworn or Detention personnel, a copy of the list is forwarded to
            the Professional Standards Bureau (PSB). Before any promotion is finalized, PSB conducts a
            check of each employee’s disciplinary profile in the automated system (IAPro). As part of the
            promotional process, MCSO conducts a meeting with command staff to discuss each employee’s
            qualifications. During this meeting, the results of the IAPro checks are provided to the staff for
            review and consideration. The PSB Commander generally attends the promotion meetings for
            both Detention and sworn personnel, and clarifies any questions regarding the disciplinary history
            that the staff may have. When an employee is moved from a civilian employment position to a
            sworn employment position, MCSO conducts a thorough background investigation. The process
            involves a review and update of the candidate’s PSB files, which is completed by Pre-
            Employment Services. For Detention employees who are moving to sworn positions, the
            information in the employee’s file is updated to include any revised or new information. Due to
            the scheduling of our site visits, we inspect personnel files for employees who were promoted
            during the last month of the preceding quarter, and the first two months of the current reporting
            period. In our reviews, we ensure that the documentation, as it pertains to compliance with this
            Paragraph, is included in personnel files.
            For this quarter, MCSO reported one promotion that would fall under the reporting requirements
            of this Paragraph. We reviewed documentation for one Detention Command officer who was
            promoted in August. The command officer has had an open PSB investigation since 2017. He
            was one of 18 principals in the investigation, and had a sustained allegation of minor misconduct
            in 2001. He also had four commendations and a higher award. MCSO noted that the allegations
            on the open case would likely not be sustained. We reviewed the documentation provided and
            found no issues of concern.
            As we postponed our in-person October remote site visit, we were unable to review employee
            personnel files. When we resume our in-person site visits, we will follow up on these cases to
            ensure that the appropriate documentation is included in each employee file.




                                                      Page 171 of 279




WAI 50886
            Paragraph 174. Employees’ and applicants’ disciplinary history shall be considered in all
            hiring, promotion, and transfer decisions, and this consideration shall be documented.
            Employees and applicants whose disciplinary history demonstrates multiple sustained allegations
            of misconduct, or one sustained allegation of a Category 6 or Category 7 offense from MCSO’s
            disciplinary matrices, shall be presumptively ineligible for hire or promotion. MCSO shall
            provide a written justification for hiring or promoting an employee or applicant who has a history
            demonstrating multiple sustained allegations of misconduct or a sustained Category 6 or
            Category 7 offense. This written justification shall be included in the employee’s employment file
            and, during the period that the MCSO is subject to Monitor oversight, provided to the Monitor.
            Phase 1: In compliance
               •   GC-12 (Hiring and Promotional Procedures), most recently amended on July 23, 2020.
            Phase 2: In compliance
            For employees who are promoted, the documentation submitted by MCSO generally includes the
            disciplinary history for the previous 10 years and any applicable disciplinary actions. MCSO also
            provides the disciplinary history of Detention and civilian employees who have been upgraded in
            classification to sworn status.
            For July and September, MCSO reported no new hires. For August, MCSO reported hiring one
            new employee, a Detention officer. We reviewed the documentation MCSO provided and noted
            no issues of concern. We reviewed documentation for 11 promotions during the review period.
            The employees promoted included sworn, Detention, and civilian employees.
            We reviewed documentation for two civilian promotions in July. One of the employees had a
            sustained allegation of misconduct in 2014, but this was not involving serious misconduct. We
            reviewed documentation for one Detention command officer and four Detention first-line
            supervisors promoted in August. The Command Officer has had an open PSB investigation since
            2017. He was one of 18 principals in the investigation. The employee had a sustained allegation
            of minor misconduct in 2001, as well as four commendations and a higher award. MCSO noted
            that the allegations on the open case would likely not be sustained. We reviewed the
            documentation MCSO provided and found no issues of concern. One first-line supervisor
            promoted had a written reprimand in 2017, and a letter of instruction in 2014. We reviewed the
            documentation MCSO provided and noted no issues of concern. The remaining three supervisors
            promoted did not have any record of discipline. We also reviewed the documentation for three
            civilians promoted in August; none had any record of discipline. For September, we reviewed
            the documentation provided for two civilian promotions. One was a promotion to an executive
            position in Information Technology; the other was a promotion to Communications dispatcher.
            Neither had any record of discipline. We reviewed the documentation and noted no issues of
            concern. MCSO remains in compliance with this Paragraph.
            Due to the postponement of our in-person site visit, we were unable to review personnel files to
            verify the information provided. We will resume inspection of employee files during our next
            onsite visit.




                                                      Page 172 of 279




WAI 50887
            Paragraph 175. As soon as practicable, commanders shall review the disciplinary history of all
            employees who are transferred to their command.
            Phase 1: In compliance
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.
               •   GC-7 (Transfer of Personnel), most recently amended on December 4, 2019.
            Phase 2: In compliance
            Per policy, MCSO is to conduct an EIS review within 14 days of an affected employee’s transfer.
            We requested a list of employees that were transferred during this reporting period. From the list,
            we selected a sample of employees to review and verify that there was documentation of the
            required EIS reviews. To verify compliance with this Paragraph, we review the transfer request
            documents that MCSO completes for each employee. The documents memorialize the
            commander’s acknowledgment of review of the transferred employee’s disciplinary history, as
            well as the review of the employee’s performance appraisals for the previous five years. This
            review is generally conducted before the gaining commander accepts the transfer, a few days
            prior to the transfer becoming effective.
            For July, we requested a list of employees who were transferred during the previous month.
            MCSO submitted a list, and we selected a sample of 13 employees who would fall under the
            requirements of this Paragraph. The list we requested was comprised of 13 Detention employees.
            Of the 13 employees requested, all had proper documentation of command review of their EIS
            profiles. The compliance rate for July was 100%.
            For August, we requested a list of employees who were transferred during the previous month.
            We selected a sample of 25 employees to review. This list was comprised of 20 Detention
            employees and five sworn employees. Of the 20 Detention employees, all had proper
            documentation of command review of their EIS profiles. All five sworn employees had proper
            documentation of command review of their EIS profiles. The compliance rate for August was
            100%.
            For September, we requested a list of employees who were transferred during the previous month.
            MCSO submitted a list, and we selected a sample of 27 employees. This list was comprised of
            15 Detention employees, 11 sworn employees, and one civilian. Of the 15 Detention Officers,
            all had proper documentation of command review of their EIS profiles. Of the 11 sworn
            employees, all had proper documentation of command review of their EIS profiles. The civilian
            employee also had proper documentation of command review of his EIS profile. The compliance
            rate for September was 100%. For the quarter, the requirements of this Paragraph were met for
            the 65 employees reviewed. MCSO is again in compliance with this Paragraph. We encourage
            MCSO to continue the attention required in addressing timely EIS reviews, and documentation
            of these reviews, for Detention personnel transfers.




                                                      Page 173 of 279




WAI 50888
            Paragraph 176. The quality of investigators’ internal affairs investigations and Supervisors’
            reviews of investigations shall be taken into account in their performance evaluations.
            Phase 1: In compliance
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: Not in compliance
            This Paragraph requires that employees who conduct misconduct investigations have an
            assessment on the quality of their investigations documented in their Employee Performance
            Appraisals. This Paragraph also requires that Commanders who review their subordinates’
            misconduct investigations be assessed on the quality of those reviews, in their own EPAs. To
            assess compliance with this Paragraph, we look for specific comments by raters completing EPAs.
            In supervisor EPAs, we look for comments addressing the quality of investigations. In
            commanders’ EPAs, we look for comments assessing the quality of reviews of investigations. In
            many instances, the employee being rated does not have any subordinates, or has not completed
            or reviewed any misconduct investigations. In these cases, we look for comments by the rater
            that indicate why the employee was not rated on this requirement.
            We reviewed Employee Performance Appraisals for 28 supervisors and commanders who
            received EPAs during this reporting period. All 28 EPAs rated the quality and effectiveness of
            supervision. Twenty-five of the 28 supervisor EPAs contained comments and/or rated the
            supervisors’ demonstrated ability to identify and effectively respond to misconduct. Twenty-four
            of the 28 EPAs rated supervisors on the quality of their reviews. Twenty-six of the 28 supervisor
            EPAs assessed the employees’ quality of internal investigations and/or the quality of their reviews
            of internal investigations, as required by this Paragraph. The compliance rate for the previous
            quarter was 89.29%. The compliance rate for this reporting period was 92.86%.


            Paragraph 177. There shall be no procedure referred to as a “name-clearing hearing.” All pre-
            disciplinary hearings shall be referred to as “pre-determination hearings,” regardless of the
            employment status of the principal.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 146 administrative misconduct
            investigations that were completed during this reporting period.
            In misconduct investigations that resulted in serious discipline and in which the employee was
            afforded the opportunity for an administrative hearing, the only reference to the hearing was “pre-
            determination hearing.”




                                                      Page 174 of 279




WAI 50889
            B.       Misconduct-Related Training
            Paragraph 178. Within three months of the finalization of these policies consistent with ¶ 65of
            this Order, the Sheriff will have provided all Supervisors and all personnel assigned to the
            Professional Standards Bureau with 40 hours of comprehensive training on conducting employee
            misconduct investigations. This training shall be delivered by a person with subject matter
            expertise in misconduct investigation who shall be approved by the Monitor. This training will
            include instruction in:
            a.       investigative skills, including proper interrogation and interview techniques, gathering
                     and objectively analyzing evidence, and data and case management;
            b.       the particular challenges of administrative law enforcement misconduct investigations,
                     including identifying alleged misconduct that is not clearly stated in the complaint, or that
                     becomes apparent during the investigation;
            c.       properly weighing the credibility of civilian witnesses against employees;
            d.       using objective evidence to resolve inconsistent statements;
            e.       the proper application of the appropriate standard of proof;
            f.       report-writing skills;
            g.       requirements related to the confidentiality of witnesses and/or complainants;
            h.       considerations in handling anonymous complaints;
            i.       relevant MCSO rules and policies, including protocols related to administrative
                     investigations of alleged officer misconduct; and
            j.       relevant state and federal law, including Garrity v. New Jersey, and the requirements of
                     this Court’s orders.
            Phase 1: Not applicable
            Phase 2: In compliance
            MCSO delivered the 2019 Misconduct Investigative Training (PSB40) in August to 12 personnel
            (10 Detention, two civilian). No personnel required test remediation.
            The 2020 PSB40 curriculum was approved during this reporting period.


            Paragraph 179. All Supervisors and all personnel assigned to the Professional Standards Bureau
            also will receive eight hours of in-service training annually related to conducting misconduct
            investigations. This training shall be delivered by a person with subject matter expertise in
            misconduct investigation who shall be approved by the Monitor.
            Phase 1: In compliance
                 •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                     2020.



                                                        Page 175 of 279




WAI 50890
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During October, the 2020 annual eight-hour in-service training was provided for Professional
            Standards Bureau personnel (PSB8 Internal). Any PSB personnel who were unable to attend are
            required to attend the annual eight-hour in-service training for District personnel (PSB8 External)
            when approved. This class was provided by an outside vendor, and focused on Firearms
            Investigations. Also included were content on interviewing and case planning, development of
            interview questions, interview strategies and in-depth documentation strategies. A test was
            provided at the end of the course, with one person requiring remediation. During our October
            remote site visit, we questioned MCSO on their position regarding vendor provided training.
            MCSO advised that they are pleased with the product being provided to their personnel and expect
            to continue seeking outside vendors to deliver these annual programs.
            MCSO did not deliver the 2019 PSB8 External training during this reporting period.
            MCSO continues to develop 2020 annual eight-hour in-service for District supervisors (PSB8
            External).


            Paragraph 180. Within three months of the finalization of these policies consistent with ¶ 165 of
            this Order, the Sheriff will provide training that is adequate in quality, quantity, scope, and type,
            as determined by the Monitor, to all employees on MCSO’s new or revised policies related to
            misconduct investigations, discipline, and grievances. This training shall include instruction on
            identifying and reporting misconduct, the consequences for failing to report misconduct, and the
            consequences for retaliating against a person for reporting misconduct or participating in a
            misconduct investigation.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                   2020.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.


                                                       Page 176 of 279




WAI 50891
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   GJ-26 (Sheriff’s Reserve Deputy Program), most recently amended on June 5, 2020.
               •   GJ-27 (Sheriff’s Posse Program), most recently amended on June 19, 2020.
               •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance
            MCSO distributes new or annually revised policies via the HUB, an electronic training
            management system. Each distribution requires all employees to complete personal attestations
            indicating they have read and understand the policy requirements.
            To assess compliance with this Paragraph, we review the HUB generated reports of attestations
            that identify each individual and their dates of review. Compliance assessments for this Paragraph
            are based on the review of attestations for the following policies: CP-2 (Code of Conduct); CP-
            3 (Workplace Professionalism: Discrimination and Harassment); CP-11 (Anti-Retaliation); GB-
            2 (Command Responsibility); GH-2 (Internal Investigations); GC-16 (Employee Grievance
            Procedures); and GC-17 (Employee Disciplinary Procedures).
            During this reporting period, we reviewed the status of individual reviews for Briefing Board
            (BB) 20-49 (CP-2), BB 19-04 (CP-3), BB 18-48 (CP-11), BB 19-30 (GB-2), BB 20-39 (GH-2),
            BB 20-15 (GC-16), and BB 20-39 (GC-17). All employee categories remain in compliance.


            Paragraph 181. Within three months of the finalization of these policies consistent with ¶ 165 of
            this Order, the Sheriff will provide training that is adequate in quality, quantity, scope, and type,
            as determined by the Monitor, to all employees, including dispatchers, to properly handle civilian
            complaint intake, including how to provide complaint materials and information, and the
            consequences for failing to take complaints.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                   2020.
               •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                   26, 2020.
               •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance
            MCSO currently delivers the 2017 Complaint Intake and Reception Training via the HUB to all
            new hires in all personnel categories. This curriculum has remained under review during the last
            three reporting periods. This initial training is provided to all new hires and provides all
            individuals with important guidance when interacting with members of the public desiring to file
            an external complaint against members of MCSO; as a result, we recommend that revision of this

                                                       Page 177 of 279




WAI 50892
            curriculum be prioritized and completed during the next reporting period. Development of a long-
            term planning tool that will include a curriculum review component that assigns specific review
            periods, sets pre-determined completion dates, and identifies individuals to be held accountable
            when deadlines are not met would greatly assist MCSO. Previously, MCSO indicated a desire to
            provide additional in-service training to civilians who may engage with members of the public.
            We agree with the need for MCSO to provide refresher training for all civilian positions who may
            interact with the public.


            Paragraph 182. Within three months of the finalization of these policies consistent with ¶ 165 of
            this Order, the Sheriff will provide training that is adequate in quality, quantity, scope, and type,
            as determined by the Monitor, to all Supervisors on their obligations when called to a scene by a
            subordinate to accept a civilian complaint about that subordinate’s conduct and on their
            obligations when they are phoned or emailed directly by a civilian filing a complaint against one
            of their subordinates.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   GG-1 (Peace Officer Training Administration), most recently amended on February 26,
                     2020.
                 •   GG-2 (Detention/Civilian Training Administration), most recently amended on February
                     26, 2020.
                 •   Training Division Operations Manual, most recently amended on March 9, 2020.
            Phase 2: In compliance
            Several training programs – the ACT, SRELE, EIS, and the PSB40 – address the requirements of
            this Paragraph by including policy reference and additional direction when appropriate.
            Additional direction to supervisors and deputies may not appear in each annual delivery,
            depending upon the content included. The 2020 SRELE curriculum includes content related to
            supervisory responsibilities related to Complaint Intake and Investigation.


            C.       Administrative Investigation Review
            Paragraph 183. The Sheriff and the MCSO will conduct objective, comprehensive, and timely
            administrative investigations of all allegations of employee misconduct. The Sheriff shall put in
            place and follow the policies set forth below with respect to administrative investigations.




                                                       Page 178 of 279




WAI 50893
            Paragraph 184. All findings will be based on the appropriate standard of proof. These standards
            will be clearly delineated in policies, training, and procedures, and accompanied by detailed
            examples to ensure proper application by internal affairs investigators.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 146 completed administrative
            misconduct investigations conducted during this reporting period.
            Of the 146 cases we reviewed, 142 (97%) complied with the requirements of this Paragraph. In
            two, we believe the findings of unfounded were inappropriate and the allegations should have
            been sustained. In one investigation that was unfounded, we do not believe adequate evidence
            existed to do so and the allegation should have been not sustained. In one other investigation that
            was not sustained, we believe sufficient evidence existed to unfound the allegation.
            During our next site visit, we will discuss these investigations with PSB personnel.


            Paragraph 185. Upon receipt of any allegation of misconduct, whether internally discovered or
            based upon a civilian complaint, employees shall immediately notify the Professional Standards
            Bureau.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 146 administrative
            misconduct investigations conducted by MCSO personnel and completed during this reporting
            period. In all 146, PSB was appropriately notified at the time of the complaint as required. We
            also reviewed 28 criminal misconduct investigations. PSB was appropriately notified in all of
            these investigations.




                                                      Page 179 of 279




WAI 50894
            Paragraph 186. Effective immediately, the Professional Standards Bureau shall maintain a
            centralized electronic numbering and tracking system for all allegations of misconduct, whether
            internally discovered or based upon a civilian complaint. Upon being notified of any allegation
            of misconduct, the Professional Standards Bureau will promptly assign a unique identifier to the
            incident. If the allegation was made through a civilian complaint, the unique identifier will be
            provided to the complainant at the time the complaint is made. The Professional Standards
            Bureau’s centralized numbering and tracking system will maintain accurate and reliable data
            regarding the number, nature, and status of all misconduct allegations, from initial intake to final
            disposition, including investigation timeliness and notification to the complainant of the interim
            status, if requested, and final disposition of the complaint. The system will be used to determine
            the status of misconduct investigations, as well as for periodic assessment of compliance with
            relevant policies and procedures and this Order, including requirements of timeliness of
            investigations. The system also will be used to monitor and maintain appropriate caseloads for
            internal affairs investigators.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During numerous site visits, we have met with PSB personnel to discuss and observe the
            capabilities of IAPro, which serves as the technology instrument that meets the compliance
            criteria of this Paragraph. IAPro logs critical dates and times, alerts regarding timeframes and
            deadlines, chronological misconduct investigation status, notifications, and dispositions. The
            tracking system provides estimates of key timeframes for all investigators to ensure that they learn
            of previous and upcoming investigative milestones. PSB has confirmed that civil notice claims
            are entered in the tracking system. The IAPro system integrates exceptionally well with the EIS
            and BlueTeam technology systems and can be remotely accessed.
            PSB has a management analyst dedicated to the administration of the centralized tracking system.
            The documentation that PSB has provided to us for review, and the direct user access that a
            member of our Team has to the centralized numbering and tracking system, indicates that the
            system possesses the functionality as required by this Paragraph and is being used according to
            the requirements of this Paragraph.




                                                      Page 180 of 279




WAI 50895
            During this reporting period, we found that all 146 of the administrative misconduct investigations
            were properly assigned a unique identifier. All but two these investigations were both initiated
            and completed after July 20, 2016. Seventy-nine involved an external complaint requiring that
            PSB provide the complainant with this unique identifier. In 75 (95%) of the cases, PSB properly
            sent the initial letter to the complainant within seven days or provided an acceptable explanation
            for not doing so. In some cases, anonymous complainants do not provide contact information;
            and in others, known complainants decline to provide MCSO with adequate contact information.
            PSB has developed a form that identifies the reason why a required notification letter is not sent,
            and includes this document in the cases they forward for our review. We identified four cases in
            this reporting period where PSB failed to send the initial letter within seven days and an
            acceptable reason was not provided. We will discuss these cases with MCSO during our next site
            visit.


            Paragraph 187. The Professional Standards Bureau shall maintain a complete file of all
            documents within the MCSO’s custody and control relating to any investigations and related
            disciplinary proceedings, including pre-determination hearings, grievance proceedings, and
            appeals to the Maricopa County Law Enforcement Merit System Council or a state court.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To determine compliance with this Paragraph, we have verified that PSB maintains both hardcopy
            and electronic files intended to contain all the documents required for compliance with this
            Paragraph.
            During our site visits, a member of our Team inspects the file rooms where hardcopies of
            investigations are stored and randomly reviewed case files to verify compliance. We have
            verified that criminal and administrative investigation files are stored in separate rooms, and
            access to these rooms is restricted. Our Team member has also used the access granted to IAPro
            to randomly select internal affairs case files to verify that all information is being maintained
            electronically.
            In May 2018, PSB relocated to its new offsite facility. We confirmed at that time that PSB
            maintained both hardcopy and electronic files intended to contain all documents required for
            compliance with this Paragraph at the new facility.
            During our January 2019 site visit, a member of our Team verified continued compliance at the
            PSB facility by inspecting both the criminal and administrative investigation file rooms and
            randomly selecting internal affairs case files to verify that all information was also being
            electronically maintained in IAPro.




                                                      Page 181 of 279




WAI 50896
            During our October 2019 site visit, a member of our Team verified continued compliance at the
            PSB facility by inspecting both the criminal and administrative investigation file rooms. We also
            randomly reviewed both electronic and hard-copy documents to ensure that all information was
            being maintained as required for compliance with this Paragraph.


            Paragraph 188. Upon being notified of any allegation of misconduct, the Professional Standards
            Bureau will make an initial determination of the category of the alleged offense, to be used for
            the purposes of assigning the administrative investigation to an investigator. After initially
            categorizing the allegation, the Professional Standards Bureau will promptly assign an internal
            affairs investigator.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review administrative misconduct
            investigations and service complaints that were forwarded for our review by MCSO personnel
            during the reporting period.
            We previously concurred with MCSO that Phase 2 compliance with this Paragraph would be
            based on PSB’s determination of the initial allegations, and not which category of offense was
            determined once the investigation is completed.
            During this reporting period, MCSO submitted 146 administrative misconduct investigations for
            our review. All 146 complied with the requirements of this Paragraph.
            MCSO completed and submitted 139 service complaints for our review during this reporting
            period. Of the 139, 125 (90%) met the requirements established in the service complaint process.
            This is a decrease from 96% during the last reporting period. Sixteen (12%) were appropriately
            reclassified to administrative misconduct investigations after the complaints were reviewed by
            PSB. The remaining 123 were classified and handled as service complaints. Of the 123
            complaints closed as service complaints, we concurred with PSB’s decisions in 109. In one, we
            believe that misconduct allegations were made and an administrative misconduct investigation
            should have been conducted. In two others, while we agree they were properly classified as
            service complaints, there was a failure to complete necessary follow-up, and 11 others lacked a
            timely response to the complainant.
            As we have consistently noted in our review of service complaints, the majority of these
            complaints involve laws, policies, or procedures where there is no employee misconduct; or are
            complaints where it is determined that MCSO employees are not involved. During this reporting
            period, 78 (63%) of the 123 closed service complaints did not involve allegations of misconduct.
            Twenty (16%) did not involve MCSO employees, 16 (13%) were closed due to lack of specificity,
            and nine (7%) were closed based on a combination of factors.




                                                     Page 182 of 279




WAI 50897
            In numerous discussions during our 2018 site visits, PSB advised us that the number of service
            complaints far exceeded the Bureau’s expectations. PSB also noted that, consistently, 20-25% of
            the service complaints did not involve MCSO employees. Our reviews of completed service
            complaints confirmed this assertion, and we agreed to review an expedited process for handling
            complaints where PSB determined that the complaint did not involve MCSO personnel.
            In July 2019, PSB pursued its proposal to use an expedited process to handle service complaints
            where it could be immediately determined that the complaint did not involve MCSO personnel.
            We and the Parties reviewed and approved the process. We had also discussed with PSB concerns
            we had found in some service complaints that were completed at the District level and forwarded
            to PSB for review and approval. In some, PSB determined that a service complaint was
            inappropriate, and a misconduct investigation should be opened. While PSB has done a good job
            of identifying those service complaints that should be administrative investigations, as is the case
            with administrative misconduct investigations conducted by District personnel, PSB is again
            correcting the work of other personnel. To address this concern and ensure accountability, PSB
            added a signature line to this revised service complaint form. District and Division Command
            personnel now note their review and approval of service complaints prior to them being forwarded
            to PSB for a final review.
            Consistent with the provisions of the revised policies on internal investigations and discipline, the
            PSB Commander now has the discretion to determine that internal complaints alleging minor
            policy violations can be addressed without a formal investigation if certain criteria exist. If the
            PSB Commander makes this determination, it must be documented.
            During the last reporting period, the PSB Commander determined that 10 internally generated
            complaints would be addressed without a formal investigation and were eligible for a coaching.
            We disagreed with the decision of the PSB Commander in two of these cases.
            During this reporting period, the PSB Commander determined that four internally generated
            complaints would be addressed without formal investigation and were eligible for a coaching as
            allowed in MCSO policy. We concur with the PSB Commander in all four of these cases.
            Compliance for this Paragraph is based on our findings for administrative misconduct
            investigations (146), service complaints (139), and coachings (four) combined; and was 95% for
            this reporting period.


            Paragraph 189. The Professional Standards Bureau shall administratively investigate:
            a.       misconduct allegations of a serious nature, including any allegation that may result in
                     suspension, demotion, or termination; and
            b.       misconduct indicating apparent criminal conduct by an employee.
            Phase 1: In compliance
                 •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
                 •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                     amended on January 24, 2019.


                                                       Page 183 of 279




WAI 50898
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph during this reporting period, we reviewed 146
            completed administrative misconduct investigations conducted by MCSO personnel.
            Division or District personnel outside of PSB investigated 58 of the 146 administrative
            misconduct investigations submitted for review during this reporting period. PSB investigated
            88 of the cases. PSB also submitted 28 criminal investigations for review. We did not identify
            any misconduct investigations that were conducted by a District supervisor where we believe that
            potential additional misconduct discovered during the initial investigation should have resulted
            in the investigation being forwarded to PSB for completion and was not.


            Paragraph 190. Allegations of employee misconduct that are of a minor nature may be
            administratively investigated by a trained and qualified Supervisor in the employee’s District.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed a total of 174 investigations
            conducted by MCSO personnel and completed during this reporting period. Of these, 146 were
            administrative investigations, and 28 were criminal investigations. PSB conducted one of the
            criminal investigations. Twenty-one criminal investigations involved inmate deaths that occurred
            within the jail and were investigated by the Jail Crimes Unit. Five were office- involved
            shootings, and one was an in-custody prisoner death. All six of these criminal investigations were
            conducted by the Major Crimes Unit. The criminal investigation of one additional officer-
            involved shooting incident in which MCSO personnel were involved. This was investigated by
            the Phoenix Police Department as it occurred within their jurisdiction.
            Of the 146 administrative misconduct cases we reviewed for this Paragraph, PSB investigators
            conducted 88. Fifty-eight were investigated at the District or Division level. In one of the 58
            investigations conducted by a District supervisor, the case should have been forwarded to PSB
            for investigation. This case involved an allegation of unbecoming conduct during a traffic stop,
            and the allegation was made by a member of the Plaintiffs’ class. The complainant was not
            initially identified as a member of the Plaintiffs’ class and the investigation was completed at the
            District level. During the review of the case, PSB identified that the complainant was a member
            of the Plaintiffs’ class and the investigation was then reviewed during a Class Remedial Matters
            (CRM) meeting that was attended by a member of our Team. There was no indication upon


                                                       Page 184 of 279




WAI 50899
            review that the complainant had alleged any racial bias or racial comments. The BWC for the
            deputy was also reviewed and there was no indication or evidence of any bias. While this case
            should have been investigated by PSB, the investigation conducted was complete and the findings
            were justified. As is our practice, we will discuss this investigation with PSB during our next site
            visit.
            MCSO has complied with the requirements to train all supervisors who conduct minor misconduct
            investigations.


            Paragraph 191. If at any point during a misconduct investigation an investigating Supervisor
            outside of the Professional Standards Bureau believes that the principal may have committed
            misconduct of a serious or criminal nature, he or she shall immediately notify the Professional
            Standards Bureau, which shall take over the investigation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 146 administrative
            misconduct investigations conducted by MCSO personnel and completed during this reporting
            period. Of the 58 administrative misconduct cases investigated at the District or Division level,
            we did not identify any cases where we believe that potential serious misconduct was discovered
            by the investigating supervisor and the supervisor failed to forward the case to PSB.


            Paragraph 192. The Professional Standards Bureau shall review, at least semi-annually, all
            investigations assigned outside the Bureau to determine, among the other matters set forth in
            ¶ 251 below, whether the investigation is properly categorized, whether the investigation is being
            properly conducted, and whether appropriate findings have been reached.
            Phase 1: In compliance
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            PSB command personnel advised us that they continue to review investigations in “real time” as
            they come into the Bureau. During this reporting period, MCSO provided copies of PSB’s
            reviews of 57 completed Division-level misconduct investigations that were assigned outside of
            the Bureau. The review template used by PSB includes sections that address whether or not the
            investigation is properly categorized, whether the investigation is properly conducted, and
            whether appropriate findings have been reached. Additionally, copies of emails detailing the
            quality of the investigation, identified deficiencies, and required edits sent electronically to
            affected Division Commanders were provided for each case reviewed.




                                                      Page 185 of 279




WAI 50900
            PSB included the information required by this Paragraph in its semi-annual public Misconduct
            Investigations Report, which is required under Paragraph 251. The most recent report was
            published on MCSO’s website in July 2020. The report covers the period of July 1-December
            31, 2019; and contains an analysis as to whether cases assigned outside of PSB were properly
            categorized, whether the investigations were properly conducted, and whether appropriate
            findings have been reached. During that review period, there were 50 investigations reviewed.
            Out of the 50 investigations reviewed, three cases were returned due to the conclusions not being
            supported by the evidence, seven cases were returned to the Division for formatting or minor
            corrections, one case was returned for report detail edits, and the remaining 39 cases did not
            require any revisions.
            MCSO remains in compliance with this Paragraph.


            Paragraph 193. When a single act of alleged misconduct would constitute multiple separate
            policy violations, all applicable policy violations shall be charged, but the most serious policy
            violation shall be used for determining the category of the offense. Exoneration on the most
            serious offense does not preclude discipline as to less serious offenses stemming from the same
            misconduct.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 146 administrative
            misconduct investigations conducted by MCSO personnel and completed during this reporting
            period. Thirty-eight had sustained allegations against one or more employees. In 29 of these 38
            investigations, at least one principal employee was still an MCSO employee at the time the
            investigation was completed or discipline decisions were made. In all 29, the most serious policy
            violation was used to determine the final category of the offense for discipline purposes, if more
            than one policy violation was sustained.
            In cases where multiple violations of policy occurred, this information was listed on the
            preliminary discipline document. There were no cases where the exoneration of any offense
            precluded discipline for any sustained allegations.




                                                      Page 186 of 279




WAI 50901
            Paragraph 194. The Commander of the Professional Standards Bureau shall ensure that
            investigations comply with MCSO policy and all requirements of this Order, including those
            related to training, investigators’ disciplinary backgrounds, and conflicts of interest.
            Phase 1: In compliance
               •   CP-2 (Code of Conduct), most recently amended on July 30, 2020.
               •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                   amended on January 24, 2019.
               •   CP-5 (Truthfulness), most recently amended on September 11, 2020.
               •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not in compliance
            We determine Phase 2 compliance with this Paragraph by a review of completed misconduct
            investigations conducted by MCSO personnel, the review of attendance by internal investigators
            at required Misconduct Investigative Training, the disciplinary backgrounds of internal
            investigators, and the efforts being made by the PSB Commander to reach compliance.
            We reviewed 146 administrative misconduct investigations and 28 criminal investigations
            submitted by MCSO during this reporting period. All 28 of the criminal investigations complied
            with MCSO policy and the requirements of the Second Order.
            Administrative investigations are required to be completed within 60 days if completed outside
            of PSB and within 85 days if completed by PSB personnel. Of the 146 total investigations
            reviewed for this reporting period, 74 (51%) were completed within the required timeframes or
            contained a reasonable extension request that was specific to the investigation, an increase from
            the 38% compliance for the last reporting period. The remaining 72 (49%) identified general
            justifications including supervisory responsibilities, workload, prioritization of investigations,
            training, sitting second chair in investigations, and others. Additional investigations, while
            completed by the investigator within the required timeframe, were not reviewed and finalized
            within 180 days. These cases also cited an excessive workload as one of the primary reasons for
            the lengthy review times. This is a serious issue that continues to worsen quarter after quarter,
            now resulting in the closure of investigations taking an average of 509 days. As we noted during
            the last reporting period, we can no longer accept extensions that do not contain reasonable
            justifications specific to each investigation.




                                                      Page 187 of 279




WAI 50902
            Of the 146 administrative misconduct cases we reviewed, PSB personnel completed 88. In one
            of the 27 investigations conducted by sworn investigators, required documentation was not
            included in the report and in a second, no contact was made with the complainant until two years
            after the complaint was filed. In six of the 61 investigations conducted by Detention personnel,
            jail video evidence was not retrieved in a timely manner, resulting in the potential loss of
            evidence. One contained the wrong category of offense, and one contained contradictory
            information in the report. With the inclusion of those investigations that were found
            noncompliant based on our review of extension requests, the overall compliance for the 88
            investigations conducted by PSB was 24%. There were no investigations completed by the
            contract investigator submitted for our review during this reporting period.
            Districts or Divisions outside of PSB conducted 58 investigations. Twenty-three investigations,
            were noncompliant due to improper findings, leading questions, or a combination of investigative
            and multiple administrative deficiencies. With the inclusion of those investigations found not
            compliant due to the lack of appropriate extensions, overall compliance for investigations
            conducted outside of PSB was 26% for this reporting period.
            As a result of both investigative deficiencies and administrative deficiencies, including those
            related to extension compliance, overall compliance for all administrative investigations
            conducted by MCSO was 24% for this reporting period, an increase from 12% the last reporting
            period.
            There are many factors that impact the PSB Commander’s ability to ensure compliance in all
            cases. One factor is that the PSB Commander must rely on other PSB staff members to conduct
            case reviews and ensure proper documentation is completed. We continue to find that, in most
            cases, PSB personnel are identifying and ensuring that corrections are made and all
            documentation is completed in those cases they review. In some cases, deficiencies cannot be
            corrected after the fact.
            Another factor affecting the PSB Commander’s ability to ensure that all investigations are
            properly completed is that the Appointing Authority – not the PSB Commander – determines the
            final findings and discipline. During this reporting period, there were no instances where the
            Appointing Authority overturned a finding made by the PSB Commander.
            Of continued concern, and a significant factor in the inability of the PSB Commander to ensure
            investigations are properly completed, has been the ongoing lack of investigative compliance for
            those investigations conducted and reviewed by District and Division personnel outside of PSB.
            While PSB is still identifying the majority of deficiencies in the District and Division cases,
            during this reporting period, we noted an increased amount of attention being focused on these
            investigations by both Command and Executive staff, to include Deputy Chiefs now reviewing
            investigations conducted and reviewed by their personnel. We are hopeful that this increased
            oversight will result in continuing improvement.




                                                     Page 188 of 279




WAI 50903
            While PSB continues to experience challenges in ensuring that completed internal investigations
            are reaching compliance with both MCSO policy and both Court Orders, the Bureau has made
            efforts to improve compliance. A member of our Team continues to meet with PSB every two
            weeks to discuss Class Remedial Matters. We also use this opportunity to discuss other ongoing
            concerns that affect compliance with the Second Order. The ability to discuss investigative or
            administrative concerns during these meetings continues to result in concerns being immediately
            addressed; and in some cases, results in necessary actions being taken to resolve those issues that
            have been identified.
            During our site visits, we have continued to meet with PSB personnel and District and Division
            command personnel to update them on our identification of training and performance issues that
            adversely affect compliance with the Second Order. Since January 2017, Detention personnel
            assigned to PSB to oversee investigations have also participated in these meetings. We have used
            these meetings to discuss concerns with the quality of investigations; opportunities for
            improvement; and in some cases, investigative protocols.
            PSB has taken a number of actions to address both investigative deficiencies, and other concerns
            with the completion of administrative misconduct investigations that have been identified.
            Additional oversight was added for Detention investigations; PSB personnel were assigned as
            liaisons with District personnel; a service complaint process was developed and approved;
            revisions to witness and complaint interview processes were proposed and approved; a new
            protocol for the handling of service complaints not involving MCSO personnel was proposed and
            approved; and the PSB Commander was given the authority to resolve some minor internally
            generated complaints without the necessity to conduct an administrative misconduct
            investigation.
            In addition to those actions that have been approved to address continuing backlogs and other
            challenges with administrative misconduct investigations, we have continued to have ongoing
            discussions with PSB and the Parties during our site visits regarding other potential opportunities
            to address these challenges. These discussions have included many suggestions and potential
            modifications to existing protocols, including such changes as: expanding the use of the service
            complaint process; using alternative types of administrative closures; discontinuing investigations
            of former employees if the conduct was not criminal in nature, would not affect law enforcement
            certification, and did not involve current MCSO employees; discretion for the investigation of
            minor policy violations that occurred more than three years prior to the complaint being filed;
            implementing an expedited discipline process for sustained cases; and increasing investigative
            time requirements.
            During September 2019, we met with the PSB Executive Chief who has oversight over PSB to
            discuss ongoing challenges with the completion of misconduct investigations. It was a productive
            meeting, with good discussion about potential ideas to resolve this ongoing issue. Some of the
            discussion included topics already discussed with our Team and the Parties, and others were new.
            The Executive Chief committed to developing a list of the ideas shared, along with more detailed
            information about how each idea might be implemented. The intent was to then share this
            information with our Team and the Parties. The Executive Chief informed us that due to ongoing
            priorities, this information would not be ready for discussion until our January 2020 site visit.



                                                      Page 189 of 279




WAI 50904
            During our October 2019 site visit, we met with PSB and the Parties to discuss the ongoing issues
            with the completion of misconduct investigations. We briefly discussed some potential remedies,
            then tabled the discussion until our January 2020 site visit when MCSO would be prepared to
            provide more detailed information on any proposals they wanted to bring forward.
            During our January 2020 site visit, PSB provided a document containing the Bureau’s ideas and
            recommendations regarding the investigation of alleged employee misconduct. After some
            discussion, our Team offered to facilitate discussions with MCSO, Plaintiffs, and Plaintiff-
            Intervenors, to discuss the topics brought forward by MCSO; and any additional ideas that might
            be brought forward by any other member of the group. We advised all that we would discuss
            only those items that did not require a change to the Orders. We facilitated this conference call
            with MCSO and the Parties in February 2020. During this call, MCSO personnel stated that they
            believed that all of the ideas and recommendations they had brought forward would require a
            change to the Orders and they had no additional suggestions to add. The representatives of the
            Plaintiffs and Plaintiff-Intervenors agreed with MCSO and added that they also had no additional
            suggestions or ideas to bring forward. This has since remained a topic for the Parties to discuss
            in a meet-and-confer process should they choose that approach.
            In 2014, PSB initiated 717 internal investigations. In 2015, PSB initiated 916 cases; and in 2016,
            847 cases. There were 1,028 cases initiated in 2017. In 2018, there were 1,114 investigations
            initiated; 354 service complaints; 716 administrative misconduct investigations; 36 criminal
            investigations; and eight critical incident investigations. In 2019, there were 615 internal
            investigations initiated, as well as 453 service complaints. With the inclusion of critical incidents
            and criminal investigations, the total for 2019 was 1,072 investigations. The overall number of
            cases is fairly consistent with what we have observed for the past several years. During this
            reporting period, PSB personnel reported they had opened a total of 897 investigations during the
            first nine months of 2020, compared to 831 during the same time period in 2019. The total number
            includes administrative misconduct investigations, service complaints, criminal misconduct
            investigations, and critical incident investigations – though the majority are administrative
            misconduct and service complaints. Of the total cases opened for the reporting period, 517 were
            administrative misconduct investigations, compared to 478 during the same time period in 2019.
            Service complaints opened for the reporting period totaled 344, compared to 321 for the same
            time period in 2019.
            In 2016, prior to the implementation of the Court’s Second Order, PSB investigators were
            carrying an average active caseload of 12-16 cases each month. By 2018, PSB advised us that
            the average active caseload each month for sworn investigations was 36; and for Detention
            investigators, 28. The average closure of a case took 204 days. In 2019, PSB advised us that the
            average monthly caseloads for all investigators assigned to PSB had risen to 46, there were 1,682
            open cases, and the average closure time for an investigation was 499 days in PSB and 444 days
            for those investigations conducted outside of PSB.
            During the last reporting period, MCSO reported having 1954 open investigations. While the
            total includes administrative misconduct investigations, service complaints, criminal
            investigations, and critical incident investigations, the majority were administrative misconduct
            investigations and service complaints. Of the total cases, 1,660 were assigned to PSB and 294
            were assigned to Districts and Divisions outside of PSB. The average number of days to complete

                                                       Page 190 of 279




WAI 50905
            a misconduct investigation in PSB was 552 days; and in Districts or Division outside of PSB, 397
            days. The overall closure average for all cases was 501 days. The average active monthly
            caseload for sworn personnel in PSB was 54 cases; and for Detention personnel, 60 cases.
            During our October 2020 remote site visit, PSB advised that the average caseload for Detention
            investigators was 59, and for sworn investigators, the average was 54. PSB also noted that the
            three civilian investigators are now investigating cases, and numerous pending cases have been
            reassigned to them. These investigators now have an average monthly caseload of 37 cases.
            These large caseloads continue to adversely impact the timely completion of investigations. PSB
            also informed us during our July 2020 remote site visit that the average number of days to finalize
            and close a PSB investigation has increased to 570 days, and for District or Division cases, the
            average is now 409 days. The overall closure average for all cases is 509 days. PSB continues
            to note that there are a number of older cases that are completed during each reporting period that
            adversely impacts the overall average time it takes to finalize a case.
            During this reporting period, PSB reported a total of 1,992 open cases, an increase from the 1,954
            open cases reported during the last reporting period. While the total includes criminal misconduct
            investigations, critical incident investigations, and outsourced cases, the majority are open
            administrative misconduct investigations and service complaints. Of the total open cases, 249 are
            assigned to Districts or Divisions outside of PSB. The remaining 1,743 are assigned to PSB
            administrative investigators or criminal investigators, or have been outsourced to the contract
            investigator. This number includes 39 pending critical incident investigations, a decrease from
            64 pending critical incident investigations during the last reporting period. PSB has been focusing
            on completing these investigations and submitted 30 for our review during this reporting period.
            Though PSB was authorized 11 new positions in the July 2018 budget, during this reporting
            period, PSB continued to advise that only one of these positions, a Detention supervisor, has been
            filled and the funding for a lieutenant was eliminated and the funds transferred to other purposes
            in PSB. There is still no indication when any of the additional positions will be filled. PSB also
            advised that no new positions were requested by the Bureau for the fiscal year that commenced
            on July 1, 2020. Of the civilian positions authorized in the 2019 budget, PSB advised us during
            our October 2020 remote site visit that all of the positions have been filled. All three of the
            civilian investigators hired, one, a former Detention sergeant, are now handling investigations.
            The administrative personnel continue to assist sworn and Detention investigators in PSB by
            doing much of the research, document preparation, and tracking on open cases. One of the
            administrative assistants is assigned to assist those PSB supervisors who are assigned to liaison
            functions with Districts and Divisions. PSB personnel continue to believe that the addition of the
            civilian staff will relieve a significant amount of the administrative workload and case
            management currently being handled by investigators, allowing them to focus more time on
            investigative tasks.
            Beyond the addition of administrative staff, PSB has also modified its review process for
            submitted cases, eliminating some levels of review. PSB believes this will result in more timely
            reviews, without adversely impacting the quality of the final report. We agree with their decision
            and are also hopeful this will not adversely impact investigative quality.




                                                      Page 191 of 279




WAI 50906
            While we continue to agree with PSB that the administrative staff and civilian investigators hired
            may relieve some of the burden from investigators, and that a reduction in levels of review may
            result in shorter time periods, the backlog of cases and individual investigator caseloads will not
            be appreciably relieved by either of these.
            In July 2018, we discussed the investigation of the 1,459 identifications that had been impounded
            at the MCSO Property Room and then checked out by an MCSO sergeant. This investigation was
            initiated in 2015 but then stalled due to other, more immediate priorities for investigations. Of
            the 1,459 total identifications, 596 were believed to belong to members of the Plaintiffs’ class.
            Since July 2018, we have discussed the status of the 1,459 IDs investigation during each site visit.
            During the last reporting period, the Parties reached a general resolution regarding this
            investigation. During this reporting period, the Parties finalized their agreement and this
            investigation has been concluded.
            During our past site visits, PSB staff have continued to communicate that they are properly
            outsourcing those cases where conflicts of interest exist. PSB has contracted with a qualified
            private vendor to conduct these investigations. Additionally, PSB has outsourced investigations
            to other law enforcement entities. During our October 2020 site visit, PSB personnel advised us
            that they are considering retaining additional outside contract investigators, but to date, they have
            not identified any who meet the hiring criteria.
            During this and the past three reporting periods, we have not received or reviewed any
            investigations completed by the current contract investigator retained by MCSO. Five additional
            investigations were outsourced to this investigator during this reporting period, and he currently
            has 21 investigations in progress. One case, outsourced to an outside law enforcement agency,
            also remains in progress.
            After the Second Order was implemented, PSB reviewed the disciplinary backgrounds of all those
            who might conduct internal investigations and notified us of those supervisors who would be
            prohibited from conducting such investigations due to their backgrounds. At that time, MCSO
            identified two supervisors who were ineligible to conduct internal investigations. One is no
            longer with MCSO and the second remains ineligible to conduct investigations.
            During the last reporting period, four additional supervisors were added to the list of those who
            are ineligible to conduct administrative misconduct investigations. MCSO reported that no
            additional supervisors were determined to be ineligible during this reporting period.


            Paragraph 195. Within six months of the entry of this Order, the Professional Standards Bureau
            shall include sufficient trained personnel to fulfill the requirements of this Order.
            Phase 1: In compliance
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not in compliance




                                                       Page 192 of 279




WAI 50907
            In conjunction with this Paragraph, Paragraph 178 mandates that within three months of the
            finalization of policies consistent with Paragraph 165, all PSB personnel would receive 40 hours
            of comprehensive training. Paragraph 178 requires training of all supervisors within three months
            of the finalization of policies, and further requires sufficient trained personnel in PSB within six
            months of the entry of the Order. The first week of the required Misconduct Investigative
            Training commenced on September 18, 2017 and the training was completed prior to the end of
            2017.
            During our July and October 2018 site visits, PSB informed us that a total of 11 additional
            personnel had been approved for PSB in MCSO’s July 2018 budget. PSB personnel informed us
            that due to ongoing staffing shortages they did not believe any of these positions would be filled
            before 2019.
            During our January and April 2019 site visits, PSB personnel informed us that they had not yet
            received any of the 2018 budgeted positions for PSB. They further noted that it continued to
            remain unlikely that they would receive any of the positions in the foreseeable future due to
            ongoing personnel staffing shortages throughout the organization. PSB continued to note that
            with the continuing influx of new cases, and the ongoing backlog of investigations, even if these
            personnel were added, the Bureau would still be insufficiently staffed to meet its responsibilities.
            The PSB budget requests for the July 2019 budget year included only civilian staff. PSB’s
            requests included: two administrative assistants, two management analyst assistants, one special
            projects manager, and three civilian investigators. PSB personnel believed that the addition of
            these positions would allow sworn and Detention supervisors to focus more on the investigative
            process and mitigate some of the administrative requirements currently being handled by these
            personnel.
            During our July 2019 site visit, PSB advised that of the 11 approved positions in the July 2018
            budget, one had been filled – that of a Detention sergeant. It was still unknown when any of the
            remaining 10 positions would be filled.
            During our October 2019 site visit, PSB informed us that of the previously approved 11 positions
            in July 2018, there has still only been one filled. Of the civilian positions approved in the July
            2019 budget, one management analyst position had been filled; interviews were in progress for
            management assistants; and the three civilian investigator positions were in the job-posting phase.
            During our January 2020 site visit, PSB advised us again that only one of the 11 approved
            positions for PSB in the 2018 budget has been filled. Of the eight civilian positions approved in
            the 2019 budget, one management assistant position had been filled, other administrative
            positions were in the hiring process, and job offers had been extended to fill the three civilian
            investigator positions. PSB believed that, given the law enforcement and investigative experience
            of the three civilian investigators the Bureau had selected, these investigators should not need
            extensive training, and would likely be qualified to conduct a variety of investigations.




                                                      Page 193 of 279




WAI 50908
            During our April 2020 site visit, PSB again advised us that only one of the 11 positions approved
            in the 2018 budget has been filled. PSB had not increased its investigative staff in more than four
            years, despite the continuing increase in investigator caseloads and backlogs. PSB filled the
            majority of the civilian positions authorized in the 2019 budget, and began assigning
            administrative staff to complete a variety of tasks previously completed by investigators. PSB
            also hired the three civilian investigators – two of whom still needed to attend the 40-hour
            Misconduct Investigative Training before they would be eligible to conduct investigations.
            During our July and October 2020 remote site visits, PSB again advised us that only one of the
            11 positions approved in the 2018 budget has been filled. All of the civilian positions authorized
            in the 2019 budget have now been filled, and the three civilian investigators hired are now
            conducting investigations. No additional requests for PSB staffing were made for the 2020 fiscal
            year.
            As we have previously noted, hiring of civilian personnel is a positive step, but their hiring will
            not address what is an unacceptable failure to properly staff PSB with an adequate number of
            investigators to comply with the Order. The Second Order requires that PSB have “sufficient
            trained personnel to fulfill the requirements of this Order.” MCSO has delivered the required
            Misconduct Investigative Training, and our focus remains on the ability of PSB staff to carry out
            its mission. As documented in this and previous reports, PSB, in its command’s estimation, is
            understaffed. We will not find MCSO in compliance with this Paragraph until MCSO addresses
            PSB’s staffing issues.


            Paragraph 196. Where appropriate to ensure the fact and appearance of impartiality, the
            Commander of the Professional Standards Bureau or the Chief Deputy may refer administrative
            misconduct investigations to another law enforcement agency or may retain a qualified outside
            investigator to conduct the investigation. Any outside investigator retained by the MCSO must
            possess the requisite background and level of experience of Internal Affairs investigators and
            must be free of any actual or perceived conflicts of interest.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During our April 2017 site visit, the PSB Commander indicated that MCSO had not envisioned
            any need to retain additional contract investigators beyond the one investigator that had been
            already retained. A member of PSB’s staff serves as MCSO’s single point-of-contact to liaise
            and assist with scheduling for the contract investigator. The contract investigator will advance
            the investigations to the level of recommending findings.
            PSB previously outsourced three misconduct investigations to a separate regional law
            enforcement agency. Two of these investigations were completed by the outside law enforcement
            agency and closed by MCSO. One was closed as the Independent Investigator was investigating
            the same alleged misconduct.


                                                      Page 194 of 279




WAI 50909
            During this reporting period, PSB advised us that five additional cases were outsourced to the
            contract investigator retained by MCSO. This investigator now has 21 cases in progress. While
            the contract investigator has previously completed seven investigations that were forwarded for
            our review, none have been completed and forwarded for this and the last three reporting periods.
            During our October 2020 remote site visit, PSB advised us that while consideration is being given
            to retaining additional contract investigators, to date, none who meet the criteria for hiring have
            been identified.


            Paragraph 197. The Professional Standards Bureau will be headed by a qualified Commander.
            The Commander of the Professional Standards Bureau will have ultimate authority within the
            MCSO for reaching the findings of investigations and preliminarily determining any discipline to
            be imposed. If the Sheriff declines to designate a qualified Commander of the Professional
            Standards Bureau, the Court will designate a qualified candidate, which may be a Civilian
            Director in lieu of a sworn officer.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            In January 2018, MCSO advised that due to reorganizations within the Office, the responsibility
            to serve as the PSB Commander for purposes of compliance with this Order would be transferred
            to a captain within PSB. The PSB Deputy Chief, who previously had this responsibility was
            promoted, but maintains overall oversight of PSB as an Executive Chief.
            During our October 2020 remote site visit, and our regularly scheduled meetings with PSB to
            discuss CRMs and other internal affairs matters during this reporting period, we have had
            continuing opportunities to interact with the captain now serving as the PSB Commander. He is
            an experienced PSB investigator and is cognizant of the many requirements and responsibilities
            of his new position. He continues to be responsive to our input, and we have had a number of
            productive discussions with him regarding PSB processes and internal investigations. In those
            cases where we have expressed concerns or requested information, he has generally provided
            timely responses. We continue to note that MCSO must support the PSB Commander with
            resources and executive leadership.




                                                      Page 195 of 279




WAI 50910
            Paragraph 198. To promote independence and the confidentiality of investigations, the
            Professional Standards Bureau shall be physically located in a facility that is separate from other
            MCSO facilities, such as a professional office building or commercial retail space. This facility
            shall be easily accessible to the public, present a non-intimidating atmosphere, and have
            sufficient space and personnel for receiving members of the public and for permitting them to file
            complaints.
            Phase 1: Not applicable
            Phase 2: In compliance
            In May 2018, PSB moved into the first and second floors of 101 West Jefferson Street. PSB’s
            address is available on the comment and complaint form that is accessible to the public at the
            Districts and on MCSO’s website. PSB’s criminal investigators are housed on the first floor, and
            administrative investigators are housed on the second floor of the building. PSB’s off-site facility
            has two dedicated security personnel assigned during normal business hours of 8:00 a.m.-4:00
            p.m., Monday-Friday. MCSO remains in compliance with this requirement.
            Maricopa County had previously advised MCSO that its lease for the PSB site was expired and
            that MCSO would have to vacate the site. MCSO stated that the lease requires that the County
            provide MCSO with a one-year advance written notification of the requirement to vacate the
            current PSB facility. As of this reporting period, MCSO has not received written notification
            from the County regarding the requirement to vacate the current PSB site.


            Paragraph 199. The MCSO will ensure that the qualifications for service as an internal affairs
            investigator shall be clearly defined and that anyone tasked with investigating employee
            misconduct possesses excellent investigative skills, a reputation for integrity, the ability to write
            clear reports, and the ability to be fair and objective in determining whether an employee
            committed misconduct. Employees with a history of multiple sustained misconduct allegations,
            or one sustained allegation of a Category 6 or Category 7 offense from MCSO’s disciplinary
            matrices, will be presumptively ineligible to conduct misconduct investigations. Employees with
            a history of conducting deficient investigations will also be presumptively ineligible for these
            duties.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance




                                                       Page 196 of 279




WAI 50911
            GH-2 reflects the directive of this Paragraph, to ensure that only supervisors who meet the criteria
            established by this Paragraph are assigned misconduct investigations. The PSB Operations
            Manual, which formalizes the review process, states that if any supervisor is deemed ineligible,
            the PSB commander will notify the supervisor’s commander in writing, and will ensure that a
            BlueTeam entry is made to memorialize the supervisor’s ineligibility to conduct misconduct
            investigations. A record of supervisors deemed ineligible to conduct misconduct investigations
            is maintained in PSB. These procedures were finalized and documented in the PSB Operations
            Manual, published on December 13, 2018.
            During this reporting period, MCSO reported no new additions to the list of employees prohibited
            from conducting misconduct investigations. MCSO currently has five supervisors who are
            ineligible to conduct internal administrative investigations. During this reporting period, there
            were two employees transferred into PSB. All required documents were provided for the
            incoming employees, including EIS histories, training histories, and assignment histories. We
            reviewed the documentation for the incoming transfers to ensure that the employees met the
            qualifications listed in Paragraph 199; both transfers were approved.


            Paragraph 200. In each misconduct investigation, investigators shall:
            a.       conduct investigations in a rigorous and impartial manner designed to determine the
                     facts;
            b.       approach investigations without prejudging the facts and without permitting any
                     preconceived impression of the principal or any witness to cloud the investigation;
            c.       identify, collect, and consider all relevant circumstantial, direct, and physical evidence,
                     including any audio or video recordings;
            d.       make reasonable attempts to locate and interview all witnesses, including civilian
                     witnesses;
            e.       make reasonable attempts to interview any civilian complainant in person;
            f.       audio and video record all interviews;
            g.       when conducting interviews, avoid asking leading questions and questions that may
                     suggest justifications for the alleged misconduct;
            h.       make credibility determinations, as appropriate; and
            i.       attempt to resolve material inconsistencies between employee, complainant, and witness
                     statements.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance



                                                       Page 197 of 279




WAI 50912
            To determine Phase 2 compliance with this Paragraph, we reviewed 146 administrative
            misconduct investigations that were completed by MCSO personnel during this reporting period.
            All but two were both initiated and completed after the issuance of the Second Order. PSB
            investigated 88 of the total cases. District or Division supervisory personnel not assigned to PSB
            investigated 58 of the cases. Of the cases we reviewed, 79 involved external complaints, and 67
            were internally generated.
            Paragraph 200.a. requires that misconduct investigations be conducted in a rigorous and impartial
            manner. During the last reporting period, all investigations complied with the requirements of
            this Subparagraph. During this reporting period, one investigation (1%) fell short of compliance
            with this Subparagraph.
            Paragraph 200.b. requires that investigations be approached without prejudging the facts or
            permitting preconceived impressions. During the last reporting period, all investigations
            reviewed complied with the requirements of this Subparagraph. During this reporting period, one
            investigation (1%) fell short of compliance with this Subparagraph.
            Paragraph 200.c. requires that investigators identify, collect, and consider all relevant evidence.
            During the last reporting period, one investigation (2%) fell short of compliance with this
            Subparagraph. During this reporting period, six investigations (4%) fell short of compliance with
            this Subparagraph.
            Paragraph 200.d. requires that investigators make reasonable attempts to locate and interview all
            witnesses. During the last reporting period, one investigation (2%) fell short of compliance with
            the requirements of this Subparagraph. During this reporting period, two investigations (1%) fell
            short of compliance with this Subparagraph.
            Paragraph 200.e. requires that investigators make reasonable attempts to interview civilian
            complainants in person. During the last reporting period, all investigations complied with the
            requirements of this Subparagraph. During this reporting period, two investigations (1%) fell
            short of compliance with this Subparagraph.
            Paragraph 200.f. requires audio- and video-recording of all interviews. Of the 146 administrative
            investigations reviewed for this reporting period, there were 33 cases where interviews were not
            both audio- and video-recorded. In all but two (1%), adequate justification was provided.
            Paragraph 200.g. requires that when conducting interviews, investigators avoid asking leading
            questions or questions that may suggest justification for the alleged misconduct. During the last
            reporting period, two investigations (2%) fell short of compliance with this Subparagraph. During
            this reporting period, five investigations (3%) fell short of compliance with this Subparagraph.
            Paragraph 200.h. requires that proper credibility determinations be made. During this and the last
            reporting period, all investigations complied with the requirements of this Subparagraph.
            Paragraph 200.i. requires that investigators attempt to resolve all material inconsistencies. During
            the last reporting period, one investigation (2%) fell short of compliance with this Subparagraph.
            During this reporting period, all of the investigations reviewed complied with the requirements
            of this Subparagraph.




                                                       Page 198 of 279




WAI 50913
            Paragraph 201. There will be no automatic preference for an employee’s statement over a non-
            employee’s statement. Internal affairs investigators will not disregard a witness’s statement
            solely because the witness has some connection to either the complainant or the employee or
            because the witness or complainant has a criminal history, but may consider the witness’s
            criminal history or any adjudicated findings of untruthfulness in evaluating that witness’s
            statement. In conducting the investigation, internal affairs investigators may take into account
            the record of any witness, complainant, or officer who has been determined to have been
            deceptive or untruthful in any legal proceeding, misconduct investigation, or other investigation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 146 administrative
            misconduct investigations conducted by MCSO personnel that were completed during this
            reporting period.
            Of the 146 completed administrative misconduct investigations, 79 involved complainants that
            were not MCSO employees. Thirty-eight of the 146 investigations also included interviews with
            witnesses or investigative leads who were not MCSO employees. We did not identify any cases
            where we believe there was an automatic preference for the statement of an employee over a non-
            employee’s statement.
            We did not identify any completed investigations where a witness’s statement was disregarded
            solely because of any connection identified in this Paragraph, nor where a witness’s criminal
            history or findings of truthfulness were considered.


            Paragraph 202. Internal affairs investigators will investigate any evidence of potential
            misconduct uncovered during the course of the investigation, regardless of whether the potential
            misconduct was part of the original allegation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 146 administrative
            misconduct investigations conducted by MCSO personnel and completed during this reporting
            period. In 10 of the 146 investigations, MCSO identified additional potential misconduct during
            the course of the investigations and properly added additional allegations or initiated new
            investigations. We did not identify any investigations during this reporting period where we
            believe additional misconduct may have occurred and was not addressed by MCSO.



                                                      Page 199 of 279




WAI 50914
            Paragraph 203. If the person involved in the encounter with the MCSO pleads guilty or is found
            guilty of an offense, internal affairs investigators will not consider that information alone to be
            determinative of whether an MCSO employee engaged in misconduct, nor will it by itself justify
            discontinuing the investigation. MCSO training materials and policies on internal investigations
            will acknowledge explicitly that the fact of a criminal conviction related to the administrative
            investigation is not determinative of whether an MCSO employee engaged in misconduct and that
            the mission of an internal affairs investigator is to determine whether any misconduct occurred.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            There were no indications in any of the completed investigations we reviewed that any MCSO
            investigators considered alone any pleading or finding of guilty by any person as a reason to make
            any determination regarding the potential misconduct of any MCSO personnel, nor were any
            investigations discontinued for this reason.


            Paragraph 204. Internal affairs investigators will complete their administrative investigations
            within 85 calendar days of the initiation of the investigation (60 calendar days if within a
            Division). Any request for an extension of time must be approved in writing by the Commander
            of the Professional Standards Bureau. Reasonable requests for extensions of time may be
            granted.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: Not in compliance
            To determine Phase 2 compliance with this Paragraph, we review administrative misconduct
            investigations conducted by MCSO personnel.




                                                      Page 200 of 279




WAI 50915
            PSB conducted 88 of the 146 administrative misconduct investigations we reviewed for this
            reporting period. Only 29 (33%) of the 88 were completed within the required 85-day timeframe
            or had an approved extension for a reason specific to the investigation. Of the 58 investigations
            completed by Districts and Divisions outside of PSB, 45 (78%) were initially submitted to PSB
            within the required 60-day timeframe or had an approved extension for a reason specific to the
            investigation. As has been our practice for numerous reporting periods, we determine the 60-day
            time period compliance findings for those investigations conducted by personnel outside of PSB
            based on the original date the investigation is approved by the District or Division Commander
            and forwarded to PSB. In those cases where deficiencies are identified by PSB, the cases will
            continue to be found noncompliant in other relevant Paragraphs, and specifically in Paragraph
            213, which requires the District or Division Commander ensure that investigations conducted by
            their personnel are complete and the findings are supported by the evidence prior to their submittal
            to PSB.
            As we noted in Paragraph 194, timely completion of administrative investigations has continued
            to be of concern for many reporting periods. Of the 146 total administrative misconduct
            investigations submitted for compliance during this reporting period, 74 (51%) investigations
            were completed and submitted by the investigator within the required 60- or 85-day timeframe or
            contained an acceptable extension request and approval. This is an increase from the 38%
            compliance for the last quarter.
            In addition to those investigations not completed within 60 or 85 days as required by this
            Paragraph, of the 146 total investigations, only 42 (29%) were completed within 180 days or had
            a reasonable extension request and approval.
            The average time for full closure of administrative investigations is now reported by MCSO to be
            509 days, a slight increase from the 501 days reported for the last reporting period. As we noted
            in our last quarterly status report, we can no longer accept workload as the justification for the
            failure to complete investigations in a timely manner. The time it takes to conduct and close
            investigations remains unacceptable and it is the agency that bears the responsibility to address
            this issue with decisive action.
            MCSO is not in Phase 2 compliance for this Paragraph.


            Paragraph 205. The Professional Standards Bureau shall maintain a database to track all
            ongoing misconduct cases, and shall generate alerts to the responsible investigator and his or
            her Supervisor and the Commander of the Professional Standards Bureau when deadlines are
            not met.
            Phase 1: In compliance
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   GH-5 (Early Identification System), most recently amended on May 6, 2020.


                                                      Page 201 of 279




WAI 50916
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            We determine compliance with this Paragraph by assigning a member of our Team to observe
            demonstrations of the IAPro database during our site visits or other meetings with PSB throughout
            the reporting period. The IAPro technology serves as the centralized electronic numbering and
            tracking system for all allegations of misconduct, whether internally discovered or based on an
            external complaint. This database contains the capacity to manage and store information required
            for compliance with this Paragraph.
            During our site visits, we have met with PSB personnel on numerous occasions and observed
            IAPro to ensure that the system generates appropriate alerts to responsible investigators and PSB
            commanders if deadlines are not met. We have reviewed emails PSB disseminates each month
            to Districts and Divisions to identify investigative deadlines. We have also reviewed the
            BlueTeam Dashboard, which uses a color-coded system to identify investigations that are nearing
            deadlines or are past deadlines. The information appears in each supervisor’s BlueTeam account
            when they are monitoring open cases.
            The civilian PSB Special Projects Manager is primarily responsible for administering the
            centralized tracking system. In addition, all PSB and Division investigators can access the
            electronic BlueTeam database – a system that integrates with IAPro – at any time to view the
            assignment and status of administrative investigations. PSB has also trained two lieutenants to
            administer the system.
            In May 2018, PSB relocated to an offsite location. In July 2018, a member of our Team verified
            that the existing tracking mechanisms continue to be used for the tracking of investigations at the
            new facility.
            During our January, July, and October 2019 site visits, a member of our Team verified that the
            tracking mechanisms remain in place. We also continued to receive monthly notifications from
            PSB regarding closed administrative investigations, and we evaluate these closed investigations
            for the entirety of a reporting period against a multitude of criteria, including whether the cases
            were completed in a timely fashion.
            During this reporting period, we continued to receive monthly notifications from PSB regarding
            closed administrative misconduct investigations; and we continue to evaluate these closed
            investigations for the entirety of a reporting period against a multitude of criteria, including
            whether the cases were completed in a timely fashion. (See Paragraph 204.)




                                                      Page 202 of 279




WAI 50917
            Paragraph 206. At the conclusion of each investigation, internal affairs investigators will
            prepare an investigation report. The report will include:
            a.       a narrative description of the incident;
            b.       documentation of all evidence that was gathered, including names, phone numbers, and
                     addresses of witnesses to the incident. In situations in which there are no known
                     witnesses, the report will specifically state this fact. In situations in which witnesses were
                     present but circumstances prevented the internal affairs investigator from determining the
                     identification, phone number, or address of those witnesses, the report will state the
                     reasons why. The report will also include all available identifying information for anyone
                     who refuses to provide a statement;
            c.       documentation of whether employees were interviewed, and a transcript or recording of
                     those interviews;
            d.       the names of all other MCSO employees who witnessed the incident;
            e.       the internal affairs investigator’s evaluation of the incident, based on his or her review of
                     the evidence gathered, including a determination of whether the employee’s actions
                     appear to be within MCSO policy, procedure, regulations, orders, or other standards of
                     conduct required of MCSO employees;
            f.       in cases where the MCSO asserts that material inconsistencies were resolved, explicit
                     credibility findings, including a precise description of the evidence that supports or
                     detracts from the person’s credibility;
            g.       in cases where material inconsistencies must be resolved between complainant, employee,
                     and witness statements, explicit resolution of the inconsistencies, including a precise
                     description of the evidence relied upon to resolve the inconsistencies;
            h.       an assessment of the incident for policy, training, tactical, or equipment concerns,
                     including any recommendations for how those concerns will be addressed;
            i.       if a weapon was used, documentation that the employee’s certification and training for
                     the weapon were current; and
            j.       documentation of recommendations for initiation of the disciplinary process; and
            k.       in the instance of an externally generated complaint, documentation of all contacts and
                     updates with the complainant.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To determine Phase 2 compliance with this Paragraph, we reviewed 146 administrative
            misconduct investigations conducted by MCSO personnel and completed during this reporting
            period.




                                                        Page 203 of 279




WAI 50918
            Paragraph 206.a. requires a written description on the incident be included in the investigative
            report. All of the completed investigations that we reviewed complied with the requirements of
            this Subparagraph.
            Paragraph 206.b. requires documentation of evidence gathered, including all known information
            about witnesses. All of the completed investigations that we reviewed complied with the
            requirements of this Subparagraph.
            Paragraph 206.c. requires documentation of whether employees were interviewed, and a transcript
            or recording of these interviews. All but one (1%) of the completed investigations that we
            reviewed complied with the requirements of this Subparagraph.
            Paragraph 206.d. requires that the names of all MCSO employees who witnessed the incident be
            included in the report. All completed investigations that we reviewed complied with the
            requirements of this Subparagraph.
            Paragraph 206.e. requires that the internal affairs investigator’s evaluation of the incident includes
            a determination of whether the employee’s actions appear to be within MCSO policy, procedure,
            regulations, orders, or other standards of conduct required of MCSO employees. All completed
            investigations that we reviewed complied with the requirements of this Subparagraph.
            Paragraph 206.f. requires that when MCSO asserts that material inconsistencies were resolved,
            explicit credibility findings, including a precise description of the evidence that supports or
            detracts from the person’s credibility must be provided. All of the completed investigations that
            we reviewed complied with the requirements of this Subparagraph.
            Paragraph 206.g. requires that when material inconsistencies must be resolved, a precise
            description of the evidence be included in the report. All of the completed investigations that we
            reviewed complied with the requirements of this Subparagraph.
            Paragraph 206.h. requires that assessment of the incident for policy, training, tactical, or
            equipment concerns be included in the investigative report, to include any recommendations.
            During this reporting period, all but one (1%) of the completed investigations that we reviewed
            complied with the requirements of this Subparagraph.
            Paragraph 206.i. requires that if a weapon was used, documentation that the employee’s
            certification and training for the weapon must be included in the investigative written report. All
            but one (1%) of the completed investigations that we reviewed complied with the requirements
            of this Subparagraph.
            Paragraph 206.j. requires that documentation of the initiation of the disciplinary process be
            included in the investigation. Compliance is achieved when the misconduct investigator
            completes the investigation with a finding of sustained, when applicable, and the PSB
            Commander subsequently approves the finding. This is considered the initiation of the
            disciplinary process. Twenty-nine of the 146 administrative misconduct investigations we
            reviewed had sustained findings against one or more active MCSO employee. All complied with
            the requirements of this Subparagraph.




                                                       Page 204 of 279




WAI 50919
            Paragraph 206.k. requires that any contacts and updates with the complainant be documented in
            the investigative report. We did not identify any instances during this reporting period where this
            did not occur.


            Paragraph 207. In assessing the incident for policy, training, tactical, or equipment concerns,
            investigation reports will include an assessment of whether:
            a.       the law enforcement action was in compliance with training and legal standards;
            b.       the use of different tactics should or could have been employed;
            c.       the incident indicates a need for additional training, counseling, or other non-disciplinary
                     corrective actions; and
            d.       the incident suggests that the MCSO should revise its policies, strategies, tactics, or
                     training.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During this reporting period, we reviewed 146 administrative misconduct investigations. MCSO
            properly assessed and documented whether any of the requirements of this Paragraph were
            relevant in all but one (1%) of the completed cases we reviewed for this reporting period. MCSO
            identified five cases where action related to this Paragraph was appropriate; and addressed the
            concerns with additional training, or where appropriate, policy review.
            PSB continues to use an internal tracking form to ensure that those concerns that are forwarded
            to other Divisions within MCSO for action or review are addressed. We receive and review this
            tracking document each month. This tracking form contains regularly updated information on
            the status of concerns that have been identified.


            Paragraph 208. For each allegation of misconduct, internal affairs investigators shall explicitly
            identify and recommend one of the following dispositions for each allegation of misconduct in an
            administrative investigation:
            a.       “Unfounded,” where the investigation determines, by clear and convincing evidence, that
                     the allegation was false or not supported by fact;
            b.       “Sustained,” where the investigation determines, by a preponderance of the evidence,
                     that the alleged misconduct did occur and justifies a reasonable conclusion of a policy
                     violation;
            c.       “Not Sustained,” where the investigation determines that there is insufficient evidence to
                     prove or disprove the allegation; or



                                                        Page 205 of 279




WAI 50920
            d.       “Exonerated,” where the investigation determines that the alleged conduct did occur but
                     did not violate MCSO policies, procedures, or training.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review administrative misconduct
            investigations conducted by MCSO personnel and completed during the reporting period. We
            evaluate compliance with this Paragraph against the standard of whether a finding was made, and
            whether the finding was correct.
            During the last reporting period, we concurred with the findings of the PSB Commander in 64
            (98%) of the 65 cases that were completed.
            During this reporting period, we concurred with the findings of the PSB Commander in 142 (97%)
            of the 146 administrative misconduct investigations we reviewed. In two, we believe allegations
            of misconduct that were unfounded by MCSO should have been sustained. In one, we disagree
            with the finding of unfounded and believe the finding should have been not sustained; and in one
            where MCSO not sustained the allegation, we believe the allegation should have been unfounded.
            There were no instances where the Appointing Authority changed the findings made by the PSB
            Commander.


            Paragraph 209. For investigations carried out by Supervisors outside of the Professional
            Standards Bureau, the investigator shall forward the completed investigation report through his
            or her chain of command to his or her Division Commander. The Division Commander must
            approve the investigation and indicate his or her concurrence with the findings.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 58 administrative misconduct
            investigations not conducted by PSB personnel and completed during this reporting period. All
            58 were forwarded to PSB as required, and all contained the approval of the responsible District
            or Division Commander. As noted in previous reporting periods, and again during this reporting
            period, some of the District or Division level investigations were not in compliance with various
            requirements of the Second Order – as indicated throughout this report. However, we assessed
            MCSO’s compliance with this Paragraph based on these cases being forwarded through the chain
            of command for approval of the investigation and findings.




                                                      Page 206 of 279




WAI 50921
            Paragraph 210. For investigations carried out by the Professional Standards Bureau, the
            investigator shall forward the completed investigation report to the Commander.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 88 administrative misconduct
            investigations that were conducted by PSB personnel and completed during this reporting period.
            All 88 complied with the requirements of this Paragraph.


            Paragraph 211. If the Commander—meaning the Commander of the PSB or the Commander of
            the Division in which the internal affairs investigation was conducted—determines that the
            findings of the investigation report are not supported by the appropriate standard of proof, the
            Commander shall return the investigation to the investigator for correction or additional
            investigative effort, shall document the inadequacies, and shall include this documentation as an
            addendum to the original investigation. The investigator’s Supervisor shall take appropriate
            action to address the inadequately supported determination and any investigative deficiencies
            that led to it. The Commander shall be responsible for the accuracy and completeness of
            investigation reports prepared by internal affairs investigators under his or her command.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: Not in compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 146 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            PSB personnel investigated 88 of the 146 administrative misconduct investigations we reviewed
            during this reporting period. In 79 of the cases investigated by PSB personnel, we continued to
            find the investigations thorough, and the reports well-written. We identified specific concerns
            with nine investigations (10%). These concerns included: potential evidence was not collected in
            a timely manner; policy concerns were not addressed; inaccurate policy violations were used;
            weapons certification information and justification for not conducting witness interviews were
            not included in the case report; and in one, the misconduct allegation was not addressed until two
            years after the complaint was filed. There were no investigations completed by the contract
            investigator that were forwarded for our review during this reporting period. Based on our review
            of these cases, which includes our assessments of extension requests, 21 investigations (24%) of
            the 88 total investigations are in compliance.
            Of the 58 investigations investigated by Districts or Divisions outside of PSB, we identified 23
            investigations (40%) where we had some concerns regarding the investigation or documentation.
            These concerns included: arriving at an improper finding; using leading questions; failure to
            complete a proper investigation; failure to identify a conflict of interest; failure to interview all
            witnesses; and multiple administrative errors. We believe that many of the concerns found in


                                                       Page 207 of 279




WAI 50922
            these cases could, and should, have been identified at the District or Division level prior to
            forwarding the cases to PSB for review. We noted, however, during this reporting period, that
            District and Division Captains identified some of the deficiencies and addressed them with the
            investigators prior to the investigations being forwarded to PSB. However, when PSB identifies
            concerns, some cannot be corrected after the fact. We were encouraged by what appears to be
            increased attention to investigations at the District and Division level. Our assessment of these
            investigations, which includes our assessments of extension requests, found that 15 (26%) of the
            58 investigations are in compliance.
            In January 2018, we requested that MCSO begin providing us with documentation that reflects
            the actions being taken to address deficient misconduct investigations. We requested that PSB
            and command personnel provide a response to this request on a monthly basis. We have
            consistently received the requested documentation since March 2018.
            During this reporting period, we noted an increase in instances where District Commanders
            identified investigative deficiencies and, where possible, had them corrected prior to forwarding
            the investigation to PSB. We also noted increased involvement of Deputy Chiefs with oversight
            for District Commanders and some instances of one-on-one discussions or Supervisory Note
            entries regarding the reviews of misconduct investigations. We specifically noted that in Patrol
            Bureau East, the Deputy Chief met with all the Commanders in his Bureau to discuss
            administrative misconduct investigations and how they could be improved. Together they
            identified some additional things that could be done to ensure improved quality in their
            investigations and reviews. PSB continued to identify deficiencies in District investigations
            during this reporting period, and forwarded these concerns to the appropriate Commanders or
            Deputy Chiefs to be addressed. We also noted that there are still numerous deficiency
            memorandums authored by PSB that were written between March and July 2020 that have yet to
            be addressed. As in the last reporting period, we urge MCSO Command personnel to address
            identified deficiencies in a timely manner. We will continue to closely monitor how identified
            deficiencies are being addressed.
            We have noted in numerous prior reporting periods that both the supervisors who complete
            deficient investigations and the command personnel who approve them must be held accountable
            if MCSO is to achieve Phase 2 compliance with this Paragraph. Again, during this reporting
            period, our review of cases completed by PSB personnel continues to indicate PSB’s ongoing
            efforts to achieve compliance, and we remain optimistic that they will continue to do so. Our
            review of District investigations during this reporting period also identified that more attention is
            being given to investigations by both District Command personnel and the Deputy Chiefs with
            oversight. We are hopeful that this increased attention will result in continued improvement.




                                                       Page 208 of 279




WAI 50923
            Paragraph 212. Where an internal affairs investigator conducts a deficient misconduct
            investigation, the investigator shall receive the appropriate corrective and/or disciplinary action.
            An internal affairs investigator’s failure to improve the quality of his or her investigations after
            corrective and/or disciplinary action is taken shall be grounds for demotion and/or removal from
            a supervisory position or the Professional Standards Bureau.
            Phase 1: In compliance
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
               •   GC-4 (Employee Performance Appraisals), most recently amended on July 25, 2019.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 146 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            The 40-hour Misconduct Investigative Training was completed in late 2017. In January 2018, we
            requested that MCSO begin providing us with a document that reflects what actions are being
            taken to address deficient misconduct investigations on a monthly basis. As discussed in
            Paragraph 211, we have consistently received documentation since March 2018. During this
            reporting period, PSB identified and documented numerous deficiencies with investigations
            completed outside of PSB. District Commanders and Division Chiefs also identified and
            addressed some concerns and deficiencies with investigations conducted or reviewed by their
            personnel during this reporting period.
            We will continue to closely monitor these monthly reports submitted by MCSO command
            personnel, along with reviewing completed misconduct investigations, to determine if
            deficiencies are being properly identified and addressed.


            Paragraph 213. Investigations of minor misconduct conducted outside of the Professional
            Standards Bureau must be conducted by a Supervisor and not by line-level deputies. After such
            investigations, the investigating Supervisor’s Commander shall forward the investigation file to
            the Professional Standards Bureau after he or she finds that the misconduct investigation is
            complete and the findings are supported by the evidence. The Professional Standards Bureau
            shall review the misconduct investigation to ensure that it is complete and that the findings are
            supported by the evidence. The Professional Standards Bureau shall order additional
            investigation when it appears that there is additional relevant evidence that may assist in
            resolving inconsistencies or improving the reliability or credibility of the findings. Where the
            findings of the investigation report are not supported by the appropriate standard of proof, the
            Professional Standards Bureau shall document the reasons for this determination and shall
            include this documentation as an addendum to the original investigation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance



                                                      Page 209 of 279




WAI 50924
            To assess Phase 2 compliance with this Paragraph, we reviewed 146 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period. Of the
            146 investigations, 88 were investigated by PSB personnel. Fifty-eight were investigated by
            MCSO personnel outside of PSB.
            None of the documentation we received regarding investigations conducted outside of PSB
            indicated that any person below the rank of sergeant was responsible for the investigation.
            During the last reporting period, all 26 District or Division level approved cases were forwarded
            to, and reviewed by, PSB as required. Twelve (46%) of the 26 cases investigated at the District
            or Division level were returned by PSB personnel for additional investigation, corrections, proper
            documentation, or other changes.
            During this reporting period, all 58 District or Division level investigations were forwarded to
            and reviewed by PSB as required. Thirteen (22%) were returned to the Districts for corrections
            or additional information. In 12, PSB identified that findings were not supported by the facts of
            the investigation and the findings were changed. Our assessment of the 58 investigations, which
            includes the reasonableness of extension requests, found that 15 investigations (26%) were in
            compliance with all Second Order requirements.
            As is our practice, we will discuss these cases with MCSO during our next site visit.


            Paragraph 214. At the discretion of the Commander of the Professional Standards Bureau, a
            misconduct investigation may be assigned or re-assigned to another Supervisor with the approval
            of his or her Commander, whether within or outside of the District or Bureau in which the incident
            occurred, or may be returned to the original Supervisor for further investigation or analysis. This
            assignment or re-assignment shall be explained in writing.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 146 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            Our analysis for this reporting period revealed that of the 58 investigations conducted outside of
            PSB, 13 were returned by PSB to the original investigating supervisor for further investigation or
            analysis. None were reassigned to a different investigator.


            Paragraph 215. If, after an investigation conducted outside of the Professional Standards
            Bureau, an employee’s actions are found to violate policy, the investigating Supervisor’s
            Commander shall direct and ensure appropriate discipline and/or corrective action. Where the
            incident indicates policy, training, tactical, or equipment concerns, the Commander shall also
            ensure that necessary training is delivered and that policy, tactical, or equipment concerns are
            resolved.



                                                      Page 210 of 279




WAI 50925
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 58 administrative misconduct
            investigations conducted by MCSO personnel outside of PSB and completed during this reporting
            period.
            Nine of the 58 completed misconduct investigations conducted outside of PSB resulted in
            sustained findings. In all nine cases, the reports included documentation that appropriate
            discipline or corrective action was taken. In one, PSB also identified and appropriately addressed
            a policy concern.


            Paragraph 216. If, after an investigation conducted by the Professional Standards Bureau, an
            employee’s actions are found to violate policy, the Commander of the Professional Standards
            Bureau shall direct and ensure appropriate discipline and/or corrective action. Where the
            incident indicates policy, training, tactical, or equipment concerns, the Commander of the
            Professional Standards Bureau shall also ensure that necessary training is delivered and that
            policy, tactical, or equipment concerns are resolved.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed 146 administrative misconduct
            investigations conducted by MCSO personnel and completed during this reporting period.
            Eighty-eight of the completed investigations were conducted by PSB personnel. Twenty-nine
            resulted in a sustained finding against one or more MCSO employee. In 20 of these sustained
            investigations, the PSB Commander ensured that appropriate discipline and/or corrective action
            was recommended. In six cases, the involved employees left MCSO employment prior to the
            completion of the investigation or the determination of discipline. Three investigations resulted
            in probationary releases for the involved employees. The PSB Commander provided the
            preliminary determination of the range of discipline in all 20 cases involving current MCSO
            employees. The PSB Commander cannot ensure that appropriate discipline or corrective action
            are the final outcome of sustained misconduct investigations, as the Appointing Authority makes
            the final decisions for discipline in both minor misconduct cases and in serious misconduct cases
            that result in PDHs. The hearing officer has the authority to change the findings or reduce the
            discipline.



                                                      Page 211 of 279




WAI 50926
            Paragraph 217. The Professional Standards Bureau shall conduct targeted and random reviews
            of discipline imposed by Commanders for minor misconduct to ensure compliance with MCSO
            policy and legal standards.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not applicable
            Based on the requirements of the Second Order, District and Division Commanders will not
            impose discipline for minor misconduct. In all cases, the PSB Commander will determine the
            final findings for internal investigations and the presumptive range of discipline for those cases
            with sustained findings. The Appointing Authority will then make the final determination of
            discipline.


            Paragraph 218. The Professional Standards Bureau shall maintain all administrative
            investigation reports and files after they are completed for record-keeping in accordance with
            applicable law.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine compliance with this Paragraph, we have observed that PSB maintains both
            hardcopy and electronic files intended to contain all documents required for compliance with this
            Paragraph.
            A member of our Team inspected the file rooms where hardcopies of administrative investigations
            were stored and randomly reviewed case files to verify compliance on multiple occasions when
            PSB was housed at MCSO Headquarters. Our Team member also used the access granted to
            IAPro to randomly select internal affairs case files to verify that all information was being
            maintained electronically.
            PSB completed the move to its new offsite facility in May 2018. Subsequent to the move, a
            member of our Team conducted an inspection of the file rooms in the new facility; and conducted
            a review of random internal investigations in IAPro to ensure ongoing compliance.
            During our January 2019 site visit, a member of our Team verified continued compliance at the
            new PSB facility by inspecting both the criminal and administrative investigation file rooms and
            randomly reviewing internal affairs case files to verify that all information was also being
            electronically maintained in IAPro.
            During our July 2019 site visit, a member of our Team verified, by accessing IAPro and reviewing
            randomly selected cases, that electronic files were being properly maintained.


                                                      Page 212 of 279




WAI 50927
            During our October 2019 site visit, a member of our Team again verified compliance at the PSB
            facility by inspecting both the criminal and administrative investigation file rooms and randomly
            reviewing internal affairs case files to verify that all information is also being electronically
            maintained in IAPro.


            D.     Discipline
            Paragraph 219. The Sheriff shall ensure that discipline for sustained allegations of misconduct
            comports with due process, and that discipline is consistently applied, fair, and based on the
            nature of the allegation, and that mitigating and aggravating factors are identified and
            consistently applied and documented regardless of the command level of the principal of the
            investigation.


            Paragraph 220. To ensure consistency in the imposition of discipline, the Sheriff shall review the
            MCSO’s current disciplinary matrices and, upon approval of the parties and the Monitor, will
            amend them as necessary to ensure that they:
            a.     establish a presumptive range of discipline for each type of violation;
            b.     increase the presumptive discipline based on an employee’s prior violations;
            c.     set out defined mitigating and aggravating factors;
            d.     prohibit consideration of the employee’s race, gender, gender identity, sexual orientation,
                   national origin, age, or ethnicity;
            e.     prohibit conflicts, nepotism, or bias of any kind in the administration of discipline;
            f.     prohibit consideration of the high (or low) profile nature of the incident, including media
                   coverage or other public attention;
            g.     clearly define forms of discipline and define classes of discipline as used in policies and
                   operations manuals;
            h.     provide that corrective action such as coaching or training is not considered to be
                   discipline and should not be used as a substitute for discipline where the matrix calls for
                   discipline;
            i.     provide that the MCSO will not take only non-disciplinary corrective action in cases in
                   which the disciplinary matrices call for the imposition of discipline;
            j.     provide that the MCSO will consider whether non-disciplinary corrective action is also
                   appropriate in a case where discipline has been imposed;
            k.     require that any departures from the discipline recommended under the disciplinary
                   matrices be justified in writing and included in the employee’s file; and
            l.     provide a disciplinary matrix for unclassified management level employees that is at least
                   as demanding as the disciplinary matrix for management level employees.
            Phase 1: In compliance

                                                      Page 213 of 279




WAI 50928
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel.
            During this reporting period, 38 of the 146 administrative misconduct investigations resulted in
            sustained findings against one or more members of MCSO. In 29 of the sustained cases, one or
            more of the principal employees were still employed at MCSO at the time findings or discipline
            decisions were made. Compliance for this Paragraph is based on the discipline findings for both
            minor and serious discipline. In those cases where only serious discipline is recommended,
            compliance findings specific to those cases are addressed in Paragraph 226.
            Paragraph 220.a. requires a presumptive range of discipline for each type of violation. Of the 38
            total sustained cases, 29 involved employees still employed by MCSO at the time discipline
            decisions were made. The PSB Commander determined and documented the presumptive
            discipline range in compliance with this Subparagraph.
            Paragraph 220.b. requires that presumptive discipline be increased if an employee has prior
            violations. In 13 of the 29 sustained investigations where discipline was assessed, the employee
            had prior sustained violations. The PSB Commander considered and increased the presumptive
            discipline based on the matrices in place at the time of the misconduct.
            Paragraph 220.c. requires that mitigating and aggravating factors be defined. Aggravating and
            mitigating factors are not specifically defined in the internal affairs investigation or discipline
            policy in effect prior to May 18, 2017. The revised discipline policy, effective May 18, 2017,
            does define these factors. These aggravating or mitigating factors are not identified by the PSB
            Commander, but are identified and considered by the Appointing Authority when making the
            final disciplinary decisions.
            During this reporting period, all but one of the sustained cases were initiated after May 18, 2017.
            The Appointing Authority provided justification and documentation for all factors he considered
            when making the final discipline decisions for all 29 cases based on the matrices in place at the
            time of the misconduct. We also found that he continues to specifically identify those instances
            where there are aggravating or mitigating factors in the justification documents when appropriate.
            Paragraph 220.d. prohibits the consideration of any prohibited biases when determining
            discipline. None of the sustained cases that resulted in discipline that we reviewed during this
            reporting period included any indication that any biases were considered when determining
            discipline.




                                                      Page 214 of 279




WAI 50929
            Paragraph 220.e. prohibits any conflicts, nepotism, or bias of any kind in the administration of
            discipline. None of the sustained cases we reviewed during this reporting period had any
            indication of conflicts, nepotism, or bias of any kind when determining the disciplinary sanction.
            Paragraph 220.f. prohibits the consideration of the high (or low) profile nature of an incident when
            determining discipline. None of the sustained cases we reviewed during this reporting period
            indicated any consideration of the high- or low-profile nature of the incident when considering
            discipline.
            Paragraph 220.g. requires that clearly defined forms of discipline and classes of discipline be
            defined. Phase 2 compliance is not applicable to this Subparagraph.
            Paragraph 220.h. requires that corrective action such as coaching or training is not considered to
            be discipline and should not be used as a substitute for discipline. In one (3%) of the 29 sustained
            administrative misconduct investigations where discipline was assessed, coaching was used as a
            substitute for discipline. In this case, PSB used the wrong category of offense, resulting in the
            employee’s eligibility for a coaching. Had the appropriate category of offense been identified,
            coaching would not have been the appropriate outcome.
            During the last two reporting periods, we found that the PSB Commander had inappropriately
            approved multiple coachings without an administrative investigation and MCSO was found out
            of compliance with this Subparagraph. During this reporting period, the PSB Commander
            approved four coachings without an investigation. In all four, both the category of offense and
            the offense number were eligible for the coaching. MCSO is again in compliance with this
            Subparagraph.
            Paragraph 220.i. requires that MCSO will not take only non-disciplinary action in cases where
            the Discipline Matrices call for the imposition of discipline. As noted in 220.h, the PSB
            Commander issued one coaching for sustained misconduct in an administrative investigation for
            an act of misconduct that was ineligible to be handled with a coaching.
            Paragraph 220.j. requires that MCSO consider whether non-disciplinary corrective action is also
            appropriate. In one case reviewed during this reporting period, in addition to discipline, additional
            training was provided to the employee.
            Paragraph 220.k. requires that any departure from the discipline recommended under the
            Discipline Matrices be justified in writing and included in the employee’s file.
            During the last reporting period, 13 investigations with sustained findings resulted in employee
            discipline. Eight involved minor discipline; four involved serious discipline; and one resulted in
            the demotion of a probationary supervisor. In 10 of the cases, the final discipline was the
            presumptive discipline. In one, the Appointing Authority aggravated the discipline, and in a
            second, he mitigated the discipline. In a third case, a probationary supervisor was demoted as a
            result of the sustained misconduct. We agreed with all of the decisions made by the Appointing
            Authority.




                                                       Page 215 of 279




WAI 50930
            During this reporting period, there were 29 investigations with sustained findings that resulted in
            discipline for MCSO employees. Fifteen resulted in minor discipline, and 14 resulted in serious
            discipline. As we have previously noted, compliance for this Paragraph is based on the final
            outcome for all sustained investigations. Those instances that involve only serious discipline are
            specifically covered in Paragraph 226.
            Paragraph 220.l. requires that a Discipline Matrix for unclassified management employees be at
            least as demanding as the Discipline Matrix for management-level employees. We reviewed the
            approved policies that affect discipline for unclassified management employees, and they comply
            with this requirement. During this reporting period, MCSO did not complete or submit any
            administrative investigations involving unclassified management employees.
            During this reporting period, all 29 sustained investigations where discipline occurred were both
            initiated and completed after May 18, 2017; and are subject to all the requirements relative to
            investigations and disciplinary procedures contained in policies revised on that date. The
            investigations initiated and completed after May 18, 2017 have both a discipline range and a
            presumptive discipline. The Appointing Authority provided a written justification in all sustained
            cases where discipline was imposed.
            In 23 of the 29 cases, the final discipline was the presumptive discipline identified in the matrices.
            In two cases involving minor discipline, the Appointing Authority mitigated the discipline within
            the range. In one case involving serious discipline, the Appointing Authority also mitigated the
            discipline within the range. In three other cases, all involving serious discipline, the Appointing
            Authority aggravated the discipline within the range. We agree with the decisions by the
            Appointing Authority in all of these cases.
            MCSO had been in compliance with the requirements for this Paragraph for numerous reporting
            periods. However, during the last two reporting periods, MCSO fell below the required Phase 2
            compliance for this Paragraph and we withdrew Phase 2 compliance.
            For this reporting period, MCSO is again in compliance with the requirements of this Paragraph.


            Paragraph 221. The Sheriff shall mandate that each act or omission that results in a sustained
            misconduct allegation shall be treated as a separate offense for the purposes of imposing
            discipline.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel.
            During this reporting period, we reviewed 29 misconduct investigations with sustained allegations
            that resulted in the recommendation for discipline for current MCSO employees. We found that
            MCSO again met the requirements for compliance with this Paragraph.

                                                       Page 216 of 279




WAI 50931
            Paragraph 222. The Sheriff shall also provide that the Commander of the Professional Standards
            Bureau shall make preliminary determinations of the discipline to be imposed in all cases and
            shall document those determinations in writing, including the presumptive range of discipline for
            the sustained misconduct allegation, and the employee’s disciplinary history.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel.
            During this reporting period, there were 29 sustained investigations that were completed after
            July 20, 2016 where discipline was recommended. In all of these cases, the PSB Commander
            determined and documented in writing the presumptive discipline or presumptive range of
            discipline based on the policies and Discipline Matrices in effect at the time of the investigation.
            The documentation submitted for this Paragraph included the category, offense number, and
            employee’s discipline history.


            E.       Pre-Determination Hearings
            Paragraph 223. If the Commander of the Professional Standards Bureau makes a preliminary
            determination that serious discipline (defined as suspension, demotion, or termination) should be
            imposed, a designated member of MCSO’s command staff will conduct a pre-determination
            hearing and will provide the employee with an opportunity to be heard.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel where MCSO holds a Pre-Determination Hearing
            (PDH).
            During this reporting period, 29 administrative misconduct investigations resulted in sustained
            findings against current MCSO employees.             Fifteen investigations resulted in the
            recommendation for serious discipline. In all 15, MCSO scheduled the Pre-Determination
            Hearings, as required. In one of the 15, the employee did not attend the hearing.




                                                      Page 217 of 279




WAI 50932
            Paragraph 224. Pre-determination hearings will be audio and video recorded in their entirety,
            and the recording shall be maintained with the administrative investigation file.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, in the 14 cases where a Pre-Determination Hearing was held, the
            hearing was audio- and video-recorded as required, included in the administrative file, and
            reviewed by a member of our Team.


            Paragraph 225. If an employee provides new or additional evidence at a pre-determination
            hearing, the hearing will be suspended and the matter will be returned to the internal affairs
            investigator for consideration or further investigation, as necessary. If after any further
            investigation or consideration of the new or additional evidence, there is no change in the
            determination of preliminary discipline, the matter will go back to the pre-determination hearing.
            The Professional Standards Bureau shall initiate a separate misconduct investigation if it appears
            that the employee intentionally withheld the new or additional evidence during the initial
            misconduct investigation.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, 14 sustained investigations resulted in a Pre-Determination Hearing
            and we reviewed all the recordings of these hearings. There were no instances where we, or the
            Appointing Authority, identified any concerns that required additional follow-up related to the
            requirements of this Paragraph.




                                                      Page 218 of 279




WAI 50933
            Paragraph 226. If the designated member of MCSO’s command staff conducting the pre-
            determination hearing does not uphold the charges recommended by the Professional Standards
            Bureau in any respect, or does not impose the Commander of the Professional Standards
            Bureau’s recommended discipline and/or non-disciplinary corrective action, the Sheriff shall
            require the designated member of MCSO’s command staff to set forth in writing his or her
            justification for doing so. This justification will be appended to the investigation file.
            Phase 1: In compliance
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During every site visit, we meet with the Appointing Authority and the Administrative Services
            Division to discuss any concerns with final outcomes or decisions that result from Pre-
            Determination Hearings. We have continued to emphasize to MCSO the need to comply with
            agency policies when determining disciplinary outcomes.
            During our January 2018 site visit, we met with the Appointing Authority and Administrative
            Services Division personnel to discuss the Pre-Determination Hearing process and the final
            outcomes of cases. During the meeting, MCSO advised us that the Appointing Authority does
            not have the authority to reduce discipline based only on timeframe concerns when an employee
            appeals discipline in these cases. It is the Maricopa County Attorney’s Office (MCAO) that
            reviews these cases and determines whether the cases should go forward. Both the Appointing
            Authority and the representative from the MCAO advised that they have taken some of these
            cases forward; but in others, they did not believe it was appropriate to do so, based on the totality
            of circumstances. The Parties present at the meeting also commented on their concerns regarding
            cases involving the Plaintiffs’ class that might result in reductions in discipline as a result of the
            failure to complete the case within the 180-day timeframe. We discussed the specific
            requirements of Arizona Revised Statutes 38-1101, and that the statute only requires a “good
            faith” attempt to complete cases that result in suspensions, demotions, or dismissals within the
            180-day timeframe. Since the time of our discussion in 2018, Arizona law has added a definition
            of good faith. A.R.S. 38-1101 now defines good faith as “honesty of purpose and absence of
            intent to defraud.”
            During that same site visit, we discussed those cases where a decision may be made after a Pre-
            Determination Hearing that a reduction in discipline will occur, and those cases where a decision
            to reduce the discipline may occur if an appeal is filed. It is our understanding from our meeting
            with the Appointing Authority and other staff who were present that MCSO consults with MCAO
            attorneys in these cases and their input is related to the final outcomes. However, all the
            documentation we receive and review is authored and signed by the Appointing Authority, so our
            assessment can only consider any final decisions as his.



                                                       Page 219 of 279




WAI 50934
            During the last reporting period, all four cases forwarded for consideration of serious discipline
            resulted in serious discipline. The Appointing Authority provided a justification for the final
            decisions in all cases, and this information was provided to our Team in the submissions regarding
            closed internal affairs investigations. The Appointing Authority did not overturn any of the
            sustained findings by the PSB Commander.
            During this reporting period, 14 of the 15 cases forwarded for consideration of serious discipline
            resulted in serious discipline. In three cases, the Appointing Authority aggravated the discipline
            within the range, and in one case he mitigated the discipline within the range. We agree with his
            decisions in all four of these cases. The Appointing Authority consistently provides a justification
            for the final decisions in all cases, and this information was provided to our Team in the
            submissions regarding closed internal affairs investigations for this reporting period.


            Paragraph 227. The Sheriff shall promulgate MCSO policy which shall provide that the
            designated member of MCSO’s command staff conducting a pre-determination hearing should
            apply the disciplinary matrix and set forth clear guidelines for the grounds on which a deviation
            is permitted. The Sheriff shall mandate that the designated member of MCSO’s command staff
            may not consider the following as grounds for mitigation or reducing the level of discipline
            prescribed by the matrix:
            a.       his or her personal opinion about the employee’s reputation;
            b.       the employee’s past disciplinary history (or lack thereof), except as provided in the
                     disciplinary matrix;
            c.       whether others were jointly responsible for the misconduct, except that the MCSO
                     disciplinary decision maker may consider the measure of discipline imposed on other
                     employees involved to the extent that discipline on others had been previously imposed
                     and the conduct was similarly culpable.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   Administrative Services Division Operations Manual, most recently amended on
                     September 2, 2020.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, we reviewed 29 administrative misconduct investigations where
            discipline was recommended. The serious sustained allegations in 15 of these investigations
            resulted in their referrals for Pre-Determination Hearings.




                                                      Page 220 of 279




WAI 50935
            Paragraph 227.a. prohibits the designated member of command staff conducting a Pre-
            Determination Hearing from considering a personal opinion of an employee’s reputation when
            determining discipline. There were no indications in our reviews of these investigations that any
            personal opinion was considered in making a disciplinary decision.
            Paragraph 227.b. prohibits the consideration of the employee’s past disciplinary history (or lack
            thereof), except as provided in the Discipline Matrix. There were no instances where we
            determined that the member of command staff responsible for conducting the Pre-Determination
            Hearing considered disciplinary history outside of the requirements of this Paragraph.
            Paragraph 227.c. prohibits the consideration of others jointly responsible for misconduct, except
            that the decision-maker may consider such discipline to the extent that discipline on others had
            been previously imposed and the conduct was similarly culpable. There were no indications in
            our reviews that the misconduct of others was improperly considered in the disciplinary decisions
            that were made.


            Paragraph 228. The Sheriff or his designee has the authority to rescind, revoke or alter any
            disciplinary decision made by either the Commander of the Professional Standards Bureau or the
            appointed MCSO disciplinary authority so long as:
            a.       that decision does not relate to the Sheriff or his designee;
            b.       the Sheriff or his designee provides a thorough written and reasonable explanation for
                     the grounds of the decision as to each employee involved;
            c.       the written explanation is placed in the employment files of all employees who were
                     affected by the decision of the Sheriff or his designee; and
            d.       the written explanation is available to the public upon request.
            Phase 1: In compliance
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   Administrative Services Division Operations Manual, most recently amended on
                     September 2, 2020.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, there were no instances where the Sheriff or his designee rescinded,
            revoked, or altered any disciplinary decision made by either the Commander of the Professional
            Standards Bureau or the appointed MCSO disciplinary authority.




                                                        Page 221 of 279




WAI 50936
            F.       Criminal Misconduct Investigations
            Paragraph 229. Whenever an internal affairs investigator or Commander finds evidence of
            misconduct indicating apparent criminal conduct by an employee, the Sheriff shall require that
            the internal affairs investigator or Commander immediately notify the Commander of the
            Professional Standards Bureau. If the administrative misconduct investigation is being
            conducted by a Supervisor outside of the Professional Standards Bureau, the Sheriff shall require
            that the Professional Standards Bureau immediately take over the administrative investigation.
            If the evidence of misconduct pertains to someone who is superior in rank to the Commander of
            the Professional Standards Bureau and is within the Commander’s chain of command, the Sheriff
            shall require the Commander to provide the evidence directly to what he or she believes is the
            appropriate prosecuting authority—the Maricopa County Attorney, the Arizona Attorney
            General, or the United States Attorney for the District of Arizona—without notifying those in his
            or her chain of command who may be the subject of a criminal investigation.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed criminal misconduct
            investigations conducted by MCSO personnel.
            During this reporting period, we reviewed 28 criminal investigations conducted by MCSO. All
            were internally generated. All but one were initiated and completed after July 20, 2016, and
            appropriately assigned to criminal investigators in PSB or criminal investigators assigned to the
            Major Crimes Unit. In all cases, the investigations were brought to the attention of the PSB
            Commander as required and an administrative misconduct investigation was also initiated. None
            involved someone superior in rank to the PSB Commander.


            Paragraph 230. If a misconduct allegation will be investigated criminally, the Sheriff shall
            require that the Professional Standards Bureau not compel an interview of the principal pursuant
            to Garrity v. New Jersey, 385 U.S. 493 (1967), until it has first consulted with the criminal
            investigator and the relevant prosecuting authority. No other part of the administrative
            investigation shall be held in abeyance unless specifically authorized by the Commander of the
            Professional Standards Bureau in consultation with the entity conducting the criminal
            investigation. The Sheriff shall require the Professional Standards Bureau to document in writing
            all decisions regarding compelling an interview, all decisions to hold any aspect of an
            administrative investigation in abeyance, and all consultations with the criminal investigator and
            prosecuting authority.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.


                                                      Page 222 of 279




WAI 50937
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by both criminal and administrative investigators to ensure that they
            contain appropriate documentation that complies with the requirements of this Paragraph.
            We previously determined that in many cases, the administrative investigation is not submitted
            and reviewed during the same reporting period as the criminal investigation, as generally,
            administrative investigations are finalized after the completion of the criminal investigation. We
            discussed this issue with PSB during our January 2017 site visit. To resolve the concern, PSB
            agreed to provide us with a copy of any criminal investigation when PSB submits the
            administrative misconduct investigation for our review, even if the criminal investigation has
            been previously submitted. MCSO has been consistently providing copies of these criminal
            investigations with the administrative investigation since that time.
            During this reporting period, we reviewed 17 administrative misconduct investigations where
            criminal investigations also occurred. In 13 of the cases, there was a companion criminal
            investigation completed by MCSO, as required. Four of the criminal investigations were
            conducted by separate law enforcement agencies as the investigations resulted from conduct
            within their jurisdictions.


            Paragraph 231. The Sheriff shall require the Professional Standards Bureau to ensure that
            investigators conducting a criminal investigation do not have access to any statements by the
            principal that were compelled pursuant to Garrity.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            PSB is divided into criminal and administrative sections. Criminal investigators and
            administrative investigators are housed on separate floors of the building. Criminal investigators
            do not have access to the IAPro database for administrative investigations, and there are separate
            file rooms for criminal and administrative investigative documents and reports. We have
            previously verified during our site visits that the required separation of criminal and
            administrative investigations and restricted access to IAPro is in place.
            In May 2018, PSB relocated to a new offsite location. After PSB’s move to its new facility, we
            verified that criminal and administrative investigation files were housed on separate floors in the
            new facility. Criminal investigators do not have access to the IAPro database for administrative
            investigations, and there are separate and secured file rooms for criminal and administrative
            documents and reports.
            During our October 2019 site visit, a member of our Team again verified that criminal and
            administrative investigative files are housed on separate floors, there is restricted access to both
            file rooms, and restricted access to IAPro remains in place.


                                                      Page 223 of 279




WAI 50938
            Paragraph 232. The Sheriff shall require the Professional Standards Bureau to complete all such
            administrative investigations regardless of the outcome of any criminal investigation, including
            cases in which the prosecuting agency declines to prosecute or dismisses the criminal case after
            the initiation of criminal charges. The Sheriff shall require that all relevant provisions of MCSO
            policies and procedures and the operations manual for the Professional Standards Bureau shall
            remind members of the Bureau that administrative and criminal cases are held to different
            standards of proof, that the elements of a policy violation differ from those of a criminal offense,
            and that the purposes of the administrative investigation process differ from those of the criminal
            investigation process.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine MCSO’s compliance with this Paragraph, we review on a monthly basis
            administrative and criminal investigations conducted by MCSO.
            During this reporting period, we reviewed 28 criminal investigations conducted by MCSO
            personnel. All 28 have a companion administrative misconduct investigation, as required; and
            are in compliance with the requirements of this Paragraph.
            Of the 28 criminal investigations reviewed, only one was investigated by PSB criminal
            investigators. This investigation was a result of an accidental weapons discharge with injury to
            the involved deputy. No criminal conduct was established.
            Six of the criminal investigations reviewed were conducted by homicide investigators assigned
            to MCSO’s Major Crimes Unit. Five were officer-involved shootings, and one involved an in-
            custody prisoner death. All six were properly investigated and submitted for review by an
            appropriate prosecutorial agency. All were exceptionally cleared after prosecutorial review did
            not identify any criminal conduct on the part of MCSO employees. One additional criminal
            investigation of an officer-involved shooting involving MCSO personnel was conducted by the
            Phoenix Police Department. This investigation was also exceptionally cleared after review by
            the appropriate prosecutorial agency.
            Twenty-one of the investigations involved deaths within the jail. Eight were ruled as natural
            deaths by the Medical Examiner’s Office. Six were ruled as suicides and seven were ruled as
            accidental, due to the ingestion of narcotics. All 21 of these investigations were conducted by
            Jail Crimes investigators assigned to MCSO’s Major Crimes Unit. None identified any criminal
            conduct by MCSO personnel.




                                                      Page 224 of 279




WAI 50939
            Paragraph 233. If the investigator conducting the criminal investigation decides to close the
            investigation without referring it to a prosecuting agency, this decision must be documented in
            writing and provided to the Professional Standards Bureau. The Commander of the Professional
            Standards Bureau shall separately consider whether to refer the matter to a prosecuting agency
            and shall document the decision in writing.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine MCSO’s compliance with this Paragraph, we review criminal misconduct
            investigations conducted by MCSO on a monthly basis.
            During this reporting period, all six criminal cases where a principal was identified were referred
            to a prosecutorial agency for review. In those deaths occurring in the jail, where no principals
            were identified, MCSO determined that submittal to a prosecutorial agency was unnecessary. The
            decisions were supported by the facts of the investigation, interviews, or other investigative
            follow-up. In all of these cases, the investigators documented their conclusions and decisions to
            close the cases without submittal and the PSB Commander approved these decisions.


            Paragraph 234. If the investigator conducting the criminal investigation decides to refer the
            matter to a prosecuting agency, the Professional Standards Bureau shall review the information
            provided to the prosecuting agency to ensure that it is of sufficient quality and completeness. The
            Commander of the Professional Standards Bureau shall direct that the investigator conduct
            additional investigation when it appears that there is additional relevant evidence that may
            improve the reliability or credibility of the investigation. Such directions shall be documented in
            writing and included in the investigatory file.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine MCSO’s compliance with this Paragraph, we review on a monthly basis criminal
            misconduct investigations conducted by MCSO.
            During this reporting period, we reviewed 28 criminal misconduct investigations conducted by
            PSB personnel. Six were submitted to a prosecuting agency for review. Five of these
            investigations involved officer-involved shootings and one involved an in-custody death. In all
            six, the prosecutorial agency determined there was no criminal conduct by the involved MCSO
            personnel.




                                                      Page 225 of 279




WAI 50940
            Paragraph 235. If the prosecuting agency declines to prosecute or dismisses the criminal case
            after the initiation of criminal charges, the Professional Standards Bureau shall request an
            explanation for this decision, which shall be documented in writing and appended to the criminal
            investigation report.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine MCSO’s compliance with this Paragraph, we review criminal misconduct
            investigations conducted by MCSO on a monthly basis.
            During this reporting period, six of the criminal investigations we reviewed were submitted to a
            prosecutorial agency for review. In all six, the prosecutorial agencies determined that no criminal
            conduct occurred and provided documentation of their decisions to MCSO.


            Paragraph 236. The Sheriff shall require the Professional Standards Bureau to maintain all
            criminal investigation reports and files after they are completed for record-keeping in accordance
            with applicable law.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To determine compliance with this Paragraph, we have observed that PSB maintains both
            hardcopy and electronic files that are intended to contain all the documents required per this
            Paragraph
            During previous site visits at Headquarters, we inspected the file rooms where hardcopies of
            investigations were stored. Criminal and administrative investigation files were stored in separate
            rooms, and access to these rooms was restricted. Our random review of criminal investigation
            case files verified that PSB was maintaining files as required. A member of our Team also has
            access to IAPro, and has verified that case files are maintained in an electronic format.
            During our January 2018 site visit, a member of our Team inspected the file rooms where
            hardcopies of criminal investigation were stored and randomly reviewed case files to verify
            compliance.
            In May 2018, PSB relocated to a new offsite location. After the move, we verified that PSB was
            properly maintaining criminal investigation reports and files at its new facility.




                                                      Page 226 of 279




WAI 50941
            During our October 2019 site visit, a member of our Team again verified – by accessing IAPro
            and reviewing random cases – that PSB is properly maintaining electronic files of criminal
            investigations. A random review of hard-copy files securely maintained by criminal investigators
            was also conducted and found to be compliant.


            G.       Civilian Complaint Intake, Communication, and Tracking
            Paragraph 237. Within six months of the entry of this Order, the Monitor, in consultation with
            the Community Advisory Board, will develop and implement a program to promote awareness
            throughout the Maricopa County community about the process for filing complaints about the
            conduct of MCSO employees.
            Phase 1: Not applicable
            Phase 2: Not applicable
            We developed and implemented a Complaint Process Community Awareness Program to
            promote awareness throughout the Maricopa County community about the process for filing
            complaints about the conduct of MCSO employees. The program provides for distributing
            brochures describing the complaint process at quarterly community meetings and using public
            service announcements – made via local media outlets and social media – to provide basic
            information (in both English and Spanish) about MCSO’s complaint process.
            We contacted faith organizations and civic groups throughout Maricopa County requesting that
            they make complaint process information forms available to members of their congregations and
            groups. The Complaint Process Community Awareness Program incorporates input from the
            CAB, MCSO, and the ACLU of Arizona.


            Paragraph 238. The Sheriff shall require the MCSO to accept all civilian complaints, whether
            submitted verbally or in writing; in person, by phone, by mail, or online; by a complainant,
            someone acting on the complainant’s behalf, or anonymously; and with or without a signature
            from the complainant. MCSO will document all complaints in writing.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review all new misconduct complaints received
            each month and completed misconduct investigations conducted by MCSO personnel. In
            addition, we review many initial complaint documents or initial telephone calls, BWC videos,
            traffic stop videos, Supervisory Notes, Compliance and BIO reviews, and consider findings in the
            complaint testing process.
            During the last reporting period, there were no instances where either Court Compliance Unit or
            BIO personnel identified in their reviews that a supervisor had failed to initiate a complaint when
            appropriate. We did not identify any instances where MCSO initially failed to accept a complaint


                                                      Page 227 of 279




WAI 50942
            as required. Of the 65 completed administrative misconduct investigations we reviewed, there
            were no indications or allegations that the complainant had previously tried unsuccessfully to
            make a complaint. There were no instances where we identified during our review of MCSO
            contacts with complainants that a complainant had attempted to make a prior complaint and was
            refused. There were no instances identified in the complaint intake testing process where an
            MCSO employee refused to take a complaint.
            During this reporting period, we reviewed 146 completed administrative misconduct
            investigations. We did not identify any completed investigations where there was an allegation
            that MCSO had failed to initially take a complaint. During one investigation, MCSO identified
            that the complainant had initially attempted to make a complaint through the Communications
            Bureau, but the complaint was not accepted at that time. PSB appropriately initiated a new
            administrative investigation for this misconduct. Our review of traffic stops for this reporting
            period did not identify any instances where a subject who was arrested made allegations of
            misconduct by MCSO personnel during his arrest that went unaddressed. Our review of
            Supervisory Notes during this reporting period did not identify any incidents where there were
            indications that a complaint had been made but not properly reported. We reviewed numerous
            complainant contacts, and found no indication that a supervisor initially refused to take a
            complaint or attempted to dissuade the complainant from making a complaint. Neither CID or
            BIO identified any instances in their reviews during this reporting period that indicated that a
            complainant had attempted to file a complaint and been refused. We did not identify any
            complaint intake tests for this reporting period where MCSO failed to accept a complaint.
            We continue to find that MCSO consistently accepts and records complaints as required for
            compliance with this Paragraph.


            Paragraph 239. In locations clearly visible to members of the public at the reception desk at
            MCSO headquarters and at all District stations, the Sheriff and the MCSO will post and maintain
            permanent placards clearly and simply describing the civilian complaint process that is visible
            to the public at all hours. The placards shall include relevant contact information, including
            telephone numbers, email addresses, mailing addresses, and Internet sites. The placards shall
            be in both English and Spanish.
            Phase 1: In compliance
               •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                   14, 2019.
            Phase 2: In compliance
            As we did not hold an in-person site visit in October, we were unable to visit MCSO Headquarters
            and MCSO Districts to determine if the permanent placards were prominently displayed at MCSO
            Headquarters and Districts. During our October remote site visit, MCSO reported that, during
            this reporting period, MCSO did not add or eliminate any locations displaying complaint forms
            and permanent complaint placards. MCSO further reported that, during this reporting period, it
            has not received any feedback from the community regarding the complaint forms and permanent
            complaint placards. When inspected during our last in-person site visit, we noted that MCSO’s


                                                     Page 228 of 279




WAI 50943
            placard states that anyone who has a concern regarding the performance of any MCSO employee
            has the right to file a complaint in English or Spanish or their preferred language, to include
            American Sign Language; in person at any District facility or at the Professional Standards
            Bureau, by mail, by telephone, by fax, or online. The placard includes relevant contact
            information, including telephone numbers, email addresses, mailing addresses, and websites.
            In addition to making complaint forms available to the public at MCSO facilities, County offices,
            and public locations where community groups meet, CAB members have recommended during
            our site visit compliance meetings that the Community Outreach Division consider making
            complaint forms available at retail facilities frequented by community members,


            Paragraph 240. The Sheriff shall require all deputies to carry complaint forms in their MCSO
            vehicles. Upon request, deputies will provide individuals with complaint forms and information
            about how to file a complaint, their name and badge number, and the contact information,
            including telephone number and email address, of their immediate supervising officer. The
            Sheriff must provide all supervising officers with telephones. Supervising officers must timely
            respond to such complaints registered by civilians.
            Phase 1: In compliance
               •   EA-2 (Patrol Vehicles), most recently revised on June 30, 2020.
               •   GE-4 (Use, Assignment, and Operation of Vehicles), most recently amended on June 25,
                   2020.
               •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                   14, 2019.
            Phase 2: In compliance
            As we held our October site visit remotely, we were unable to visit District offices to verify that
            MCSO maintained adequate supplies of complaint forms for deputies to carry in their vehicles.
            We were also unable to verify that supervisors were in possession of MCSO-issued cellular
            telephones. We will resume these verifications when we resume our in-person site visits.


            Paragraph 241. The Sheriff will ensure that the Professional Standards Bureau facility is easily
            accessible to members of the public. There shall be a space available for receiving walk-in
            visitors and personnel who can assist the public with filing complaints and/or answer an
            individual’s questions about the complaint investigation process.
            Phase 1: Not applicable
            Phase 2: In compliance




                                                      Page 229 of 279




WAI 50944
            In May 2018, PSB moved into the first and second floors of 101 West Jefferson Street. During
            our July 2018 site visit, we toured the facility. During this reporting period, Monitoring Team
            members visiting MCSO Districts inspected the placards and comment and complaint forms and
            noted that they all had been updated to reflect PSB’s new address. The address was also updated
            on the comment and complaint form that is accessible to the public on MCSO’s website.
            The facility, the former East Court Building Library, is easily accessible to members of the public.
            The County Court facilities in the building are separate from the PSB reception area and offices.
            The PSB area is accessible from First Avenue, a major thoroughfare; and there is no required
            security screening of individuals entering the building through the First Avenue entrance. As we
            held our October site visit remotely, we were unable to visit the PSB facility during this reporting
            period. We will visit the facility again when we resume our in-person site visits.
            Maricopa County had previously advised MCSO that its lease for the PSB site was expired and
            that MCSO would have to vacate the site. MCSO stated that the lease requires that the County
            provide MCSO with a one-year advance written notification of the requirement to vacate the
            current PSB facility. As of this reporting period, MCSO has not received written notification
            from the County regarding the requirement to vacate the current PSB site.


            Paragraph 242. The Sheriff will also make complaint forms widely available at locations around
            the County including: the websites of MCSO and Maricopa County government; the lobby of
            MCSO’s headquarters; each patrol District; and the Maricopa County government offices. The
            Sheriff will ask locations, such as public library branches and the offices and gathering places of
            community groups, to make these materials available.
            Phase 1: In compliance
               •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                   14, 2019.
            Phase 2: In compliance
            MCSO has complaint forms available in English and Spanish on the MCSO and Maricopa County
            websites. MCSO maintains a list – of MCSO facilities, County offices, and public locations
            where community groups meet – where Community Outreach Division personnel attempt to make
            the forms available.
            Due to cancellation of our in-person site visit in October, we were unable to verify that complaint
            forms were in locations in Maricopa County that were included on MCSO’s list of facilities where
            complaint forms are available to the public.




                                                      Page 230 of 279




WAI 50945
            Paragraph 243. The Sheriff shall establish a free, 24-hour hotline for members of the public to
            make complaints.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            In July 2016, MCSO established the free 24-hour hotline for members of the public to make
            complaints; the hotline continued to be operational during this reporting period. A Monitoring
            Team representative periodically called the hotline during this reporting period; and verified that
            the hotline is operational in both English and Spanish, and provides instructions in both languages
            on how to register a complaint. The recording advises callers that if the call is an emergency,
            they are to call 911. Callers are requested to provide their name, telephone number, and a brief
            summary of their complaint. If callers leave a recorded message, they are advised that MCSO
            will contact them as soon as possible. If callers do not wish to leave a recorded message, they are
            provided with a telephone number to call to speak to a supervisor. That number connects the
            callers to the MCSO switchboard operator, who will connect the caller to an appropriate
            supervisor. Callers are further advised of MCSO’s operating hours if they wish to contact PSB
            directly.
            The hotline is housed in PSB, and PSB personnel access any recorded messages at the beginning
            of each business day. PSB personnel reported that, during this reporting period, PSB received
            the following hotline complaints:
               •   In the first, the complainant alleged that a deputy did not take a report for an armed robbery
                   and left her stranded with her two children in the middle of the night. This complaint is
                   currently under investigation.
               •   In the second, the complainant alleged that a deputy did not maintain proper six-foot
                   physical distancing from her during a traffic stop and did not wear gloves, although the
                   deputy wore a mask. Complainant was also upset about being cited for speeding. This
                   complaint is currently under investigation.
            In addition to the above hotline complaints received during this reporting period, MCSO reported
            that there are 13 hotline complaints currently under investigation and two hotline complaints
            under Command review.
            The procedures established and followed by PSB provide for creating a record of every complaint
            received on the hotline and maintaining a log of follow-up actions regarding referral of the
            complaint.




                                                      Page 231 of 279




WAI 50946
            Paragraph 244. The Sheriff shall ensure that the MCSO’s complaint form does not contain any
            language that could reasonably be construed as discouraging the filing of a complaint, such as
            warnings about the potential criminal consequences for filing false complaints.
            Phase 1: In compliance
                 •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                     14, 2019.
            Phase 2: In compliance
            Our review of the English and Spanish complaint forms’ content did not reveal any language that
            could reasonably be construed as discouraging the filing of a complaint.


            Paragraph 245. Within two months of the entry of this Order, complaint forms will be made
            available, at a minimum, in English and Spanish. The MCSO will make reasonable efforts to
            ensure that complainants who speak other languages (including sign language) and have limited
            English proficiency can file complaints in their preferred language. The fact that a complainant
            does not speak, read, or write in English, or is deaf or hard of hearing, will not be grounds to
            decline to accept or investigate a complaint.
            Phase 1: In compliance
                 •   GJ-24 (Community Relations and Youth Programs), most recently revised on November
                     14, 2019.
            Phase 2: In compliance
            Complaint forms in English and Spanish are accessible on MCSO’s website. The complaint form
            states that anyone who has a concern regarding the performance of any MCSO employee has the
            right to file a complaint – in English or Spanish or their preferred language, to include American
            Sign Language – in person at any District facility or at the Professional Standards Bureau, by
            mail, by telephone, by fax, or online. The forms provide street addresses, contact numbers, and
            website information.
            During this reporting period, no grievances were filed that met the criteria for transmitting to the
            Monitor.


            Paragraph 246. In the course of investigating a civilian complaint, the Professional Standards
            Bureau will send periodic written updates to the complainant including:
            a.       within seven days of receipt of a complaint, the Professional Standards Bureau will send
                     non-anonymous complainants a written notice of receipt, including the tracking number
                     assigned to the complaint and the name of the investigator assigned. The notice will
                     inform the complainant how he or she may contact the Professional Standards Bureau to
                     inquire about the status of a complaint;




                                                      Page 232 of 279




WAI 50947
            b.       when the Professional Standards Bureau concludes its investigation, the Bureau will
                     notify the complainant that the investigation has been concluded and inform the
                     complainant of the Bureau’s findings as soon as is permitted by law; and
            c.       in cases where discipline is imposed, the Professional Standards Bureau will notify the
                     complainant of the discipline as soon as is permitted by law.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.
            During this reporting period, we reviewed 146 administrative misconduct investigations
            conducted by MCSO personnel. Of these, 79 were externally generated.
            Paragraph 246.a. requires that a civilian complainant receive a written notice of receipt of his/her
            complaint within seven days. This letter must include the tracking number, the name of the
            investigator assigned, and information regarding how the complainant can inquire about the status
            of his/her complaint. In all but four (5%) of the externally generated cases where PSB had contact
            information for the complainant, the letter was sent within seven days as required. All of the
            letters sent and reviewed included the name of the investigator and information regarding how
            the complainant could inquire about the status of the complaint.
            Paragraph 246.b. requires that PSB notify a civilian complainant of the outcome of the
            investigation. In all of the externally generated complaints, the complainant was provided a notice
            of the outcome when contact information was known.
            Paragraph 246.c. requires that PSB notify a civilian complainant of any discipline imposed as
            soon as permitted by law. In all of the externally generated complaints with sustained findings,
            PSB properly notified the complainant of the sustained findings and the discipline imposed when
            contact information for the complainant was known.


            Paragraph 247. Notwithstanding the above written communications, a complainant and/or his
            or her representative may contact the Professional Standards Bureau at any time to determine
            the status of his or her complaint. The Sheriff shall require the MCSO to update the complainant
            with the status of the investigation.
            Phase 1: In compliance
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
            Phase 2: In compliance
            To assess compliance with this Paragraph, we review completed misconduct investigations
            conducted by MCSO personnel.




                                                      Page 233 of 279




WAI 50948
            During this reporting period, we reviewed 146 administrative misconduct investigations
            conducted by MCSO. Externally generated complaints resulted in 79 of the investigations. We
            did not identify any instances where a complainant was discouraged from, or denied, contact with
            MCSO investigators to determine the status of his/her complaint, or to request and receive an
            update. MCSO appropriately had contact with complainants as required in Paragraph 246 in all
            of these cases where the complainant was known and wanted to participate in the investigation.
            In three of the cases, MCSO personnel reported that they had additional contact with the
            complainant during the course of the investigation.


            Paragraph 248. The Professional Standards Bureau will track, as a separate category of
            complaints, allegations of biased policing, including allegations that a deputy conducted an
            investigatory stop or arrest based on an individual’s demographic category or used a slur based
            on an individual’s actual or perceived race, ethnicity, nationality, or immigration status, sex,
            sexual orientation, or gender identity. The Professional Standards Bureau will require that
            complaints of biased policing are captured and tracked appropriately, even if the complainant
            does not so label the allegation.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we review completed misconduct
            investigations conducted by MCSO personnel.
            Each month, PSB provides a list of new complaints alleging biased policing. PSB also provides
            all closed investigations where biased policing was alleged. For this Paragraph, only allegations
            of biased policing that do not affect the Plaintiffs’ class are reported. Those complaints alleging
            bias against members of the Plaintiffs’ class are captured in a separate category and reported
            under Paragraphs 275-288.
            During this reporting period, PSB completed five investigations where potential bias was alleged
            that did not affect members of the Plaintiffs’ class. All five investigations were investigated by
            PSB, completed after July 20, 2016; tracked in a separate category as required by this Paragraph;
            and reported in Paragraph 33.


            Paragraph 249. The Professional Standards Bureau will track, as a separate category of
            complaints, allegations of unlawful investigatory stops, searches, seizures, or arrests.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance

                                                      Page 234 of 279




WAI 50949
            To determine Phase 2 compliance for this Paragraph, we review a monthly report from PSB that
            provides the information required for compliance.
            To ensure that we are consistently informed of complaints relative to this Paragraph, PSB provides
            information concerning these investigations in its monthly document submission relative to this
            Paragraph.
            During the last reporting period, MCSO did not submit for our review any investigations alleging
            unlawful investigatory stops, searches, seizures, or arrests.
            During this reporting period, MCSO submitted for our review one investigation related to this
            Paragraph. The investigation was tracked in a separate category as required by this Paragraph.


            Paragraph 250. The Professional Standards Bureau will conduct regular assessments of the
            types of complaints being received to identify and assess potential problematic patterns and
            trends.
            Phase 1: In compliance
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            PSB continues to prepare a comprehensive quarterly assessment of the types of complaints
            received to identify and assess potential problematic patterns or trends. During this reporting
            period, there were 187 complaints received; 43 complaints alleged rude behavior toward fellow
            employees, inmates, or members of the public. There were 25 investigations opened involving
            allegations of discrimination or derogatory or racist comments; 22 investigations opened for
            inappropriate language/actions toward fellow employees, inmates or members of the public; and
            21 investigations opened into allegations of on- or off-duty crime by MCSO employees, with
            eight involving reports of physical altercations, domestic violence, assault, child abuse, or
            disorderly conduct; and three investigations involving reports of criminal or civil traffic
            violations. There were 16 investigations opened involving allegations of biased law enforcement
            actions or disparaging comments or actions toward members of a protected class. There were 14
            complaints alleging that employees failed to properly perform their duties and failed to act when
            requested by inmates or members of the public. There were 14 complaints alleging workplace
            professionalism misconduct between employees; and 11 complaints alleging employees making
            negative statements, spreading rumors and gossip, yelling, and making disparaging or demeaning
            comments toward other employees.
            There were 10 investigations opened alleging unsafe driving or at-fault traffic crashes; eight
            investigations opened alleging untruthful statements by employees; and seven investigations
            opened alleging employees not complying with MCSO’s office-wide mask directive. There were
            six investigations opened alleging inappropriate uses of force, of which four occurred in the jail
            facilities; and six complaints of employees not providing their name and serial numbers when
            requested by members of the public. There were six investigations opened involving allegations
            of offensive and political or public statements as official MCSO employees in person or via social
            media.


                                                      Page 235 of 279




WAI 50950
            The assessment identified three employees that each had four investigations opened with what
            appears to be a pattern or trend of alleged misconduct and one employee that had three
            investigations opened with what appears to be a pattern or trend of alleged misconduct. In
            addition, the assessment identified five employees that each had two investigations opened with
            what appears to be a pattern or trend of alleged misconduct.
            The assessment identified the Fourth Avenue Jail facility as the Division that received the most
            complaints during the reporting period. There were 20 complaints received during the reporting
            period. There were five complaints alleging employees did not conform to established laws; four
            complaints alleging employees engaged in demeaning and unprofessional behavior toward
            employees; three complaints alleging the mistreatment of inmates – to include rude behavior,
            retaliation for filing grievances, and not referring to inmates by their personal pronouns; and two
            complaints alleging improper uses of force. The additional six complaints did not appear to
            follow a trend or pattern.
            The assessment also included a summary of notable trends and patterns that were identified by
            PSB at various MCSO Divisions that did not have a high number of complaints.
            The contents of the quarterly assessment are discussed at executive staff meetings. PSB also
            includes the information required by this Paragraph in its public Semi-Annual Misconduct
            Investigations Report, which is required under Paragraph 251. The most recent Semi-Annual
            report for the period of July 1-December 31, 2019, contains the issues identified as potentially
            problematic patterns or trends for that six-month period.
            MCSO remains in compliance with this requirement.


            H.     Transparency Measures
            Paragraph 251. The Sheriff shall require the Professional Standards Bureau to produce a semi-
            annual public report on misconduct investigations, including, at a minimum, the following:
            a.     summary information, which does not name the specific employees involved, about any
                   sustained allegations that an employee violated conflict-of-interest rules in conducting or
                   reviewing misconduct investigations;
            b.     aggregate data on complaints received from the public, broken down by district; rank of
                   principal(s); nature of contact (traffic stop, pedestrian stop, call for service, etc.); nature
                   of allegation (rudeness, bias-based policing, etc.); complainants’ demographic
                   information; complaints received from anonymous complainants or third parties; and
                   principals’ demographic information;
            c.     analysis of whether any increase or decrease in the number of civilian complaints received
                   from reporting period to reporting period is attributable to issues in the complaint intake
                   process or other factors;
            d.     aggregate data on internally-generated misconduct allegations, broken down by similar
                   categories as those for civilian complaints;




                                                       Page 236 of 279




WAI 50951
            e.       aggregate data on the processing of misconduct cases, including the number of cases
                     assigned to Supervisors outside of the Professional Standards Bureau versus investigators
                     in the Professional Standards Bureau; the average and median time from the initiation of
                     an investigation to its submission by the investigator to his or her chain of command; the
                     average and median time from the submission of the investigation by the investigator to a
                     final decision regarding discipline, or other final disposition if no discipline is imposed;
                     the number of investigations returned to the original investigator due to conclusions not
                     being supported by the evidence; and the number of investigations returned to the original
                     investigator to conduct additional investigation;
            f.       aggregate data on the outcomes of misconduct investigations, including the number of
                     sustained, not sustained, exonerated, and unfounded misconduct complaints; the number
                     of misconduct allegations supported by the appropriate standard of proof; the number of
                     sustained allegations resulting in a non-disciplinary outcome, coaching, written
                     reprimand, suspension, demotion, and termination; the number of cases in which findings
                     were changed after a pre-determination hearing, broken down by initial finding and final
                     finding; the number of cases in which discipline was changed after a pre-determination
                     hearing, broken down by initial discipline and final discipline; the number of cases in
                     which findings were overruled, sustained, or changed by the Maricopa County Law
                     Enforcement Merit System Council, broken down by the finding reached by the MCSO
                     and the finding reached by the Council; and the number of cases in which discipline was
                     altered by the Council, broken down by the discipline imposed by the MCSO and the
                     disciplinary ruling of the Council; and similar information on appeals beyond the
                     Council; and
            g.       aggregate data on employees with persistent or serious misconduct problems, including
                     the number of employees who have been the subject of more than two misconduct
                     investigations in the previous 12 months, broken down by serious and minor misconduct;
                     the number of employees who have had more than one sustained allegation of minor
                     misconduct in the previous 12 months, broken down by the number of sustained
                     allegations; the number of employees who have had more than one sustained allegation
                     of serious misconduct in the previous 12 months, broken down by the number of sustained
                     allegations; and the number of criminal prosecutions of employees, broken down by
                     criminal charge.
            Phase 1: In compliance
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            The PSB Operations Manual identifies the PSB Commander as responsible for preparing the
            semi-annual public report on misconduct investigations. The manual also contains provisions for
            the production of summary information regarding sustained conflict of interest violations; an
            analysis of the complaint intake process; and aggregate data on complaints (internal and external),
            processing of misconduct cases, outcomes of misconduct cases, and employees with persistent
            misconduct problems.



                                                        Page 237 of 279




WAI 50952
            In July 2019, PSB issued and posted on the MCSO website its semi-annual public report for period
            of July 1-December 31, 2018. PSB also incorporated information relevant to Paragraph 192 in
            this report, which requires that PSB review, at least semi-annually, all misconduct investigations
            that were assigned outside the Bureau to determine whether or not the investigation was properly
            categorized, whether the investigation was properly conducted, and whether appropriate findings
            were reached. PSB also incorporated information relevant to Paragraph 250 in this report, which
            includes an assessment of potential problematic patterns or trends, based on a review on
            complaints received, for the time period of January 1-June 30, 2019. This report was published
            in January 2020, and it was posted on MCSO’s website.
            During our October 2019 site visit, PSB informed us that it developed a voluntary survey for
            complainants to complete after the conclusion of the investigation; the survey would capture
            complainants’ demographic information. In October 2019, MCSO provided us with a copy of
            the survey; and we provided our feedback to MCSO. MCSO has identified a funding source for
            prepaid postage return envelopes. The use of the prepaid postage return envelopes will allow the
            complainants to mail the survey to MCSO without having to incur any fees. During our January
            2020 site visit, PSB informed us that the Bureau commenced distribution of the surveys to
            complainants for cases that were closed in January 2020. In addition, PSB is also informing
            complainants of a web-based version of the survey that can be completed online. PSB is now
            collecting the voluntary surveys that are returned and will include the relevant demographic
            information in its next semi-annual report.
            During the month of July 2020, PSB issued and posted on the MCSO website its semi-annual
            public report for period of July 1-December 31, 2019. The report was prepared consistent with
            prior reports prepared by PSB and contains the relevant information pertaining to this Paragraph.
            MCSO remains in compliance with this requirement.


            Paragraph 252. The Sheriff shall require the MCSO to make detailed summaries of completed
            internal affairs investigations readily available to the public to the full extent permitted under
            state law, in electronic form on a designated section of its website that is linked to directly from
            the MCSO’s home page with prominent language that clearly indicates to the public that the link
            provides information about investigations of misconduct alleged against MCSO employees.
            Phase 1: In compliance
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            PSB publishes detailed summaries each month of completed misconduct investigations in an
            electronic format that is accessible via MCSO’s website. The following data fields have been
            identified for public disclosure: Internal Affairs Number; Date Opened; Incident Type; Original
            Complaint; Policy Violation(s) Alleged/Outcome; Discipline; Investigative Summary; and Date
            Completed. During our April 2017 site visit, we approved the PSB template containing detailed
            summaries of completed misconduct investigations for placement on the MCSO website. Each
            reporting period, we conduct a review of the detailed summaries of completed misconduct


                                                       Page 238 of 279




WAI 50953
            investigations to ensure that the content is consistent with the requirements of this Paragraph. In
            addition, we verify that the monthly detailed summaries of completed misconduct investigations
            are posted on MCSO’s website for public review.
            During this reporting period, PSB made the monthly detailed summaries of completed internal
            investigations for July, August, and September 2020 available to the public in a designated section
            on the homepage of MCSO’s website. The reports provide significant details regarding alleged
            misconduct, the findings of the investigation, and, if there is a finding of misconduct, what type
            of discipline was imposed. MCSO remains in compliance with this requirement.


            Paragraph 253. The MCSO Bureau of Internal Oversight shall produce a semi-annual public
            audit report regarding misconduct investigations. This report shall analyze a stratified random
            sample of misconduct investigations that were completed during the previous six months to
            identify any procedural irregularities, including any instances in which:
            a.     complaint notification procedures were not followed;
            b.     a misconduct complaint was not assigned a unique identifier;
            c.     investigation assignment protocols were not followed, such as serious or criminal
                   misconduct being investigated outside of the Professional Standards Bureau;
            d.     deadlines were not met;
            e.     an investigation was conducted by an employee who had not received required
                   misconduct investigation training;
            f.     an investigation was conducted by an employee with a history of multiple sustained
                   misconduct allegations, or one sustained allegation of a Category 6 or Category 7 offense
                   from the MCSO’s disciplinary matrices;
            g.     an investigation was conducted by an employee who was named as a principal or witness
                   in any investigation of the underlying incident;
            h.     an investigation was conducted of a superior officer within the internal affairs
                   investigator’s chain of command;
            i.     any interviews were not recorded;
            j.     the investigation report was not reviewed by the appropriate personnel;
            k.     employees were promoted or received a salary increase while named as a principal in an
                   ongoing misconduct investigation absent the required written justification;
            l.     a final finding was not reached on a misconduct allegation;
            m.     an employee’s disciplinary history was not documented in a disciplinary
                   recommendation; or
            n.     no written explanation was provided for the imposition of discipline inconsistent with the
                   disciplinary matrix.
            Phase 1: In compliance

                                                      Page 239 of 279




WAI 50954
                 •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                     April 30, 2020.
            Phase 2: In compliance
            During our January 2018 site visit, the Bureau of Internal Oversight (BIO) Commander reported
            that the semi-annual public audit report regarding misconduct investigations had not yet been
            prepared. After a telephone conference between BIO and us on January 10, 2018, it was
            determined that the semi-annual public audit report would be placed on hold while BIO’s Audit
            and Inspections Unit (AIU) developed the appropriate methodology for conducting the
            inspection. On June 26, 2018 we approved the methodology for the inspection, which would start
            with an inspection of investigations that commenced after November 1, 2017. AIU is conducting
            monthly inspections of misconduct investigations in lieu of conducting a semi-annual audit.
            During this reporting period, AIU prepared inspection reports for misconduct investigations that
            closed during May, June, and July 2020.
            When perceived deficiencies are identified, AIU requests a BIO Action Form from the specific
            District/Division Commander to address the issue(s).
            MCSO remains in compliance with this requirement.


            I.       Testing Program for Civilian Complaint Intake
            Paragraph 254. The Sheriff shall initiate a testing program designed to assess civilian complaint
            intake. Specifically, the testing program shall assess whether employees are providing civilians
            appropriate and accurate information about the complaint process and whether employees are
            notifying the Professional Standards Bureau upon the receipt of a civilian complaint.
            Phase 1: In compliance
                 •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                     2019.
                 •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                     April 30, 2020.
            Phase 2: In compliance
            This Paragraph requires that MCSO develop a testing program that assesses “whether employees
            are providing civilians appropriate and accurate information about the complaint process and
            whether employees are notifying the Professional Standards Bureau upon the receipt of a civilian
            complaint.” We evaluate MCSO’s compliance with this Paragraph based on how the agency
            responds to the outcomes of the tests, regardless of whether the tests “succeed” or “fail.”
            To meet the requirements of this Paragraph, AIU contracts with an independent vendor,
            Progressive Management Resources (PMR), which is responsible for conducting complaint intake
            testing via telephone, email, U.S. Mail, MCSO’s website, and via in-person tests. Until July 2020,
            AIU contracted with another vendor to conduct in-person tests; PMR has now assumed that
            responsibility.


                                                      Page 240 of 279




WAI 50955
            We receive and review documentation of these tests – including any available audio-recorded
            documentation – as they are completed, as part of our monthly document requests. PMR does
            not advise AIU of the tests in advance but instead emails AIU once a test has been completed
            with documentation of the test.
            During the last reporting period, we had concerns about one test that was conducted via telephone.
            In that test, a tester called the MCSO switchboard alleging unsafe and erratic driving by a deputy.
            The on-duty supervisor, a sergeant, called her back promptly; and the tester described him as
            “very professional” and “very thorough, which was a signal to me that he took my complaint
            seriously.” However, the sergeant made an administrative error that resulted in a delay in
            MCSO’s response to the tester. When the sergeant entered the complaint into BlueTeam,
            according to AIU, “A prior complainant having the same name as the one used by the tester
            appeared…The preexisting complainant had a different phone number than what was provided
            by the tester. In addition, the preexisting name had an address in Glendale and the tester did not
            provide an address. Selecting the preexisting complainant of the same name resulted in PSB
            sending the initial 7-day letter to the wrong individual.” Following this complaint, BIO
            appropriately completed an Action Form on the sergeant due to his failure to provide accurate
            information on the complainant to PSB.
            During this reporting period, PMR conducted four complaint intake tests, all via telephone. We
            had concerns with two of the tests. In the first, the tester called MCSO to report that a deputy in
            Fountain Hills was profiling Mexican drivers. The tester intended to contact the Fountain Hills
            District facility, but she misdialed the number by one digit and instead called the unpublished
            telephone number of the Sheriff’s assistant. The assistant spoke with the tester briefly, and
            requested the tester’s contact information to share with PSB. Approximately 20 minutes later, a
            PSB employee called the tester directly to elicit additional information about her complaint.
            During their conversation, in an odd twist, the tester provided her telephone number to the PSB
            employee, but according to AIU, “When the tester’s information was entered into BlueTeam, the
            tester’s phone number was entered incorrectly by one digit. Therefore, PSB was not able to
            successfully contact the tester to provide her with the IA number and the name of the assigned
            investigator as required by Policy GH-2, Internal Investigations.” AIU appropriately handled this
            test. According to AIU, “BIO followed up with PSB through the BIO Action Form process to
            address the one Policy GH-2 requirement that was not met.”




                                                      Page 241 of 279




WAI 50956
            In the second test, a tester called MCSO to report that a deputy was sleeping in his marked patrol
            vehicle in a parking lot. The tester initially reached a Communications dispatcher, and AIU noted
            two deficiencies in the dispatcher’s receipt of the call. According to AIU, “The dispatcher who
            took the call documented the complaint information and contacted the on-duty supervisor in
            District 2, who was unable to speak to the tester at that time, so the dispatcher gave the contact
            information to the District 2 sergeant to call back. The dispatcher informed the tester she would
            receive a call from a District 2 sergeant regarding her complaint. Policy GI-1, Radio and
            Enforcement Communications Procedures, 12.C.1.a., requires that ‘Communications Divisions
            personnel shall then e-mail the complaint information to the on-duty supervisor of the district or
            division in which the complaint was directed.’ Policy GI-1, 12.C.1.b., further requires that
            ‘Communications Division personnel shall copy the e-mail sent to the on-duty supervisor with
            the complaint information, to the Early Identification Unit … to ensure the complaints entry is
            entered into BlueTeam.’” AIU appropriately handled this test by forwarding an Action Form to
            the Communications Division regarding the missed policy requirements.
            Neither we nor AIU identified any deficiencies in the two other tests conducted during this
            reporting period. In one of the tests, a tester called MCSO to report that she had observed a drunk
            deputy on a hiking trail; and she wrote on the documentation form that the MCSO personnel with
            whom she interacted were “professional, patient, and understanding.”
            As we have noted previously in our quarterly status reports, following several tests in which front-
            line staff responded inappropriately to complaint intake tests, we have encouraged MCSO to
            provide refresher training on the complaint process to all employees who interact with the public.
            In addition, AIU recently developed a complaint intake checklist for administrative staff; we and
            the Parties provided feedback and approved this checklist. During our October 2020 remote site
            visit, we inquired with AIU for an update on the implementation of the checklist and any refresher
            training on the complaint process. According to AIU personnel, the checklist was finalized in
            mid-September and distributed to the Patrol Divisions for dissemination to their personnel.
            Following our site visit, AIU provided the finalized version of the checklist.


            Paragraph 255. The testing program is not intended to assess investigations of civilian
            complaints, and the MCSO shall design the testing program in such a way that it does not waste
            resources investigating fictitious complaints made by testers.
            Phase 1: In compliance
               •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                   2019.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
            Phase 2: In compliance
            AIU has informed the vendor it contracts with of this requirement. AIU has created several
            procedures to ensure that the Complaint Intake Testing Program does not waste resources
            investigating fictitious complaints made by testers – including setting parameters for the types of


                                                       Page 242 of 279




WAI 50957
            inquiries that testers make, and creating official identification cards for testers designating them
            as such. For in-person tests, AIU requires that the vendor inform AIU in advance of all tests; and
            AIU personnel make themselves available via telephone if testers encounter any issue as they
            lodge their test complaints.


            Paragraph 256. The testing program shall assess complaint intake for complaints made in person
            at MCSO facilities, complaints made telephonically, by mail, and complaints made electronically
            by email or through MCSO’s website. Testers shall not interfere with deputies taking law
            enforcement action. Testers shall not attempt to assess complaint intake in the course of traffic
            stops or other law enforcement action being taken outside of MCSO facilities.
            Phase 1: In compliance
               •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                   2019.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
            Phase 2: In compliance
            AIU has advised the vendor it contracts with that testers shall not interfere with deputies taking
            law enforcement action, nor shall they attempt to assess complaint intake in the course of traffic
            stops or other law enforcement action being taken outside of MCSO facilities.
            AIU has asked the vendor to inform AIU in advance of all in-person tests, and AIU personnel
            make themselves available via telephone if testers encounter any issue as they lodge their test
            complaints.


            Paragraph 257. The testing program shall include sufficient random and targeted testing to
            assess the complaint intake process, utilizing surreptitious video and/or audio recording, as
            permitted by state law, of testers’ interactions with MCSO personnel to assess the
            appropriateness of responses and information provided.
            Phase 1: In compliance
               •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                   2019.
               •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                   April 30, 2020.
            Phase 2: In compliance
            AIU has informed the vendor it contracts with of the requirements of this Paragraph. We receive
            copies of the recordings following the completion of the tests. Per the agreed-upon methodology,
            all tests conducted via telephone are audio-recorded; and all in-person testers’ interactions with
            MCSO personnel are video-recorded to assess the appropriateness of responses and information
            provided.

                                                      Page 243 of 279




WAI 50958
            Paragraph 258. The testing program shall also assess whether employees promptly notify the
            Professional Standards Bureau of civilian complaints and provide accurate and complete
            information to the Bureau.
            Phase 1: In compliance
                 •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                     2019.
                 •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                     April 30, 2020.
            Phase 2: In compliance
            AIU has informed the vendor it contracts with of the requirements of this Paragraph so that the
            tests it conducts shall also assess whether employees promptly notify the PSB of civilian
            complaints and provide accurate and complete information to the Bureau.
            As it receives documentation about completed tests, AIU reviews the information; and issues
            Action Forms, authors memorandums of concern, or takes other appropriate action if a test fails
            or raises any concerns about the conduct of MCSO employees.


            Paragraph 259. MCSO shall not permit current or former employees to serve as testers.
            Phase 1: In compliance
                 •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                     2019.
                 •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                     April 30, 2020.
            Phase 2: In compliance
            AIU has informed the vendor it has contracted with to conduct the tests of this requirement. AIU
            personnel have informed us that no current or former employees have served, or will serve in the
            future, as testers.


            Paragraph 260. The MCSO shall produce an annual report on the testing program. This report
            shall include, at a minimum:
            a.       a description of the testing program, including the testing methodology and the number
                     of tests conducted broken down by type (i.e., in-person, telephonic, mail, and electronic);
            b.       the number and proportion of tests in which employees responded inappropriately to a
                     tester;
            c.       the number and proportion of tests in which employees provided inaccurate information
                     about the complaint process to a tester;


                                                       Page 244 of 279




WAI 50959
            d.       the number and proportion of tests in which employees failed to promptly notify the
                     Professional Standards Bureau of the civilian complaint;
            e.       the number and proportion of tests in which employees failed to convey accurate
                     information about the complaint to the Professional Standards Bureau;
            f.       an evaluation of the civilian complaint intake based upon the results of the testing
                     program; and
            g.       a description of any steps to be taken to improve civilian complaint intake as a result of
                     the testing program.
            Phase 1: In compliance
                 •   Audits and Inspections Unit Operations Manual, Section 304, published on January 30,
                     2019.
                 •   GH-4 (Bureau of Internal Oversight Audits and Inspections), most recently amended on
                     April 30, 2020.
            Phase 2: In compliance
            AIU issued its first annual report on the complaint intake testing program on September 14, 2020.
            We and the Parties previously reviewed and approved the proposed methodology, as well as a
            draft template, for the report. The annual report covers the 24 tests that were completed between
            July 1, 2019-June 30, 2020. These tests included: eight in-person tests; three tests conducted via
            U.S. Mail; eight tests conducted via telephone; three tests conducted via email; and two tests
            conducted via MCSO’s website. With the publication of its first annual report on this program,
            MCSO achieved compliance with this Paragraph.
            Beginning in January 2019, while not required by this Paragraph, AIU began issuing monthly
            reports on complaint intake testing. We review these reports as they are published, and find that
            they accurately summarize the results of the complaint intake tests and any follow-up actions
            taken by MCSO.
            During our October 2020 remote site visit, we discussed with MCSO the findings of AIU’s first
            annual report on the complaint intake testing program. We also raised with MCSO how executive
            staff review the challenges that the report identified and implement the recommendations made
            by AIU personnel in its annual report and monthly inspections of complaint intake tests. The
            complaint intake testing program will be most successful if MCSO makes agency-wide
            adjustments based on what it learns from both the successful and unsuccessful complaint intake
            tests. During our discussion, MCSO personnel reported that the annual report’s findings were
            shared in internal Town Hall meetings. AIU also plans to explore with the Training Division how
            to make this information available via the HUB. We will continue to discuss this with MCSO.




                                                       Page 245 of 279




WAI 50960
            Section 13: Community Outreach and Community Advisory Board
            COURT ORDER XVI.               COMMUNITY             OUTREACH           AND       COMMUNITY
            ADVISORY BOARD


            Paragraph 261. The Community Advisory Board may conduct or retain a consultant to conduct
            a study to identify barriers to the filing of civilian complaints against MCSO personnel.
            Phase 1: Not applicable
            Phase 2: Not applicable
            During this reporting period, the CAB continued to explore the possibility of retaining a
            consultant to conduct a study to identify barriers to the filing of civilian complaints against MCSO
            personnel, by researching polling firms that are experienced in working with Latino populations.


            Paragraph 262. In addition to the administrative support provided for in the Supplemental
            Permanent Injunction, (Doc. 670 ¶ 117), the Community Advisory Board shall be provided with
            annual funding to support its activities, including but not limited to funds for appropriate
            research, outreach advertising and website maintenance, stipends for intern support, professional
            interpretation and translation, and out-of-pocket costs of the Community Advisory Board
            members for transportation related to their official responsibilities. The Community Advisory
            Board shall submit a proposed annual budget to the Monitor, not to exceed $15,000, and upon
            approval of the annual budget, the County shall deposit that amount into an account established
            by the Community Advisory Board for that purpose. The Community Advisory Board shall be
            required to keep detailed records of expenditures which are subject to review.
            Phase 1: Not applicable
            Phase 2: Not applicable
            In July 2018, the Monitor approved CAB’s proposed budget. The budget includes the following
            categories: community meetings; video production (to produce a short video in English and
            Spanish that provides information about the CAB and the MCSO complaint process); marketing
            materials; stipends for an assistant to help coordinate CAB meeting logistics; and reimbursement
            for CAB members’ meeting expenses.
            Following the Monitor’s approval of the CAB’s budget, the CAB established a bank account, and
            the County provided the $15,000. CAB members developed procedures for tracking funds and
            receiving reimbursement. We meet regularly with CAB members to discuss these procedures and
            review the CAB’s expenditures to date; these records appear to be in order.




                                                       Page 246 of 279




WAI 50961
            Section 14: Supervision and Staffing
            COURT ORDER XVII.             SUPERVISION AND STAFFING


            Paragraph 263. The following Section of this Order represents additions and amendments to
            Section X of the first Supplemental Permanent Injunction, Supervision and Evaluations of Officer
            Performance, and the provisions of this Section override any conflicting provisions in Section X
            of the first Supplemental Permanent Injunction.


            Paragraph 264. The Sheriff shall ensure that all patrol deputies shall be assigned to a primary,
            clearly identified, first-line supervisor.
            Phase 1: In compliance
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            Phase 2: In compliance
            To verify Phase 2 compliance with this Paragraph, we reviewed monthly rosters and shift rosters
            for the third quarter of 2020. For July, we reviewed a sample of shift rosters from Districts 1, 2,
            and 3; for August, we reviewed a sample of shift rosters from Districts 4, 6, and 7, and Lake
            Patrol; and for September, we reviewed a sample of shift rosters from Districts 1, 2, and 3. Our
            reviews of monthly and daily rosters indicated that deputies were assigned to a single consistent
            supervisor, and deputies worked the same shifts as their supervisors.


            Paragraph 265. First-line patrol supervisors shall be responsible for closely and consistently
            supervising all deputies under their primary command.
            Phase 1: In compliance
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            Phase 2: Not in compliance
            Paragraph 265 is a general directive that covers several aspects of supervision. There are several
            requirements covered in other Paragraphs that directly concern this Paragraph; these requirements
            must be met before MCSO can establish compliance with Paragraph 265. We have determined
            that for MCSO to meet the requirements of this Paragraph, MCSO must be in compliance with
            Paragraphs 83, 85, 89, 90, 91, 93, and 94. During this reporting period, MCSO was in compliance
            with Paragraphs 83, 85, 89, 90, 91, and 93. During this reporting period, MCSO did not achieve
            compliance with Paragraph 94. For MCSO to achieve compliance with this Paragraph, it must
            remain in compliance with Paragraphs 83, 85, 89, 90, 91 and 93; and attain compliance with
            Paragraph 94.




                                                      Page 247 of 279




WAI 50962
            Paragraph 266. First-line patrol supervisors shall be assigned as primary supervisor to no more
            persons than it is possible to effectively supervise. The Sheriff should seek to establish staffing
            that permits a supervisor to oversee no more than eight deputies, but in no event should a
            supervisor be responsible for more than ten persons. If the Sheriff determines that assignment
            complexity, the geographic size of a district, the volume of calls for service, or other
            circumstances warrant an increase or decrease in the level of supervision for any unit, squad, or
            shift, it shall explain such reasons in writing, and, during the period that the MCSO is subject to
            the Monitor, shall provide the Monitor with such explanations. The Monitor shall provide an
            assessment to the Court as to whether the reduced or increased ratio is appropriate in the
            circumstances indicated.
            Phase 1: In compliance
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            Phase 2: In compliance
            To assess Phase 2 compliance with this Paragraph, we reviewed a sample of daily shift rosters for
            the three months of the reporting period. To verify Phase 2 compliance with this Paragraph, we
            reviewed monthly rosters and shift rosters for the third quarter of 2020. For July, we reviewed a
            sample of shift rosters from Districts 1, 2, and 3. Our reviews of monthly and daily rosters
            indicated that deputies were assigned to and worked the same schedules as their supervisors, and
            supervisors were available to provide on-scene supervision.
            On shifts where the span of control exceeds the 1:8 ratio, supervisors are required to document
            these shifts in a memorandum to the District Commander. For July, there were eight shifts where
            supervisors exceeded the 1:8 ratio. For each of these shifts where the span of control was
            exceeded, supervisors wrote memorandums documenting the event. District 1 had two shifts
            where the span of control was exceeded, and District 2 had six shifts where the span of control
            was exceeded. For August, we reviewed a sample of shift rosters from Districts 4, 6, and 7, and
            Lake Patrol. Our reviews of monthly and daily rosters indicated that deputies were assigned to
            and worked the same schedules as their supervisors, and supervisors were available to provide
            on-scene supervision. There were 12 shifts were supervisors exceeded the 1:8 ratio. Supervisors
            wrote memorandums documenting each of these events. District 1 had four shifts where the span
            of control was exceeded, District 2 had seven shifts where the span of control was exceeded, and
            District 4 had one shift where the span of control was exceeded. For September, we reviewed a
            sample of shift rosters from Districts 1, 2, and 3. Our reviews of monthly and daily rosters
            indicated that deputies were assigned to and worked the same schedules as their supervisors, and
            supervisors were available to provide on-scene supervision. There were five shifts were
            supervisors exceeded the 1:8 ratio. Supervisors wrote memorandums documenting each of these
            events. All of the shifts where the span of control was exceeded occurred in District 1. MCSO
            remains in compliance with this Paragraph.




                                                      Page 248 of 279




WAI 50963
            Paragraph 267. Supervisors shall be responsible for close and effective supervision of deputies
            under their command. Supervisors shall ensure that all deputies under their direct command
            comply with MCSO policy, federal, state and local law, and this Court’s orders.
            Phase 1: In compliance
               •   GB-2 (Command Responsibility), most recently amended on June 28, 2019.
            Phase 2: Not in compliance
            Close and effective supervision requires that supervisors consistently apply the concepts
            established in several Paragraphs of the First Order. There are requirements covered in other
            Paragraphs that directly concern Paragraph 267, and must therefore be in compliance for MCSO
            to establish compliance with this Paragraph. We have determined that for MCSO to meet the
            requirements of this Paragraph, it must achieve compliance with Paragraphs 83, 85, 89, 90, 91,
            93, and 96. During this quarter, our reviews found MCSO in compliance with Paragraphs 83, 85,
            89, 90, 91, and 93, but not in compliance with Paragraph 96. In our last quarterly status report,
            we issued a warning with regard to noncompliance with Paragraphs 96 and 267. As a result of
            our noncompliance findings with Paragraph 96 during this quarter, MCSO is also not in
            compliance with Paragraph 267.


            Paragraph 268. During the term that a Monitor oversees the Sheriff and the MCSO in this action,
            any transfer of sworn personnel or supervisors in or out of the Professional Standards Bureau,
            the Bureau of Internal Oversight, and the Court Implementation Division shall require advanced
            approval from the Monitor. Prior to any transfer into any of these components, the MCSO shall
            provide the Court, the Monitor, and the parties with advance notice of the transfer and shall
            produce copies of the individual’s résumé and disciplinary history. The Court may order the
            removal of the heads of these components if doing so is, in the Court’s view, necessary to achieve
            compliance in a timely manner.
            Phase 1: In compliance
               •   Court Implementation Division Operations Manual, most recently revised on November
                   13, 2019.
               •   Professional Standards Bureau Operations Manual, most recently amended on December
                   13, 2018.
            Phase 2: In compliance




                                                      Page 249 of 279




WAI 50964
            During this reporting period, we received and approved two transfers into PSB. All required
            documents were provided for the incoming employees, including EIS histories, training histories,
            and assignment histories. The first employee had an open PSB investigation. MCSO reported
            that the allegations pertaining to this investigation would not likely be sustained, and if sustained,
            would not result in serious discipline. The employee also had numerous commendations, a Life
            Saving Medal, and a Meritorious Unit Citation. The second employee had two open PSB
            investigations. MCSO submitted a justification memorandum in which it reported that none of
            the allegations in these two cases would likely be sustained. The employee also had numerous
            commendations and a Meritorious Unit Citation. We reviewed the documentation for the
            incoming transfers to ensure that the employees met the qualifications listed in Paragraph 199,
            and the transfers were approved.
            During our review of documents provided for the two employees transferred into PSB, we became
            aware of a lieutenant who was promoted and transferred out of PSB. We were not notified of this
            transfer prior to it becoming effective, and we had not approved it. Although it is likely we would
            have approved this transfer, the requirements of this Paragraph were not met. We therefore find
            that MCSO is not in compliance with the requirements of Paragraph 268 for this reporting period.
            Pursuant to our methodology, we will issue a warning. If MCSO fails to meet the reporting
            requirements of this Paragraph in our next review, we will withdraw MCSO’s Phase 2 compliance
            with this Paragraph.




                                                       Page 250 of 279




WAI 50965
            Section 15: Document Preservation and Production
            COURT ORDER XVIII.            DOCUMENT PRESERVATION AND PRODUCTION


            Paragraph 269. The Sheriff shall ensure that when the MCSO receives a document preservation
            notice from a litigant, the MCSO shall promptly communicate that document preservation notice
            to all personnel who might possibly have responsive documents.
            Phase 1: In compliance
               •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                   most recently amended on October 1, 2020.
               •   GD-9 User Guide, published on May 3, 2019.
            Phase 2: In compliance
            To verify MCSO’s Phase 2 compliance with this Paragraph, we reviewed monthly submittals of
            document preservation notices to MCSO employees. The data reviewed for this reporting period
            included June through August 2020; as per an agreement that we reached with MCSO to stagger
            the document requests for this Paragraph, due to the large volume of data that MCSO had to
            provide prior to our site visits.
            Document preservation is set in motion when a party sends a litigation hold notice or written
            directive to MCSO requesting the preservation of relevant documents or records and
            electronically stored information (ESI), in anticipation of future litigation against the agency.
            MCSO’s Legal Liaison Section (LLS) manages litigation holds through Open Axes, a software
            program. Upon the receipt of a litigation hold, which is usually sent by the Maricopa County
            Attorney’s Office (MCAO), the LLS inputs the data into Open Axes which conducts a search for
            responsive documents within MCSO drives. The system also identifies potential document
            custodians, which are later filtered by an LLS employee. The LLS then serves the custodians
            with a legal hold in electronic format, known as a Document Preservation Notice, within five
            business days. Upon receipt of the Open Axes email with the Document Preservation Notice,
            MCSO custodians must identify responsive documents, both electronic and hardcopies, and
            preserve them in the manner in which they are kept in the course of business.
            In light of the COVID-19 pandemic, we conducted a remote site visit in October 2020. For this
            Paragraph, we reviewed all files provided by MCSO through ShareFile. We reviewed a sample
            of the third-party source documents that generate the litigation holds that the LLS receives from
            MCAO. The Document Preservation Notices have been distributed 100% in a timely manner to
            the custodians who may have responsive documents.
            During the previous quarter, we approved amendments to GD-9 (Litigation Initiation, Document
            Preservation, and Document Production Notices). During our October remote site visit, we held
            a conference call with the LLS and they notified us that the policy had been published on October
            1, 2020. Consequently, for this reporting period. we are assessing compliance for the last time
            with the previous version of GD-9, which requires that the employee who receives the email
            document preservation request complete a Document Preservation Acknowledgment form within


                                                     Page 251 of 279




WAI 50966
            five days of receipt and a Document Preservation Questionnaire within 10 days of receipt. The
            attestation was returned in a timely manner 98% of the time. The questionnaire was timely
            returned 99% of the time. We were able to determine that 100% of the time, the questionnaires
            were properly completed by MCSO personnel.


            Paragraph 270. The Sheriff shall ensure that when the MCSO receives a request for documents
            in the course of litigation, it shall:
            a.       promptly communicate the document request to all personnel who might possibly be in
                     possession of responsive documents;
            b.       ensure that all existing electronic files, including email files and data stored on networked
                     drives, are sequestered and preserved through a centralized process; and
            c.       ensure that a thorough and adequate search for documents is conducted, and that each
                     employee who might possibly be in possession of responsive documents conducts a
                     thorough and adequate search of all relevant physical and electronic files.
            Phase 1: In compliance
                 •   Administrative Services Division Operations Manual, most recently amended on
                     September 2, 2020.
                 •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                     most recently amended on October 1, 2020.
                 •   GD-9 User Guide, published on May 3, 2019.
                 •   GM-1 (Electronic Communications, Data and Voicemail), most recently amended on
                     February 27, 2020.
            Phase 2: In compliance
            To verify MCSO’s Phase 2 compliance with this Paragraph, we reviewed monthly submittals of
            requests for documents to MCSO employees for the reporting period and documents drafted by
            the LLS in search of documents from other MCSO Divisions. For this reporting period, we
            identified a sample of document requests and requested a copy of the responsive documents
            sequestered and/or produced. The data reviewed for this reporting period included June through
            August 2020, as per an agreement we reached with MCSO to stagger the document requests for
            this Paragraph. This was due to the large volume of data that MCSO had to provide prior to our
            site visits.




                                                        Page 252 of 279




WAI 50967
            Paragraph 270.a. requires prompt communication of document requests to all personnel who
            might possibly be in possession of responsive documents. As noted above, we continued to assess
            compliance with the previous version of GD-9, which requires the LLS to enter the data into a
            tracking system within five business days and to draft a Document Production Notice within five
            additional business days. The LLS is required, within five business days, to respond to the request
            for production if sourced within LLS, or to forward to the required MCSO Division for
            production. The Divisions have 10 days to produce the data requested. In 96% of the cases, the
            personnel responded to the Document Production Notices in a timely manner.
            Our review revealed that MCSO is manually forwarding the Document Production Notices in a
            timely manner to all of its Divisions. In addition, MCSO is sending Attachment C, the Document
            Production Acknowledgement Questionnaire, to all employees. In 100% of the cases, the
            personnel who provided responsive documents properly completed Attachment C.
            Paragraph 270.b. requires that all responsive ESI be stored, sequestered, and preserved by MCSO
            through a centralized process. MCSO now performs the searches through a centralized process
            established by the LLS. The preservation of the data is completed at the Division that has the
            actual document while the notation is made in the Open Axes program, which aids the LLS in the
            case management. LLS can now create a case, assign a case number, and trigger time alerts to
            the custodians of documents that LLS identifies through the system. Open Axes searches on the
            H, W, and U computer hard drives of MCSO, which are shared among Headquarters and the
            Districts. Documents found in any additional servers are kept in their servers by the document
            custodians who notify LLS. MCSO continues to manage litigation hold cases through Open
            Axes; all cases for this reporting period were managed through Open Axes.
            The centralized process established by MCSO requires that all electronic data be sequestered and
            secured so as not to be purged. For this Paragraph, we review the data and visit MCSO areas to
            ensure that personnel are informed of the duty to preserve the data in both electronic and paper
            format, and that the employees are preserving the data. For this reporting period, because we
            were unable to travel to Maricopa County, we were unable to visit areas where hardcopies were
            kept in different MCSO areas. However, we added a quarterly request from the LLS Director for
            a certification that MCSO is sequestering the hard copies of documents responsive to the
            Document Preservation Notices. We randomly identified a sample from the quarterly data for
            this purpose. On October 8, 2020, the LLS Director certified that that the hard copies were being
            preserved after reviewing all Document Preservation Questionnaire responses for the listed
            samples. When we resume our in-person site visits, we will continue to verify that the hardcopies
            are being preserved.
            Paragraph 270.c. requires that MCSO conduct an adequate search for documents, and that each
            employee who might possibly be in possession of responsive documents conducts a thorough and
            adequate search of all relevant physical and electronic files. We reviewed a sample of responsive
            documents for this reporting period, and MCSO identified responsive documents to the document
            production notices in 100% of the cases we reviewed.




                                                      Page 253 of 279




WAI 50968
            Paragraph 271. Within three months of the effective date of this Order, the Sheriff shall ensure
            that the MCSO Compliance Division promulgates detailed protocols for the preservation and
            production of documents requested in litigation. Such protocols shall be subject to the approval
            of the Monitor after a period of comment by the Parties.
            Phase 1: In compliance
               •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                   most recently amended on October 1, 2020.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
            Phase 2: In compliance
            On June 17, 2019, MCSO published the Administrative Services Division Operations Manual,
            which details the protocols for the preservation and production of documents requested in
            litigation. The manual was recently amended on September 2, 2020.


            Paragraph 272. The Sheriff shall ensure that MCSO policy provides that all employees must
            comply with document preservation and production requirements and that violators of this policy
            shall be subject to discipline and potentially other sanctions.
            Phase 1: In compliance
               •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                   most recently amended on October 1, 2020.
            Phase 2: In compliance
            During this reporting period, no internal investigations were completed against any MCSO
            employee for failure to preserve or produce documents.




                                                     Page 254 of 279




WAI 50969
            Section 16: Additional Training
            COURT ORDER XIX.             ADDITIONAL TRAINING


            Paragraph 273. Within two months of the entry of this Order, the Sheriff shall ensure that all
            employees are briefed and presented with the terms of the Order, along with relevant background
            information about the Court’s May 13, 2016 Findings of Fact, (Doc. 1677), upon which this
            Order is based.
            Phase 1: Not applicable
            Phase 2: In compliance
            MCSO previously delivered this training on the E-Policy platform. All personnel (100%)
            determined to be applicable by CID have received this training.




                                                    Page 255 of 279




WAI 50970
            Section 17: Complaints and Misconduct Investigations Relating to
            Members of the Plaintiff Class
            COURT ORDER XX.   COMPLAINTS AND MISCONDUCT INVESTIGATIONS
            RELATING TO MEMBERS OF THE PLAINTIFF CLASS


            Paragraph 274. In light of the Court’s finding that the MCSO, and in particular Sheriff Arpaio
            and Chief Deputy Sheridan, willfully and systematically manipulated, misapplied, and subverted
            MCSO’s employee disciplinary policies and internal affairs processes to avoid imposing
            appropriate discipline on MCSO deputies and command staff for their violations of MCSO
            policies with respect to members of the Plaintiff class, the Court further orders as follows:


            A.     Investigations to be Overseen and/or Conducted by the Monitor
            Paragraph 275. The Monitor is vested with the authority to supervise and direct all of the
            MCSO’s internal affairs investigations pertaining to Class Remedial Matters. The Monitor is
            free from any liability for such matters as is set forth in ¶ 144 of the Supplemental Permanent
            Injunction.


            Paragraph 276. The Monitor shall have the authority to direct and/or approve all aspects of the
            intake and investigation of Class Remedial Matters, the assignment of responsibility for such
            investigations including, if necessary, assignment to his own Monitor team or to other
            independent sources for investigation, the preliminary and final investigation of complaints
            and/or the determination of whether they should be criminally or administratively investigated,
            the determination of responsibility and the imposition of discipline on all matters, and any
            grievances filed in those matters.
            Phase 1: Not applicable
            Phase 2: In compliance
            The Second Order requires oversight by the Monitor for all internal investigations determined to
            be Class Remedial Matters (CRMs). The Professional Standards Bureau (PSB) now schedules
            meetings every two weeks to discuss existing and incoming complaints to determine which, if
            any, could be CRMs. During these meetings, PSB personnel discuss cases pending a CRM
            decision, cases determined to be CRMs, and any cases where the decision may be made that the
            case would not be classified as a CRM. The PSB Commander determines the classification of
            the cases. A member of our Team attends all of these meetings to provide the oversight required
            for this Paragraph.
            At the end of the July-September 2016 reporting period, PSB had reviewed 442 administrative
            investigations that were open as of July 20, 2016; and determined that 42 of them met the basic
            criteria for CRMs. These cases were reviewed during the scheduled CRM meetings. In addition,
            a Monitoring Team member randomly selected an additional 52 cases from the 400 remaining


                                                     Page 256 of 279




WAI 50971
            pending cases; and concurred with PSB’s assessment that the cases did not meet the basic criteria
            for CRMs. In addition to the 42 cases determined to be potential CRMs from the pending case
            list as of July 20, 2016, PSB identified an additional 10 cases that were potential CRM cases. At
            the end of the first reporting period after the Court’s Second Order, nine cases had been
            determined to be CRMs; and one other was pending a CRM decision. The remaining cases
            reviewed were determined not to be CRMs.
            At the end of the last reporting period, PSB had reviewed a total of 371 possible CRMs since
            August 2016. Of these, 82 were classified as CRMs.
            During this reporting period, an additional 30 cases were reviewed as possible CRMs. Of these,
            7 were determined to be CRMs. At the end of this reporting period, there was a total of 401 cases
            that have been reviewed as possible CRMs; and 89 cases that have been determined to be CRMs
            since the July 20, 2016 Court Order.
            Since July 20, 2016, MCSO has completed and submitted a total of 68 CRM cases. Seven were
            closed during this reporting period and forwarded to our Team for review. Three, all involving
            the same employee, were traffic stops of members of the Plaintiffs’ class that occurred between
            2005 and 2006. In all three cases, citations were issued to the drivers of vehicles and the licenses
            were seized. The failure to impound these identifications was brought to the attention of PSB in
            September 2019, when the identifications were found at the former home of the involved deputy.
            Violations of MCSO’s property and evidence policies were sustained, and the employee received
            a 24-hour suspension.
            In the fourth case, a community member filed a complaint alleging that a deputy had been rude
            during a contact, and believed that it was attributable to the complainant’s race. There were no
            witnesses to the verbal exchange or other independent evidence. The allegation was appropriately
            not sustained. PSB identified that this employee has had a number of demeanor complaints, and
            both one-on-one counseling and training was scheduled for the employee.
            In the fifth complaint, when stopped for a traffic violation, the driver of the vehicle told the deputy
            he had not committed any traffic violation and then commented that perhaps he was being stopped
            due to his race. The deputy explained the reason for the traffic stop; the complainant recognized
            that he had, in fact, committed a traffic violation; and the complainant made no further comments
            regarding race. The deputy self-reported the initial comment by the driver, and PSB initiated an
            administrative investigation. When contacted, the complainant said that he had no complaint
            against the deputy, and that after the deputy had explained the violation, he understood why he
            had been stopped. The investigator also reviewed other traffic stops made by this deputy for the
            same type of violation. He noted that the deputy had made numerous stops for the same violation
            and there was no pattern regarding the race of the violators. As in this case, the deputy typically
            issued a warning for the violation.
            In the sixth complaint, the complainant alleged that the deputy pulled up behind her too quickly
            as he was attempting to stop her for a traffic violation. She made no allegation of bias of any
            kind, there were no witnesses, and the complaint was appropriately not sustained. Our Team
            reviewed all six investigations and approved the findings, and where applicable, the discipline.




                                                        Page 257 of 279




WAI 50972
            In the seventh complaint, the complainant alleged that that an unknown deputy had stopped a
            family member, a Latino male, and questioned him as to why he was out during the Governor’s
            lockdown due to COVID-19. The investigator conducted extensive research and was not able to
            identify any MCSO deputy or MCSO vehicle that had been in the area at the time of this traffic
            stop. The complaint was properly not sustained. Our Team reviewed all seven investigations and
            approved the findings, and the discipline, where applicable.
            Of the 33 CRM cases that have been closed to date with findings of sustained misconduct and
            reviewed by our Team, 10 have involved employees who are deceased or left MCSO employment
            prior to the completion of the investigation or the disciplinary process. Twenty-three involved
            current employees of MCSO. Three of the 20 cases closed to date involved a sustained finding
            of misconduct involving bias related to the Plaintiffs’ class: two sustained allegations of an
            inappropriate and biased comment; and one sustained allegation of bias-based policing.
            During the scheduled meetings, case investigators continue to provide investigative updates on
            all cases that could be, or are, CRMs. Their briefings are thorough, and they continue to be
            responsive to any questions or input from members of our Team. In all cases where we have
            provided oversight since July 20, 2016, we have concurred with the decisions made by the PSB
            Commander regarding the case classifications and findings. Where appropriate, we have also
            approved the discipline in all these cases.


            Paragraph 277. This authority is effective immediately and shall remain vested in the Monitor
            until the MCSO’s internal affairs investigations reach the benchmarks set forth in ¶ 288 below.
            With respect to Class Remedial Matters, the Monitor has plenary authority, except where
            authority is vested in the Independent Investigative and Disciplinary Authorities separately
            appointed by the Court, as is further set forth in ¶¶ 296–337 below.


            Paragraph 278. The Sheriff shall alert the Monitor in writing to all matters that could be
            considered Class Remedial Matters, and the Monitor has the authority to independently identify
            such matters. The Monitor shall provide an effective level of oversight to provide reasonable
            assurance that all Class Remedial Matters come to his attention.
            Phase 1: Not applicable
            Phase 2: In compliance
            Since the first CRM meeting held on August 17, 2016, PSB has consistently completed the
            required notification to us regarding the cases that could be considered CRMs. A Monitoring
            Team member has attended every CRM meeting with PSB where these matters are discussed and
            personally reviewed a number of the cases that were pending on July 20, 2016; and our Team
            member reviews the new cases that are presented at each meeting. There has been no need for us
            to independently identify CRMs, as PSB consistently properly identifies and reports these cases
            as required.




                                                    Page 258 of 279




WAI 50973
            Paragraph 279. The Monitor shall have complete authority to conduct whatever review,
            research, and investigation he deems necessary to determine whether such matters qualify as
            Class Remedial Matters and whether the MCSO is dealing with such matters in a thorough, fair,
            consistent, and unbiased manner.
            Phase 1: Not applicable
            Phase 2: In compliance
            During the scheduled CRM meetings attended by a Monitoring Team member, PSB has
            consistently properly identified cases that could be, or are, CRMs. PSB personnel brief each case
            at these meetings, and their briefings have included all appropriate information. They have been
            responsive to any questions from our Team members during the meetings, and have responded
            appropriately to any suggestions we have raised. There has been no need for us to independently
            conduct any review, research, or investigation; as PSB is consistently properly identifying and
            investigating these cases.


            Paragraph 280. The Monitor shall provide written notice to the Court and to the parties when
            he determines that he has jurisdiction over a Class Remedial Matter. Any party may appeal the
            Monitor’s determination as to whether he has jurisdiction over a Class Remedial Matter to this
            Court within seven days of the Monitor’s notice. During the pendency of any such appeal the
            Monitor has authority to make orders and initiate and conduct investigations concerning Class
            Remedial Matters and the Sheriff and the MCSO will fully comply with such action by the
            Monitor.
            Phase 1: Not applicable
            Phase 2: Not applicable
            During this reporting period, cases involving both sworn and non-sworn members of MCSO have
            continued to be reviewed as possible CRMs, when appropriate. There were no appeals by any
            Parties regarding any of the CRM classifications.


            Paragraph 281. Subject to the authority of the Monitor, the Sheriff shall ensure that the MCSO
            receives and processes Class Remedial Matters consistent with: (1) the requirements of this Order
            and the previous orders of this Court, (2) MCSO policies promulgated pursuant to this Order,
            and (3) the manner in which, pursuant to policy, the MCSO handles all other complaints and
            disciplinary matters. The Sheriff will direct that the Professional Standards Bureau and the
            members of his appointed command staff arrive at a disciplinary decision in each Class Remedial
            Matter.
            Phase 1: In compliance
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.


                                                     Page 259 of 279




WAI 50974
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: Not in compliance
            To evaluate Phase 2 compliance with this Paragraph, a Monitoring Team member has attended
            each meeting conducted by PSB to discuss Class Remedial Matters. PSB has consistently
            provided thorough briefings, and the PSB Commander has made appropriate decisions regarding
            these matters.
            PSB submitted seven closed CRM cases for our review this reporting period. Our Team approved
            the findings in all seven. Three had sustained findings and MCSO arrived at an appropriate
            discipline decision for the involved employee. We continue to find these investigations to be
            thorough and well-written, and the findings are supported by the facts of the investigations.
            Unlike other administrative investigations where we review the entire case only after it has been
            completed and closed by MCSO, in the case of CRMs, we meet with PSB every two weeks to
            identify cases that should be considered CRMs, and to track the progress of those cases being
            investigated, reviewed and finalized. Each step of the process for CRM cases requires review
            and approval by our Team. We are therefore more aware of those issues that result in sometimes
            lengthy and delayed investigations and reviews.
            In the three sustained CRM cases involving identifications seized between 2005 and 2007, the
            investigator expended a significant amount of time attempting to locate documentation related to
            traffic stops and attempting to find the owners of the identifications. As these were serious
            sustained violations, all relating to the same employee and same overall circumstances, the review
            of the investigations, required Pre-Determination Hearings and determination of final discipline
            all added to the delays in final completion. While not completed within the 85- or 180-day
            timeframes, we found that the delays were justified and found these three cases in compliance.
            In an additional case, the delay in completion was also properly justified and found in compliance.
            In another case, the investigative process and the closure of the case occurred within the required
            timeframes. Two of the seven cases were not completed within the required timeframes and
            insufficient justification existed for the delay.
            For this reporting period, MCSO is not in Phase 2 compliance with this Paragraph.


            Paragraph 282. The Sheriff and/or his appointee may exercise the authority given pursuant to
            this Order to direct and/or resolve such Class Remedial Matters, however, the decisions and
            directives of the Sheriff and/or his designee with respect to Class Remedial Matters may be
            vacated or overridden in whole or in part by the Monitor. Neither the Sheriff nor the MCSO has
            any authority, absent further order of this Court, to countermand any directions or decision of
            the Monitor with respect to Class Remedial Matters by grievance, appeal, briefing board,
            directive, or otherwise.
            Phase 1: In compliance
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.

                                                      Page 260 of 279




WAI 50975
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            There were no CRM cases completed during this, or previous reporting periods, in which the
            Sheriff and/or his appointee exercised their authority to resolve CRMs, which we needed to vacate
            or override.


            Paragraph 283. The Monitor shall review and approve all disciplinary decisions on Class
            Remedial Matters.
            Phase 1: Not applicable
            Phase 2: Not applicable
            At the end of this reporting period, MCSO has closed a total of 68 CRM cases since July 20,
            2016. Seven were closed during this reporting period. Three of the seven had sustained findings.
            Of the total completed CRM cases, 33 have resulted in sustained findings. Seven had sustained
            findings on two separate deputies who are deceased, and three involved sustained findings on
            deputies who left MCSO employment prior to the determination of discipline. Twenty-three
            resulted in sustained findings against current MCSO employees. In all of the sustained cases, we
            have reviewed and approved all of the disciplinary decisions.


            Paragraph 284. The Sheriff and the MCSO shall expeditiously implement the Monitor’s
            directions, investigations, hearings, and disciplinary decisions. The Sheriff and the MCSO shall
            also provide any necessary facilities or resources without cost to the Monitor to facilitate the
            Monitor’s directions and/or investigations.
            Phase 1: In compliance
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
               •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Administrative Services Division Operations Manual, most recently amended on
                   September 2, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance




                                                     Page 261 of 279




WAI 50976
            During this and previous reporting periods, a Monitoring Team member has attended all
            scheduled CRM meetings conducted in an appropriate location determined by MCSO. PSB
            continues to provide a password and access to the IAPro system to a member of our Team so that
            we can complete independent case reviews if necessary.
            PSB personnel continue to be professional and responsive to all input, questions, or concerns we
            have raised.


            Paragraph 285. Should the Monitor decide to deviate from the Policies set forth in this Order or
            from the standard application of the disciplinary matrix, the Monitor shall justify the decision in
            writing and place the written explanation in the affected employee’s (or employees’) file(s).
            Phase 1: Not applicable
            Phase 2: Not applicable
            There were seven completed CRMs forwarded for our review during this reporting period. Three
            had sustained findings. Since we began monitoring CRM cases in July 2016, there have been a
            total of 33 cases with sustained findings. Seven have sustained findings on two separate deputies
            who are deceased, and three involve deputies who left MCSO employment prior to the
            determination of discipline. Twenty-three cases involve sustained findings against current MCSO
            employees. All 23 cases resulted in appropriate sanctions based on MCSO policy and the
            Discipline Matrices in effect at the time the investigations were conducted. No action on our part
            has been necessary relative to this Paragraph.


            Paragraph 286. Should the Monitor believe that a matter should be criminally investigated, he
            shall follow the procedures set forth in ¶¶ 229–36 above. The Commander of the Professional
            Standards Bureau shall then either confidentially initiate a Professional Standards Bureau
            criminal investigation overseen by the Monitor or report the matter directly and confidentially to
            the appropriate prosecuting agency. To the extent that the matter may involve the Commander
            of the Professional Standards Bureau as a principal, the Monitor shall report the matter directly
            and confidentially to the appropriate prosecuting agency. The Monitor shall then coordinate the
            administrative investigation with the criminal investigation in the manner set forth in ¶¶ 229–36
            above.
            Phase 1: In compliance
               •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
               •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            During this reporting period, there were no CRM cases submitted for our review where PSB had
            determined that a criminal misconduct investigation should also be conducted. We did not
            identify any CRM where we believe a criminal investigation should have been initiated and was
            not. No action on our part relative to this Paragraph has been necessary.



                                                      Page 262 of 279




WAI 50977
            Paragraph 287. Any persons receiving discipline for any Class Remedial Matters that have been
            approved by the Monitor shall maintain any right they may have under Arizona law or MCSO
            policy to appeal or grieve that decision with the following alterations:
            a.       When minor discipline is imposed, a grievance may be filed with the Sheriff or his designee
                     consistent with existing MCSO procedure. Nevertheless, the Sheriff or his designee shall
                     immediately transmit the grievance to the Monitor who shall have authority to and shall
                     decide the grievance. If, in resolving the grievance, the Monitor changes the disciplinary
                     decision in any respect, he shall explain his decision in writing.
            b.       disciplined MCSO employee maintains his or her right to appeal serious discipline to the
                     Maricopa County Law Enforcement Merit System Council to the extent the employee has
                     such a right. The Council may exercise its normal supervisory authority over discipline
                     imposed by the Monitor.
            Phase 1: In compliance
                 •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
                 •   GC-17 (Employee Disciplinary Procedures), most recently amended on June 25, 2020.
                 •   GH-2 (Internal Investigations), most recently amended on June 25, 2020.
                 •   Administrative Services Division Operations Manual, most recently amended on
                     September 2, 2020.
                 •   Professional Standards Bureau Operations Manual, published on December 13, 2018.
            Phase 2: In compliance
            Thirty-three completed CRM cases have had sustained findings of misconduct since the issuance
            of the Second Order. We concurred with MCSO’s decisions in all of these cases.


            Paragraph 288. The Monitor’s authority over Class Remedial Matters will cease when both:
            a,       The final decision of the Professional Standards Bureau, the Division, or the Sheriff, or
                     his designee, on Class Remedial Matters has concurred with the Monitor’s independent
                     decision on the same record at least 95% of the time for a period of three years.
            b.       The Court determines that for a period of three continuous years the MCSO has complied
                     with the complaint intake procedures set forth in this Order, conducted appropriate
                     internal affairs procedures, and adequately investigated and adjudicated all matters that
                     come to its attention that should be investigated no matter how ascertained, has done so
                     consistently, and has fairly applied its disciplinary policies and matrices with respect to
                     all MCSO employees regardless of command level.
            Phase 1: Not applicable
            Phase 2: In compliance



                                                       Page 263 of 279




WAI 50978
            During this and prior reporting periods, we and PSB agreed on the investigative outcome of each
            CRM investigation completed.
            PSB is responsible for the investigation of all CRM cases, and has continued to appropriately
            identify cases that could be, or are, CRMs. PSB personnel are professional in our contacts with
            them and responsive to any concerns or questions we have raised; and they provide detailed
            information and updates in the scheduled briefings. Their written reports are thoroughly prepared,
            and the reports have been consistent with the information provided during the twice monthly case
            briefings.


            Paragraph 289. To make the determination required by subpart (b), the Court extends the scope
            of the Monitor’s authority to inquire and report on all MCSO internal affairs investigations and
            not those merely that are related to Class Remedial Matters.
            Phase 1: Not applicable
            Phase 2: Not applicable
            During the last reporting period, we reviewed a total of 68 internal investigations. Three were
            criminal investigations, and 65 were administrative investigations. All three criminal
            investigations were in compliance. Of the 65 administrative investigations, Eight (12%) were in
            compliance with all investigative and administrative requirements over which the PSB
            Commander has authority. We concurred with all of the discipline decisions made by the
            Appointing Authority. Overall compliance for all investigations was 16%.
            During this reporting period, we reviewed 174 investigations. Twenty-eight were criminal
            investigations, all of which were found in compliance. Administrative investigations accounted
            for 146 of the investigations we reviewed.
            As previously noted, we assess justifications for any extensions or other delays based on
            investigative considerations, not workload. Of the 146 total administrative investigations
            completed, 35 (24%) were completed and submitted by the investigator in the required 60- or 85-
            day requirement. An additional 38 investigations that were not completed within 60 or 85 days
            contained specific and acceptable extension requests. Of the 146 total, 72 (49%) were not in
            compliance with the requirements for investigative completion and submittal of an investigation.
            Forty-two (29%) were submitted and reached final closure within 180 days or had an acceptable
            extension request and approval on file.
            There was one completed administrative misconduct investigation submitted for compliance with
            Paragraph 249 (investigatory stops). There were five investigations submitted for compliance
            with Paragraph 33 (bias policing), and seven submitted in compliance with Paragraph 275
            (CRMs) during this reporting period.
            We found that PSB was compliant in 21 (24%) of the 88 investigations it conducted. There were
            no investigations submitted or reviewed by our Team that were conducted by the contract
            investigator retained by MCSO.
            Of the 58 investigations conducted by Divisions and Districts outside of PSB, 15 (26%) were in
            compliance.

                                                      Page 264 of 279




WAI 50979
            During our April 2020 remote site visit, we provided detailed information on all misconduct
            investigations we found noncompliant to PSB personnel. Due to the small number of
            investigations completed by District and Divisions outside of PSB, we did not meet with District
            and Division Command personnel during this visit, but we provided all deficiency information
            on cases completed by their personnel to PSB.
            During our July 2020 remote site visit, we met with PSB personnel to discuss the deficiencies in
            those investigations conducted by both their personnel and Divisions outside PSB. We also met
            with the Deputy Chiefs who have oversight for investigations conducted outside of PSB. It was
            our intent to have a meaningful dialogue with these Chiefs regarding the deficiencies we continue
            to find, the actions they have taken to address the ongoing concerns, and other ideas they might
            have for addressing future deficiencies. Unfortunately, the involved Chiefs did not offer any
            substantive input. A member of the Training Division staff also participated in the call, and
            offered to conduct additional training on how to determine proper findings in investigations, as
            this is one of the ongoing deficiencies we are finding.
            During our October 2020 remote site visit, we met with PSB personnel to discuss the deficiencies
            in their investigations and those conducted by Districts outside of PSB. For the second site visit
            in a row, we also met with the Deputy Chiefs who have oversight for investigations conducted
            outside of PSB. As previously noted in this report, we found the discussion during this site visit
            to be productive; and we remain hopeful that the added oversight and reviews being conducted
            on District and Division investigations will result in additional improvement.
            Effective with the revisions to internal affairs and discipline policies on May 18, 2017, the PSB
            Commander may now determine that a received complaint can be classified as a “service
            complaint” if certain specified criteria exists. Service complaint documentation must then be
            completed and is reviewed under this Paragraph.
            MCSO closed 143 service complaints during the last reporting period. Eight were properly
            reclassified to administrative misconduct investigations after review by PSB. The remaining 135
            were handled as service complaints. Of the 135 total, we found 129 (96%) compliant.
            During this reporting period, we reviewed 139 service complaints completed by MCSO. In 16,
            an administrative misconduct investigation was opened after review by PSB. The remaining 123
            were approved by PSB as service complaints. We agree with the handling of the complaints in
            109 (87%). In one, we believe that misconduct allegations were made and an administrative
            misconduct investigation should have been conducted. In two others, while we agree they were
            properly classified as service complaints, there was a failure to complete necessary follow-up.
            Eleven others lacked a timely response to the complainant.
            Effective with the revisions to the internal affairs and discipline policies, the PSB Commander is
            now authorized to determine that an internal complaint of misconduct does not necessitate a
            formal investigation if certain criteria exist. During this reporting period, the PSB Commander
            used this discretion in four incidents. We concurred that all four meet the criteria for a coaching
            without a misconduct investigation being conducted.




                                                      Page 265 of 279




WAI 50980
            Paragraph 291. The Monitor shall report to the Court, on a quarterly basis, whether the MCSO
            has fairly, adequately, thoroughly, and expeditiously assessed, investigated, disciplined, and
            made grievance decisions in a manner consistent with this Order during that quarter. This report
            is to cover all internal affairs matters within the MCSO whether or not the matters are Class
            Remedial Matters. The report shall also apprise the Court whether the MCSO has yet
            appropriately investigated and acted upon the misconduct identified in the Court’s Findings of
            Fact, whether or not such matters constitute Class Remedial Matters.
            Phase 1: Not applicable
            Phase 2: Not applicable
            This report, including all commentary regarding MCSO’s compliance with investigative and
            disciplinary requirements, serves as our report to the Court on these matters. An overall summary
            of our compliance observations and findings is provided below.
            During this reporting period, we reviewed 146 administrative misconduct investigations and 28
            criminal misconduct investigations. All 28 criminal investigations were in compliance with the
            Second Order. Of the 174 total administrative and criminal misconduct investigations we
            reviewed, 62 (36%) were in full compliance with the Second Order, an increase from 16% during
            the last quarter. Of the 146 administrative investigations, 35 (24%) were in full compliance with
            the Second Order, an increase from 12% during the last quarter.
            During July-December 2016, PSB provided us with a memorandum describing PSB’s efforts in
            meeting the requirements of this Paragraph related to the Court’s Findings of Fact. MCSO had
            outsourced three cases to another law enforcement agency, and an additional four investigations
            were pending outsourcing to an outside investigator. These cases were outsourced due to the
            involvement of the former Chief Deputy, or other conflicts of interest identified by MCSO, and
            included the investigations identified in Paragraph 300. MCSO processed a Request for Proposal
            and retained an outside investigator who met the requirements of Paragraphs 167.iii and 196 to
            conduct the investigations identified. One potential misconduct case identified in the Court’s
            Findings of Fact was retained and investigated by PSB, as no identifiable conflict of interest
            appeared to exist.
            PSB provided us with a document sent by the Independent Investigator assigned by the Court to
            investigate, or reinvestigate, some of the misconduct that is related to the Plaintiffs’ class. In this
            document, the Independent Investigator clarified his intent to investigate the matters assigned to
            him by the Court, as well as the matters that the Court determined were the discretion of the
            Independent Investigator. He further clarified that his investigations would include the initial
            misconduct alleged, as well as any misconduct that might have occurred during the process of
            review or issuance of discipline by MCSO personnel.
            During each site visit, we meet with PSB personnel to discuss the status of those cases that have
            been outsourced to any contract vendor, other law enforcement agency, or other person or entity,
            so that we can continue to monitor these investigations and ensure that all misconduct cases,
            including those identified in the Findings of Fact, are thoroughly investigated. PSB has continued
            to keep us apprised of the status of all such investigations.



                                                        Page 266 of 279




WAI 50981
            During our January 2018 site visit, PSB advised us that two administrative misconduct
            investigations that had been outsourced to a separate law enforcement agency had been completed
            and closed. We received and reviewed both investigations. A third investigation that MCSO
            outsourced to this same law enforcement agency had been previously returned to MCSO without
            investigation, as the allegations duplicated those already under investigation by the Independent
            Investigator. MCSO outsourced six additional investigations to the contract investigator.
            During our January 2019 site visit, PSB advised us that no additional investigations had been
            outsourced to the contract vendor. Six cases had been completed and forwarded to PSB for
            review. None had yet been forwarded to our Team for review. The Independent Investigator
            continued investigations identified by the Court, and notified us of the status of these cases on a
            regular basis. We also received closed investigations that he completed.
            During our April 2019 site visit, PSB advised that three additional investigations had been
            outsourced to the contract investigator. The six cases he had completed remained in review by
            PSB personnel. We had not received any of the investigations completed by this investigator for
            our review.
            During our July 2019 site visit, PSB personnel advised us that they had outsourced an additional
            four investigations to the contract investigator. We received and reviewed four completed
            investigations conducted by this investigator. In all four cases, we found the investigations to be
            thorough and well-written. All, however, were noncompliant as proper extension memorandums
            were not completed. Additional cases completed by this investigator have been forwarded to PSB
            for their review prior to forwarding to our Team.
            During our October 2019 site visit, PSB personnel advised us that they had not outsourced any
            additional cases to the contract investigator during the reporting period. We received and
            reviewed three investigations he had conducted. All three were well-written. However, two were
            noncompliant, as proper extension memorandums were not completed.
            During the last three reporting periods, PSB did not outsource any additional cases to the contract
            investigator. During this reporting period, PSB outsourced an additional five cases to the contract
            investigator. He now has 21 investigations pending completion. For this and the last three
            reporting periods, we have not received any completed investigations by the contract investigator
            for our review. One additional case remains outsourced to an outside law enforcement agency.
            The Independent Investigator has previously completed all of the investigations identified by the
            Court, as well as those where he initiated new investigations due to potential misconduct he
            identified during his reviews. All have been reviewed by our Team to ensure they complied with
            the Order of Court. The Independent Discipline Authority has also previously submitted his final
            report on those cases that had sustained findings, and we reviewed these findings. We did not
            make compliance findings on these cases, but determined that both the 12 investigations
            specifically directed by the Court for reinvestigation, as well as the additional cases where the
            Independent Investigator determined an investigation should be conducted, were properly
            completed and addressed the concerns identified by the Court.




                                                      Page 267 of 279




WAI 50982
            Paragraph 292. To make this assessment, the Monitor is to be given full access to all MCSO
            internal affairs investigations or matters that might have been the subject of an internal affairs
            investigation by the MCSO. In making and reporting his assessment, the Monitor shall take steps
            to comply with the rights of the principals under investigation in compliance with state law. While
            the Monitor can assess all internal affairs investigations conducted by the MCSO to evaluate
            their good faith compliance with this Order, the Monitor does not have authority to direct or
            participate in the investigations of or make any orders as to matters that do not qualify as Class
            Remedial Matters.
            Phase 1: Not applicable
            Phase 2: In compliance
            PSB personnel continue to inform us of ongoing criminal and administrative misconduct
            investigations. A member of our Team attends each CRM meeting, reviews the lists of new
            internal investigations, and has access to PSB’s IAPro database. The only cases for which any
            oversight occurs during the investigative process are those that are determined to be CRMs. We
            review all other misconduct investigations once they are completed, reviewed, and approved by
            MCSO personnel.


            Paragraph 293. The Monitor shall append to the quarterly reports it currently produces to the
            Court its findings on the MCSO’s overall internal affairs investigations. The parties, should they
            choose to do so, shall have the right to challenge the Monitor’s assessment in the manner
            provided in the Court’s previous Order. (Doc. 606 ¶¶ 128, 132.)
            Phase 1: Not applicable
            Phase 2: Not applicable
            Since we began reviewing internal investigations conducted by MCSO more than four years ago,
            we have reviewed hundreds of investigations into alleged misconduct by MCSO personnel.
            During this reporting period we reviewed 146 administrative misconduct investigations, 139
            service complaints, four coachings, and 28 criminal investigations that were conducted by MCSO
            personnel. All of the 28 criminal investigations we reviewed for compliance during this reporting
            period were investigated by PSB or personnel assigned to the Major Crimes Unit and were in
            compliance with the requirements of the Second Order.
            The investigative quality of PSB administrative investigations has remained high for numerous
            reporting periods, though District investigations have continued to be problematic. Timelines,
            regardless of the justifications provided, have continued to increase quarter after quarter. During
            this reporting period, closure time for an administrative investigation conducted by Divisions or
            Districts outside of PSB was 407 days, an increase from 397 during the last reporting period; and
            for those completed by PSB personnel, 570 days, an increase from 552 days during the last
            reporting period. The failure to complete investigations in a timely manner and the continuing
            increase in the time it takes to fully close these investigations continues to be unacceptable, and
            is a disservice to the community and MCSO personnel.




                                                      Page 268 of 279




WAI 50983
            PSB conducted 88 of the 146 total administrative misconduct investigations we reviewed for this
            reporting period. Of the total 88 investigations conducted by PSB, 21 (24%) were found to be in
            compliance. This is an increase from 19% during the last reporting period.
            PSB sworn investigators completed 27 of the 88 investigations. In one, required documentation
            was not contained in the investigative report; and in a second, the complainant was not contacted
            until two years after the complaint was filed. Based on investigative and administrative
            deficiencies, 10 (37%) were in compliance.
            Detention supervisors conducted 61 of the 88 investigations conducted by PSB. In six of these
            cases, jail video was not obtained in a timely manner resulting in the potential loss of evidence.
            In one, the wrong policy violation was used in a sustained finding, resulting in the employee
            receiving less discipline than would have been the case had the correct policy violation been used.
            In one additional case, contradictory information was contained in the investigative report. Based
            on the investigative and administrative deficiencies in these cases, 12 (20%) were in compliance.
            Of the 58 investigations conducted by Districts or Divisions outside of PSB, 55 were conducted
            by District personnel and three were conducted by a Division other than Patrol. Twenty-three of
            these investigations were found noncompliant due to unsupported findings, leading questions, or
            failure to address all investigative and overall administrative requirements. In six of these cases,
            though the deficiencies were identified by the District or Division Commander, they could not be
            corrected after the fact. PSB identified 20 of the deficiencies upon their review of the
            investigation. We identified three additional deficiencies during our reviews. In many of those
            cases where we, or PSB, identified deficiencies, we believe that a more thorough review at the
            District or Division level could have resulted in the correction of the majority of them prior to the
            cases being forwarded to PSB. Based on the investigative and administrative deficiencies, we
            found 15 (26%) of the 58 investigations to be compliant with all Second Order requirements, an
            increase from 19% during the last reporting period.
            MCSO completed delivery of the 40-hour Misconduct Investigative Training at the end of 2017,
            and all sworn supervisors who investigate administrative misconduct attended the training.
            Refresher training on misconduct investigations has also been delivered since the initial 40-hour
            training. The investigative quality of PSB investigations has consistently remained high. While
            those investigations conducted by Division or Districts outside of PSB continue to have
            significant investigative deficiencies, we noted that for the 13 investigations initiated, completed
            and forwarded for our review during 2020, only three (23%) had investigative deficiencies.
            PSB personnel continue to be receptive to our input, and we have had many productive meetings
            and discussions regarding the investigations being conducted and the compliance for both PSB
            and District and Division Cases. We also discuss compliance concerns with District and Division
            Command during our site visits. During our next site visit, we will discuss those cases that are
            noncompliant with MCSO; and again address our concerns about the overall low compliance
            findings for this reporting period. We continue to stress that compliance is not the sole
            responsibility of any one individual or Division – but dependent on all those who complete,
            review, or approve internal investigations.




                                                       Page 269 of 279




WAI 50984
            We have noted in numerous previous reporting periods that MCSO’s executive leadership must
            take the appropriate action to ensure that adequate resources are dedicated to the completion of
            administrative and criminal misconduct investigations. PSB has continued to inform us that
            despite the approval for numerous additional investigative personnel in the July 2018 budget, only
            one of these positions has been filled and there is no indication that the additional positions will
            be filled in the foreseeable future. All of the civilian positions, including three civilian
            investigator positions, authorized in the July 2019 budget have been filled. MCSO advised us
            that no budget positions for PSB were requested for the July 2020 budget. We noted again during
            this reporting period that the case backlog in PSB continues to increase.


            B.     Investigations to be Conducted by the Independent Investigator and the Independent
            Disciplinary Authority
            Paragraph 294. In its Findings of Fact, (Doc. 1677), the Court identified both: (1) internal affairs
            investigations already completed by the MCSO that were inadequate or insufficient; (see, e.g.,
            Doc. 1677 at ¶ 903), and (2) misconduct or alleged misconduct that had never been investigated
            by MCSO that should be or should have been investigated. (Id. at ¶ 904.)


            Paragraph 295. In light of MCSO’s failure to appropriately investigate these matters, the Court
            appoints an Independent Investigator and an Independent Disciplinary Authority from the
            candidates set forth by the parties, and vests them with the authority to investigate and decide
            discipline in these matters.


            1.     The Independent Investigator
            Paragraph 298. In assessing the existence of previously uncharged acts of misconduct that may
            be revealed by the Findings of Fact, the Independent Investigator does not have authority to
            investigate acts of misconduct that are not sufficiently related to the rights of the members of the
            Plaintiff class. While the Independent Investigator should identify such acts of misconduct and
            report those acts to the Commander of the Professional Standards Bureau, and to the Monitor
            for purposes of making the Monitor’s assessment identified in ¶¶ 291–93 above, the Independent
            Investigator may not independently investigate those matters absent the authorization and the
            request of the Sheriff.


            Paragraph 300. The following potential misconduct is not sufficiently related to the rights of the
            members of the Plaintiff class to justify any independent investigation:
            a.     Uninvestigated untruthful statements made to the Court under oath by Chief Deputy
                   Sheridan concerning the Montgomery investigation. (Doc. 1677 at ¶ 385).
            b.     Uninvestigated untruthful statements made to the Court under oath by Chief Deputy
                   Sheridan concerning the existence of the McKessy investigation. (Id. at ¶ 816).



                                                      Page 270 of 279




WAI 50985
            c.     Chief Deputy Sheridan’s untruthful statements to Lieutenant Seagraves made during the
                   course of an internal investigation of Detective Mackiewicz to the effect that an
                   investigation into the overtime allegations against Detective Mackiewicz had already
                   been completed. (Id. at ¶ 823).
            d.     Other uninvestigated acts of misconduct of Chief Deputy Sheridan, Captain Bailey,
                   Sergeant Tennyson, Detective Zebro, Detective Mackiewicz, or others that occurred
                   during the McKessy investigation. (Id. at ¶¶ 766–825).
            Phase 1: Not applicable
            Phase 2: Deferred
            During our January 2017 site visit, the PSB Commander assured us that all acts of misconduct
            that we identified and discussed during our October 2016 site visit would be provided to a
            contracted investigator for investigative purposes.
            Since that time, the PSB Commander has advised us that MCSO has contracted with a licensed
            private investigator. The contract investigator possesses the requisite qualifications and
            experience to conduct the investigations of misconduct outlined in Paragraph 300 (a.-c.), and the
            additional misconduct in the Findings of Fact that directly associates with Paragraph 300 (d.).
            PSB has not found it necessary to contract with any additional licensed private investigators.
            During our April 2017 site visit, we met with PSB command staff and representatives from the
            Maricopa County Attorney’s Office (MCAO) to verify that all of the acts of misconduct that were
            identified in the Findings of Fact (FOF) are under investigation, either by the Court-appointed
            Independent Investigator or the private licensed contract investigator. Before this meeting, PSB
            command provided us with a roster of related acts of misconduct that PSB intended to be assigned
            to the contract investigator. The roster of intended assignments did not include all of the acts of
            misconduct that we had discussed. MCAO and PSB command personnel explained that the Court
            also identified, in Paragraph 301, many of the acts of potential misconduct identified in the FOF
            as sufficiently related to the rights of members of the Plaintiffs’ class. In Paragraph 301, the
            Court documented that because of this determination, investigations of the potential misconduct
            were justified if the Independent Investigator deemed that an investigation was warranted.
            The Independent Investigator has completed all 12 of the administrative misconduct
            investigations specifically identified by the Court in the Second Order, and all other investigations
            for which he determined an administrative misconduct investigation should be conducted. The
            Independent Disciplinary Authority has also completed all of the discipline findings for these
            cases. While we did not make compliance findings for these cases, we reviewed them and found
            that they complied with the direction of the Court.
            The contract investigator retained by MCSO continues to complete investigations he has been
            assigned. During this reporting period, MCSO outsourced an additional five investigations to this
            investigator. This investigator is currently conducting a total of 21 investigations. Again this
            reporting period, none were completed and forwarded for our review. One additional
            investigation previously outsourced to another law enforcement agency remains under
            investigation.



                                                       Page 271 of 279




WAI 50986
            Our ability to verify that all potential misconduct outlined in the FOF has been investigated by
            PSB, the PSB contract investigator, or the Independent Investigator remains pending until all the
            investigations are completed. Once this occurs, we can determine if there is any additional
            misconduct identified in the FOF that still requires investigation. Finally, the PSB Commander
            and MCAO advised us that the acts of misconduct involving (former) Sheriff Arpaio as identified
            in the FOF would not be investigated by any entity, as there does not exist any statute that
            addresses how a Sheriff would be disciplined in the event of a sustained finding resulting from
            an administrative misconduct investigation.


            Paragraph 310. The Monitor and the parties are directed to promptly comply with the
            Independent Investigator’s requests for information. The Monitor and the Independent
            Investigator may communicate to coordinate their investigations. Nevertheless, each is
            independently responsible for their respective jurisdiction set forth in this Order, and each should
            make independent decisions within his own delegated responsibility.


            2. The Independent Disciplinary Authority
            Paragraph 337. Nevertheless, when discipline is imposed by the Independent Disciplinary
            Authority, the employee shall maintain his or her appeal rights following the imposition of
            administrative discipline as specified by Arizona law and MCSO policy with the following
            exceptions:
            a.     When minor discipline is imposed, a grievance may be filed with the Sheriff or his designee
                   consistent with existing MCSO procedure. Nevertheless, the Sheriff or his designee shall
                   transmit the grievance to the Monitor who shall have authority to decide the grievance.
                   If in resolving the grievance the Monitor changes the disciplinary decision in any respect,
                   he shall explain his decision in writing.
            b.     A disciplined MCSO employee maintains his or her right to appeal serious discipline to
                   the Maricopa County Law Enforcement Merit System Council to the extent the employee
                   has such a right. The Council may exercise its normal supervisory authority over
                   discipline imposed by the Independent Disciplinary Authority with one caveat. Arizona
                   law allows the Council the discretion to vacate discipline if it finds that the MCSO did not
                   make a good faith effort to investigate and impose the discipline within 180 days of
                   learning of the misconduct. In the case of any of the disciplinary matters considered by
                   the Independent Disciplinary Authority, the MCSO will not have made that effort. The
                   delay, in fact, will have resulted from MCSO’s bad faith effort to avoid the appropriate
                   imposition of discipline on MCSO employees to the detriment of the members of the
                   Plaintiff class. As such, the Council’s determination to vacate discipline because it was
                   not timely imposed would only serve to compound the harms imposed by the Defendants
                   and to deprive the members of the Plaintiff class of the remedies to which they are entitled
                   due to the constitutional violations they have suffered at the hands of the Defendants. As
                   is more fully explained above, such a determination by the Council would constitute an
                   undue impediment to the remedy that the Plaintiff class would have received for the


                                                      Page 272 of 279




WAI 50987
                   constitutional violations inflicted by the MCSO if the MCSO had complied with its original
                   obligations to this Court. In this rare instance, therefore, the Council may not explicitly
                   or implicitly exercise its discretion to reduce discipline on the basis that the matter was
                   not timely investigated or asserted by the MCSO. If the Plaintiff class believes the Council
                   has done so, it may seek the reversal of such reduction with this Court pursuant to this
                   Order.
            Phase 1: In compliance
               •   GC-16 (Employee Grievance Procedures), most recently amended on April 7, 2020.
            Phase 2: In compliance
            During this reporting period, no grievances were filed that met the criteria for transmitting to the
            Monitor.




                                                      Page 273 of 279




WAI 50988
            Section 18: Concluding Remarks
            We assess compliance with 94 Paragraphs of the First Order, and 113 Paragraphs of the Second
            Order, for a total of 207 Paragraphs. MCSO is in Phase 1 compliance with 78 of the First Order
            Paragraphs, or 98%; and 103 of the Second Order Paragraphs, or 100%.
            Including the 41 Paragraphs in which MCSO is in Full and Effective Compliance, MCSO is in
            Phase 2, or operational compliance, with 74 of the First Order Paragraphs, or 78%. MCSO is in
            Phase 2 compliance with 103 of the Second Order Paragraphs, or 91%. Combining the
            requirements of both Orders, MCSO is in Phase 1 compliance with 181 Paragraphs, or 99%; and
            in Phase 2 compliance with 177 Paragraphs, or 85%.
            As we reported in our last quarterly status report, we continue to identify instances where deputies
            documented that Incidental Contact Receipts were issued to vehicle passengers; however, our
            reviews of the body-worn camera recordings indicated that the receipts were not provided to the
            passengers. We provided MCSO with information on specific cases that were identified during
            this reporting period, and MCSO concurred with our findings on this issue. In some instances,
            MCSO instructed the deputies to mail the Incidental Contact Receipts to the passengers after we
            informed MCSO of the issue. MCSO informed us that AIU is developing an inspection to conduct
            reviews to identify such issues internally going forward. We encourage MCSO to implement
            internal inspections such as this to address those areas of compliance that have ongoing issues.
            In the last reporting period, we reported that we continued to identify inconsistencies in the
            effective documentation of seizure of evidence and/or contraband on Vehicle Stop Contact Forms
            (VSCFs). During the last reporting period, MCSO’s rate of compliance decreased significantly
            due to these inconsistencies. During this reporting period, MCSO improved. However, based on
            past significant declines in compliance rates in this area, we continue to recommend that
            supervisors and command personnel re-emphasize the policy requirements to ensure that deputies
            properly document the seizure of evidence and/or contraband as required.
            Paragraph 65 requires MCSO to analyze the collected traffic stop data on a monthly, quarterly
            and annual basis, and report the findings to the Monitor and the Parties. MCSO has, to date,
            completed five Traffic Stop Annual Reports (TSARs). During this reporting period, MCSO
            completed its first Traffic Stop Quarterly Report (TSQR) since the issuance of the First Order.
            We expect that MCSO will continue to publish a TSQR in every quarter going forward. MCSO
            developed a list of possible TSQR analyses topics with our input and that of the Plaintiffs and
            Plaintiff-Intervenors. Since we have all agreed that quarterly analyses should be reserved for
            special studies associated with traffic stop data, we consider this list to be flexible with respect to
            topics as well as the order in which they are analyzed.




                                                        Page 274 of 279




WAI 50989
            While MCSO has achieved compliance with the publication of annual and quarterly reports, the
            commencement of Traffic Stop Monthly Reports (TSMRs) remains elusive. We, MCSO, and the
            Parties have agreed that the focus of the TSMRs should be identifying individual deputies who
            are exhibiting indicia of potential bias in their traffic stop activity. Up until the Fourth TSAR,
            such deputies were identified using the analyses of annual traffic stop data. The current vendor
            assisting MCSO with its analyses changed methodologies for the annual analysis, with our
            approval and that of the Parties. The annual analyses now focuses exclusively on organizational
            trends.
            Despite ongoing efforts, including weekly calls with all involved, progress toward finalizing the
            TSMR process has been slow. We have all agreed to a pilot program of testing the different
            components of the TSMR process. Finalizing and implementing the pilot must be a priority for
            MCSO. Of the three analyses required by Paragraph 65 – annual, quarterly, and monthly – the
            monthly analysis is the most critical because of its singular focus on identifying deputies who
            may be conducting traffic stops in a biased manner, knowingly or not.
            Community engagement with Latino residents of Maricopa County is a significant component of
            the Melendres case. Our quarterly community meetings and the participation of the Community
            Advisory Board (CAB) in this process serve as a meaningful way to assess MCSO’s progress
            with the reforms and to rebuild trust between MCSO and the Latino community. Unfortunately,
            due to the postponement of our in-person site visits, we recently have been unable to hold
            community meetings. These meetings, which are held in locations that are convenient to members
            of the Plaintiffs’ class, give community members opportunities to learn about MCSO’s progress
            with the reforms, and to speak and ask questions about their experiences with MCSO. We look
            forward to holding community meetings again when we resume our onsite visits. Until that time,
            we are pleased that the CAB continues to be actively engaged.
            Over numerous past reporting periods, we noted the consistent quality of investigations conducted
            by PSB personnel. The quality of investigations conducted by investigators outside of PSB has,
            however, continued to be problematic. During this reporting period, while investigative
            compliance still remains low for the District and Division investigations, we observed a notable
            increase in the number of instances where Command personnel identified concerns in
            investigations and addressed them prior to their submittal to PSB. Deputy Chiefs with oversight
            for these Districts and Divisions are now reviewing these investigations, as well. During our
            October remote site visit, the Deputy Chiefs informed us that they have identified the same
            deficiencies that we and PSB have identified for numerous reporting periods; and they are now
            working with their personnel to improve both the quality and the review of these investigations.
            We are hopeful that this increased focus will result in improvements.
            Since the issuance of the Second Order, we have noted an ever-increasing number of open
            investigations. The number of open investigations increased again this reporting period, to a total
            of 1,992 cases, of which 1,743 are assigned to PSB. While we have urged MCSO, in both our
            quarterly reports and site visit meetings, to address this increase, MCSO has assigned virtually no
            additional investigators to PSB since 2016. Investigations take an average of 509 days to
            complete.




                                                      Page 275 of 279




WAI 50990
            On December 10, 2020, MCSO filed a motion seeking relief as a result of our last quarterly status
            report, which found MCSO out of compliance with Paragraphs 33, 204, and 281, on case
            extension letters which were based on workload. In its motion, MCSO requested that, pursuant
            to Paragraphs 128 and 135, the Court find that that Monitor failed to provide 30 days’ notice of a
            change in methodology; and that the Monitor cannot apply the new methodology retroactively.
            MCSO acknowledged PSB’s untenable high caseloads, but argued that the Monitor had acted
            beyond his powers under the Orders to retroactively apply a new rule with no prior notice.
            In response, on December 18, 2020, the Court denied MCSO’s motion. The Court sua sponte –
            that is, on its own accord – noted that the result of compliance was not attributable to a change in
            methodology, but rather our audit of Paragraph 204. The Court noted that the cases have
            increased in PSB, but not in such a way that would justify a backlog of 1,954 open cases.
            According to the Court, “At this time, the average time to close a case has risen to 501 days –
            approximately six times greater than the longest time period provided in the order.” Further, the
            Court noted, “The Monitor is not obliged to sanction what it deems to be unreasonable actions by
            the MCSO because he had not found previous such requests to be unreasonable, especially when
            such actions are repeated and, in the Monitor’s assessment become unreasonable in the
            aggregate.”
            Neither the community nor MCSO employees should have to wait more than 16 months for a
            complaint to be resolved. MCSO must take decisive action to address this ongoing and increasing
            problem.




                                                      Page 276 of 279




WAI 50991
            Appendix: Acronyms
            The following is a listing of acronyms frequently used in our quarterly status reports:


                    AB                Administrative Broadcast
                    ACJIS             Arizona Criminal Justice Information System
                    ACLU              American Civil Liberties Union
                    ACT               Annual Combined Training
                    AIU               Audits and Inspections Unit
                    AOC               Arizona Office of Courts
                    ARG               Alert Review Group
                    ARS               Arizona Revised Statutes
                    ASU               Arizona State University
                    ATU               Anti-Trafficking Unit
                    BAF               BIO Action Form
                    BB                Briefing Board
                    BIO               Bureau of Internal Oversight
                    BWC               Body-worn camera
                    CAB               Community Advisory Board
                    CAD               Computer Aided Dispatch
                    CBP               Customs and Border Protection
                    CDA               Command Daily Assessment
                    CEU               Criminal Employment Unit
                    CID               Court Implementation Division
                    COrD              Community Outreach Division
                    CORT              Court Order Required Training
                    CRM               Class Remedial Matter
                    DOJ               Department of Justice
                    DSA               Deputy Service Aide
                    DUI               Driving Under the Influence
                    EIS               Early Identification System


                                                       Page 277 of 279




WAI 50992
            EIU     Early Intervention Unit
            EPA     Employee Performance Appraisal
            FAEC    Full and Effective Compliance
            FBI     Federal Bureau of Investigation
            FEC     Full and Effective Compliance
            FOF     Findings of Fact
            FTO     Field Training Officer
            GI      General Instructor
            ICE     Immigration and Customs Enforcement
            IIU     Internal Investigations Unit
            IMF     Incident Memorialization Form
            IR      Incident Report
            JED     Judicial Enforcement Division
            LOS     Length of stop
            LLS     Legal Liaison Section
            MCAO    Maricopa County Attorney’s Office
            MCSO    Maricopa County Sheriff’s Office
            NOI     Notice of Investigation
            NTCF    Non-Traffic Contact Form
            PAL     Patrol Activity Log
            PDH     Pre-Determination Hearing
            POST    Peace Officers Standards and Training
            PPMU    Posse Personnel Management Unit
            PSB     Professional Standards Bureau
            SID     Special Investigations Division
            SMS     Skills Manager System
            SPSS    Statistical Package for the Social Science
            SRT     Special Response Team
            TraCS   Traffic Stop Data Collection System
            TSAR    Traffic Stop Annual Report



                                      Page 278 of 279




WAI 50993
            TSAU   Traffic Stop Analysis Unit
            TSMR   Traffic Stop Monthly Report
            TSQR   Traffic Stop Quarterly Report
            VSCF   Vehicle Stop Contact Form




                                  Page 279 of 279




WAI 50994
